

OFFICE LEASE
This Office Lease (the "Lease"), dated as of the date (the "Effective Date") set
forth in Section 1 of the Summary of Basic Lease Information (the "Summary"),
below, is made by and between Transbay Tower LLC, a Delaware limited liability
company ("Landlord"), and salesforce.com, inc., a Delaware corporation
("Tenant").
SUMMARY OF BASIC LEASE INFORMATION
TERMS OF LEASE
DESCRIPTION
1. Effective Date:
April 10, 2014.
2. Premises:
 
2.1 Building:
That certain sixty-one (61) story office building (the "Building") to be located
at 415 Mission Street, San Francisco, California, to be known as "Salesforce
Tower" (subject to Tenant's rights under Article 23 to change the name of the
Project (as defined below)), which Building shall contain 1,420,081 rentable
square feet ("RSF") of office and retail space.
2.2 Premises:
713,727 RSF of space consisting of (i) the portions of the Building depicted on
Exhibit A-1 to this Lease, which is comprised of certain office space on the
floors of the Building specified below (the "Office Space"), (ii) the portions
of the Building depicted on Exhibit A-2A to this Lease, which is comprised of
certain retail space in the ground floor lobby of the Building (the "Retail
Space"), and (iii) the portions of the Building depicted on Exhibit A-2B to this
Lease, which is comprised of certain space on the P-1 level of the Parking
Structure (as defined below) (the "P-1 Space").
On a Phase-by-Phase basis, the RSF of each portion of the Premises is as
follows:
Phase 1 Premises: 134,568 RSF
Phase 2 Premises: 149,544 RSF
Phase 3 Premises: 175,996 RSF
Phase 4 Premises: 152,262 RSF
Phase 5 Premises: 101,357 RSF


 
 




--------------------------------------------------------------------------------



 
On a floor-by-floor basis, the RSF of each portion of the Premises is as
follows:
P-1 Space: 476 RSF
Retail Space: 3,699 RSF
Floor 3: 22,043 RSF
Floor 4: 23,786 RSF
Floor 5: 17,330 RSF
Floor 6: 24,924 RSF
Floor 7: 24,924 RSF
Floor 8: 24,924 RSF
Floor 9: 24,924 RSF
Floor 10: 24,924 RSF
Floor 11: 24,924 RSF
Floor 12: 24,924 RSF
Floor 13: 24,924 RSF
Floor 14: 24,924 RSF
Floor 15: 24,954 RSF
Floor 16: 24,998 RSF
Floor 17: 24,998 RSF
Floor 18: 25,368 RSF
Floor 19: 25,377 RSF
Floor 20: 25,377 RSF
Floor 21: 25,377 RSF
Floor 22: 25,377 RSF
Floor 23: 25,377 RSF
Floor 24: 25,377 RSF
Floor 25: 25,377 RSF
Floor 26: 25,377 RSF
Floor 27: 25,377 RSF
Floor 28: 25,356 RSF
Floor 29: 25,329 RSF
Floor 30: 25,295 RSF
Floor 61: 17,386 RSF
2.3 Project:
The Building shall be the principal component of an office project to be known
as "Salesforce Tower", subject to Tenant's rights under Article 23 to change the
name of the Project, as further set forth in Section 1.1.2 of this Lease.
3. Lease Term
(Article 2):
 
3.1 Length of Term:
 


 
2




--------------------------------------------------------------------------------



3.1.1 Phase 1 Premises and Phase 2 Premises (collectively, "Tranche 1"):
Approximately fifteen (15) years and six (6) months from the "Phase 1 Lease
Commencement Date" (as that term is defined in Section 3.2.1 of this Summary
below), except that if Tenant commences to conduct its business in the "Phase 1
Premises" (as that term is defined in Section 3.2 of this Summary below) prior
to April 1, 2017, then the Tranche 1 Lease Expiration date shall nonetheless end
on September 30, 2032.
3.1.2 Phase 3 Premises, Phase 4 Premises and Phase 5 Premises (collectively,
"Tranche 2"):
Approximately thirteen (13) years from the "Phase 3 Lease Commencement Date" (as
that term is defined in Section 3.2.3 of this Summary below), except that if
Tenant commences to conduct its business in the "Phase 3 Premises" (as that term
is defined in Section 3.2 of this Summary below) prior to February 1, 2018, then
the first Phase 1 Lease Year shall nonetheless end on January 31, 2031.
3.2 Lease Commencement Date:
Landlord shall construct the "Base, Shell and Core," as that term is defined in
Section 1.1 of Exhibit B, attached hereto, and deliver the same to Tenant on a
phased basis, with the first phase ("Phase 1") consisting of the delivery of the
P-1 Space the Retail Space, floors 3 ‑ 7, and floor 61 (the "Phase 1 Premises")
to Tenant, the second phase ("Phase 2") consisting of the delivery of floors 8 –
13 (the "Phase 2 Premises") to Tenant, the third phase ("Phase 3") consisting of
the delivery of floors 14 – 20 (the "Phase 3 Premises") to Tenant, the fourth
phase ("Phase 4") consisting of the delivery of floors 21 – 26 (the "Phase 4
Premises") to Tenant, and the fifth phase ("Phase 5") consisting of the delivery
of floors 27 – 30 (the "Phase 5 Premises") to Tenant. The term "Phase" as used
in this Lease shall mean Phase 1, Phase 2, Phase 3, Phase 4 or Phase 5, as
applicable.


 
3




--------------------------------------------------------------------------------



3.2.1 Phase 1 Lease Commencement Date:
The lease commencement date for the Phase 1 Premises (the "Phase 1 Lease
Commencement Date") shall be the later of (i) the "Final Condition Date," as
that term is defined in Exhibit B, attached hereto and (ii) the earlier of
(A) the date upon which Tenant first commences to conduct business in the Phase
1 Premises, and (B) April 1, 2017; provided that if Tenant commences to conduct
its business in the Phase 1 Premises prior to April 1, 2017, then for purposes
of calculating increases in Base Rent and the applicable Lease Expiration date
only, the Phase 1 Lease Commencement Date shall be deemed to have occurred on
April 1, 2017, and Base Rent for the Phase 1 Premises for the period beginning
with the date Tenant commences to conduct its business in the Phase 1 Premises
and ending upon March 31, 2018 shall be at the initial Base Rent set forth on
Exhibit A-3 attached hereto. The phrase "commences to conduct business" (and
other phrases of similar import) shall not include use of the applicable portion
of the Premises by Tenant for the storage, construction, staging or the
construction or installation of Improvements by Tenant pursuant to Exhibit B of
this Lease.
3.2.2 Phase 2 Lease Commencement Date:
The lease commencement date for the Phase 2 Premises (the "Phase 2 Lease
Commencement Date") shall be the later of (i) the Final Condition Date and
(ii) the earlier of (A) the date upon which Tenant first commences to conduct
business in the Phase 2 Premises and (B) October 1, 2017; provided that if
Tenant commences to conduct its business in the Phase 2 Premises prior to
October 1, 2017, then for purposes of calculating increases in Base Rent only,
the Phase 2 Lease Commencement Date shall be deemed to have occurred on October
1, 2017, and Base Rent for the Phase 2 Premises for the period beginning with
the date Tenant commences to conduct its business in the Phase 2 Premises and
ending upon September 30, 2018 shall be at the initial Base Rent set forth on
Exhibit A-3 attached hereto.


 
4




--------------------------------------------------------------------------------



3.2.3 Phase 3 Lease Commencement Date:
The lease commencement date for the Phase 3 Premises (the "Phase 3 Lease
Commencement Date") shall be the later of (i) the Final Condition Date and
(ii) the earlier of (A) the date upon which Tenant first commences to conduct
business in the Phase 3 Premises and (B) February 1, 2018; provided that if
Tenant commences to conduct its business in the Phase 3 Premises prior to
February 1, 2018, then for purposes of calculating increases in Base Rent and
the applicable Lease Expiration date only, the Phase 3 Lease Commencement Date
shall be deemed to have occurred on February 1, 2018, and Base Rent for the
Phase 3 Premises for the period beginning with the date Tenant commences to
conduct its business in the Phase 3 Premises and ending upon January 31, 2019
shall be at the initial Base Rent set forth on Exhibit A-3 attached hereto.
3.2.3 Phase 4 Lease Commencement Date:
The lease commencement date for the Phase 4 Premises (the "Phase 4 Lease
Commencement Date") shall be the later of (i) the Final Condition Date and
(ii) the earlier of (A) the date upon which Tenant first commences to conduct
business in the Phase 4 Premises and (B) June 1, 2018; provided that if Tenant
commences to conduct its business in the Phase 4 Premises prior to June 1, 2018,
then for purposes of calculating increases in Base Rent only, the Phase 4 Lease
Commencement Date shall be deemed to have occurred on June 1, 2018, and Base
Rent for the Phase 4 Premises for the period beginning with the date Tenant
commences to conduct its business in the Phase 4 Premises and ending upon May
31, 2019 shall be at the initial Base Rent set forth on Exhibit A-3 attached
hereto.
3.2.5 Phase 5 Lease Commencement Date:
The lease commencement date for the Phase 5 Premises (the "Phase 5 Lease
Commencement Date") shall be the later of (i) the Final Condition Date and
(ii) the earlier of (A) the date upon which Tenant first commences to conduct
business in the Phase 5 Premises and (B) October 1, 2018; provided that if
Tenant commences to conduct its business in the Phase 5 Premises prior to
October 1, 2018, then for purposes of calculating increases in Base Rent only,
the Phase 5 Lease Commencement Date shall be deemed to have occurred on October
1, 2018, and Base Rent for the Phase 5 Premises for the period beginning with
the date Tenant commences to conduct its business in the Phase 5 Premises and
ending upon September 30, 2019 shall be at the initial Base Rent set forth on
Exhibit A-3 attached hereto.


 
5




--------------------------------------------------------------------------------



 
With respect to Phase 1, Phase 2, Phase 3, Phase 4, and Phase 5 all references
in this Lease to "Lease Commencement Date" shall mean and refer to the "Phase 1
Lease Commencement Date," the "Phase 2 Lease Commencement Date," the "Phase 3
Lease Commencement Date," the "Phase 4 Lease Commencement Date," or the "Phase 5
Lease Commencement Date," as applicable.
3.3 Lease Expiration Date:
The Lease Expiration Date shall occur independently with respect to each portion
of the Premises as follows:
3.3.1 Tranche 1:
The Lease Expiration Date with respect to Tranche 1 (i.e., the Phase 1 Premises
and the Phase 2 Premises) shall be the last day of the one hundred eighty-sixth
(186th) full calendar month of the Lease Term from the Phase 1 Lease
Commencement Date.
3.3.2 Tranche 2:
The Lease Expiration Date with respect to Tranche 2 (i.e., the Phase 3 Premises,
the Phase 4 Premises, and the Phase 5 Premises) shall be the last day of the one
hundred fifty-sixth (156th) full calendar month of the Lease Term from the Phase
3 Lease Commencement Date.
With respect to Tranche 1 and Tranche 2 all references in this Lease to
"Tranche" shall mean and refer to "Tranche 1" or "Tranche 2," as applicable.
3.4 Option Term(s):
One (1) seven (7)-year option to renew as to each Tranche followed by one (1)
five (5)-year option to renew as to each Tranche, as more particularly set forth
in Section 2.2 of this Lease.
4. Base Rent (Article 3):
See Exhibit A-3, attached hereto.
5. Intentionally Omitted:
 
6. Tenant's Share
(Article 4):
With respect to Phase 1 Premises: 9.4761%.
With respect to Phase 2 Premises: 10.5307%.
With respect to Phase 3 Premises: 12.3934%.
With respect to Phase 4 Premises: 10.7221%.
With respect to Phase 5 Premises: 7.1374%.


 
6




--------------------------------------------------------------------------------



7. Permitted Use
(Article 5):
Tenant shall use (i) the Office Space for general office use and any other
incidental use permitted by applicable "Law," as that term is defined in
Section 5.2 of the Lease, including without limitation, (a) for an executive
briefing center, (b) cafeteria, auditorium, showers, and private restrooms and,
(c) subject to the limitations set forth in this Lease, Child Care Facility (as
defined in Section 5.3 below) and a Wellness Center (as defined in
Section 5.5 below) (the "Permitted Office Use"), (ii) the Retail Space for
(A) sales of Tenant's merchandise, (B) events, (C) elevator access, and
(D) demonstration displays, exhibit displays, visual and media displays and
other displays of products promoting Tenant, its business and its charitable
foundation (uses (A) through (D), being referred to herein as the "Specified
Retail Uses") and general retail use (the Specified Retail Uses together with
general retail use being referred to herein as the "Permitted Retail Use"), and
(iii) the P-1 Space for loading, unloading, receiving and handling, consistent
with a first class office building (collectively, the "Permitted Use"). Items
(a) through (c) above and the Specified Retail Uses are deemed to be consistent
with a first class office building.
8. Letter of Credit
(Article 21):
$24,450,800.00, as increased and decreased pursuant to Article 21.
9. Parking Passes
(Article 28):
An amount equal to Tenant's Share of the total number of parking passes to be
issued for the Building underground parking structure (the "Parking Structure").
10. Address of Tenant
(Section 29.18):
salesforce.com, inc.
The Landmark@One Market, 3rd Floor
San Francisco, CA 94105
Attention: General Counsel
 
with copies to:
salesforce.com, inc.
 
The Landmark@One Market, Third Floor
 
San Francisco, CA 94105
 
Attention: Vice President of Real Estate


 
7




--------------------------------------------------------------------------------



 
and
Paul Hastings LLP
 
55 2nd Street, 24th Floor
 
San Francisco, CA 94105
 
Attention: Stephen I. Berkman
11. Address of Landlord
(Section 29.18):
Boston Properties Limited Partnership
Four Embarcadero Center
Lobby Level, Suite One
San Francisco, California 94111
Attention: Mr. Bob Pester
and
Boston Properties, Inc.
Prudential Center Tower
800 Boylston Street, Suite 1900
Boston, Massachusetts 02199
Attention: General Counsel
and
Boston Properties Limited Partnership
Four Embarcadero Center
Lobby Level, Suite One
San Francisco, California 94111
Attention: Regional Counsel


and


Hines Interests Limited Partnership
101 California Street, Suite 1000
San Francisco, California 94111-5894
Attention: Mr. Paul Paradis
and
Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.




 
8




--------------------------------------------------------------------------------



12. Broker(s)
(Section 29.24):


Representing Tenant:
Cushman & Wakefield
 
425 Market Street Suite 2300
 
San Francisco, CA 94105
 
Attention: Mr. Dan Harvey








Representing Landlord:
CBRE, Inc.
 
101 California Street, 44th Floor
 
San Francisco, CA 94111
 
Attention: John A. Cecconi
and
Cushman & Wakefield
 
One Maritime Plaza Suite 900
 
San Francisco, CA 94111
 
Attention: Mr. Mark McGranahan
13. Improvement Allowance
(Section 2 of Exhibit B):
An amount equal to $70.00 per RSF of the Premises for a total of $49,960,890.00.
14. Payment Address and Wiring Instructions for Payment of Rent (Article 3):
To Be Provided by Landlord Prior To The Phase 1 Lease Commencement Date


 
9




--------------------------------------------------------------------------------



ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS
1.1    Premises, Building, Project and Common Areas.
1.1.1    The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises"). The outline of the Premises is set forth in Exhibit A-1,
Exhibit A-2A, and Exhibit A-2B attached hereto and each floor or floors of the
Premises has the number of RSF as set forth in Section 2.2 of the Summary.
"Tenant's Outdoor Area" (as defined in Section 1.4), "Tenant’s Lobby Area" (as
defined in Section 1.5.1 below) and "Tenant's Bicycle Room", if any (as defined
in Article 28), shall not be considered part of the Premises for purposes of
this Lease. The parties hereto agree that the lease of the Premises is upon and
subject to the terms, covenants and conditions (the "TCCs") herein set forth,
and Landlord and Tenant each covenant as a material part of the consideration
for this Lease to keep and perform each and all of such TCCs by it to be kept
and performed and that this Lease is made upon the condition of such
performance. The parties hereto hereby acknowledge that the purpose of
Exhibit A-1, Exhibit A-2A, and Exhibit A-2B is to show the approximate location
of the Premises in the Building and such Exhibit is not meant to constitute an
agreement, representation or warranty as to the construction of the Premises,
the precise area thereof or the specific location of the "Common Areas," as that
term is defined in Section 1.1.3, below, or the elements thereof or of the
accessways to the Premises or the "Project," as that term is defined in
Section 1.1.2, below. Except as specifically set forth in this Lease and in the
Work Letter attached hereto as Exhibit B (the "Work Letter"), Landlord shall not
be obligated to provide or pay for any improvement work or services related to
the improvement of the Premises. Landlord shall deliver (i) the Phase 1 Premises
to Tenant on the later of the Final Condition Date and April 1, 2017, (ii) the
Phase 2 Premises to Tenant on the later of the Final Condition Date and October
1, 2017, (iii) the Phase 3 Premises to Tenant on the later of the Final
Condition Date and February 1, 2018, (iv) the Phase 4 Premises to Tenant on the
later of the Final Condition Date and June 1, 2018, and (v) the Phase 5 Premises
to Tenant on the later of the Final Condition Date and October 1, 2018.
Notwithstanding the foregoing, following the Final Condition Date, Tenant may
elect by written notice at any time thereafter, in Tenant's sole and absolute
discretion, to cause Landlord to deliver any or all of the Phase 1 Premises, the
Phase 2 Premises, the Phase 3 Premises, the Phase 4 Premises and/or the Phase 5
Premises (or any floor thereof) to Tenant prior to the applicable specified
delivery date for such Phase set forth in the preceding sentence; provided that
if Tenant commences to conduct its business in the applicable Phase of the
Premises (or such floor, as applicable) prior to such specified date, then
Landlord shall be deemed to have delivered such Phase (or floor, as applicable)
to Tenant on such date; provided further, that, such delivery prior to the
specified date, shall not affect the Lease Commencement Date for any Phase (or
such floor, as applicable) as set forth in Section 3.2 of the Summary, the Lease
Expiration Date for any Phase (or floor, as applicable ) set forth in
Section 3.3 of the Summary, or Tenant's obligations to pay Base Rent or Tenant's
Share of Direct Expenses for any Phase (or floor, as applicable) prior to
applicable Lease Commencement Date for such Phase (or floor, as applicable).
Tenant shall not have control of or the right to access any portion of the
Premises without the supervision of Landlord, at Landlord's sole discretion,
prior to the Final Condition Date. Tenant also acknowledges that neither
Landlord nor any agent of Landlord

 
10




--------------------------------------------------------------------------------



has made any representation or warranty regarding the condition of the Premises,
the Building or the Project or with respect to the suitability of any of the
foregoing for the conduct of Tenant's business, except as specifically set forth
in this Lease and the Work Letter. For purposes of this Lease, (i) the term
"Mission Square" shall mean the portion of the Project shown on Exhibit A-4
attached hereto, (ii) the term "Gondola" shall mean a cable guided conveyance
that shall travel to and from the street level of the Project to the city park
level of the Transbay Transit Center, and (iii) the term "Pedestrian Bridge"
shall mean the pedestrian bridge connecting the fifth (5th) floor of the
Building to the city park level of the Transbay Transit Center. For purposes of
Section 1938 of the California Civil Code, Landlord hereby discloses to Tenant,
and Tenant hereby acknowledges, that the Premises have not undergone inspection
by a Certified Access Specialist (CASp). Landlord agrees that (x) no shades
shall be installed by Landlord nor shall Tenant be required to install any
shades on the windows of the Retail Space, and (y) subject to the terms of the
"Mission Square Easement" (as that term is defined in Section 1.4 below), any
landscaping in Mission Square shall be trimmed and maintained in a manner
calculated to not materially and adversely affect visibility into the Retail
Space from Mission Square and Fremont Street.
1.1.2    The Building and the Project. The Premises is a part of the Building
set forth in Section 2.1 of the Summary. The Building is the principal component
of an office project to be known as "Salesforce Tower" (subject to Tenant's
rights under Article 23 to change the name of the Project). The term "Project,"
as used in this Lease, shall mean (i) the Building and the Common Areas, and
(ii) the land (which is improved with landscaping, the Parking Structure and/or
facilities and other improvements) upon which the Building and the Common Areas
are located.
1.1.3    Common Areas. Tenant shall have the non-exclusive right to use in
common with other tenants in the Project, and subject to the "Rules and
Regulations," (as defined below), those portions of the Project which are
provided for use in common by Landlord, Tenant and any other tenants of the
Project, such as entrances, lobbies, fire vestibules, restrooms, mechanical
areas, ground floor corridors, elevators and elevator foyers, the Parking
Structure, electrical and janitorial closets, telephone and equipment rooms,
loading and unloading areas, the Project's plaza areas, if any, ramps, drives,
stairs, and similar access ways and service ways and other common areas and
facilities in and adjacent to the Building and the Project, including, without
limitation, Mission Square, the Pedestrian Bridge, and the Gondola (such areas,
together with (A) the "Tenant Common Areas", as that term is defined in Section
1.6.4 of this Lease, and (B) certain other common areas located outside of the
Building designated by Landlord, in its commercially reasonable discretion,
which may include certain areas located outside of the Building designated by
Landlord, in its commercially reasonable discretion, for the exclusive use of
the tenants or occupants of such areas, are collectively referred to herein as
the "Common Areas"). The manner in which the Common Areas are maintained and
operated shall be at the reasonable discretion of Landlord (but shall at least
be consistent with the manner in which the common areas of the "Comparable
Buildings," as that term is defined in Section 4 of Exhibit G to this Lease are
maintained and operated) and the use thereof shall be subject to the Rules and
Regulations. Landlord agrees that, if Tenant so elects and appoints a
representative, Landlord shall meet and confer with Tenant's representative on
approximately a quarterly basis regarding the manner in which the Common Areas
are operated and maintained; provided, however, any suggestions or requests made
by Tenant's representative shall not be binding on Landlord. Landlord reserves
the right to close temporarily, make alterations

 
11




--------------------------------------------------------------------------------



or additions to, or change the location of elements of the Project and the
Common Areas; provided that no such changes shall be permitted which materially
affect Tenant's use of, or access to the, Building, the Premises or the Parking
Structure. In addition, Tenant further acknowledges that the Transbay Joint
Powers Authority (the "TJPA") has certain rights to temporarily close the "Large
Artwork Area" (as defined in the Mission Square Easement) within Mission Square
for maintenance and repair, and may temporarily close Mission Square and the
Pedestrian Bridge in the event of a security concern. Except when and where
Tenant's right of access is specifically excluded in this Lease, Tenant shall
have the right of access to the Premises, the Building, and the Common Areas,
including the Parking Structure, twenty-four (24) hours per day, seven (7) days
per week during the "Lease Term," as that term is defined in Section 2.1, below.
Notwithstanding the foregoing, Landlord and Tenant acknowledge and agree that
Mission Square, the Pedestrian Bridge, the Gondola, and Common Areas immediately
adjacent thereto (collectively, the "Public Areas") may be public areas, for
which the general public is granted access and use, and, therefore, Landlord's
obligations regarding such Public Areas as set forth in this Lease are subject
to such use and access by the general public; provided, however, Landlord shall
use commercially reasonable efforts to maintain the Public Areas in first-class
condition.
1.2    Stipulation of Rentable Square Feet of the Building and the Premises.
Landlord and Tenant hereby stipulate and agree that (i) the RSF of the Building
is as set forth in Section 2.1 of the Summary, (ii) the RSF of each Phase of the
Premises is as set forth in Section 2.2 of the Summary, (iii) the RSF of each
floor of the Premises is as set forth in Section 2.2 of the Summary, (iv) the
RSF of each of floor 2 and floors 31 through 45 of the Building is as set forth
on Exhibit A-6 attached hereto, and (v) all such rentable square footages shall
not be subject to remeasurement.
1.3    Right of First Offer. Landlord hereby grants to the tenant originally
named herein and any entity that (i) acquires all or substantially all of the
stock, membership interests or assets of the tenant originally named herein, or
(Z) is the resulting entity of a merger or consolidation with such tenant
originally named herein, and, in either case (collectively, the "Original
Tenant") and any "Permitted Transferee Assignee," as that term is set forth in
Section 14.7 of this Lease, an ongoing right of first offer with respect to
floors 2 through 45 of the Building (the "First Offer Space") throughout the
Lease Term (as may be extended by Tenant in accordance with this Lease).
Notwithstanding the foregoing, such first offer right of Tenant shall commence
only following the expiration or earlier termination of the initial lease(s) by
Landlord of the First Offer Space after the date of this Lease, or with respect
to any space which is currently part of the Premises, following the expiration
or earlier termination of the next lease entered into by Landlord for such First
Offer Space (collectively, "Initial Leases"), and shall be subordinate to the
exercise of any renewal or expansion right of any such Initial Leases, whether
or not pursuant to a contractual right. Tenant's right of first offer shall be
on the TCCs set forth in this Section 1.3.
1.3.1    Procedure for Offer. Landlord shall notify Tenant (a "First Offer
Notice") from time to time when the First Offer Space or any portion thereof
becomes available for lease to third parties (as opposed to First Offer Space
leased to any "Landlord Parties", as that term is defined in Section 10.1
below). If Landlord proposes to lease all or any portion of the First Offer
Space to a third party together with portions of the Building which is not First
Offer Space (i.e. all or any portion of floors 46 through 60 of the Building),
then Landlord shall deliver a First Offer Notice to

 
12




--------------------------------------------------------------------------------



Tenant solely as to the First Offer Space (or applicable portions thereof) and
Tenant shall have the right to lease solely the First Offer Space (or applicable
portions thereof) on the term and conditions set forth in this Section 1.3.
Pursuant to such First Offer Notice, Landlord shall offer to lease to Tenant the
then available First Offer Space. A First Offer Notice shall describe the space
so offered to Tenant and shall set forth the "First Offer Rent," as that term is
defined in Section 1.3.3, below, and the other economic terms upon which
Landlord is willing to lease such space to Tenant. The square footage of each
floor of the First Offer Space is as set forth on Exhibit A-6 attached hereto
and is not subject to remeasurement.
1.3.2    Procedure for Acceptance. If Tenant wishes to exercise Tenant's right
of first offer with respect to the space described in a First Offer Notice, then
within ten (10) business days of delivery of such First Offer Notice to Tenant,
Tenant shall deliver notice to Landlord (the "First Offer Exercise Notice") of
Tenant's intention to exercise its right of first offer with respect to the
entire space described in such First Offer Notice on the TCCs contained therein;
provided, however, Tenant may exercise its right of first offer as set forth
herein but object to the First Offer Rent set forth in the First Offer Notice,
in which case the First Offer Rent shall be determined pursuant to
Section 2.2.4, below as if (i) the term "Option Term" was "First Offer Term" (as
defined below), (ii) the term "Option Rent" was "First Offer Rent" (as defined
below), (iii) the term "Landlord's Response Notice" was "First Offer Notice",
and (iv) the terms "Premises" or "Phase of the Premise" was "First Offer Space."
If Tenant does not so notify Landlord within the ten (10) business day period,
then Landlord shall be free to lease the space described in such First Offer
Notice to anyone to whom Landlord desires on any terms Landlord desires, except
(A) if Landlord fails to enter into a lease of the applicable First Offer Space
(or portion thereof) set forth in the First Offer Notice within twelve (12)
months after delivery of the applicable First Offer Notice to Tenant or (B) if
Landlord proposes to lease less or more than the First Offer Space set forth in
the applicable First Offer Notice (for example, if Landlord proposes to lease
five (5) floors of the First Offer Space in the First Offer Notice, but Landlord
later desires to lease only two (2) floors of the First Offer Space), then
Landlord shall send a new First Offer Notice to Tenant for the First Offer Space
(or applicable portion thereof) and Tenant shall have the same rights with
respect to such new First Offer Notice as with respect to the initial First
Offer Notice. Notwithstanding anything to the contrary contained herein, Tenant
must elect to exercise its right of first offer, if at all, with respect to all
of the space offered by Landlord to Tenant at any particular time, and Tenant
may not elect to lease only a portion thereof.
1.3.3    First Offer Space Rent. The annual Rent payable by Tenant for the First
Offer Space (the "First Offer Rent") shall be equal to the "Market Rent," as
that term is defined in, and determined pursuant to, Exhibit G attached hereto,
for the First Offer Space, pursuant to transactions consummated within the nine
(9)-month period preceding the "First Offer Commencement Date," as that term is
defined in Section 1.3.5 of this Lease (provided that timing adjustments shall
be made to reflect any changes in the Market Rent following the date of any
particular Comparable Transaction up to the First Offer Commencement Date).
1.3.4    Construction In First Offer Space. Tenant shall accept the First Offer
Space in its then existing "as is" condition. The construction of improvements
in the First Offer

 
13




--------------------------------------------------------------------------------



Space shall comply with the TCCs of Article 8 of this Lease, except the
disbursement of any improvement allowance shall be governed by Section 2.2.2 of
the Work Letter.
1.3.5    Amendment to Lease. If Tenant timely exercises Tenant's right to lease
First Offer Space as set forth herein, then, within fifteen (15) days
thereafter, Landlord and Tenant shall execute an amendment to this Lease adding
such First Offer Space to the Premises upon the TCCs as set forth in the First
Offer Notice therefor and this Section 1.3. Tenant shall commence payment of
Rent for such First Offer Space, and the term of such First Offer Space shall
commence, upon the date of delivery of such First Offer Space to Tenant (the
"First Offer Commencement Date") and terminate on the later to occur of
(i) (A) in the case of any First Offer Space on floors 2, 31 through 45, the
Lease Expiration Date of Tranche 1, (B) in the case of any First Offer Space
which was originally in Tranche 1, the Lease Expiration Date of Tranche 1, and
(C) in the case of any First Offer Space which was originally in Tranche 2, the
Lease Expiration Date of Tranche 2, and (ii) the day immediately preceding the
fourth (4th) anniversary of the First Offer Commencement Date (such time period
to be known as the "First Offer Term").
1.3.6    Termination of Right of First Offer. The rights contained in this
Section 1.3 shall be personal to the Original Tenant and any Permitted
Transferee Assignee, and may only be exercised by the Original Tenant or a
Permitted Transferee Assignee (and not by any other assignee, sublessee or
"Transferee," as that term is defined in Section 14.1 of this Lease, of Tenant's
interest in this Lease) if Original Tenant or Permitted Transferee Assignee, as
applicable, remains "in occupancy" of at least seventeen (17) full floors of the
Building. Whenever in this Lease reference is made to Tenant being or remaining
"in occupancy" of a certain number of full floors of the Building, such
reference shall mean that when the number of full floors and partial floors of
the Premises then being subleased by Tenant to parties other than Permitted
Transferees and Incubator Transferees (each as defined in Article 14 below) is
subtracted from the total number of full floors of the Building on which Tenant
leases space, the resulting number is greater than or equal to the number of
full floors of which Tenant must be "in occupancy." For example, if Tenant is
then leasing space on twenty (20) floors of the Building and Tenant has
subleased one (1) full floor and subleased fifty percent (50%) of the RSF on
another full floor of the Premises to parties other than Permitted Transferees
and Incubator Transferees, then Tenant shall be deemed for purposes of this
Lease to be "in occupancy" of eighteen (18) floors of the Building. For all
purposes of this Lease, Tenant shall be deemed to be "in occupancy" of the full
fifth (5th) floor of the Building to the extent Tenant has not sublet and
continues to lease the entirety of the space leased by Tenant on such floor as
of the Effective Date, and in no event shall Tenant's occupancy of the P-1 Space
or the Retail Space constitute a "full floor". For purposes of this Lease, if
Tenant ever leases all of the office space on the second (2nd) floor of the
Building, Tenant shall be deemed to be "in occupancy" of the full second (2nd)
floor of the Building to the extent Tenant has not sublet and continues to lease
the entirety of the office space on the second (2nd) floor of the Building.
Tenant shall not have the right to lease First Offer Space, as provided in this
Section 1.3, if, as of the date of the attempted exercise of any right of first
offer by Tenant, or as of the scheduled date of delivery of such First Offer
Space to Tenant, Tenant is in default under this Lease beyond any applicable
notice and cure period set forth herein.

 
14




--------------------------------------------------------------------------------



1.4    Tenant's Outdoor Area. Landlord and Tenant acknowledge and agree that the
Project is subject to that certain Mission Square and Pedestrian Bridge Easement
Agreement recorded on March 26, 2013 as document number 2013J626919 in the
Official Records of San Francisco County (the "Mission Square Easement"). To the
extent Landlord has the legal right to control aspects of the use of Mission
Square under the Mission Square Easement, upon no less than fifteen (15)
business days notice provided by Tenant to Landlord, Landlord shall allow Tenant
the right to use the area within Mission Square ("Tenant's Outdoor Area")
identified on Exhibit A-7 attached hereto for events and other activities
associated with Tenant's business. Any such notice from Tenant shall set forth
the timing and purpose of Tenant's proposed use of Tenant's Outdoor Area. In
addition, to the extent Landlord has the legal right to control aspects of the
use of Mission Square under the Mission Square Easement, Landlord shall use
commercially reasonable efforts to (i) prevent placement of any material
structure, barrier or obstruction within Tenant's Outdoor Area (other than
landscaping), (ii) prevent use of Mission Square on an organized basis by any
"Restricted Party" (as defined in Section 29.47 below), and (iii) during an
annual two (2) week period immediately preceding and continuing throughout
Tenant's annual convention (which is commonly known as "Dream Force" as of the
Effective Date) ("Dream Force"), Landlord shall prevent use of Tenant's Outdoor
Area (other than by Tenant) for any organized events or activities. Tenant's use
of Mission Square shall be subject to and in accordance with the TCCs of the
Mission Square Easement and such reasonable rules and regulations as may be
prescribed by Landlord from time to time. Tenant shall not make any improvements
or alterations to Tenant's Outdoor Area, nor shall Tenant be permitted to
install or place in Tenant's Outdoor Area any permanent furniture, fixtures,
plants, graphics, signs or insignias or other items of any kind whatsoever,
without Landlord's prior consent, which consent may be withheld in Landlord's
sole discretion. Following Tenant's use of Tenant's Outdoor Area, Tenant shall
return Tenant's Outdoor Area to the same condition (or better) existing prior to
the commencement of Tenant's use (including, without limitation, the performance
of any necessary janitorial, cleaning, repair or maintenance). The rights
contained in this Section 1.4 shall be personal to the Original Tenant, any
Permitted Transferee Assignee and any assignee of Tenant's entire interest in
this Lease who intends to use the Retail Space for the Specialized Retail Uses,
and may only be exercised by the Original Tenant, a Permitted Transferee
Assignee, or such other assignee (and not by any other assignee, sublessee or
"Transferee," as that term is defined in Section 14.1 of this Lease, of Tenant's
interest in this Lease) if Original Tenant, Permitted Transferee Assignee, or
such other assignee, as applicable, continues to lease the Retail Space.
1.5    Tenant's Lobby Area.
1.5.1    In General. Subject to the TCCs of this Section 1.5, Landlord hereby
grants to the Original Tenant and any Permitted Transferee Assignee, the
exclusive use of the portion of the ground floor lobby shown on Exhibit A-7
attached hereto ("Tenant's Lobby Area") throughout the Lease Term (as may be
extended by Tenant in accordance with this Lease), subject to permitting ingress
and egress through such areas from the Building lobby which provides elevator
access to the Parking Structure. As part of the Final Condition, Landlord shall
place or install, at Landlord's sole cost and expense, furniture in Tenant's
Lobby Area consistent with the quality, type and quantity of furniture installed
in the remainder of the ground floor Building lobby in a location, reasonably
determined by Landlord, not to materially interfere with the location of the
Lobby Desk and any

 
15




--------------------------------------------------------------------------------



reasonable access routes from and between Tenant's Lobby Desk, Retail Space, and
Tenant's Elevators. In addition, any artwork installed in Tenant's Lobby Area
shall be placed in a location, reasonably determined by Landlord, not to
materially interfere with the location of the Lobby Desk and any reasonable
access routes from and between Tenant's Lobby Desk, Retail Space, and Tenant's
Elevators. Furthermore, prior to the Phase 1 Lease Commencement Date or
thereafter throughout the Lease Term (provided that Tenant is then leasing the
Retail Space), Tenant may cause (i) Landlord, at Tenant's sole cost (which cost
shall be deducted from the Improvement Allowance if such work is performed prior
to the Phase 1 Lease Commencement Date) (the "Lobby Wall Work"), to relocate or
demolish the demising walls designated on Exhibit A-7 separating the Retail
Space from Tenant's Lobby Area or (ii) Landlord not to construct such demising
walls if construction of such demising walls has not yet commenced. In addition,
so long as Tenant is leasing the Retail Space and has exclusive use of Tenant's
Elevators, Landlord hereby grants to Tenant, the exclusive use of the corridor
connecting the Retail Space to the adjacent elevator lobby (which corridor is
shown on Exhibit A-7 attached hereto) (the "Lobby/Retail Corridor"), except as
such exclusive use may be limited in order to comply with applicable Laws;
provided, that, subject to Article 8 below, Tenant may make Alterations thereto
required to allow such exclusive use under applicable Law. Notwithstanding the
foregoing (and subject to the following TCCs of this Section 1.5.1), Tenant may
not place or install any improvements, fixtures, or personal property in
Tenant's Lobby Area (other than the Lobby Desk (as defined below)), either
permanent or temporary, without Landlord's approval, which may be withheld in
Landlord's sole discretion; provided, however, for an annual two (2) week period
immediately preceding and continuing throughout Dream Force, Tenant shall have
the right to place movable marketing materials and/or portable digital devices
in Tenant's Lobby Area in addition to the Retail Space. All material displayed
on the Lobby Desk or placed in Tenant's Lobby Area shall be related to (A)
Tenant's customers, (B) Tenant's products, or (C) Tenant's charitable
foundation, and in no event shall the Lobby Desk or the content of Tenant's
Lobby Area include any "Objectionable Content," as that term is defined below,
or otherwise be in violation of signage content restrictions under applicable
Laws. As used herein, "Objectionable Content" shall mean any content which is
generally considered pornographic, obscene or defamatory, or consists of any
material or activity with a primary context (I) aimed at furthering a political
candidacy, (II) advancing a political stance on one or more issues, or (III)
that is reasonably likely to incite protest. In addition, any signage within
Tenant's Lobby Area (including any signage on the Lobby Desk, as defined in
Section 1.5.2 below) shall not include any "Objectionable Name" (as defined in
Section 23.5 below).
1.5.2    Lobby Desk/Kiosk. Notwithstanding anything to the contrary contained in
this Lease, at any time during the Lease Term, prior to the date of Tenant's
occupancy of the Phase 1 Premises, Tenant shall install (including providing
electrical service and installing cabling thereto) and staff (using Tenant's
employees or otherwise using union labor), at Tenant's sole cost and expense (or
deducted from the Improvement Allowance), a desk or kiosk (the "Lobby Desk")
within Tenant's Lobby Area in the approximate location shown on Exhibit A-7
attached hereto, or in another location, reasonably approved by Landlord, which
shall continue to permit ingress and egress through Tenant's Lobby Area to the
Parking Structure. Tenant may install signage on the Lobby Desk depicting
Tenant's name and/or the name of the Building, subject to Landlord's approval in
accordance with "Landlord's Approval Standard" (as that term is defined in
Section 23.3.2 below). The Lobby Desk shall be in a design and of a quality,
compatible with the remainder of the Building

 
16




--------------------------------------------------------------------------------



lobby, and shall be subject to Landlord's approval, not to be unreasonably
withheld. Tenant shall remove any Lobby Desk at the expiration or earlier
termination of this Lease, or within thirty (30) days following the termination
of Tenant's rights under this Section 1.5, as set forth in Section 1.5.3 below,
and repair any damage to the Building caused by such removal. Notwithstanding
any provision to the contrary set forth in this Lease or the Work Letter, the
installation of the Lobby Desk shall not be a requirement for Landlord's
satisfaction of the Final Condition.
1.5.3    Termination of Tenant's Lobby Rights. The rights contained in this
Section 1.5 shall be personal to the Original Tenant and any Permitted
Transferee Assignee, and may only be exercised by the Original Tenant or a
Permitted Transferee Assignee (and not by any other assignee, sublessee or
"Transferee," as that term is defined in Section 14.1 of this Lease, of Tenant's
interest in this Lease) if Original Tenant or Permitted Transferee Assignee, as
applicable, continues to "lease" (as defined hereinbelow) at least twenty-four
(24) full floors in the Building, and with respect to Tenant's rights to the
Lobby Desk only, if Original Tenant or Permitted Transferee Assignee, as
applicable, remains in occupancy (as defined in Section 1.3.6 above) of at least
seventeen (17) full floors in the Building. Whenever in this Lease reference is
made to Tenant continuing to "lease" a certain number of full floors of the
Building, then if Tenant is leasing all of the office space on such floor of the
Building such space shall constitute a full floor, but in no event shall the P-1
Space or the Retail Space constitute a full floor. Notwithstanding any loss by
Tenant of the rights set forth in this Section 1.5, so long as Tenant is leasing
the Retail Space, subject to applicable Laws and Article 27 below, Tenant shall
control when the door designated on Exhibit A-7 as number four (4) connecting
the Retail Space and the public elevator lobby on the ground floor of the
Building will remain locked, unlocked, open and/or closed; provided, that,
subject to Article 8 below, Tenant may make Alterations thereto required to
allow such exclusive use under applicable Law. In addition, notwithstanding any
loss by Tenant of the rights set forth in this Section 1.5, so long as Tenant is
leasing the Retail Space and has the rights to exclusive use of Tenant's
Elevators, subject to applicable Laws and Article 27 below, (i) Tenant shall be
permitted exclusive access to and use of the Lobby/Retail Corridor, and (ii)
Tenant may install access gates or access control systems, compatible with
Landlord's access control system, in the locations identified as numbers two (2)
through five (5) on Exhibit A-7 attached hereto; provided, that, subject to
Article 8 below, Tenant may make Alterations thereto required to allow such use
under applicable Law. The parties acknowledge that as part of the Final
Condition, Landlord shall install security turnstiles in the location identified
as number (1) on Exhibit A-7 attached hereto.
1.6    Elevators.
1.6.1    Tenant's Elevators; Tenant's Freight Elevator Branding Work. Subject to
the TCCs of this Section 1.5, Landlord hereby grants to the Original Tenant and
any Permitted Transferee Assignee, the exclusive use of the twelve (12)
passenger elevators identified on Exhibit A-7 attached hereto ("Tenant's
Elevators") throughout the Lease Term (as may be extended by Tenant in
accordance with this Lease). Tenant may install media screens in any of Tenant's
Elevators, subject to Landlord's reasonable approval. In addition, as part of
the Final Condition, Landlord shall cause the Freight Elevators (as defined in
Section 1.6.3 below) to be branded using Tenant's name, logo, and/or media
screen running content selected by Tenant (the "Tenant's Freight Elevator
Branding Work"). To the extent Tenant desires to change its name, logo, and/or
any

 
17




--------------------------------------------------------------------------------



media screen in any of Tenant's Elevators or the Freight Elevators, Tenant shall
not use an Objectionable Name, nor shall Tenant display any Objectionable
Content in any of Tenant's Elevators or the Freight Elevators.
1.6.2    Elevator Cards.
1.6.2.1    VIP Elevator Cards. On or prior to the Phase 1 Lease Commencement
Date, Landlord shall provide Tenant with four (4) VIP elevator cards ("VIP
Elevator Cards"), which shall allow the holder to call all of the Tenant's
Elevators or Freight Elevators from any level in the Building (including from
within the Parking Structure), and to exclusively ride such elevator to the
rider's selected destination within the Premises and other Common Areas, without
stopping. The parties acknowledge that the sixty-first (61st) floor of the
Building ("Floor 61") may only be accessed with such VIP Elevator Cards from the
following elevators: (i) the Freight Elevators, which provide access from the
Parking Structure and from the main lobby area of the ground floor of the
Building, or (ii) the eight (8) high rise passenger elevators which are located
in the main lobby area of the ground floor of the Building. Tenant shall have no
right to access the premises of other tenants and occupants and Landlord shall
have no obligation to prevent other tenants and occupants from entering any
elevators at the same time as VIP Elevator Card holders.
1.6.2.2    Floor 61 Elevator Cards. On or prior to the Phase 1 Lease
Commencement Date, Landlord shall provide Tenant with fifteen (15) elevator
cards ("Floor 61 Elevator Cards"), which shall allow the holder to call the
Freight Elevators from any level in the Building, and to ride such elevator to
Floor 61 (the parties acknowledging that such ride may include stops on other
floors of the Building). Landlord shall have the right to decrease the number of
Floor 61 Elevator Cards on not less than thirty (30) days notice in the event
and only to the extent that Landlord determines, in its reasonable judgment, but
following reasonable consultation with Tenant, that Tenant's use of the Floor 61
Elevator Cards affects the wait times set forth in the specifications for the
Freight Elevators. Landlord shall have no obligation to prevent other tenants
and occupants from entering any elevators at the same time as Floor 61 Elevator
Card holders.
1.6.3    Landlord's Elevator Improvements. Landlord, at Landlord's sole cost and
expense, except as otherwise set forth in this Section 1.6.3, shall cause the
freight elevator mechanics for the Building's two (2) freight elevators (the
"Freight Elevators") to operate on a "destination dispatch" basis to allow for
the use of the VIP Elevator Cards and Floor 61 Elevator Cards described in
Section 1.6.2 above and to prevent the Freight Elevators from stopping on the
ground floor of the Building, except when such floor is requested by a VIP
Elevator Card holder. In addition, as part of the Final Condition, Landlord, at
Landlord's sole cost and expense, shall construct the interior of the Freight
Elevators using materials and finishes consistent and compatible with the nature
and design of the Project, and appropriate for freight elevator usage, which
materials and finishes shall be selected by Landlord, and shall be reasonably
approved by Tenant. Landlord shall also construct the exterior finishes of the
lobby area entrance to the Freight Elevators using materials and finishes
consistent and compatible with the nature and design of the Project and the
remainder of the lobby area serving Tenant's Elevators, which materials and
finishes shall be selected by Landlord, and shall be reasonably approved by
Tenant. No loading or unloading of the Freight Elevators shall be

 
18




--------------------------------------------------------------------------------



done from the ground floor of the Building by Landlord or any other tenant or
occupant of the Building. Landlord, at Landlord's sole cost and expense, shall
prevent Tenant's Elevators from stopping on the second (2nd) floor of the
Building, and instead shall provide access to the second (2nd) floor via the
high mid-rise or high rise elevators.
1.6.4    Termination of Elevator Rights. The rights contained in this
Section 1.6 shall be personal to the Original Tenant and any Permitted
Transferee Assignee, and may only be exercised by the Original Tenant or a
Permitted Transferee Assignee (and not by any other assignee, sublessee or
Transferee of Tenant's interest in this Lease) if Original Tenant or Permitted
Transferee Assignee, as applicable, continues to lease the entirety of the
initial Premises (excluding Floor 61). For purposes of this Lease, Tenant's
Outdoor Area, Tenant's Lobby Area, the Lobby/Retail Corridor, Tenant's
Elevators, the area located on the ground floor of the Building where the
Freight Elevators are located, Tenant's Bicycle Room (if any) and any other
portions of the Common Areas made available for exclusive use by Tenant, shall
be referred to herein as "Tenant's Common Areas".
ARTICLE 2    

LEASE TERM; OPTION TERM(S)
2.1    Initial Lease Term. The TCCs and provisions of this Lease shall be
effective as of the Effective Date. The term of this Lease with respect to each
Phase of the Premises (each the applicable "Lease Term") shall be the period
commencing on the Lease Commencement Date (as defined below) for such Phase of
the Premises and ending on the Lease Expiration Date (as defined below) for such
Phase of the Premises. The term of the Lease Term shall commence with respect to
each Phase of the Premises on the applicable date set forth in Section 3.2 of
the Summary for such Phase of the Premises (each, the applicable "Lease
Commencement Date"). The Lease Term with respect to each Tranche of the Premises
shall terminate on the date set forth in Section 3.3 of the Summary as the Lease
Expiration Date with respect to such Tranche (each, the applicable "Lease
Expiration Date") unless this Lease is sooner terminated as hereinafter
provided. If Landlord is unable for any reason to deliver possession of the
Premises to Tenant on any specific date, then, except as expressly set forth in
this Lease and/or the Work Letter, Landlord shall not be subject to any
liability for its failure to do so, and such failure shall not affect the
validity of this Lease or the obligations of Tenant hereunder. Promptly
following each Lease Commencement Date, Landlord may deliver to Tenant a notice
in the form as set forth in Exhibit C, attached hereto ("Commencement Letters"),
as a confirmation only of the information set forth therein, which Tenant shall
execute and return to Landlord within thirty (30) days of receipt thereof. If
Tenant fails to sign and return a particular Commencement Letter to Landlord
within thirty (30) days of its receipt from Landlord, the Commencement Letter as
sent by Landlord shall be deemed to have correctly set forth the matters
addressed in it. If Landlord fails to deliver a Commencement Letter to Tenant
within thirty (30) days after a particular Lease Commencement Date, Tenant shall
be permitted to prepare and send to Landlord such particular Commencement
Letter. If Landlord fails to sign and return a particular Commencement Letter to
Tenant within thirty (30) days of its receipt from Tenant, the Commencement
Letter as sent by Tenant shall be deemed to have correctly set forth the matters
addressed in it.

 
19




--------------------------------------------------------------------------------



2.2    Option Term(s).
2.2.7    Option Right. Landlord hereby grants the Original Tenant and its
Permitted Transferee Assignee, two (2) options to extend the Lease Term for the
applicable portion of the Premises set forth below, the first by a period of
seven (7) years, and the second by a period of five (5) years (each an "Option
Term"). Such option shall be exercisable only by "Notice" (as that term is
defined in Section 29.18 of this Lease) delivered by Tenant to Landlord as
provided below, provided that, as of the date of delivery of such Notice, Tenant
is not then in default under this Lease (beyond the applicable notice and cure
periods). Tenant shall have the right to exercise the extension options as to
all or a portion of the applicable Tranche then leased by Tenant under this
Lease, provided that, if Tenant exercises an option with respect to less than
the entire applicable Tranche (the "Reduced Tranche"), then (i) Tenant must
exercise such option as to at least eight (8) full floors (i.e., Tenant may not
exercise the Option with respect to a partial floor), but all of the office
space demised to Tenant on any floor of the Building (excluding the P-1 Space)
shall constitute one (1) full floor, and (ii) with the exception of the P-1
Space, the Retail Space and Floor 61 (which Tenant may include in its exercise
of an option for less than the entire Tranche at the time of Tenant's renewal of
Tranche 1, or any permitted portion thereof), the remainder of the floors must
be contiguous and must include, as to Tranche 1, the lowest full floor in the
Building then leased by Tenant and, as to Tranche 2, must include the highest
full floor in the Building in Tranche 2 contiguous to Tranche 1. If Tenant
exercises an extension option with respect to less than the entire Tranche
pursuant to the prior sentence, then for purposes of the remainder of this
Section 2.2, Exhibit G, and during the period from and after the commencement of
the applicable Option Term, the term "Premises" shall mean the Premises as so
reduced. Upon the proper exercise of such option to extend, and provided that,
at Landlord's election, as of the end of the then applicable Lease Term, Tenant
is not then in default under this Lease (beyond the applicable notice and cure
periods), then the Lease Term shall be extended independently for each Tranche
for a period of seven (7) years or five (5) years, as applicable (i.e., the
Lease Expiration Date with respect to Tranche 1 and the Lease Expiration Date
for Tranche 2 shall each be extended, independently of each other, for a period
of seven (7) years for the first Option Term, and five (5) years for the second
Option Term). The rights contained in this Section 2.2 shall only be exercised
by the Original Tenant or its Permitted Transferee Assignee (and not any other
assignee, sublessee or other transferee of the Original Tenant's interest in
this Lease).
2.2.8    Option Rent. The Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the "Market Rent," as that term is defined in,
and determined pursuant to, Exhibit G attached hereto, with respect to each
Tranche of the Premises as of the commencement of the applicable Option Term for
such Tranche, which shall not necessarily be equal to or greater than the Rent
in effect immediately prior to the commencement of the Option Term. The
calculation of the Market Rent shall be derived from a review of, and comparison
to, the "Net Equivalent Lease Rates" of the "Comparable Transactions," as
provided for in Exhibit G.
2.2.9    Exercise of Option. The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the manner set forth in this
Section 2.2. Tenant shall deliver notice (the "Extension Exercise Notice") to
Landlord not more than eighteen (18) months nor less than fifteen (15) months
prior to the applicable Lease Expiration Date, stating that Tenant is

 
20




--------------------------------------------------------------------------------



exercising its option. Concurrently with such Extension Exercise Notice, Tenant
shall deliver to Landlord Tenant's calculation of the Market Rent (the "Tenant's
Option Rent Calculation") separately with respect to each of (x) Floor 61 (if
applicable), (y) the Retail Space (if applicable) and (z) the remainder of the
applicable Tranche. Landlord shall deliver notice (the "Landlord Response
Notice") to Tenant on or before the date which is thirty (30) days after
Landlord's receipt of the Extension Exercise Notice and Tenant's Option Rent
Calculation, stating that (A) Landlord is accepting Tenant's Option Rent
Calculation as the Market Rent with respect to each of (1) Floor 61 (if
applicable), (2) the Retail Space (if applicable) and/or (3) the remainder of
the applicable Tranche, or (B) rejecting Tenant's Option Rent Calculation and
setting forth Landlord's calculation of the Market Rent (the "Landlord's Option
Rent Calculation") with respect to each of Floor 61 (if applicable), the Retail
Space (if applicable) and the remainder of the applicable Tranche. For purposes
of clarification, (i) Fair Market Rent shall be separately determined for each
of (I) Floor 61 (if applicable), (II) the Retail Space (if applicable) and/or
(III) the remainder of the applicable Tranche and (ii) Landlord may or may not
accept Tenant’s calculation of Fair Market Rent with respect to any of the
Retail Space, Floor 61 and the remainder of the applicable Tranche and reject
Tenant’s calculation of Fair Market Rent with respect to the others. Within
thirty (30) days of its receipt of the Landlord Response Notice, Tenant may, at
its option, accept the Market Rent contained in the Landlord's Option Rent
Calculation. For purposes of clarification, Tenant may or may not accept
Landlord’s calculation of Fair Market Rent with respect to any of the Retail
Space, the sixty-first (61st) floor of the Building and the remainder of the
applicable Tranche and reject Tenant’s calculation of Fair Market Rent with
respect to the others. If Tenant does not affirmatively accept or Tenant rejects
the Market Rent as specified in the Landlord's Option Rent Calculation, the
parties shall follow the procedure set forth in Section 2.2.4 below, and the
Market Rent shall be determined in accordance with the TCCs of Section 2.2.4
below.
2.2.10    Determination of Market Rent. In the event Tenant timely and
appropriately exercises its option to extend the Lease but rejects the Option
Rent set forth in the Landlord's Response Notice pursuant to Section 2.2.3,
above, then Landlord and Tenant shall attempt to agree upon the Option Rent
using their best good-faith efforts. If Landlord and Tenant fail to reach
agreement upon the Option Rent applicable to the Option Term on or before the
date that is six (6) months prior to the expiration of the Lease Term for the
applicable Tranche of the Premises (or, in the case of First Offer Space, within
thirty (30) days after Tenant exercises its right to lease the applicable First
Offer Space) (as applicable, the "Outside Agreement Date"), then the Option Rent
for such particular Phase (or the applicable First Offer Space) shall be
determined by arbitration pursuant to the TCCs of this Section 2.2.4. Each party
shall make a separate determination of the Option Rent, within thirty (30) days
following the Outside Agreement Date, and such determinations shall be binding
and shall be submitted to arbitration in accordance with Section 2.2.4.1 through
Section 2.2.4.5, below.
2.2.10.1    Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a MAI appraiser or real estate broker who shall have been active
over the ten (10) year period ending on the date of such appointment in the
appraising and/or leasing of first class office properties in the vicinity of
the Building. The determination of the arbitrators shall be limited solely to
the issue area of whether Landlord's or Tenant's submitted Option Rent is the
closest to the actual Option Rent as determined by the arbitrators, taking into
account the requirements of

 
21




--------------------------------------------------------------------------------



Section 2.2.2 of this Lease. Each such arbitrator shall be appointed within
forty-five (45) days after the Outside Agreement Date. Landlord and Tenant may
consult with their selected arbitrators prior to appointment and may select an
arbitrator who is favorable to their respective positions (including an
arbitrator who has previously represented Landlord and/or Tenant, as
applicable). The arbitrators so selected by Landlord and Tenant pursuant to this
Section 2.2.4 shall be deemed "Advocate Arbitrators" for purposes of this
Section 2.2. If either party fails to timely appoint an Advocate Arbitrator,
then the other party may deliver written notice of such failure to the party
that failed to timely appoint an Advocate Arbitrator, and if such failure is not
cured within five (5) business days following receipt of such written notice,
then the Advocate Arbitrator timely appointed by the other party shall determine
the Option Rent and such determination shall be binding upon the parties. If
either party fails to timely submit its determination of the Option Rent, then
the other party shall have the right to deliver a notice to the failed party
expressly referencing this Section 2.2.4.1 and the time period for performance
hereunder, and if the failed party does not deliver its determination of the
Option Rent within three (3) business days following its receipt of such notice,
then the determination of the other party timely submitted shall be deemed to be
the Option Rent.
2.2.10.2    The two Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the
appointment of the last appointed Advocate Arbitrator to agree upon and appoint
a third arbitrator (for purposes of this Section 2.2, the "Neutral Arbitrator")
who shall be qualified under the same criteria set forth hereinabove for
qualification of the two Advocate Arbitrators except that (i) neither the
Landlord or Tenant or either parties' Advocate Arbitrator may, directly, or
indirectly, consult with the Neutral Arbitrator prior or subsequent to his or
her appearance, and (ii) the Neutral Arbitrator cannot be someone who has
represented Landlord and/or Tenant or any of their affiliates during the five
(5) year period prior to such appointment. The Neutral Arbitrator shall be
retained via an engagement letter jointly prepared by Landlord's counsel and
Tenant's counsel. If the two (2) Advocate Arbitrators cannot timely agree upon
and appoint a Neutral Arbitrator, then Landlord and Tenant shall each apply to
the Presiding Judge of the Superior Court of the County of San Francisco to
appoint the Neutral Arbitrator in accordance with the criteria set forth in
Section 2.2.4.2.
2.2.10.3    Within ten (10) days following the appointment of the Arbitrator,
Landlord and Tenant shall enter into an arbitration agreement (for purposes of
this Section 2.2, the "Arbitration Agreement") which shall set forth the
following:
2.2.10.3.1    Each of Landlord's and Tenant's best and final and binding
determination of the Option Rent exchanged by the parties pursuant to
Section 2.2.4, above;
2.2.10.3.2    An agreement to be signed by the Neutral Arbitrator, the form of
which agreement shall be attached as an exhibit to the Arbitration Agreement,
whereby the Neutral Arbitrator shall agree to undertake the arbitration and
render a decision in accordance with the TCCs of this Lease, as modified by the
Arbitration Agreement, and shall require the Neutral Arbitrator to demonstrate
to the reasonable satisfaction of the parties that the Neutral Arbitrator has no
conflicts of interest with either Landlord or Tenant or any of their affiliates;
2.2.10.3.3    Instructions to be followed by the Neutral Arbitrator when
conducting such arbitration;

 
22




--------------------------------------------------------------------------------



2.2.10.3.4    That Landlord and Tenant shall each have the right to submit to
the Neutral Arbitrator (with a copy to the other party), on or before the date
that occurs fifteen (15) days following the appointment of the Neutral
Arbitrator, an advocate statement (and any other information such party deems
relevant) prepared by or on behalf of Landlord or Tenant, as the case may be, in
support of Landlord's or Tenant's respective determination of Option Rent (the
"Briefs");
2.2.10.3.5    That within five (5) business days following the exchange of
Briefs, Landlord and Tenant shall each have the right to provide the Neutral
Arbitrator (with a copy to the other party) with a written rebuttal to the other
party's Brief (the "First Rebuttals"); provided, however, such First Rebuttals
shall be limited to the facts and arguments raised in the other party's Brief
and shall identify clearly which argument or fact of the other party's Brief is
intended to be rebutted;
2.2.10.3.6    That within five (5) business days following the parties' receipt
of each other's First Rebuttal, Landlord and Tenant, as applicable, shall each
have the right to provide the Neutral Arbitrator (with a copy to the other
party) with a written rebuttal to the other party's First Rebuttal (the "Second
Rebuttals"); provided, however, such Second Rebuttals shall be limited to the
facts and arguments raised in the other party's First Rebuttal and shall
identify clearly which argument or fact of the other party's First Rebuttal is
intended to be rebutted;
2.2.10.3.7    The date, time and location of the arbitration, which shall be
mutually and reasonably agreed upon by Landlord and Tenant, taking into
consideration the schedules of the Neutral Arbitrator, the Advocate Arbitrators,
Landlord and Tenant, and each party's applicable consultants, which date shall
in any event be within forty-five (45) days following the appointment of the
Neutral Arbitrator;
2.2.10.3.8    That no discovery shall take place in connection with the
arbitration, other than to verify the factual information that is presented by
Landlord or Tenant;
2.2.10.3.9    That the Neutral Arbitrator shall not be allowed to undertake an
independent investigation or consider any factual information other than
presented by Landlord or Tenant, except that the Neutral Arbitrator shall be
permitted to visit the Project and the buildings containing the Comparable
Transactions;
2.2.10.3.10    Tenant shall have the right to present oral arguments to the
Neutral Arbitrator at the arbitration for a period of time not to exceed three
(3) hours (for purposes of this Section 2.2, "Tenant's Initial Statement");
2.2.10.3.11    Following Tenant's Initial Statement, Landlord shall have the
right to present oral arguments to the Neutral Arbitrator at the arbitration for
a period of time not to exceed three (3) hours (for purposes of this
Section 2.2, "Landlord's Initial Statement");
2.2.10.3.12    Following Landlord's Initial Statement, Tenant shall have up to
two (2) additional hours to present additional arguments and/or to rebut the
arguments of Tenant (for purposes of this Section 2.2, "Tenant's Rebuttal
Statement");

 
23




--------------------------------------------------------------------------------



2.2.10.3.13    Following Tenant's Rebuttal Statement, Landlord shall have up to
two (2) additional hours to present additional arguments and/or to rebut the
arguments of Tenant;
2.2.10.3.14    That, not later than ten (10) business days after the date of the
arbitration, the Neutral Arbitrator shall render a decision (the "Ruling")
indicating whether Landlord's or Tenant's submitted Option Rent is closer to the
Neutral Arbitrator's determination of what the Fair Market Rent should be for
the applicable Phase of the Premises;
2.2.10.3.15    That following notification of the Ruling, Landlord's or Tenant's
submitted Option Rent determination, whichever is selected by the Neutral
Arbitrator as being closer to the Option Rent shall become the then applicable
Option Rent; and
2.2.10.3.16    That the decision of the Neutral Arbitrator shall be binding on
Landlord and Tenant.
2.2.10.3.17    If a date by which an event described in Section 2.2.4.3, above,
is to occur falls on a weekend or a holiday, the date shall be deemed to be the
next business day. If the parties fail to enter into an Arbitration Agreement
within ten (10) days following the appointment of the Neutral Arbitrator, then
the arbitration shall nonetheless proceed in accordance with this Section 2.2.4
notwithstanding such failure.
2.2.10.4    In the event that the Option Rent shall not have been determined
pursuant to the TCCs hereof prior to the commencement of the Option Term, Tenant
shall be required to pay the Base Rent then in effect; provided that such amount
shall not be lower than the Option Rent initially provided by Tenant to Landlord
nor higher than the Option Rent initially provided by Landlord to Tenant (or in
the case of First Offer Space, at the Market Rent initially provided by Landlord
to Tenant, and upon the final determination of the Option Rent), the payments
made by Tenant shall be reconciled with the actual amounts due, and the
appropriate party shall make any corresponding payment to the other party within
thirty (30) calendar days after the Option Rent has finally been determined.
2.2.10.5    Upon final determination of the Option Rent for each Phase of the
Premises, Landlord and Tenant shall execute an amendment reflecting Tenant's
exercise of the applicable extension option and the extension of the Lease Term
and the Option Rent for such Phase of the Premises as finally determined;
provided that the failure of either party to execute such amendment shall not
affect the validity of the TCCs of this Lease that apply to the Option Terms.
ARTICLE 3    

BASE RENT
Commencing on the Lease Commencement Date with respect to each Phase, Tenant
shall commence paying with respect to such Phase (and will thereafter continue
to pay with respect to such Phase through the Lease Expiration Date applicable
to such Phase), without prior notice or demand, to Landlord at the address or
pursuant to the wiring instructions set forth in Section 14 of

 
24




--------------------------------------------------------------------------------



the Summary or to such other address or pursuant to such other wiring
instructions as Landlord may from time to time designate in writing, by a check
or wire transfer for currency which, at the time of payment, is legal tender for
private or public debts in the United States of America, base rent ("Base Rent")
as set forth in Section 4 of the Summary, payable in equal monthly installments,
in advance on or before the first day of each and every calendar month during
the Lease Term, without any setoff or deduction whatsoever. If any payment of
Rent is for a period which is shorter than one month, the Rent for any such
fractional month shall accrue on a daily basis during such fractional month and
shall total an amount equal to the product of (i) a fraction, the numerator of
which is the number of days in such fractional month and the denominator of
which is the actual number of days occurring in such calendar month, and
(ii) the then-applicable monthly installment of Base Rent. All other payments or
adjustments required to be made under the TCCs of this Lease that require
proration on a time basis shall be prorated on the same basis.
ARTICLE 4    

ADDITIONAL RENT
4.1    In General. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct Expenses,"
as those terms are defined in Sections 4.2.5 and 4.2.1, respectively, of this
Lease. Such payments by Tenant, together with any and all other amounts payable
by Tenant to Landlord pursuant to the TCCs of this Lease, are hereinafter
collectively referred to as the "Additional Rent," and the Base Rent and the
Additional Rent are herein collectively referred to as "Rent." All amounts due
under this Article 4 as Additional Rent shall be payable for the same periods
and in the same manner as the Base Rent. Without limitation on other obligations
of Tenant which survive the expiration of the Lease Term, the obligations of
Tenant to pay the Additional Rent provided for in this Article 4 shall survive
the expiration of the Lease Term.
4.2    Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:
4.2.4    "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
4.2.5    "Expense Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires.
4.2.6    "Operating Expenses" shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair or operation of the Project, or any portion thereof, as
determined in accordance with sound real estate management and accounting
practices. For purposes of clarification, as to any given type of operating
expense such type of Operating Expense shall be included either as paid or as
accrued during an Expense Year (but not both as paid and as accrued) and such
manner of accounting as to such type of Operating Expense shall be maintained
consistently throughout the Lease Term. Without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following: (i) the cost of supplying all utilities but excluding (A) the cost of
electricity consumed in the Premises as shown

 
25




--------------------------------------------------------------------------------



on the "Submetering Equipment" (as that term is defined in Section 6.1.3 below),
but not the costs of electricity providing HVAC to the Premises, and (B) the
cost of electricity consumed in the premises of other tenants of the Building,
but not the costs of electricity providing HVAC to such other premises of the
Building; (ii) the cost of operating, repairing, and maintaining the utility,
telephone, mechanical, sanitary, storm drainage, and elevator systems, and the
cost of maintenance and service contracts in connection therewith; (iii) the
cost of licenses, certificates, permits and inspections and the reasonable cost
of contesting any governmental enactments which may affect Operating Expenses,
and the costs incurred in connection with a governmentally mandated
transportation system management program or similar program; (iv) subject to the
TCCs of Section 4.2.3.3, below, the cost of all insurance carried by or carried
on behalf of Landlord in connection with the Project, and the commercially
reasonable deductible portion of any insured loss otherwise covered by such
insurance; (v) the cost of landscaping, relamping, and all supplies, tools,
equipment and materials used in the operation, repair and maintenance of the
Project, or any portion thereof; (vi) costs incurred in connection with the
parking areas servicing the Project; (vii) fees and other costs, including
management fees, consulting fees, legal fees and accounting fees, of all
contractors and consultants in connection with the management, operation,
maintenance, and repair of the Project; (viii) payments under any equipment
rental agreements and the fair rental value of any management office space (and
if such management office is shared with other buildings owned by Landlord and
Landlord's affiliates, then such fair rental value shall be equitably prorated
between the Building and such other buildings); provided that the size of any
such management office space shall be comparable to the size of the management
offices of the landlords of the Comparable Buildings, with adjustment where
appropriate for the size of the applicable project; (ix) fees paid to Landlord
or by Landlord for the management of the Project, and wages, salaries and other
compensation and benefits, including taxes levied thereon, of all persons (other
than persons generally considered to be higher in rank than the position of a
person, regardless of title, who supervises property managers that manage the
Project and other projects of Landlord and affiliates of Landlord) engaged in
the operation, maintenance and security of the Project; (x) operation, repair
and maintenance, of all systems and equipment and components thereof of the
Project; (xi) the cost of janitorial, alarm, security and other services,
replacement, renovation, restoration and repair of wall and floor coverings,
ceiling tiles and fixtures in Common Areas, maintenance, and repair of curbs and
walkways, repair to roofs and re-roofing; (xii) amortization of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project, or any portion thereof (which shall be
amortized over its useful life as Landlord shall reasonably determine in
accordance with sound real estate management and accounting practices, and which
amortization calculation shall include interest at the "Interest Rate," as that
term is set forth in Article 25 of this Lease); and (xiii) the cost of capital
improvements or other costs incurred in connection with the Project (A) that are
acquired to cause, in Landlord's good faith judgment, an immediate (i.e.,
commencing within the first year after completion of such repairs or
improvements or installation of such equipment) reduction in other Operating
Expenses; or (B) that are incurred due to any new Laws first enacted or made
applicable to (y) Phase 1 or the Common Areas after the Phase 1 Lease
Commencement Date or (z) with respect to Phase 2, Phase 3, Phase 4, or Phase 5
after the Lease Commencement Date applicable thereto; provided, however, that
any capital expenditure shall be amortized with interest at the Interest Rate
over the shorter of (Y) its useful life as Landlord shall reasonably determine
in accordance with sound real estate management and accounting practices, or (Z)
with respect to those items included under item (A)

 
26




--------------------------------------------------------------------------------



above, their recovery/payback period as Landlord shall reasonably determine in
accordance with sound real estate management and accounting practices provided
such annual amount included in Operating Expenses shall not exceed the amount of
Operating Expenses to be saved in each calendar year throughout the Lease Term
(as determined at the time Landlord elected to proceed with the capital
improvement or acquisition of the capital equipment to reduce Operating
Expenses); (xiv) costs, fees, charges or assessments imposed by, or resulting
from any mandate imposed on Landlord by, any federal, state or local government
for fire and police protection, trash removal, community services, or other
services which do not constitute "Tax Expenses" as that term is defined in
Section 4.2.4, below; and (xv) costs to provide on-site transportation brokerage
services, employment brokerage services, and child-care brokerage services
pursuant to San Francisco Planning Code Sections 163-165, or other similar or
successor ordinances. Notwithstanding the foregoing, for purposes of this Lease,
Operating Expenses shall not, however, include:
4.2.6.1    costs, including marketing costs, legal fees, space planners' fees,
advertising and promotional expenses, and brokerage fees incurred in connection
with the original construction or development, or original or future leasing of
the Project (including, without limitation, cost of construction of the "Base,
Core and Shell" (as defined in the Work Letter), the Common Areas and the
Improvements) and the cost of acquiring any transferable development rights, and
costs, including permit, license and inspection costs, incurred with respect to
the installation of improvements made for tenants or other occupants occupying
space in the Project or incurred in renovating or otherwise improving,
decorating, painting or redecorating space for tenants or other occupants of the
Project and costs incurred in removing property and improvements of former
tenants or other occupants of the Project;
4.2.6.2    except as set forth in items (xii) and (xiii) above, depreciation or
amortization of the Project and interest, principal payments, debt service,
points, fees, penalties or other debt costs on mortgages and other debt
instruments;
4.2.6.3    costs for which the Landlord is reimbursed by any tenant or occupant
of the Project or by insurance by its carrier (or which would have been
reimbursed by Landlord's insurance carrier if Landlord had maintained the
insurance required to be carried by Landlord under this Lease) or any tenant's
carrier or by anyone else (except to the extent of commercially reasonable
deductibles);
4.2.6.4    any reserves for bad debts, rent loss, capital items, future
Operating Expenses or any other purpose;
4.2.6.5    costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord, as the same are
distinguished from the costs of operation of the Project (which shall
specifically include, but not be limited to, accounting costs associated with
the operation of the Project). Costs associated with the operation of the
business of the partnership or entity which constitutes the Landlord include
costs of partnership accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of the Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of the Landlord's interest in the Project, and costs incurred in connection
with any disputes between Landlord and its employees, between Landlord and
Project management, or between Landlord and

 
27




--------------------------------------------------------------------------------



other tenants or occupants, and Landlord's general corporate overhead and
general and administrative expenses;
4.2.6.6    salaries, wages, bonuses, and other compensation (including
hospitalization, medical, surgical, retirement plan, pension plan, union dues,
parking privileges, life insurance, including group life insurance, welfare, and
other fringe benefits, and vacation, holidays, and other paid absence benefits)
of any employee who does not devote substantially all of his or her employed
time to the Project unless such wages and benefits are prorated to reflect time
spent on operating and managing the Project vis-a-vis time spent on matters
unrelated to operating and managing the Project; provided that, in no event
shall Operating Expenses for purposes of this Lease include wages and/or
benefits attributable to personnel generally considered to be higher in rank
than the position of a person, regardless of title, who supervises property
managers that manage the Project and other projects of Landlord and affiliates
of Landlord;
4.2.6.7    amount paid as ground rental for the Project by the Landlord;
4.2.6.8    overhead and profit increment paid to the Landlord or to subsidiaries
or affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, unaffiliated third
parties on a competitive basis;
4.2.6.9    any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord, provided that any compensation
paid to any concierge or parking attendants at the Project shall be includable
as an Operating Expense;
4.2.6.10    rentals and other related expenses incurred in leasing air
conditioning systems, elevators or other equipment which if purchased the cost
of which would be excluded from Operating Expenses as a capital cost, except
equipment not affixed to the Project which is used in providing janitorial or
similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project;
4.2.6.11    all items and services for which Tenant or any other tenant in the
Project reimburses Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;
4.2.6.12    costs, other than those incurred in ordinary maintenance and repair,
for sculpture, paintings, fountains or other objects of art;
4.2.6.13    any costs expressly excluded from Operating Expenses elsewhere in
this Lease;
4.2.6.14    rent for any office space occupied by Project management personnel
other than as set forth in item (vii) above;
4.2.6.15    costs to the extent arising from the gross negligence or willful
misconduct of Landlord or its agents, employees, vendors, contractors, or
providers of materials or services;

 
28




--------------------------------------------------------------------------------



4.2.6.16    expenses and costs relating in any way whatsoever to the
identification, testing, monitoring and control, encapsulation, removal,
replacement, repair, or abatement of any "Hazardous Materials" (as that term is
defined in Section 29.33 below) or mold (to the extent the same is defined as
Hazardous Materials under applicable Law) within the Building or Project
(including without limitation the costs of compliance with San Francisco Health
Code Article 22A);
4.2.6.17    costs, fines, penalties, or interest incurred due to a violation of
Laws or the TCCs of any lease by Landlord or any other tenant in the Project;
4.2.6.18    costs of repairs or other work occasioned by fire, windstorm, or
other casualty, whether or not Landlord carries such insurance (except for any
commercially reasonable insurance deductible which such deductibles shall be
included in the definition of Operating Expenses);
4.2.6.19    costs incurred by Landlord for alterations, additions, and
replacements which are considered capital expenditures under sound real estate
management and accounting practices, consistently applied, except to the extent
expressly set forth in item (xi), (xii) and (xiii) above;
4.2.6.20    to the extent the Base, Shell and Core relating to the entire
Premises is not in compliance with Laws as of the Final Condition Date (as
defined in the Work Letter), the costs of bringing the Base, Shell and Core
relating to the entire Premises into compliance with Laws;
4.2.6.21    to the extent the Common Areas are not in compliance with Laws as of
the date Landlord receives a CofO (as defined in the Work Letter) for the Base,
Shell and Core, the costs of bringing the Common Areas into compliance with
Laws;
4.2.6.22    to the extent the Base Building Systems relating to the entire
Premises are not in good condition and repair as of the Final Condition Date,
and Landlord discovers or is informed of such condition on or before the date
that is sixty (60) days after the Phase 1 Lease Commencement Date, the cost of
bringing the Base Building Systems relating to the applicable Phase into good
condition and repair;
4.2.6.23    costs of causing the Base Building to comply with 2010 California
and San Francisco Building Codes if and to the extent required by applicable
Laws;
4.2.6.24    repairs or other work paid for through condemnation proceeds;
4.2.6.25    repairs, alterations, additions, improvements or replacements made
to rectify or correct any defect in the design, materials, or workmanship of the
Project;
4.2.6.26    fees and penalties, including interest, incurred by Landlord due to
violation by Landlord or any other tenant or occupant of the Building of
applicable Laws,

 
29




--------------------------------------------------------------------------------



the TCCs of any lease, ground lease, mortgage or deed of trust, or other
covenants, conditions or restrictions encumbering the Building or the Land;
4.2.6.27    brokerage commissions, attorneys' and accountants' fees related
thereto, loan brokerage fees, closing costs, interest charges and other similar
costs incurred in connection with the sale, refinancing, mortgaging, or selling,
or change of ownership of the Project;
4.2.6.28    all costs incurred by Landlord in connection with any dispute
relating to the Landlord's title to or ownership of the Project or any portion
thereof;
4.2.6.29    contributions to political or charitable organizations;
4.2.6.30    costs of correcting defects in the Building, and the Common Areas of
the Project, or the equipment used therein and the replacement of defective
equipment to the extent such costs are covered by warranties of manufacturers,
suppliers or contractors, or are otherwise borne by parties other than Landlord,
except that conditions resulting from ordinary wear and tear will not be deemed
defects for the purpose of this category;
4.2.6.31    interest and penalties due to late payments of taxes and utility
bills or any other obligations;
4.2.6.32    any damage and repairs covered under any insurance policy carried
by, or required to be carried by, Landlord;
4.2.6.33    the costs of any "tenant relations" parties, events or promotions;
4.2.6.34    costs incurred in installing, operating and maintaining any
specialty improvement not normally installed, operated and maintained in
projects comparable to the Building, including, without limitation, an
observatory, luncheon club, or athletic or recreational facilities, but not
including the Pedestrian Bridge, Mission Square or the Gondola;
4.2.6.35    costs and expenses of providing HVAC service to other tenant spaces
in the Building during non-Building Hours;
4.2.6.36    costs and expenses to provide janitorial service, water, gas, fuel,
steam, lights, sewer service and other utilities to other tenants or occupants
of the Building materially in excess of amounts available to Tenant at no direct
cost to Tenant (other than as a Direct Expense);
4.2.6.37    costs for janitorial services for any rentable area in the Premises
to the extent Tenant provides such services to the Premises at its own cost;
4.2.6.38    expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged directly but which are provided
to another tenant or occupant of the Building;

 
30




--------------------------------------------------------------------------------



4.2.6.39    advertising or promotional expenditures, and the costs of acquiring
and installing signs in or on any of the Building identifying the owner of the
Building or any other tenant or occupant of the Building;
4.2.6.40    costs of any mitigation fees, impact fees, subsidies, tap-in fees,
development fees, connection fees or similar one time charges or costs (however
characterized), including without limitation, any Downtown Park Fee, pursuant to
San Francisco Planning Code Section 412, any Jobs-Housing Linkage Program
contribution, pursuant to San Francisco Planning Code Section 413, any Transit
Impact Development Fee, pursuant to San Francisco Planning Code Section 411, any
Transit Center District Open Space Fee, pursuant to San Francisco Planning Code
Section 424.6, any Transit Center District Transportation and Street Improvement
Fee, pursuant to San Francisco Planning Code Section 424.7, and any fees for
monitoring compliance with conditions of approval of the Project, pursuant to
San Francisco Planning Code Section 351(e)(1);
4.2.6.41    cost of any repairs to the Premises, the Building or the Project
made necessary by any negligence or willful misconduct of Landlord or any of its
assignees, employees, or invitees, or their respective agents, representatives,
contractors, or other persons permitted in or invited to the Premises or the
Project by Landlord;
4.2.6.42    insurance premiums paid by Landlord to the extent (i) the scope of
coverage provided by such policy materially exceeds the scope of coverage then
being carried by landlords of the Comparable Buildings, or (ii) the type of
insurance provided by such policy is not generally being carried by the
landlords of the Comparable Buildings; provided, however, the foregoing
limitation shall not apply to the extent (A) required by this Lease, (B) the
liability insurance required to be carried by Landlord under the Mission Square
Easement agreement (the "Landlord's Mission Square Liability Insurance"), and
(C) terrorism insurance carried by Landlord, or on behalf of Landlord by the
TJPA, as required by the agreement in existence as of the Effective Date between
the TJPA and Landlord or Landlord's affiliate ("TJPA Required Terrorism
Insurance");
4.2.6.43    except as set forth in Section 4.2.3(xiii) above, costs relating to
the repair of structural portions of the roof, foundations, floors and exterior
walls and all structural seismic upgrading costs;
4.2.6.44    costs of construction of any "observation" deck, public open space,
public parks, or other portion of the Project (or any other property) open to
the general public; and
4.2.6.45    costs of maintenance, repair and operation of any "observation"
deck, public open space (other than the Common Areas), public parks (other than
the Common Areas) or other portion of the Project (or any other property) open
to the general public (other than the Common Areas); provided, however, the
foregoing restriction shall not restrict Landlord's ability to include any of
the foregoing as Tax Expenses if the same are imposed in the form of a tax,
assessment or cost-sharing arrangement that otherwise falls within the
definition of Tax Expenses.

 
31




--------------------------------------------------------------------------------



Tenant shall pay to Landlord a management fee for the management of the Project
equal to "Tenant's Management Fee" (defined herein below). In no event shall
Tenant be obligated to pay (as part of Operating Expenses, or otherwise), in any
Expense Year, fees payable to, or payable by, Landlord for management of the
Project in excess of Tenant's Management Fee. For purposes of this
Section 4.2.3, the term "Tenant's Management Fee" shall be mean an amount,
determined with respect to each Expense Year, equal to three percent (3%) of the
sum of (i) the sum of Tenant's annual Base Rent obligations under this Lease,
and the parking fees and charges paid by Tenant at the Project under this Lease
and (ii) Tenant's Share of Direct Expenses under this Lease (with item (ii)
adjusted and grossed up in accordance with the next paragraph, below, to reflect
a one hundred percent (100%) occupancy of the Project with all tenants paying
full rent, as contrasted with free rent, half-rent and the like), but items (i)
and (ii) shall exclude all base rent and parking charges and fees payable by
other tenants and shall exclude the cost of after-hours services or utilities
payable directly to Landlord by Tenant or by tenants of the Project (and not
payable as part of Direct Expenses) and shall exclude revenues received from
telecommunications, fiber and similar providers who are not tenants of the
Building.
If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not at least
one hundred percent (100%) occupied during all or a portion of any Expense Year,
Landlord may elect to make an appropriate adjustment to the components of
Operating Expenses that vary with the occupancy of the Project and the
components of Tax Expenses that vary with occupancy (e.g., a gross receipts tax
or taxes related to tenant improvements), generally in accordance with the
methods used by owners of Comparable Buildings. By way of example,
(A) utilities, salaries (engineering and administrative) and janitorial can be
subject to such adjustment and (B) Landlord's insurance would not be subject to
such adjustment. Except with respect to the Management Fee, in no event shall
any adjustments to Operating Expenses and Tax Expenses in any calendar year
result in Landlord receiving from Tenant and other tenants more than one hundred
percent (100%) of the cost of the actual Operating Expenses and Tax Expenses
paid by Landlord in any such calendar year. Landlord shall not (X) make a profit
by charging items to Operating Expenses that are otherwise also charged
separately to others and (Y) subject to Landlord's right to adjust the
components of Operating Expenses described above in this paragraph, collect
Operating Expenses from Tenant and all other tenants in the Building in an
amount in excess of what Landlord incurs for the items included in Operating
Expenses.
Landlord agrees that, if Tenant so elects and appoints a representative (the
"Tenant Facility Coordinator"), Landlord shall permit the Tenant Facility
Coordinator, upon request, to review (but not approve or disapprove) the annual
budget for Direct Expenses, Landlord's gross-up calculations pursuant to this
Lease, and proposed capital expenditures and Landlord will meet with the Tenant
Facility Coordinator on approximately a quarterly basis regarding Direct
Expenses.
4.2.7    Taxes.

 
32




--------------------------------------------------------------------------------



4.2.7.1    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof (including, without limitation,
the land upon which the Building and the Parking Structure are located). If, for
any tax fiscal year, the Project is not separately assessed, but is assessed
jointly with other property, then Landlord shall equitably apportion such Taxes
Expenses for such tax fiscal year based upon allocable tax basis among the
properties jointly assessed.
4.2.7.2    Tax Expenses shall include, without limitation: (i) any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies, including,
without limitation, as relates to the Transit Center District Mello Roos
Community Facilities District and the Community Benefits District in which the
Project is located; (iii) any assessment, tax, fee, levy, or charge allocable to
or measured by the area of the Premises or the Rent payable hereunder,
including, without limitation, any business or gross income tax or excise tax
with respect to the receipt of such rent, or upon or with respect to the
possession, leasing, operating, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises, or any portion thereof; (iv) any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises; and (v) all of the real estate taxes and assessments imposed upon
or with respect to the Building and all of the real estate taxes and assessments
imposed on the land and improvements comprising the Project. All assessments
which can be paid by Landlord in installments, shall be paid by Landlord in the
maximum number of installments permitted by law (except to the extent
inconsistent with the general practice of landlords of the Comparable
Buildings).
4.2.7.3    Any reasonable costs and expenses (including, without limitation,
reasonable attorneys' fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are paid. Refunds

 
33




--------------------------------------------------------------------------------



of Tax Expenses shall be credited against Tax Expenses and refunded to Tenant
regardless of when received, based on the Expense Year to which the refund is
applicable, provided that in no event shall the amount to be refunded to Tenant
for any such Expense Year exceed the total amount paid by Tenant as Tax Expenses
under this Article 4 for such Expense Year. If Tax Expenses for any period
during the Lease Term or any extension thereof are increased after payment
thereof for any reason, including, without limitation, error or reassessment by
applicable governmental or municipal authorities, Tenant shall pay Landlord upon
demand Tenant's Share of any such increased Tax Expenses included by Landlord as
Tax Expenses pursuant to the TCCs of this Lease. Notwithstanding anything to the
contrary contained in this Section 4.2.4, there shall be excluded from Tax
Expenses (i) any excess profits taxes, franchise taxes, gift taxes, inheritance
and succession taxes, estate taxes, documentary transfer taxes, federal or state
income taxes, corporate, capital stock or capital gains taxes, penalties
incurred as a result of Landlord's failure to pay taxes or to file any tax or
informational returns and other taxes to the extent applicable to Landlord's
general or net income (as opposed to rents, receipts or income attributable to
operations at the Project), (ii) any items included as Operating Expenses,
(iii) any items paid by Tenant under Section 4.5 of this Lease, (iv) any
interest and penalties resulting from failure to timely pay Tax Expenses, (v)
any delinquent Tax Expenses for any period prior to the first Expense Year
regardless of when actually paid and (vi) any of the items described in Section
4.2.3.4. In addition to the foregoing, at Landlord's sole option, Tax Expenses
shall exclude the value of tenant improvements in other tenants' premises (as
opposed to "Base Building" improvements, as that term is defined in Section 8.2
of this Lease), as allocated to such other tenants on the assessment and
assessed for real property tax purposes at a valuation higher than Seventy
Dollars and No/100 ($70.00) per RSF (the "Building Standard Improvement Value").
4.2.7.4    Notwithstanding anything to the contrary set forth in this Lease,
only Landlord may institute proceedings to reduce Tax Expenses and the filing of
any such proceeding by Tenant without Landlord's consent shall constitute a
default by Tenant. Tenant may request from Landlord whether or not Landlord
intends to file an appeal of any portion of Tax Expenses which are appealable by
Landlord (the "Appealable Tax Expenses") for any tax fiscal year. Landlord shall
deliver written notice to Tenant within ten (10) days after such request
indicating whether Landlord intends to file an appeal of Appealable Tax Expenses
for such tax fiscal year. If Landlord indicates that Landlord will not file an
appeal of such Tax Expenses, then Tenant may provide Landlord with written
notice ("Appeals Notice") at least thirty (30) days prior to the final date in
which an appeal must be filed, requesting that Landlord file an appeal. Upon
receipt of the Appeals Notice, Landlord shall promptly file such appeal and
thereafter Landlord shall diligently prosecute such appeal to completion. Tenant
may at any time in its sole discretion direct Landlord to terminate an appeal it
previously elected pursuant to an Appeals Notice. In the event Tenant provides
an Appeals Notice to Landlord and the resulting appeal reduces the Tax Expenses
for the tax fiscal year in question as compared to the original bill received
for such tax fiscal year and such reduction is greater than the costs for such
appeal, then the costs for such appeal shall be included in Tax Expenses and
passed through to the tenants of the Building. Alternatively, if the appeal does
not result in a reduction of Tax Expenses for such tax fiscal year or if the
reduction of Tax Expenses is less than the costs of the appeal, then Tenant
shall reimburse Landlord, within thirty (30) days after written demand, for any
and all costs reasonably incurred by Landlord which are not covered by the
reduction in connection with such appeal. Tenant's failure to timely deliver an
Appeals Notice

 
34




--------------------------------------------------------------------------------



shall waive Tenant's rights to request an appeal of the applicable Tax Expenses
for such tax fiscal year. In addition, Tenant's obligations to reimburse
Landlord for the costs of the appeal pursuant to this Section shall survive the
expiration or earlier termination of this Lease in the event the appeal is not
concluded until after the expiration or earlier termination of this Lease. Upon
request, Landlord agrees to keep Tenant apprised of all tax protest filings and
proceedings undertaken by Landlord to obtain a reduction or refund of Tax
Expenses.
4.2.8    "Tenant's Share" shall mean the percentage set forth in Section 6 of
the Summary as to each Phase of the Premises. Tenant's Share shall be increased
as of the Lease Commencement Date for a particular Phase by the percentage set
forth in Section 6 of the Summary next to such Phase. As of the Lease Expiration
Date for each Phase, Tenant's Share shall be decreased as of such Lease
Expiration Date by the percentage set forth in Section 6 of the Summary next to
such Phase.
4.3    Cost Pools. The parties acknowledge that certain of the costs and
expenses incurred in connection with the Project (i.e., the Direct Expenses)
should be separately allocated to the office space and the retail space. Direct
Expenses shall be allocated between the office space and retail space (each, a
"Cost Pool") based on the estimated benefit derived by the space which is the
subject of the Cost Pool, and such allocations shall be reasonably determined by
Landlord. The Retail Space shall be included in the office space Cost Pool.
Accordingly, Direct Expenses shall be charged to the retail space and office
space by virtue of the creation of Cost Pools. Direct Expenses and Tax Expenses
which apply equally to the retail space and the office space (such as Landlord's
insurance costs), as reasonably determined by Landlord, shall be allocated to
the office space Cost Pool and the retail space Cost Pool based on the square
footage of each of those spaces, respectively, compared to the total square
footage of the Building. Any costs allocated to a Cost Pool (e.g., the retail
space Cost Pool) which does not include a portion of the Premises shall be
excluded from the definition of Direct Expenses for the purposes of this Lease.
4.4    Calculation and Payment of Additional Rent. Tenant shall pay to Landlord,
in the manner set forth in Sections 4.4.1 and 4.4.2, below, and as Additional
Rent, an amount equal to Tenant's Share of Direct Expenses for each Expense
Year.
4.4.1    Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall give to Tenant on or before May 1 following the end of each Expense Year,
a statement (the "Statement") which shall state in general major categories the
Direct Expenses incurred or accrued for the particular Expense Year, and which
shall indicate the amount of Tenant's Share of Direct Expenses. Upon request
from Tenant, Landlord shall provide more detailed information with respect to
the expenses incurred by Landlord with respect to any of the general major
categories. Upon receipt of the Statement for each Expense Year commencing or
ending during the Lease Term, Tenant shall pay, within thirty (30) days after
receipt of the Statement, the full amount of Tenant's Share of Direct Expenses
for such Expense Year, less the amounts, if any, paid during such Expense Year
as "Estimated Direct Expenses," as that term is defined in Section 4.4.2, below,
and if Tenant paid more as Estimated Direct Expenses than the actual Tenant's
Share of Direct Expenses (an "Excess"), Tenant shall receive a credit in the
amount of such Excess against Rent next due under this Lease. The failure of
Landlord to timely furnish the Statement for any Expense Year shall not

 
35




--------------------------------------------------------------------------------



prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant's Share of Direct Expenses for the
Expense Year in which this Lease terminates, if Tenant's Share of Direct
Expenses is greater than the amount of Estimated Direct Expenses previously paid
by Tenant to Landlord, Tenant shall, within thirty (30) days after receipt of
the Statement, pay to Landlord such amount, and if Tenant paid more as Estimated
Direct Expenses than the actual Tenant's Share of Direct Expenses (again, an
Excess), Landlord shall, within thirty (30) days, deliver a check payable to
Tenant in the amount of such Excess. The provisions of this Section 4.4.1 shall
survive the expiration or earlier termination of the Lease Term. Notwithstanding
the immediately preceding sentence, Tenant shall not be responsible for Tenant's
Share of any Direct Expenses attributable to any Expense Year which are first
billed to Tenant more than eighteen (18) months following the expiration of any
Expense Year (i.e. June 30 of the second year following the Expense Year),
provided that in any event Tenant shall be responsible for Tenant's Share of
Direct Expenses which (x) were levied by any governmental authority or by any
public utility companies, and (y) Landlord had not previously received an
invoice therefor and which are currently due and owing (i.e., costs invoiced for
the first time regardless of the date when the work or service relating to this
Lease was performed), at any time following the Lease Expiration Date which are
attributable to any Expense Year.
4.4.2    Statement of Estimated Direct Expenses. In addition, prior to March 1
of each calendar year of the Lease Term, Landlord shall give Tenant a yearly
expense estimate statement (the "Estimate Statement") for such calendar year
which shall set forth, in general major categories, Landlord's reasonable
estimate (the "Estimate") of what the total amount of Direct Expenses for the
then-current Expense Year shall be and the estimated Tenant's Share of Direct
Expenses (the "Estimated Direct Expenses"). Upon request from Tenant, Landlord
shall provide more detailed information with respect to the expenses incurred by
Landlord with respect to any of the general major categories. The failure of
Landlord to timely furnish the Estimate Statement for any Expense Year shall not
preclude Landlord from enforcing its rights to collect any Additional Rent under
this Article 4, nor shall Landlord be prohibited from revising any Estimate
Statement theretofore delivered to the extent necessary; provided that Landlord
may not revise the Estimate Statement more than once in any Expense Year.
Thereafter, Tenant shall pay, within thirty (30) days after receipt of the
Estimate Statement, a fraction of the Estimated Direct Expenses for the
then-current Expense Year (reduced by any amounts paid pursuant to the second to
last sentence of this Section 4.4.2). Such fraction shall have as its numerator
the number of months which have elapsed in such current Expense Year, including
the month of such payment, and twelve (12) as its denominator. Until a new
Estimate Statement is furnished (which Landlord shall have the right to deliver
to Tenant at any time), Tenant shall pay monthly, with the monthly Base Rent
installments, an amount equal to one-twelfth (1/12) of the total Estimated
Direct Expenses set forth in the previous Estimate Statement delivered by
Landlord to Tenant. Throughout the Lease Term Landlord shall maintain books and
records with respect to Direct Expenses in accordance with generally accepted
real estate accounting and management practices, consistently applied.
4.5    Taxes and Other Charges for Which Tenant Is Directly Responsible.
4.5.1    Tenant shall be liable for and shall pay before delinquency, taxes
levied against Tenant's equipment, furniture, fixtures and any other personal
property located in or about

 
36




--------------------------------------------------------------------------------



the Premises. If any such taxes on Tenant's equipment, furniture, fixtures and
any other personal property are levied against Landlord or Landlord's property
or if the assessed value of Landlord's property is increased by the inclusion
therein of a value placed upon such equipment, furniture, fixtures or any other
personal property and if Landlord pays the taxes based upon such increased
assessment, which Landlord shall have the right to do regardless of the validity
thereof but only under proper protest if requested by Tenant, Tenant shall upon
demand repay to Landlord the taxes so levied against Landlord or the proportion
of such taxes resulting from such increase in the assessment, as the case may
be.
4.5.2    If the tenant improvements in the Premises (as opposed to the Base
Building), whether installed and/or paid for by Landlord or Tenant and whether
or not affixed to the real property so as to become a part thereof ("Assessed
Tenant Improvements"), are assessed for real property tax purposes at a
valuation higher than the Building Standard Improvement Value, then, at
Landlord's sole option, the Tax Expenses levied against Landlord or the property
by reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
Section 4.5.1, above. In addition, to the extent that during the Lease Term
Tenant is the only tenant of the Building that is leasing space under a lease
with a lease term that has commenced (such period to be known as the "Sole Lease
Period"), then, at Landlord's sole option, the Tax Expenses during the Sole
Lease Period levied against Landlord or the property attributable solely to the
Assessed Tenant Improvements shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.
4.5.3    Notwithstanding any contrary provision herein, Tenant shall pay prior
to delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.
4.6    Landlord's Books and Records. Landlord shall maintain for a period of at
least three (3) years following the end of the calendar year to which they
pertain, books and records relating to all Direct Expenses for such calendar
year. Within one (1) year after receipt of a Statement by Tenant (the "Review
Period"), if Tenant disputes the amount of Direct Expenses set forth in the
Statement, an independent certified public accountant (with no requirement that
such independent certified public accountant be employed by a nationally or
regionally recognized certified public accounting firm), which is not working on
a contingency fee basis, designated and paid for by Tenant ("Tenant's
Accountant"), may, after reasonable notice to Landlord and at reasonable times,
inspect Landlord's records with respect to the Statement at Landlord's offices,
provided that Tenant is not then in default wither respect to the payment of
Base Rent and/or Direct Expenses under this Lease and Tenant has paid all
amounts required to be paid under the applicable Estimate Statement and
Statement, as the case may be (provided that Tenant may pay such amounts under
protest). In connection with such inspection, Tenant and Tenant's agents must
agree in advance to follow Landlord's reasonable rules and procedures regarding
inspections of Landlord's records, and shall

 
37




--------------------------------------------------------------------------------



execute a commercially reasonable confidentiality agreement regarding such
inspection. The inspection shall be completed within sixty (60) days following
the date Landlord makes such records available for review. Tenant's failure to
dispute the amount of Additional Rent set forth in any Statement within the
Review Period shall be deemed to be Tenant's approval of such Statement and
Tenant, thereafter, waives the right or ability to dispute the amounts set forth
in such Statement. If after such inspection, Tenant still disputes such
Additional Rent, a determination as to the proper amount shall be made by an
independent certified public accountant who has not represented Landlord or
Tenant or any of their affiliates in the preceding five (5) years (the
"Accountant") selected by Landlord and subject to Tenant's reasonable approval,
and such determination by the Accountant shall be binding on Landlord and
Tenant; provided that if the final determination ( as agreed upon by the parties
or as determined by the Accountant) proves that Direct Expenses were overstated
by more than three percent (3%), then the cost of Tenant's Accountant shall be
paid for by Landlord. If an Accountant is hired, then Landlord and Tenant shall
each pay fifty percent (50%) of the cost of the Accountant. If such final
determination reflects that Tenant has overpaid Tenant's Share of Direct
Expenses for the period in question, then Landlord shall credit such excess to
Tenant's next payment of Base Rent and Direct Expenses. If such final
determination reflects that Tenant has underpaid Tenant's Share of Operating
Expenses, Tenant shall promptly pay such additional Direct Expenses to Landlord
within thirty (30) days after such determination. Tenant hereby acknowledges
that Tenant's sole right to inspect Landlord's books and records and to contest
the amount of Direct Expenses payable by Tenant shall be as set forth in this
Section 4.6, and Tenant hereby waives any and all other rights pursuant to
applicable law to inspect such books and records and/or to contest the amount of
Direct Expenses payable by Tenant.
ARTICLE 5    

USE OF PREMISES
5.1    Permitted Use. Tenant shall use the Office Space solely for the Permitted
Office Use and the Retail Space solely for the Permitted Retail Use, each as set
forth in Section 7 of the Summary and Tenant shall not use or permit the Office
Space, Retail Space or the Project to be used for any other purpose or purposes
whatsoever without the prior written consent of Landlord, which may be withheld
in Landlord's sole and absolute discretion.
5.2    Prohibited Uses. The uses prohibited under this Lease shall include,
without limitation, use of the Premises or a portion thereof for (i) offices of
any agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or service
organization, excluding the Wellness Center (as that term is defined in
Section 5.5 below); (iv) radio and/or television stations; or (v) retail or
restaurant uses (other than the Permitted Retail Use in the Retail Space and
food service for Tenant and Tenant's employees and invitees). Tenant further
covenants and agrees that it shall not use, or suffer or permit any person or
persons to use, the Premises or any part thereof for any use or purpose contrary
to the Rules and Regulations (as defined in Section 29.39 below); or in
violation of the laws of the United States of America, the State of California,
or the ordinances, regulations or requirements of the local municipal or county
governing body or other lawful authorities having jurisdiction over the Project,
including, without limitation,

 
38




--------------------------------------------------------------------------------



any "Environmental Laws" (as defined below) (collectively, "Laws"); Tenant shall
not do or permit anything to be done in or about the Premises which will in any
material way obstruct or interfere with the rights of other tenants or occupants
of the Building, or injure or annoy them or use or allow the Premises to be used
for any improper, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises. Notwithstanding
the foregoing provisions of this Section 5.2 to the contrary, Tenant need not
comply with any Laws so long as Tenant is contesting the validity thereof or the
applicability thereof in accordance with the remainder of this Section 5.2.
Tenant, at its expense, after notice to Landlord, may contest by appropriate
proceedings prosecuted diligently and in good faith, the validity or
applicability of any Laws with which Tenant is responsible for compliance
hereunder, provided that (a) the condition which is the subject of such contest
does not pose a danger to persons or property, (b) the certificate of occupancy
or other occupancy permit for the Premises or the Project is neither subject to
being suspended nor threatened to be suspended by reason of non-compliance or
otherwise by reason of such contest, and (c) Landlord is not subject to criminal
penalty or to prosecution for a crime by reason of Tenant's non-compliance or
otherwise by reason of such contest.
5.3    Child Care Facility. Landlord and Tenant acknowledge that Tenant, at
Tenant's sole cost and expense, may desire to designate a portion of the
Premises consisting of no more than forty thousand three hundred seventeen
(40,317) RSF for the operation of a child care facility (the "Child Care
Facility"), subject to receipt of all applicable governmental approvals and
compliance with all applicable Laws. The Child Care Facility shall be for the
exclusive use of (i) Tenant, Tenant's employees (including Tenant's employees
who work at locations other than the Project), Transferees and Incubator
Transferees, (ii) other tenants and subtenants of the Building, and (iii) the
public, but as to the public, only to the extent required or requested by the
City of San Francisco (the "City") or another governmental authority
(collectively, the "Child Care Users"). If Tenant elects to operate the Child
Care Facility, then Landlord shall use commercially reasonable efforts to
cooperate with Tenant to obtain all governmental approvals required for
operation of the Child Care Facility, to the extent Landlord's cooperation is
required as owner of the Building. Tenant or Tenant's third party operator of
the Child Care Facility (either to be known as the "Child Care Provider") shall
use commercially reasonable efforts to notify all Child Care Users that Landlord
is not responsible for, nor affiliated with, the operation of the Child Care
Facility. Landlord shall have no responsibility with respect to the quality,
care or services provided by the Child Care Facility, or for any acts or
omissions of any Child Care Provider in connection with the operation of the
Child Care Facility, except to the extent caused by the negligence or willful
misconduct of Landlord or the Landlord Parties. Furthermore, Tenant hereby
agrees that the Landlord Parties shall not be liable for, and are hereby
released from any responsibility for any loss, cost, damage, expense or
liability, either to person or property, arising from the use of the Child Care
Facility by any Child Care Users, except to the extent caused by the negligence
or willful misconduct of Landlord or the Landlord Parties. The right to operate
the Child Care Facility in the Premises pursuant to this Section 5.3 is personal
to (A) the Original Tenant, (B) any assignee of Tenant's interest in this Lease,
(C) any Transferee subleasing at least 200,000 RSF of the Premises, including
the Child Care Facility, and (D) any third-party who enters into a sublease with
Tenant of solely the portion of the Premises consisting of the Child Care
Facility in order to operate the Child Care Facility on behalf of Tenant. If
Tenant sublets all or any portion of the Premises, then as to the portion of the
Premises sublet, upon such subletting and until the expiration of such sublease,
the right to operate the Child

 
39




--------------------------------------------------------------------------------



Care Facility in such portion of the Premises shall simultaneously terminate and
be of no further force or effect.
5.4    Tenant's Dogs.
5.4.4    In General. Subject to the provisions of this Section 5.4, and the
Rules and Regulations, Tenant shall be permitted to bring up to a total of
ten (10) non-aggressive, fully domesticated fully-vaccinated, dogs into the
Premises (which dogs are owned by Tenant or an officer or employee of Tenant)
("Tenant's Dogs"). Tenant's Dogs shall not include service animals (as defined
under applicable Laws and accompanying guidelines) and this Section 5.4 shall
not be applicable to such service animals. Tenant's Dogs must be on a leash
while in any area of the Project outside of the Premises. Within three (3)
business days following Tenant's receipt of Landlord's request, Tenant shall
provide Landlord with reasonable satisfactory evidence showing that all current
vaccinations have been received by Tenant's Dogs. Tenant's Dogs shall not be
brought to the Project if such dog is ill or contracts a disease that could
potentially threaten the health or wellbeing of any tenant or occupant of the
Building (which diseases may include, but shall not be limited to, rabies,
leptospirosis and lyme disease). While in the Building, Tenant's Dogs must be
taken directly to/from the Premises and Tenant shall use the Freight Elevators
to bring Tenant's Dogs to/from the Premises, using the access route shown on
Exhibit A-7 attached hereto. At any time that Tenant is no longer leasing the
Retail Space, Landlord shall provide a reasonable alternate access route to be
used to take Tenant's Dogs to/from the Premises, which shall not include access
through the main lobby of the Building. Tenant shall not permit any
objectionable dog related odors to emanate from the Premises, and in no event
shall Tenant's Dogs be at the Project overnight. All bodily waste generated by
Tenant's Dogs in or about the Project shall be promptly removed and disposed of
in trash receptacles designated by Landlord, and any areas of the Project
affected by such waste shall be cleaned and otherwise sanitized. No Tenant's Dog
shall be permitted to enter the Project if such Tenant's Dog previously
exhibited dangerously aggressive behavior. Notwithstanding the foregoing,
Landlord shall have the right, at any time, to prevent particular dogs from
entering or accessing the Premises if such dogs are in violation of the terms of
this Section 5.4, have previously been in violation of one or more of the TCCs
of this Section 5.4, or Landlord has received a complaint from any tenant
regarding damage, disruption or nuisance caused by such dog in the Building or
the Project, which complaint is, in Landlord's reasonable business judgment,
legitimate and not intended solely to harass or frustrate Tenant's use and
occupancy of the Premises or Tenant's right to bring Tenant's Dogs into the
Premises in accordance with this Section 5.4.
5.4.5    Costs and Expenses. Tenant shall pay to Landlord, within ten (10)
business days after demand, all costs incurred by Landlord in connection with
the presence of Tenant's Dogs in the Building, Premises or Project, including,
but not limited to, janitorial, waste disposal, landscaping, signage, repair,
and legal costs and expenses. In the event Landlord receives any verbal or
written complaints from any other tenant or occupant of the Project in
connection with health-related issues (e.g., allergies) related to the presence
of Tenant's Dogs in the Premises, the Building or the Project, Landlord and
Tenant shall promptly meet and mutually confer, in good faith, to determine
appropriate mitigation measures to eliminate the causes of such complaints
(which mitigation measures may include, without limitation, additional and/or
different air filters to be

 
40




--------------------------------------------------------------------------------



installed in the Premises HVAC system, or elsewhere in the Building), and Tenant
shall cause such measures to be taken promptly at its sole cost or expense.
5.4.6    Indemnity. The indemnification provisions of Article 10 of this Lease
shall apply to any claims relating to any of Tenant's Dogs.
5.4.7    Rights Personal to Original Tenant. The right to bring Tenant's Dogs
into the Premises pursuant to this Section 5.4 is personal to the Original
Tenant and its Permitted Transferees. If Tenant assigns the Lease or sublets all
or any portion of the Premises, then, as to the entire Premises, upon such
assignment, or, as to the portion of the Premises sublet, upon such subletting
and until the expiration of such sublease, the right to bring Tenant's Dogs into
such portion the Premises shall simultaneously terminate and be of no further
force or effect.
5.5    Wellness Center. Landlord and Tenant acknowledge that Tenant, at Tenant's
sole cost and expense, may desire to designate a portion of the Premises
consisting of no more than twenty-six thousand (26,000) RSF for the operation of
a corporate sponsored wellness center (the "Wellness Center"), subject to
receipt of all applicable governmental approvals and compliance with all
applicable Laws, including without limitation "OSHPAD" (defined below), to the
extent applicable to the Wellness Center, and the requirements of the Health
Insurance Portability and Accountability Act of 1996 and codified at 45 C.F.R.
parts 160 and 164 to the extent applicable to the Wellness Center. The Wellness
Center shall be for the exclusive use of Tenant, Tenant’s employees (including
Tenant's employees who work at locations other than the Project), Transferees
and Incubator Transferees (collectively, the "Wellness Center Users") and
otherwise Tenant shall not make the Wellness Center available to other tenants
or occupants of the Building (or their employees) or to members of the general
public. Tenant or Tenant's third party operator of the Wellness Center (either
to be known as the "Wellness Center Provider") shall use commercially reasonable
efforts to notify all Wellness Center Users that Landlord is not responsible
for, nor affiliated with, the operation of the Wellness Center. Landlord shall
have no responsibility with respect to the quality, care or services provided by
the Wellness Center, or for any acts or omissions of any Wellness Center
Provider in connection with the operation of the Wellness Center, except to the
extent caused by the negligence or willful misconduct of Landlord or the
Landlord Parties. Furthermore, Tenant, for Tenant and for all Wellness Center
Users and Wellness Center Providers, hereby agrees that the Landlord Parties
shall not be liable for, and are hereby released from any responsibility for any
loss, cost, damage, expense or liability, either to person or property, arising
from the use of the Wellness Center by any Wellness Center Users, except to the
extent caused by the negligence or willful misconduct of Landlord or the
Landlord Parties. If Tenant elects to operate the Wellness Center, then Landlord
shall use commercially reasonable efforts to cooperate with Tenant to obtain all
governmental approvals required for operation of the Wellness Center, to the
extent Landlord's cooperation is required as owner of the Building. Without
limiting the provisions in Sections 5.1 or this Section 5.5 above, Tenant agrees
not to engage in or permit the Premises to be used for the practice of radiology
or pathology, or to use or maintain any x-ray equipment, machines or devices,
radiological or diagnostic imaging equipment, machines or devices (including
without limitation any magnetic resonance imaging or computerized tomography
equipment) or any other electrical or electromagnetic medical equipment,
machines or devices, radiation therapy, nuclear medicine, diagnostic ultrasound,
clinical laboratory, or pathology laboratory in the Premises

 
41




--------------------------------------------------------------------------------



without the prior written consent of Landlord, which consent may be withheld in
Landlord's sole and absolute discretion. Tenant specifically agrees that it
shall not be permitted to perform any abortion services from the Premises. If
any of the services provided from the Wellness Center result in protests or
demonstrations at the Project, Tenant shall discontinue such services upon
notice from Landlord. Tenant shall not allow any employee to reside in or remain
in the Wellness Center on an overnight or in-patient basis. Tenant shall not use
any apparatus, machinery or device in or about the Wellness Center which would
make any noise or set up any vibration outside of the Premises. All walls,
ceilings, floors and doors of any rooms used for examination, diagnosis, testing
or therapy shall be properly shielded and shall comply with all applicable Laws.
Landlord shall not be liable for, and Tenant shall indemnify, defend and hold
harmless Landlord from and against any liabilities, damages, claims,
liabilities, costs and expenses (including, without limitation, reasonable
attorneys' fees) arising in connection with any failure of the operation of the
Wellness Center to comply with any requirements of the California Office of
Statewide Health Planning and Development ("OSHPAD") or other similar
governmental entities. In the event any compliance with the requirements of
OSHPAD or any similar governmental entity is necessary in connection with the
operation of the Wellness Center, Tenant shall be solely responsible for the
cost of making any alterations or taking other necessary actions to cause such
compliance and Landlord shall have no liability in connection therewith.
Tenant's obligations under this Section 5.5 are cumulative and in addition to
all other obligations of Tenant under this Lease. The right to operate the
Wellness Center in the Premises pursuant to this Section 5.5 is personal to
(A) the Original Tenant, (B) any assignee of Tenant's interest in this Lease,
(C) any Transferee subleasing at least 200,000 RSF of the Premises, including
the Wellness Center, and (D) any third-party who enters into a sublease with
Tenant of solely the portion of the Premises consisting of the Wellness Center
in order to operate the Wellness Center on behalf of Tenant. If Tenant sublets
all or any portion of the Premises, then as to the portion of the Premises
sublet, upon such subletting and until the expiration of such sublease, the
right to operate the Wellness Center in such portion of the Premises shall
simultaneously terminate and be of no further force or effect.
ARTICLE 6    

SERVICES AND UTILITIES
6.1    Standard Tenant Services. Landlord shall provide the following services
on all days (unless otherwise stated below) during the Lease Term.
6.1.5    Subject to limitations imposed by applicable Law, Landlord shall
provide heating, ventilation and air conditioning ("HVAC") that shall keep the
temperature within the Premises between seventy (70) degrees and seventy seven
(77) degrees Fahrenheit during Building Hours. The initial Building Hours shall
be from 7:00 A.M. to 6:00 P.M. Monday through Friday and from 8:00 A.M. to 1:00
P.M. on Saturdays (collectively, the "Building Hours"), except for the date of
observation of New Year's Day, President's Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day, the day after Thanksgiving Day, Christmas Day and,
at Landlord's discretion, other locally or nationally recognized holidays
(collectively, the "Holidays").
6.1.6    Landlord shall furnish electricity to each floor of the Premises for
the operation of Tenant's electrical systems at a connected load of not less
than eight (8) watts per usable

 
42




--------------------------------------------------------------------------------



square foot of the Premises for: (i) plug load; (ii) the operation of Tenant's
lighting; and (iii) surplus connected load. Following request from Tenant, given
prior to the Final Condition Date, Landlord shall cause the Building Systems to
furnish to each floor of the Premises an additional connected load of not less
than two (2) watts per usable square foot of the Premises (the "Electrical
Upgrades"). All of Landlord's costs incurred in performing the Electrical
Upgrades shall be Tenant's sole responsibility, provided that such costs shall
be deducted from the Tenant Improvement Allowance.
6.1.7    Tenant shall be responsible to directly reimburse Landlord, and not as
a part of Operating Expenses, for the cost of all electricity consumed in the
Premises for incidental use and lighting shown on a separate submeter (the
"Submetering Equipment") installed with respect to each floor of the Premises by
Tenant as part of the construction Improvements (the cost of such installation
to be deducted from the Improvement Allowance). Tenant may audit Landlord's
readings of the Submetering Equipment and Landlord shall deliver reasonably
detailed invoices to Tenant reflecting Landlord's reading of the Submetering
Equipment and resulting electricity costs.
6.1.8    As part of Operating Expenses, Landlord shall replace lamps, starters
and ballasts for Building standard lighting fixtures within the Premises. In
addition, as part of Operating Expenses (except as set forth below), Landlord
shall replace the lamps, starters and ballasts for Tenant's non Building
standard lighting fixtures within the Premises; provided, that the cost of any
such replacements, in excess of the cost for Building standard fixtures, shall
be paid by Tenant, as Additional Rent, within thirty (30) days of request and
receipt of reasonable invoices documenting such excess costs.
6.1.9    Except for the dates of observation of the Holidays, Landlord shall
provide janitorial services to the Premises (excluding the Child Care Facility
and the Wellness Center) and window washing services in accordance with the
specifications set forth on Exhibit F, but in no event shall Landlord be
obligated to dispose of or handle any Hazardous Materials, specifically
including, without limitation, any medical waste, which Hazardous Materials
shall be handled and disposed of by Tenant, at Tenant's sole cost, in a safe and
healthful manner, in accordance with all applicable governmental laws, rules and
regulations, and in no event shall any Hazardous Materials "pick-up" boxes be
located in any Common Area at any time, including, without limitation, any
pick-up boxes outside, or hanging on, Tenant's door(s). Upon Tenant's request,
Landlord shall provide additional janitorial and cleaning services to the
Premises in addition to those set forth on Exhibit F and Tenant shall reimburse
Landlord for the actual, out-of-pocket costs incurred by Landlord to provide
such additional services.
6.1.10    Landlord shall provide non-attended automatic passenger elevator
service twenty-four (24) hours a day, seven (7) days a week, for Tenant's
Elevators and the Freight Elevators. If Tenant does not have the exclusive use
of Tenant’s Elevators as set forth in Section 1.6 above, then Landlord shall
provide nonexclusive, non-attended automatic passenger elevator service during
the Building Hours. In addition, irrespective of whether Tenant has the
exclusive use of Tenant's Elevators as set forth in Section 1.6 above, Landlord
shall provide at least one elevator to the Premises at all times during
non-Building Hours. In addition to Tenant's rights to use the Freight Elevators
as set forth in Section 1.6 above, Landlord shall provide nonexclusive freight
elevator service subject to reasonable scheduling by Landlord.

 
43




--------------------------------------------------------------------------------



6.1.11    Landlord shall provide reasonable access-control services for the
Building and in the Parking Structure in a manner materially consistent with the
services provided by landlords of the Comparable Buildings. Notwithstanding the
foregoing, Landlord shall in no case be liable for personal injury or property
damage for any error with regard to the admission to or exclusion from the
Building or Project of any person except to the extent caused by the gross
negligence or willful misconduct of Landlord in connection with the selection of
the vendor hired by Landlord to provide such access control services or in
connection with the individuals that Landlord or Landlord's access control
vendor allows in the Building (other than the ground floor lobby). In addition
to Tenant's rights to install the access gates and access control systems on the
ground floor of the Building described in Section 1.5.3 above, Tenant may
install access gates, compatible with Landlord's access control system, on the
fifth (5th) floor of the Building in the locations shown on Exhibit A-5
separating the lobby of Tenant's Elevators from the remainder of the elevator
lobby area on such floor; provided, however, Tenant shall allow any retail
tenants on the fifth (5th) floor reasonable access to the Freight Elevators.
Landlord agrees that Landlord shall meet and confer with Tenant's security
personnel periodically during the Lease Term regarding the security of the
Project and Tenant's suggested modifications to Landlord's security procedures;
provided, however, any suggestions made by Tenant's security personnel shall not
be binding on Landlord and, to the extent Landlord adopts any modifications,
Tenant shall be solely responsible for the incremental increase in costs of
providing security resulting from such modifications.
6.1.12    Landlord shall provide tepid and cold water at points of supply for
the Building.
6.1.13    Landlord shall provide gas at points of supply for the Building.
Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems and with respect to all security regulations and requirements
that Landlord may reasonably prescribe for the Project; provided, that, in each
instance, such regulations and requirements shall not require Tenant to reduce
its occupancy density for the Premises.
6.2    Overstandard Tenant Use. If Tenant uses water in excess of that supplied
by Landlord pursuant to Section 6.1 of this Lease, Tenant shall pay to Landlord,
upon billing, the cost of such excess consumption, the cost of the installation,
operation, and maintenance of equipment which is installed in order to supply
such excess consumption, and the cost of the increased wear and tear on existing
equipment caused by such excess consumption; and Landlord may install devices to
separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, including the cost of such additional
metering devices. Tenant's use of electricity shall never exceed the capacity of
the feeders to the Project or the risers or wiring installation. If Tenant
desires to use HVAC during non-Building Hours, Tenant shall give Landlord such
prior notice, if any, as Landlord shall from time to time establish as
appropriate, of Tenant's desired use in order to supply such HVAC, and Landlord
shall supply such HVAC to Tenant at Landlord's actual cost (which shall be
treated as Additional Rent), shall include the costs of the electricity consumed
by such HVAC (unless paid for directly by Tenant), the costs of increased

 
44




--------------------------------------------------------------------------------



depreciation and maintenance costs on the Base Building HVAC equipment, and an
administration fee comparable to the fee being charged by landlords of
Comparable Buildings.
6.3    Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent except as otherwise provided in Section 6.4 or
otherwise, for failure to furnish or delay in furnishing any service (including
telephone and telecommunication services), or for any diminution in the quality
or quantity thereof; and such failures or delays or diminution shall never be
deemed to constitute an eviction or disturbance of Tenant's use and possession
of the Premises or relieve Tenant from paying Rent or performing any of its
obligations under this Lease, except as otherwise provided in Section 6.4 or
elsewhere in the Lease.
6.4    Abatement Event. If (i) Landlord fails to perform the obligations
required of Landlord under the TCCs of this Lease, or (ii) such failure causes
all or a portion of the Premises to be untenantable and unusable by Tenant
(except to the extent such failure is due to the failure of a utility company to
provide electrical power to the Building), Tenant shall give Landlord notice
(the "Abatement Notice"), specifying such failure to perform by Landlord (the
"Abatement Event"). If Landlord has not cured such Abatement Event within five
(5) days after the receipt of the Abatement Notice (or within five (5) days
after the date Landlord otherwise had actual knowledge of such Abatement Event
as reasonably demonstrated by Tenant), Tenant may immediately abate Rent payable
under this Lease for that portion of the Premises rendered untenantable and not
used by Tenant, for the period from the commencement of such Abatement Event
until the earlier of the date Landlord cures such Abatement Event or the date
Tenant recommences the use of such portion of the Premises; provided that if the
entire Premises has not been rendered untenantable and unusable by the Abatement
Event, the amount of abatement that Tenant is entitled to receive shall be
prorated based upon the percentage of the Premises (which shall be based on a
ratio of the square feet of rentable area rendered untenantable and unusable to
all of the rentable area leased by Tenant) so rendered untenantable and unusable
and not used by Tenant. Notwithstanding the foregoing, in the event there is a
disruption of services to the Premises, Landlord agrees to promptly use
commercially reasonable efforts to resolve such failure of such services. Such
right to abate Rent shall be Tenant's sole and exclusive right to abate Rent as
the result of an Abatement Event, but shall not otherwise limit Tenant's
remedies for an Abatement Event. Except as provided in this Section 6.4, nothing
contained herein shall be interpreted to mean that Tenant is excused from paying
Rent due hereunder.
6.5    Tenant Security System. Tenant shall be entitled to install a separate
security system for the Premises and may include, without limitation, key-card
systems, access gates, security lighting and video monitoring equipment
(including in the ceilings of Tenant's Common Areas and the Common Areas on any
full floor of the Building leased by Tenant, subject to Landlord's reasonable
approval thereof) ("Tenant's Security System"), either as an Alteration
(pursuant to the TCCs of Article 8) or as a part of the initial Improvements
being constructed pursuant to the TCCs of Exhibit B; provided, however,
(i) Tenant shall ensure that Tenant's Security System is compatible with any
security system installed by Landlord, (ii) the plans and specifications for
Tenant's Security System shall be subject to Landlord's reasonable approval, and
(iii) the installation of Tenant's Security System shall otherwise be subject to
the TCCs of Article 8 of this Lease and/or the Work Letter, as applicable. At
Tenant's sole cost, Tenant shall be permitted to tie Tenant's Security Equipment
into the Building Systems if requested by Tenant provided that (a) Tenant's
Security

 
45




--------------------------------------------------------------------------------



Equipment is compatible with the Building Systems and (b) Tenant's Security
System does not materially and adversely interfere with the Building Systems. In
addition, Tenant shall have the right to contract directly with Landlord's
security contractor as well as utilize its own employees or third parties to
perform security services within the Premises. Tenant shall at all times provide
Landlord with a contact person who can disarm the security system and who is
familiar with the functions of Tenant's Security System in the event of a
malfunction.
6.6    Fire Stairs. Landlord hereby agrees that Landlord shall not prohibit
Tenant from using the fire stairs between the ground floor of the Building and
the Premises and between contiguous floors of the Premises for the regular
travel of employees between such floors, except to the extent Landlord is
otherwise ordered by a governmental entity having jurisdiction over the Premises
to so prohibit Tenant from such use. Tenant shall have the right to have such
fire stairs, and the door(s) to access such fire stairs on each floor of the
Premises, monitored and accessed by a security system installed by Tenant
pursuant to Section 6.5 of this Lease. Landlord hereby makes no representation
to Tenant as to whether or not the use of the fire stairs between contiguous
floors of the Premises for the regular travel of employees between such floors
is allowed under applicable Laws. In addition, Landlord will keep the door
providing access from the exterior of the Building to the fire doors located
nearest to Tenant's Elevators locked and alarmed.
6.7    Supplemental HVAC Units. Notwithstanding anything to the contrary
contained in this Lease, at any time during the Lease Term, Tenant shall have
the right but not the obligation to install, in accordance with, and subject to,
the TCCs set forth in Article 8, below (or in accordance with the Work Letter if
installed as part of the Improvements), in the Premises, at Tenant's sole cost
and expense, subject to the application of the Improvement Allowance, as
applicable, one (1) or more "Supplemental HVAC Units" (defined below) in order
to provide Tenant's computer rooms, NOC, data center and/or other area(s) in the
Premises with additional heating and cooling capacity. For purposes of
clarification, Landlord shall only have a right to approve the manner and
location in which Supplement HVAC Unit(s) are installed in the Premises (and
Landlord shall not altogether disapprove of installation of Supplement HVAC
Unit(s)). As used herein, the term "Supplemental HVAC Unit" shall mean a
self-enclosed electric heating and cooling unit installed within the Premises,
of the size and tonnage, and having the specifications, approved by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed.
Tenant shall have access to and use of a proportionate share of the Building's
distributed water (i.e., water not used in the operation of the Base Building)
for such facilities and Tenant shall pay to Landlord an amount equal to the
actual costs to supply such distributed water, including any increased
depreciation of the Building Systems used to supply distributed water. At the
end of the Lease Term, at Landlord's option, Tenant shall either: (1) remove, at
Tenant's sole cost and expense, any Supplemental HVAC Unit and restore all
portions of the Premises and the Building affected by such removal to their
condition immediately prior to the installation of such equipment, ordinary wear
and tear excepted; or (2) leave any such Supplemental HVAC Unit in place, in
which event the Supplemental HVAC Unit shall be the property of Landlord.
ARTICLE 7    

REPAIRS

 
46




--------------------------------------------------------------------------------



Landlord shall maintain in good condition and operating order and keep in good
repair and condition, in a manner commensurate with the Comparable Buildings and
in a clean, safe and neat condition, the structural portions of the Building,
including the foundation, floor/ceiling slabs, roof structure (as opposed to
roof membrane), curtain wall, exterior glass and mullions, columns, beams,
shafts (including elevator shafts), stairs, stairwells, elevator cabs, men's and
women's washrooms, Building mechanical, electrical and telephone closets, and
all common and public areas servicing the Building, including the parking areas,
landscaping and exterior Project signage (collectively, "Building Structure")
and the Base Building mechanical, electrical, life safety, plumbing, sprinkler
systems and HVAC systems which were not constructed by Tenant Parties
(collectively, the "Building Systems") and the Common Areas. Landlord shall use
commercially reasonable efforts to minimize interference with Tenant's use of
the Premises in making any repairs or replacements to the Building or the
Premises. Tenant shall, at Tenant's own expense, keep the Premises, including
all improvements, fixtures, equipment, interior window coverings, and
furnishings therein, and the floor or floors of the Building on which the
Premises is located, in good order, repair and condition at all times during the
Lease Term, but such obligation shall not extend to the Building Structure and
the Building Systems. Excluding Tenant's self-help rights expressly set forth in
this Lease, Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code or under any similar Law.
ARTICLE 8    

ADDITIONS AND ALTERATIONS
8.1    Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, and which consent shall not be unreasonably withheld by
Landlord, provided it shall be deemed reasonable for Landlord to withhold its
consent to any Alteration which adversely affects the Building Structure
portions or the Building Systems or is visible from the exterior of the
Building. If Landlord disapproves of any proposed Alterations, Landlord shall
respond, in writing, stating the grounds for such disapproval, within ten (10)
business days after receipt of Tenant's request for approval of the proposed
Alterations. If Landlord fails to respond with its approval or disapproval
within ten (10) business days after receipt of Tenant's request, then Tenant may
send Landlord a reminder notice setting forth such failure containing the
following sentence at the top of such notice in bold, capitalized font at least
twelve (12) points in size: "LANDLORD'S FAILURE TO RESPOND TO THIS NOTICE WITHIN
FIVE (5) BUSINESS DAYS SHALL RESULT IN LANDLORD'S DEEMED APPROVAL OF TENANT'S
ALTERATION" (the "Reminder Notice"). Any such Reminder Notice shall include a
complete copy of Tenant's plans and specification for such Alteration. If
Landlord fails to respond within five (5) business days after receipt of a
Reminder Notice, then Tenant's Alteration for which Tenant requested Landlord's
approval shall be deemed approved by Landlord. Notwithstanding the foregoing,
Tenant shall be permitted to make Alterations following ten (10) business days
notice to Landlord, but without Landlord's prior consent, to the extent that
such Alterations do not (i) adversely affect the Building Systems or Building
Structure, of effect the exterior appearance of the Building, (ii) cost more
than One Hundred Thousand and 00/100 Dollars ($100,000.00) for

 
47




--------------------------------------------------------------------------------



a particular job of work, or (iii) require the issuance of a building permit
(the "Cosmetic Alterations"). The construction of the initial improvements to
the Premises shall be governed by the TCCs of the Work Letter and not the TCCs
of this Article 8 and the TCCs of this Article 8 only apply to the construction
of improvements by Tenant following the construction of the initial Improvements
by Tenant.
8.2    Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable as to the manner in which such Alterations or repairs will be
performed, including, but not limited to, the requirement that Tenant utilize
for such purposes only contractors reasonably approved by Landlord, and any
removal and/or restoration obligations required to be performed pursuant to the
TCCs of Section 8.5 of this Lease. If Landlord fails to respond with its
approval or disapproval of Tenant's contractors within five (5) business days,
then Tenant may send Landlord a reminder notice setting forth such failure
containing the following sentence at the top of such request in bold,
capitalized font at least twelve (12) points in size: "LANDLORD'S FAILURE TO
RESPOND TO THIS NOTICE WITHIN TWO (2) BUSINESS DAYS SHALL RESULT IN LANDLORD'S
DEEMED APPROVAL OF TENANT'S CONTRACTOR" (the "Contractor Reminder Notice"). If
Landlord fails to respond within two (2) business days after receipt of a
Contractor Reminder Notice, then Tenant's contractor for which Tenant requested
Landlord's approval shall be deemed approved by Landlord. If Landlord shall give
its consent, the consent shall be deemed conditioned upon Tenant acquiring a
permit to do the work from appropriate governmental agencies, the furnishing of
a copy of such permit to Landlord prior to the commencement of the work, and the
compliance by Tenant with all conditions of said permit in a prompt and
expeditious manner. If such Alterations will involve the use of or disturb
hazardous materials or substances existing in the Premises, Tenant shall comply
with Landlord's rules and regulations concerning such hazardous materials or
substances. Tenant shall construct such Alterations and perform such repairs in
a good and workmanlike manner, in conformance with any and all applicable Laws,
and pursuant to a valid building permit, issued by the city in which the
Building is located (or other applicable governmental authority), all in
conformance with Landlord's Construction Rules and Regulation (as defined
below). In the event Tenant performs any Alterations in the Premises which
require or give rise to governmentally required changes to the "Base Building,"
as that term is defined below, then Landlord shall, at Tenant's expense, make
such changes to the Base Building. Since all or a portion of the Project is or
may become in the future certified under the LEED rating system (or other
applicable certification standard) (all in Landlord's sole and absolute
discretion, except as set forth in Section 1.5 of the Work Letter), Tenant
expressly acknowledges and agrees that without limitation as to other grounds
for Landlord withholding its consent to any proposed Alteration, Landlord shall
have the right to withhold its consent to any proposed Alteration in the event
that such Alteration invalidates such LEED certification under such LEED rating
system; provided, however, Landlord shall reasonably cooperate with Tenant in
order to identify alternatives, if any, that would allow Tenant to accomplish
the intent of its intended Alternation without invalidating the Project's LEED
certification. The "Base Building" shall include the Building Structure and the
Building Systems. In performing the work of any such Alterations, Tenant shall
have the work performed in such manner so as not to materially obstruct access
to the Project or any portion thereof, by any other tenant of the Project, and
so as not to materially obstruct the business of Landlord or other tenants in
the Project. Tenant

 
48




--------------------------------------------------------------------------------



shall retain any union trades to the extent designated by Landlord. Further,
Tenant shall not use (and upon notice from Landlord shall cease using)
contractors, services, workmen, labor, materials or equipment that, in
Landlord's reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. In addition to Tenant's obligations under
Article 9 of this Lease, upon completion of any Alterations, Tenant agrees to
cause a Notice of Completion to be recorded in the office of the Recorder of the
County of San Francisco in accordance with Section 8182 of the Civil Code of the
State of California or any successor statute and Tenant shall deliver to the
property manager a reproducible copy of the "as built" and CAD drawings of the
Alterations, to the extent applicable, as well as copies of all permits,
approvals and other documents issued by any governmental agency in connection
with the Alterations. "Construction Rules and Regulations" shall be the
reasonable and customary rules and regulations promulgated by Landlord regarding
construction performed by tenants of the Building and provided to Tenant in
writing, which shall be materially consistent with the construction rules and
regulations of other Comparable Buildings. To the extent of any conflict between
the TCCs of the Construction Rules and Regulations and the TCCs of this Lease,
the TCCs of this Lease shall control.
8.3    Payment for Improvements. If payment is made directly to contractors,
Tenant shall comply with Landlord's reasonable requirements for final lien
releases and waivers in connection with Tenant's payment for work to
contractors. Tenant shall pay to Landlord, as Additional Rent, the reasonable
costs of Landlord's third party engineers and other third party consultants (but
not Landlord's on-site management personnel) which are reasonably required to be
engaged by Landlord for review of all plans, specifications and working drawings
for the Alterations, within thirty (30) days after Tenant's receipt of invoices
from Landlord together with reasonable supporting evidence. Landlord shall not
be entitled to receive an administrative or supervision fee with regard to
repairs, Alterations or any other work arising from or related to this Lease
except as expressly set forth herein unless Tenant hires Landlord to perform the
Alterations, in which case, an administrative fee will be negotiated between
Landlord and Tenant at that time.
8.4    Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant and Tenant's Agents (as defined in the Work Letter attached hereto)
carry insurance in accordance with Section 10.8 below. In addition, Landlord
may, in its reasonable discretion, require Tenant to obtain a lien and
completion bond or some alternate form of security satisfactory to Landlord in
an amount sufficient to ensure the lien-free completion of such Alterations and
naming Landlord as a co-obligee; provided, however, Landlord shall not require
the Original Tenant or any Permitted Transferee Assignee to obtain a lien and
completion bond or some alternate form of security.
8.5    Landlord's Property. Except as expressly set forth in this Lease,
Landlord and Tenant hereby acknowledge and agree that (i) all Alterations,
improvements, fixtures, equipment and/or appurtenances which may be installed or
placed in or about the Premises (excluding Tenant's removable trade fixtures,
furniture or non-affixed office equipment), from time to time, shall be at the
sole cost of Tenant and shall be and become part of the Premises and the
property of Landlord, and (ii) the Improvements to be constructed in the
Premises pursuant to the TCCs of the Work Letter

 
49




--------------------------------------------------------------------------------



shall, upon completion of the same, be and become a part of the Premises and the
property of Landlord. Furthermore, Landlord may, by written notice to Tenant
prior to the end of the Lease Term, or given following any earlier termination
of this Lease, or the termination of Tenant's rights in connection with any
"Specialty Improvements" (as defined hereinbelow), require Tenant, at Tenant's
expense, to remove any "Specialty Improvements" to the Premises, and to repair
any damage to the Premises and Building caused by such removal; provided,
however, if, in connection with its notice to Landlord with respect to any such
Specialty Improvements, (x) Tenant requests Landlord's decision with regard to
the removal of such Specialty Improvements, and (y) Landlord thereafter agrees
in writing to waive the removal requirement with regard to such Specialty
Improvements, then Tenant shall not be required to so remove such Specialty
Improvements; provided further, however, that if Tenant requests such a
determination from Landlord and Landlord, within eight (8) business days
following Landlord's receipt of such request from Tenant with respect to
Specialty Improvements, fails to address the removal requirement with regard to
such Specialty Improvements, then Tenant may send Landlord a reminder notice
setting forth such failure containing the following sentence at the top of such
request in bold, capitalized font at least twelve (12) points in size:
"LANDLORD'S FAILURE TO RESPOND TO THIS NOTICE WITHIN TWO (2) BUSINESS DAYS SHALL
RESULT IN LANDLORD'S DEEMED WAIVER OF TENANT'S REMOVAL REQUIREMENTS WITH RESPECT
TO SPECIALTY IMPROVEMENTS" (the "Specialty Improvement Reminder Notice"). If
Landlord fails to respond within two (2) business days after receipt of a
Specialty Improvement Reminder Notice, then Landlord shall be deemed to have
agreed to waive the removal requirement with regard to such Specialty
Improvements. If Tenant fails to complete such removal and/or to repair any
damage caused by the removal of any Specialty Improvements, then Landlord may do
so and may charge the actual, reasonable out-of-pocket costs thereof to Tenant,
which costs shall be paid to Landlord within thirty (30) days after receipt of
invoice together with reasonable supporting evidence. "Specialty Improvements"
means any Alterations or Improvements other than normal and customary general
office improvements. Notwithstanding the foregoing, "Specialty Improvements"
shall (i) not include, without limitation, conference rooms, training space or
Cosmetic Alterations and (ii) include, without limitation, (a) any Alterations
or Improvements which affect the Base Building, (b) any fitness facility in the
Premises, (c) any Childcare Facilities, Wellness Center, and any cafeteria,
auditorium, showers, restrooms, washrooms or similar facilities in the Premises
that are not part of the Base Building, (d) any private stairways in the
Premises, and (e) any signage or other branding, including media screens and the
Lobby Desk, installed anywhere in the Project. Landlord shall act reasonably in
determining what Improvements or Alterations constitute Specialty Alterations.
ARTICLE 9    

COVENANT AGAINST LIENS
Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least twenty (20) days

 
50




--------------------------------------------------------------------------------



prior to the commencement of any such work on the Premises (or such additional
time as may be necessary under applicable Laws) to afford Landlord the
opportunity of posting and recording appropriate notices of non-responsibility.
Tenant shall remove any such lien or encumbrance by bond or otherwise within
twenty (20) days after notice by Landlord, and if Tenant shall fail to do so,
Landlord may pay the amount necessary to remove such lien or encumbrance,
without being responsible for investigating the validity thereof. The amount so
paid shall be deemed Additional Rent under this Lease payable upon demand,
without limitation as to other remedies available to Landlord under this Lease.
Nothing contained in this Lease shall authorize Tenant to do any act which shall
subject Landlord's title to the Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.
Any claim to a lien or encumbrance upon the Building or Premises arising in
connection with any such work or respecting the Premises not performed by or at
the request of Landlord shall be null and void, or at Landlord's option shall
attach only against Tenant's interest in the Premises and shall in all respects
be subordinate to Landlord's title to the Project, Building and Premises.
ARTICLE 10    

INDEMNIFICATION AND INSURANCE
10.1    Indemnification and Waiver.
10.1.1    Tenant's Indemnification and Waiver. Tenant hereby assumes all risk of
damage to property or injury to persons in, upon or about the Premises from any
cause whatsoever (including, but not limited to, repairs to any portion of the
Premises or the Building or the Project, any fire, robbery, theft, mysterious
disappearance, or any other crime or casualty, the actions of any other tenants
of the Building or of any other person or persons, or any leakage in any part or
portion of the Premises or the Building or the Project, or from water, rain or
snow that may leak into, or flow from any part of the Premises or the Building
or the Project, or from drains, pipes or plumbing fixtures in the Building or
the Project) and agrees that Landlord, its partners, subpartners and their
respective officers, agents, servants, employees, and independent contractors
(collectively, "Landlord Parties") shall not be liable for, and are hereby
released from any responsibility for, any damage either to person or property or
resulting from the loss of use thereof, which damage is sustained by Tenant or
by other persons claiming through Tenant. Notwithstanding the foregoing,
Landlord and the Landlord Parties shall not be released from liability for any
injury, loss, damages or liability to the extent arising from any negligence or
willful misconduct of the Landlord Parties on or about the Premises; provided,
however, in no event shall the Landlord Parties have any liability to a Tenant
Party based on any loss with respect to or interruption in the operation of
Tenant's business. Except to the extent arising from the negligence or willful
misconduct of Landlord or the Landlord Parties, Tenant shall indemnify, defend,
protect, and hold harmless the Landlord Parties from and against any and all
loss, cost, damage, expense and liability (including without limitation court
costs and reasonable attorneys' fees) incurred in connection with or arising
from: (a) any causes (including Alterations performed by Tenant) in, on or about
the Premises; (b) the use or occupancy of the Premises (including, without
limitation, the Child Care Facility and the Wellness Center) and/or the Tenant
Common Areas by Tenant or any person claiming under Tenant (including without
limitation, the Child Care Provider, Child Care Users, Wellness Center Provider,
and

 
51




--------------------------------------------------------------------------------



Wellness Center Users); (c) any activity, work, or thing done, or permitted or
suffered by Tenant in or about the Premises and/or the Tenant Common Areas; (d)
any negligence or willful misconduct of Tenant or any person claiming under
Tenant (including, without limitation, the Child Care Provider, Child Care
Users, Wellness Center Provider, and Wellness Center Users), or the contractors,
agents, employees, invitees, or visitors of Tenant or any such person, in, on or
about the Project (collectively, "Tenant Parties"); (e) any violation by Tenant
of any Law; (f) any injury or damage to the person, property, or business of
Tenant, its employees, agents, contractors, invitees, visitors, or any other
person entering upon the Premises under the express or implied invitation of
Tenant; or (g) the placement of any personal property or other items within the
Tenant Common Areas by Tenant and/or within the Premises. In addition, in the
event that any action or proceeding shall be brought against one or more
Landlord Parties by reason of any such claim, Tenant, upon request from the
Landlord Party, shall resist and defend such action or proceeding on behalf of
the Landlord Party by counsel appointed by Tenant's insurer (if such claim is
covered by insurance without reservation) or otherwise by counsel reasonably
satisfactory to the Landlord Party. The Landlord Parties shall not be bound by
any compromise or settlement of any such claim, action or proceeding without the
prior written consent of such Landlord Parties, unless such settlement,
compromise or consent (A) includes an unconditional release of the Landlord
Parties from all liability arising out of, or related to, such claim, and (B)
does not contain any admission or statement suggesting any wrongdoing or
liability on behalf of the Landlord Parties.
10.1.2    Landlord's Indemnification. Landlord shall indemnify, defend, protect,
and hold harmless Tenant and the Tenant Parties from and against any and all
loss, cost, damage, expense and liability (including without limitation court
costs and reasonable attorneys' fees) incurred in connection with or arising
from (1) the negligence or willful misconduct of Landlord and its affiliates and
their respective partners and subpartners and all of their respective officers,
agents, servants, employees, invitees, and independent contractors in, on or
about the Project, or (2) any violation by Landlord of any Law. Tenant shall
provide notice of any such third party claim to Landlord as soon as practicable.
In addition, in the event that any action or proceeding shall be brought against
one or more Tenant Parties by reason of any such claim, Landlord, upon request
from the Tenant Party, shall resist and defend such action or proceeding on
behalf of the Tenant Party by counsel appointed by Landlord's insurer (if such
claim is covered by insurance without reservation) or otherwise by counsel
reasonably satisfactory to the Tenant Party. The Tenant Parties shall not be
bound by any compromise or settlement of any such claim, action or proceeding
without the prior written consent of such Tenant Parties, unless such
settlement, compromise or consent (A) includes an unconditional release of the
Tenant Parties from all liability arising out of, or related to, such claim, and
(B) does not contain any admission or statement suggesting any wrongdoing or
liability on behalf of the Tenant Parties.
10.1.3    In General. Each party's agreement to indemnify the other pursuant to
this Section 10.1 is not intended and shall not relieve any insurance carrier of
its obligations under policies required to be carried by such party pursuant to
the provisions of this Lease, to the extent such policies cover the matters
subject to such party's indemnification obligations; nor shall they supersede
any inconsistent agreement of the parties set forth in any other provision of
this Lease. Furthermore, the indemnification obligations under this
Section shall not be limited in any way by any limitation on the amount or type
of damages, compensation or benefits payable by or for

 
52




--------------------------------------------------------------------------------



Landlord or by or for Tenant or any subtenant or other occupant of the Premises
under workers' compensation acts, disability benefit acts, or other employee
benefit acts. Landlord and Tenant each waives any immunity from or limitation on
its indemnity or contribution liability to the Tenant Parties and Landlord
Parties, respectively, based upon such acts. Tenant shall require its subtenants
and other occupants of the Premises to provide similar indemnities to the
Landlord Parties in a form acceptable to Landlord. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination.
10.2    Landlord's Insurance. Landlord shall insure the Project during the Lease
Term against loss or damage on an "all risk" type insurance form, with customary
exceptions, subject to such deductibles and self-insured retentions as Landlord
may determine, in an amount equal to at least the replacement value of the
Building. Such coverage shall be in such amounts, from such companies, and on
such other terms and conditions, as Landlord may from time to time reasonably
determine. Landlord shall also carry rent continuation insurance. Additionally,
at the option of Landlord, such insurance coverage may include the risks of
earthquakes and/or flood damage and additional hazards, and one or more loss
payee endorsements in favor of the holders of any mortgages or deeds of trust
encumbering the interest of Landlord in the Project or the ground or underlying
lessors of the Project, or any portion thereof. Notwithstanding the foregoing
provisions of this Section 10.2, the coverage and amounts of insurance carried
by Landlord in connection with the Project shall be materially comparable to the
coverage and amounts of insurance which are carried by landlords of Comparable
Buildings (provided that in no event shall Landlord be required to carry
earthquake insurance), and provided further however, in no event shall the
foregoing restrict Landlord from carrying Landlord's Mission Square Liability
Insurance or TJPA Required Terrorism Insurance. Landlord shall carry commercial
general liability insurance with coverage of at least $10,000,000.00 per
occurrence, which may be obtained through a combination of primary and
umbrella/excess policies. All such insurance shall be obtained from insurers
which meet the requirements of Section 10.6 below. This policy shall include
coverage for liabilities assumed under this Lease as an insured contract. Duly
executed certificates showing the material terms for the same, shall be
deposited with Tenant on the date Tenant first occupies the Premises and upon
renewals of such policies upon written request. Any failure of Landlord to
obtain and maintain the insurance policies and coverages required hereunder or
failure by Landlord to meet any of the insurance requirements of this Lease
beyond applicable notice and cure periods shall entitle Tenant to pursue,
exercise or obtain any of the remedies provided for in Section 19.5 below, and
Landlord shall be solely responsible for any loss suffered by Tenant as a result
of such failure.
10.3    Tenant's Insurance. Commencing on the earlier to occur of (i) the Lease
Commencement Date, and (ii) the date Tenant and/or its employees, contractors
and/or agents first enter the Premises for occupancy, construction of
improvements, alterations, or any other move-in activities, and thereafter, so
long as Tenant is in occupancy of any part of the Premises, Tenant shall
maintain the following coverages in the following amounts. The required evidence
of coverage must be delivered to Landlord on or before the date required under
Section 10.6(I) sub-sections (x) and (y), or Section 10.6(II) below (as
applicable). Such policies shall be for a term of at least one (1) year, or the
length of the remaining term of this Lease, whichever is less.

 
53




--------------------------------------------------------------------------------



10.3.1    Commercial General Liability Insurance, issued on a form at least as
broad as Insurance Services Office ("ISO") Commercial General Liability Coverage
"occurrence" form CG 00 01 10 01 or another ISO Commercial General Liability
"occurrence" form providing equivalent coverage. Such insurance shall be written
on an "occurrence" basis. Landlord and any other party the Landlord so specifies
that has a material financial interest in the Project, including Landlord's
managing agent (including, without limitation, BP Management, L.P.), ground
lessor and/or lender, if any, shall be included as additional insureds. Tenant
shall provide an endorsement or policy excerpt showing that Tenant's coverage is
primary and any insurance carried by Landlord shall be excess and
non-contributing. The coverage shall also be extended to include damage caused
by heat, smoke or fumes from a hostile fire. The policy shall not contain any
insured vs. insured exclusions as between insured persons or organizations. This
policy shall include coverage for liabilities assumed under this Lease as an
insured contract, specifically covering but not limited to the indemnification
obligations undertaken by Tenant in this Lease, including without limitation, as
relates to Tenant's Common Areas, the Child Care Facility and the Wellness
Center. The limits of said insurance shall not, however, limit the liability of
Tenant nor relieve Tenant of any obligation hereunder. Limits of liability
insurance shall not be less than $20,000,000.00 per occurrence.
10.3.2    Property Insurance covering (i) all office furniture, personal
property, business and trade fixtures, office equipment, free-standing cabinet
work, movable partitions, merchandise and all other items of Tenant's business
personal property on the Premises installed by, for, or at the expense of
Tenant, (ii) the Improvements (excluding the Base, Core and Shell), and (iii)
all Alterations performed in the Premises. Such insurance shall be written on an
"all-risk" basis, for the full replacement cost value (subject to reasonable
deductible amounts), without deduction for depreciation of the covered items and
in amounts that meet any co-insurance clauses of the policies of insurance and
shall include coverage for (a) all perils that would be covered under a
commercially reasonable property insurance policy typically carried by a general
office tenant in the Comparable Buildings, (b) water damage from any cause
whatsoever, including, but not limited to, sprinkler leakage, bursting, leaking
or stoppage of any pipes, explosion, and backup or overflow from sewers or
drains, and (c) terrorism (to the extent such terrorism insurance is available
as a result of the Terrorism Risk Insurance Act of 2002 (Pub. L. 107-297, 116
Stat. 2322), the Terrorism Risk Insurance Program Reauthorization Act of 2005
(Pub. l. 109‑144), and the Terrorism Risk Insurance Program Reauthorization Act
of 2007 (Pub. L. 110‑160, 121 Stat. 183), any successor statute or regulation,
or is otherwise available at commercially reasonable rates).
10.3.3    Business interruption insurance in minimum amounts typically carried
by prudent tenants engaged in similar operations.
10.3.4    Worker's Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations.
10.3.5    Employer's Liability with minimum limits of not less than One Million
Dollars ($1,000,000) for each accident, One Million Dollars ($1,000,000)
disease-policy limit, and One Million Dollars ($1,000,000) disease-each
employee.
10.3.6    Commercial Automobile Liability Insurance covering all Owned (if any),
Hired, or Non-Owned vehicles issued on a form at least as broad as ISO Business
Auto Coverage

 
54




--------------------------------------------------------------------------------



form CA 00 01 07 97 or other form providing equivalent coverage with limits not
less than $1,000,000 for bodily injury and property damage.
10.4    No Representation of Adequate Coverage. Landlord makes no representation
that the limits or forms of coverage of insurance specified herein are adequate
to cover Tenant's property, business operations or obligations under this Lease.
10.5    Property Insurance Subrogation. Landlord and Tenant intend that their
respective property loss risks shall be borne by insurance carriers to the
extent above provided, and Landlord and Tenant hereby agree to look solely to,
and seek recovery only from, their respective insurance carriers in the event of
a property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers. Landlord and Tenant hereby represent and warrant that their respective
"all risk" property insurance policies shall include a waiver of (i) subrogation
by the insurers, and (ii) all rights based upon an assignment from its insured,
against Landlord and/or any of the Landlord Parties or Tenant and/or any of the
Tenant Parties (as the case may be) in connection with any property loss risk
thereby insured against. Tenant will cause all subtenants and licensees of the
Premises claiming by, under, or through Tenant to execute and deliver to
Landlord a waiver of claims similar to the waiver in this Section 10.5 and to
obtain such waiver of subrogation rights endorsements (and Landlord shall
deliver to all subtenants and licensees of the Premises a reciprocal waiver of
claims similar to the waiver in this Section 10.5). If either party hereto fails
to maintain the waivers set forth in items (i) and (ii) above, the party not
maintaining the requisite waivers shall indemnify, defend, protect, and hold
harmless the other party for, from and against any and all claims, losses,
costs, damages, expenses and liabilities (including, without limitation, court
costs and reasonable attorneys' fees) arising out of, resulting from, or
relating to, such failure.
10.6    Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) be issued by an insurance company having an
AM Best rating of not less than A- (or to the extent AM Best ratings are no
longer available, then a similar rating from another comparable rating agency)
and are within a financial size category of not less than "Class VII" in the
most current Best's Key Rating Guide (or to the extent Best's Key Rating Guide
is no longer available, then a similar rating from another comparable rating
agency), (ii) be in a commercially reasonable form and content and complying
with the requirements of Section 10.3 (including, Sections 10.3.1 through
10.3.6), and (iii) neither party shall do or permit to be done anything which
invalidates the required insurance policies. Tenant shall endeavor to cause said
insurance to provide that said insurance shall not be canceled or coverage
changed unless thirty (30) days' prior written notice (ten (10) days' in the
event of non-payment of premium) shall have been given to Landlord and any
mortgagee of Landlord. Tenant shall deliver certificates thereof and applicable
endorsements or policy excerpts which meet the requirements of this Article 10
to Landlord on or before (I) the earlier to occur of: (x) the Lease Commencement
Date, and (y) the date Tenant and/or its employees, contractors and/or agents
first enter the Premises for occupancy, construction of improvements,
alterations, or any other move-in activities, and (II) ten (10) business days
after the renewal of such policies. In the event Tenant shall fail to procure
such insurance, or to deliver such certificates and

 
55




--------------------------------------------------------------------------------



applicable endorsements or policy excerpts, Landlord may, at its option, after
written notice to Tenant and Tenant's failure to obtain such insurance within
ten (10) business days thereafter, procure such policies for the account of
Tenant and the sole benefit of Landlord, and the cost thereof shall be paid to
Landlord within thirty (30) days after delivery to Tenant of bills therefor.
10.7    Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage, excluding earthquake, and in
such reasonable amounts covering the Premises and Tenant's operations therein,
as may be reasonably requested by Landlord, but in no event in excess of the
amounts and types of insurance then being required by landlords of the
Comparable Buildings. Landlord may change the amounts and/or types of insurance
required to be carried by Tenant in accordance with the preceding sentence only
one time during the initial ten (10) years of the Lease Term and only one time
during each and every five (5)-year period (if any) thereafter.
10.8    Third Party Insurance Requirements. Tenant shall obtain and deliver to
Landlord, Third Party Contractor's certificates of insurance and applicable
endorsements or policy excerpts at least seven (7) business days prior to the
commencement of work in or about the Premises by any third-party contractor
(collectively, a "Third Party Contractor") evidencing that such Third Party
Contractor carries commercial general liability, automobile, workers
compensation, and employer's liability insurance in such amounts and on such
terms as are customarily required at Comparable Buildings for the scope and type
of work to be performed. All such insurance shall (a) name Landlord as an
additional insured under such party's liability policies as required by Section
10.3.1 above, (b) provide a waiver of subrogation in favor of Landlord under
such Third Party Contractor's commercial general liability insurance, and (c) be
primary and any insurance carried by Landlord shall be excess and
non-contributing. In addition, in the event Tenant hosts a function in the
Premises where liquor will be served, Tenant agrees to obtain, and cause any
persons or parties providing services for such function to obtain, the
appropriate insurance coverages as determined by Landlord (including liquor
liability coverage, if applicable) and provide Landlord with evidence of the
same. Tenant shall carry (or shall cause its general contractor to carry)
"Builder's All Risk" insurance in commercially reasonable amounts covering the
construction of any Alterations or the Improvements, as applicable, then being
performed by Tenant.
10.9    Subtenants And Other Occupants. Tenant shall require all subtenants and
occupants at the Premises to supply certificates of insurance evidencing that
the insurance requirements of this Article have been met and shall forward such
certificates to Landlord on or before the earlier of (i) the date on which the
subtenant or other occupant or any of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees, principals, contractors, licensees, agents, invitees or
representatives first occupies the Premises or (ii) the commencement of the
sublease. Tenant shall be responsible for causing the subtenant to remedy any
deficiencies in such certificates or policy provisions. This Section 10.9 shall
not apply to Incubator Transferees, and furthermore, (A) any subtenants
occupying more than 100,000 RSF of the Premises but less than 500,000 RSF of the
Premises shall only be required to carry commercial general liability insurance
with limits of not less than $10,000,000.00 per occurrence and (B) any
subtenants occupying less than 100,000 RSF of the

 
56




--------------------------------------------------------------------------------



Premises shall only be required to carry commercial general liability insurance
with limits of not less than $5,000,000.00 per occurrence.
10.10    No Violation Of Building Policies. Tenant shall not (i) commit or
permit any violation of the policies of fire, boiler, sprinkler, water damage or
other insurance covering the Project and/or the fixtures, equipment and property
therein carried by Landlord, or (ii) do or permit anything to be done, or keep
or permit anything to be kept, in the Premises, which in case of any of the
foregoing (A) would result in termination of any such policies, or (B) would
result in reputable and independent insurance companies refusing to insure the
Project or the property of Landlord in amounts reasonably satisfactory to
Landlord; provided, that, Landlord hereby covenants that the use of the Office
Space for general office use and use of the Retail Space for the Specified
Retail Uses shall not result in any of the foregoing.
10.11    Tenant To Pay Premium Increases. After the Final Condition Date, if
Tenant's conduct or use of the Premises causes any increase in the premium for
Landlord's insurance policies then Tenant shall reimburse Landlord for any such
increase; provided, however, Landlord hereby covenants that the use of the
Office Space for general office use and use of the Retail Space for the
Specified Retail Uses shall not increase the premiums for Landlord's insurance
policies.
ARTICLE 11    

DAMAGE AND DESTRUCTION
11.1    Repair of Damage to Premises. If the Base Building or any Common Areas
shall be damaged by a fire or any other casualty (collectively, a "Casualty"),
Landlord shall promptly and diligently, subject to reasonable delays for
insurance adjustment or other matters beyond Landlord's reasonable control, and
subject to all other TCCs of this Article 11, restore the Base Building and such
Common Areas. Such restoration shall be to substantially the same condition of
the Base Building and the Common Areas prior to the Casualty, except for
modifications required by zoning and building codes and other Laws. Within
thirty (30) days after the occurrence of any Casualty, Landlord shall cause to
be delivered to Tenant an estimate (the "Casualty Estimate"), prepared by a
qualified, independent, experienced and reputable architect and/or general
contractor and addressed to Tenant, of the number of days (assuming no "Force
Majeure," as that term is defined in Section 29.16 of this Lease, delay),
measured from the date of the Casualty, that will be required for Landlord to
substantially complete the repair and restoration of the Base Building and the
Common Areas (when such repairs are made without the payment of overtime or
other premiums). Tenant shall promptly notify Landlord upon the occurrence of
any damage to the Premises resulting from a Casualty, and Tenant shall promptly
inform its insurance carrier of any such damage. Tenant shall, at its sole cost
and expense, repair any injury or damage to the Improvements and Alterations
installed in the Premises in accordance with Article 8, above; provided,
however, Tenant shall not be obligated to expend more than Seventy and No/100
Dollars ($70.00) per RSF of the Premises. Landlord shall use commercially
reasonable efforts to minimize interference with Tenant's business during any
such repairs. If such Casualty shall have damaged the Premises or Common Areas
necessary to Tenant's occupancy, and the Premises is not occupied by Tenant as a
result thereof, then during the time and to the extent the Premises is unfit for
occupancy, the Rent shall be abated in proportion to the ratio that the amount
of RSF of the Premises which is

 
57




--------------------------------------------------------------------------------



unfit for occupancy for the purposes permitted under this Lease bears to the
total RSF of the Premises. If a portion of a floor of the Premises is unfit for
occupancy, it shall be reasonable for Tenant to terminate all business
operations on such floor and therefore the entire floor shall be deemed unfit
for occupancy. Tenant's right to rent abatement pursuant to the preceding
sentence shall terminate as of the date Tenant should have completed repairs to
the Premises assuming Tenant used reasonable due diligence in connection
therewith.
11.2    Termination Rights. Notwithstanding the TCCs of Section 11.1 of this
Lease, Landlord may elect not to rebuild and/or restore the Base Building and
Common Areas, and instead terminate this Lease, by notifying Tenant in writing
of such termination within sixty (60) days after the date of discovery of the
damage, such notice to include a termination date giving Tenant sixty (60) days
to vacate the Premises, but Landlord may so elect only if one or more of the
following conditions is present: (i) according to the Casualty Estimate, repairs
to the Base Building and Common Areas cannot be completed within eighteen (18)
months after the date of discovery of the damage (when such repairs are made
without the payment of overtime or other premiums); (ii) the holder of any
mortgage on the Building or Project or ground lessor with respect to the
Building or Project shall require that the insurance proceeds or any portion
thereof in excess of Ten Million Dollars ($10,000,000.00) be used to retire the
mortgage debt, or shall terminate the ground lease, as the case may be; (iii) at
least Ten Million Dollars ($10,000,000.00) of the damage is not fully covered by
Landlord's insurance policies; or (iv) the damage occurs during the last twelve
(12) months of the Lease Term and according to the Casualty Estimate restoration
and repair of the Base Building and Common Areas cannot be completed within
sixty (60) days after the date of discovery of the damage (when such repairs are
made without the payment of overtime or other premiums). Notwithstanding the
TCCs of Section 11.1 of this Lease, Tenant may elect to terminate this Lease by
notifying Landlord in writing of such termination within sixty (60) days after
receipt of the Casualty Estimate, such notice to include a termination date
giving Tenant up to sixty (60) days to vacate the Premises, but Tenant may so
elect only if one or more of the following conditions is present: (A) according
to the Casualty Estimate, repairs to the Base Building and Common Areas cannot
be completed within eighteen (18) months after the date of discovery of the
damage (when such repairs are made without the payment of overtime or other
premiums) or (B) the damage occurs during the last twelve (12) months of the
Lease Term and according to the Casualty Estimate restoration and repair of the
Base Building and Common Areas cannot be completed within sixty (60) days after
the date of discovery of the damage (when such repairs are made without the
payment of overtime or other premiums). Furthermore, if neither Landlord nor
Tenant has terminated this Lease, and the repairs are not actually completed
within ninety (90) days of the period of time set forth in the Casualty
Estimate, Tenant shall have the right to terminate this Lease by notice to
Landlord (the "Damage Termination Notice"), effective as of a date set forth in
the Damage Termination Notice (the "Damage Termination Date"), which Damage
Termination Date may be up to sixty (60) days after delivery of the Damage
Termination Notice. Notwithstanding the foregoing, if Tenant delivers a Damage
Termination Notice to Landlord, then Landlord shall have the right to suspend
the occurrence of the Damage Termination Date for a period ending thirty (30)
days after the Damage Termination Date set forth in the Damage Termination
Notice by delivering to Tenant, within five (5) business days of Landlord's
receipt of the Damage Termination Notice, a certificate of Landlord's contractor
responsible for the repair of the damage certifying that it is such contractor's
good faith judgment that the repairs shall be substantially completed within
thirty (30)

 
58




--------------------------------------------------------------------------------



days after the Damage Termination Date. If repairs shall be substantially
completed prior to the expiration of such thirty-day period, then the Damage
Termination Notice shall be of no force or effect, but if the repairs shall not
be substantially completed within such thirty-day period, then this Lease shall
terminate upon the expiration of such thirty-day period. At any time, from time
to time, after the date occurring sixty (60) days after the date of the damage,
Tenant may request that Landlord inform Tenant of Landlord's reasonable opinion
of the date of completion of the repairs and Landlord shall respond to such
request within five (5) business days. In the event this Lease is terminated in
accordance with the TCCs of this Section 11.2, Tenant shall assign to Landlord
(or to any party designated by Landlord) the portion of insurance proceeds
payable to Tenant under Tenant's insurance required under items (ii) of
Section 10.3.2 of this Lease applicable to Improvements paid for by Landlord
(which shall not exceed Seventy and No/100 Dollars ($70.00) per RSF of the
Premises).
11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.
11.4    Date of Casualty. Prior to the Phase 1 Lease Commencement Date, the TCCs
of the Tenant Work Letter shall be applicable to any damage to the Building or
the Project caused as a result of fire or other casualty and the TCCs of this
Article 11 shall not be applicable to such fire or other casualty. From and
after the Phase 1 Lease Commencement Date, the TCCs of this Article 11 shall
apply to any damage to the Building or the Project caused as a result of fire or
other casualty.
ARTICLE 12    

NONWAIVER
No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed by such party. The waiver by either party
hereto of any breach of any term, covenant or condition herein contained shall
not be deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall

 
59




--------------------------------------------------------------------------------



reinstate, continue or extend the Lease Term or affect any notice given Tenant
prior to the receipt of such monies, it being agreed that after the service of
notice or the commencement of a suit, or after final judgment for possession of
the Premises, Landlord may receive and collect any Rent due, and the payment of
said Rent shall not waive or affect said notice, suit or judgment.
ARTICLE 13    

CONDEMNATION
If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority if such taking or
condemnation would render the operation of the Building economically unfeasible.
If more than ten percent (10%) of the RSF of the Premises is taken, or if access
to the Premises is substantially impaired, in each case for a period in excess
of one hundred eighty (180) days, Tenant shall have the option to terminate this
Lease effective as of the date possession is required to be surrendered to the
authority. Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the TCCs of this Lease, any Improvement and Alterations paid for by
Tenant without reimbursement, and for moving expenses, so long as such claims do
not diminish the award available to Landlord, its ground lessor with respect to
the Building or Project or its mortgagee, and such claim is payable separately
to Tenant. All Rent shall be apportioned as of the date of such termination. If
any part of the Premises shall be taken, and this Lease shall not be so
terminated, the Rent shall be proportionately abated in proportion to the ratio
that the amount of RSF of the Premises taken bears to the total RSF of the
Premises. Tenant hereby waives any and all rights it might otherwise have
pursuant to Section 1265.130 of The California Code of Civil Procedure.
Notwithstanding anything to the contrary contained in this Article 13, in the
event of a temporary taking of all or any portion of the Premises for a period
of one hundred eighty (180) days or less, then this Lease shall not terminate
but the Base Rent and the Additional Rent shall be abated for the period of such
taking in proportion to the ratio that the amount of RSF of the Premises taken
bears to the total RSF of the Premises. Landlord shall be entitled to receive
the entire award made in connection with any such temporary taking.
ARTICLE 14    

ASSIGNMENT AND SUBLETTING
14.1    Transfers. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this

 
60




--------------------------------------------------------------------------------



Lease or any interest hereunder, permit any assignment, or other transfer of
this Lease or any interest hereunder by operation of law, sublet the Premises or
any part thereof, or enter into any license or concession agreements or
otherwise permit the occupancy or use of the Premises or any part thereof by any
persons other than Tenant and its employees and contractors (all of the
foregoing are hereinafter sometimes referred to collectively as "Transfers" and
any person or entity to whom any Transfer is made or sought to be made is
hereinafter sometimes referred to as a "Transferee"). If Tenant desires
Landlord's consent to any Transfer, Tenant shall notify Landlord in writing,
which notice (the "Transfer Notice") shall include (i) the proposed effective
date of the Transfer, which shall not be less than fifteen (15) business days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) a calculation of the "Transfer
Premium", as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, including all existing operative documents to be executed to evidence
such Transfer or the agreements incidental or related to such Transfer, and
(iv)  if Tenant proposes to assign the Lease other than to a Permitted
Transferee Assignee, current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, business credit and personal
references and history of the proposed Transferee and any other information
required by Landlord which will enable Landlord to determine the financial
responsibility, character, and reputation of the proposed Transferee, nature of
such Transferee's business and proposed use of the Subject Space. Any Transfer
made without Landlord's prior written consent shall, at Landlord's option, be
null, void and of no effect, and shall, at Landlord's option, constitute a
default by Tenant under this Lease. Whether or not Landlord consents to any
proposed Transfer, Tenant shall pay Landlord's reasonably review and processing
fees, as well as any reasonable professional fees (including, without
limitation, attorneys', accountants', architects', engineers' and consultants'
fees) incurred by Landlord, not to exceed $2,500.00 for a particular Transfer,
within thirty (30) days after written request by Landlord.
14.2    Landlord's Consent. Landlord shall not unreasonably withhold, condition
or delay its consent to any proposed Transfer on the terms specified in the
Transfer Notice. Landlord shall approve or disapprove of any proposed Transfer
within ten (10) business days after receipt of request for approval. If Landlord
fails to respond within such ten (10) business day period, then Tenant may send
Landlord a reminder notice setting forth such failure containing the following
sentence at the top of such notice in bold, capitalized font at least twelve
(12) points in size: "LANDLORD'S FAILURE TO RESPOND TO THIS NOTICE WITHIN FIVE
(5) BUSINESS DAYS SHALL RESULT IN LANDLORD'S DEEMED APPROVAL OF TENANT'S REQUEST
FOR TRANSFER" (the "Transfer Reminder Notice"). Any such Transfer Reminder
Notice shall include a complete copy of Tenant's Transfer Notice. If Landlord
fails to respond within five (5) business days after receipt of a Transfer
Reminder Notice, then Tenant's Transfer for which Tenant requested Landlord's
approval shall be deemed approved by Landlord. The parties hereby agree that it
shall only be reasonable under this Lease and under any applicable Law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply:
14.2.1    With respect to Tenant's request for Landlord's approval of a
subletting by Tenant:

 
61




--------------------------------------------------------------------------------



14.2.1.1    The Transferee intends to use the Subject Space for purposes which
are not permitted under this Lease, or intends to use the Retail Space for
purposes which are not consistent with a first-class office building, taking
into consideration the location of the Retail Space in the main lobby area of
the Building, and the fact that the Retail Space is visible from the interior
and exterior of the Building; provided, that, if the Subject Space includes both
Retail Space and Office Space and Landlord disapproves of the proposed use of
the Retail Space by the proposed Transferee (or Landlord elects to recapture the
Retail Space only, pursuant to Section 14.4 below), then Tenant may nonetheless
sublease the Office Space to the proposed Transferee, if the applicable
subletting does not otherwise violate Sections 14.2.1.2 through 14.2.1.4 below.
14.2.1.2    The Transferee is either a governmental agency or instrumentality
thereof.
14.2.1.3    The Transferee is associated with services, products or ideologies
of a sexual, provocative, political, or similarly controversial nature which is
inconsistent with tenants in the Building.
14.2.1.4    The proposed Transferee's use of the Premises would cause a
violation of an exclusive use restriction in another lease for space in the
Project, or the proposed Transferee is prohibited from leasing space in the
Project pursuant to competitor restrictions set forth in another lease at the
Project; provided, that, within five (5) business days after request from
Tenant, Landlord shall provide Tenant a list of any such use or competitor
restrictions then in effect at the Project.
14.2.1.5    The sublessee (or any affiliate of the sublessee) is (i) First
Republic Bank, and/or its affiliates or (ii) a current tenant or subtenant
within the office portion of the Building or Project, provided, however,
Landlord must be able to accommodate such sublessee with available inventory in
the Building. In the event Tenant seeks to enter into a sublease, in connection
with item (ii) above, then Tenant may provide written notice to Landlord of its
desire to sublease a portion of the Premises and Landlord and Tenant agree, in
good faith, to discuss Tenant's sublease desires and whether Tenant shall have
the right to approach any current tenants or subtenants in the Building;
provided, however, Landlord may elect that, in connection with item (ii) above,
Tenant shall not have the right to contact any current tenant or subtenants of
the Building or Project for Tenant's subleasing of the Premises if Landlord
reasonably believes it can accommodate such tenant's or subtenant's space needs
in the Building with currently or imminently available inventory in the
Building.
14.2.2    With respect to Tenant's request for Landlord's approval of an
assignment of this Lease by Tenant:
14.2.2.1    The Transferee intends to use the Subject Space for purposes which
are not permitted under this Lease, or intends to use the Retail Space for
purposes which are not consistent with a first-class office building, taking
into consideration the location of the Retail Space in the main lobby area of
the Building, and the fact that the Retail Space is visible from the interior
and exterior of the Building.

 
62




--------------------------------------------------------------------------------



14.2.2.2    The Transferee is either a governmental agency or instrumentality
thereof.
14.2.2.3    The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested.
14.2.2.4    The Transferee is associated with services, products or ideologies
of a sexual, provocative, political, or similarly controversial nature which is
inconsistent with tenants in the Building.
14.2.2.5    The proposed Transferee's use of the Premises would cause a
violation of an exclusive use restriction in another lease for space in the
Project, or the proposed Transferee is prohibited from leasing space in the
Project pursuant to competitor restrictions set forth in another lease at the
Project; provided, that, within five (5) business days after request from
Tenant, Landlord shall provide Tenant a list of any such use or competitor
restrictions then in effect at the Project.
14.2.2.6    The assignee (or any affiliate of the assignee) is (i) First
Republic Bank, and/or its affiliates or (ii) a current tenant or subtenant
within the office portion of the Building or Project, provided, however,
Landlord must be able to accommodate such assignee with available inventory in
the Building. In the event Tenant seeks to assign the Lease, in connection with
item (ii) above, then Tenant may provide written notice to Landlord of its
desire to assign the Lease and Landlord and Tenant agree, in good faith, to
discuss Tenant's assignment desires and whether Tenant shall have the right to
approach any current tenants or subtenants in the Building; provided, however,
Landlord may elect that, in connection with item (ii) above, Tenant shall not
have the right to contact any current tenant or subtenants of the Building or
Project for Tenant's assignment of its Lease if Landlord reasonably believes it
can accommodate such tenant's space needs in the Building with currently or
imminently available inventory in the Building.
For purposes of clarification, it shall never be reasonable for Landlord to deny
consent to a sublease or assignment to a prospective party solely because such
party has been or is currently negotiating with Landlord for space in the
Building.
If Landlord consents to any Transfer pursuant to the TCCs of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six (6)-month period, enter into such
Transfer of the Premises or portion thereof, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
such that Landlord would initially have been entitled to refuse its consent to
such Transfer under this Section 14.2, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under this Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, Tenant shall be deemed to have

 
63




--------------------------------------------------------------------------------



waived any right to terminate this Lease as a result thereof, however, such
waiver shall not limit any other rights and remedies available under this Lease
at law or in equity for such claim.
14.3    Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer (for each floor of the Building
to be occupied by the Transferee) in excess of the Rent and Additional Rent
payable by Tenant under this Lease (for the corresponding floor of the Building)
during the term of the Transfer on a per RSF basis if less than all of the
Premises is transferred. For purposes of clarification, the Transfer Premium
shall be calculated on a floor-by-floor basis for each floor of the Premises to
be occupied by the Transferee by comparing the Base Rent payable by such
Transferee for the applicable floor of the Premises to the Base Rent payable by
Tenant for such floor of the Premises. The Transfer Premium shall be calculated
after first deducting the reasonable expenses incurred by Tenant for (i) any
changes, alterations and improvements to the Premises in connection with the
Transfer, (ii) any free base rent or other economic concessions reasonably
provided to the Transferee, (iii) any brokerage commissions or legal fees in
connection with the Transfer, and (iv) in the case of any sublease, any actual
costs incurred by Tenant in separately demising the portion of the Premises
("Transfer Costs"). "Transfer Premium" shall also include, but not be limited
to, key money, bonus money or other cash consideration paid by Transferee to
Tenant in connection with such Transfer, and any payment in excess of fair
market value for services rendered by Tenant to Transferee or for assets,
fixtures, inventory, equipment, or furniture transferred by Tenant to Transferee
in connection with such Transfer. Tenant shall first recoup all Transfer Costs
from the Transferee before any Transfer Premium must be paid to Landlord.
Notwithstanding anything set forth herein to the contrary, in no event shall
Tenant be required to pay a Transfer Premium in connection with a Transfer
pursuant to Section 14.7 of this Lease, below.
14.4    Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer of all or a portion of the Premises, Tenant shall give Landlord notice
(the "Intention to Transfer Notice") of such contemplated Transfer (whether or
not the contemplated Transferee or the terms of such contemplated Transfer have
been determined); provided, however, that Landlord hereby acknowledges and
agrees that Tenant shall only be obligated to deliver an Intention to Transfer
Notice hereunder, and Landlord shall only have the right to recapture space with
respect to, (A) an assignment or this Lease, or (B) a sublease of (x) a full
floor or more that shall expire during the final six (6) months of the Lease
Term (for purposes hereof, a sublease shall be deemed to expire during the final
six (6) months of the Lease Term if, assuming all sublease renewal or extension
rights are exercised, such sublease shall expire during the final six (6) months
of the Lease Term) and (y) such Transfer covers all or any portion of the Retail
Space; provided further, however, in no event shall Landlord have a right to
recapture space in connection with an assignment or sublease pursuant to the
TCCs of Section 14.7, below or an occupancy pursuant to Section 14.8 below. The
Intention to Transfer Notice shall specify the portion of and amount of RSF of
the Premises which Tenant intends to Transfer (the "Contemplated Transfer
Space"), the contemplated date of commencement of the contemplated Transfer (the
"Contemplated Effective Date"), and the

 
64




--------------------------------------------------------------------------------



contemplated length of the term of such contemplated Transfer, and shall specify
that such Intention to Transfer Notice is delivered to Landlord pursuant to this
Section 14.4 in order to allow Landlord to elect to recapture the Contemplated
Transfer Space. Thereafter, Landlord shall have the option, by giving written
notice to Tenant within ten (10) business days after receipt of any Intention to
Transfer Notice, to recapture the Contemplated Transfer Space. In the event the
Contemplated Transfer Space is a sublease consisting of the Retail Space, as
well as other portions of the Premises consisting of an aggregate total of less
than one hundred thousand (100,000) RSF and such sublease is not covered under
items (A) or (B)(x), above, Landlord may elect to recapture the Retail Space
only and not any other portions of the Premises. Such recapture shall cancel and
terminate this Lease with respect to such Contemplated Transfer Space as of the
Contemplated Effective Date. In the event of a recapture by Landlord, if this
Lease shall be canceled with respect to less than the entire Premises, (I) the
Base Rent reserved herein shall be proportionately reduced based upon the number
of RSF relinquished by Tenant on each applicable floor of the Premises and the
applicable Base Rent per RSF for such floor of the Premises, (II) Tenant’s Share
shall be proportionately reduced based upon the number of RSF of the Premises
relinquished by Tenant and the total RSF of the Building, and (III) the L-C
Amount (and, if applicable, the L-C Amounts in Section 21.7 below) shall be
proportionately reduced based upon the number of RSF relinquished by Tenant on
each applicable floor of the Premises and the applicable Base Rent per RSF for
such floor of the Premises (i.e. the reduction shall equal eight (8) months of
initial applicable Base Rent for each applicable portion of the Premises subject
to the further proportionate reductions set forth in Section 21.7 below).
Landlord agrees to authorize such reduction in writing to the issuer of the L-C
and Landlord shall return the original L-C deposited hereunder to Tenant within
five (5) business days following Tenant's delivery of the new L-C, and this
Lease as so amended shall continue thereafter in full force and effect, and upon
request of either party, the parties shall execute written confirmation of the
same. If Landlord declines, or fails to elect in a timely manner, to recapture
such Contemplated Transfer Space under this Section 14.4, then, subject to the
other TCCs of this Article 14, for a period of seven (7) months (the "Seven
Month Transfer Period") commencing on the last day of such fifteen (15) business
day period, Landlord shall not have any right to recapture the Contemplated
Transfer Space with respect to any Transfer made during the Seven Month Transfer
Period, provided that any such Transfer is substantially on the terms set forth
in the Intention to Transfer Notice, and provided further that any such Transfer
shall be subject to the remaining TCCs of this Article 14. If such a Transfer is
not so consummated within the Seven Month Transfer Period (or if a Transfer is
so consummated, then upon the expiration of the term of any Transfer of such
Contemplated Transfer Space consummated within such Seven Month Transfer
Period), Tenant shall again be required to submit a new Intention to Transfer
Notice to Landlord with respect any contemplated Transfer, as provided above in
this Section 14.4. Notwithstanding any provision to the contrary set forth in
this Lease, for purposes of determining whether Tenant is "leasing" or
"occupying" sufficient full floors in the Building to be entitled to exercise
its "Signage and Naming Rights" (as that term is defined in Section 23.4 below),
Tenant shall be deemed to be "leasing" and "occupying" any portion of the
Premises which is recaptured by Landlord pursuant to the TCCs of this Section
14.4 through the then Lease Expiration Date applicable to such portion of the
Premises had Landlord not elected to recapture such portion.
14.5    Effect of Transfer. If Landlord consents to a Transfer, (i) the TCCs of
this Lease shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed

 
65




--------------------------------------------------------------------------------



consent to any further Transfer by either Tenant or a Transferee, (iii) Tenant
shall deliver to Landlord, promptly after execution, an original executed copy
of all documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, (iv) Tenant shall furnish upon Landlord's request a complete
statement, certified by an independent certified public accountant, or Tenant's
chief financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer, and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord's consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space. Notwithstanding anything to
the contrary set forth in this Lease, the Original Tenant shall not be bound by
any amendment or agreement which is not expressly executed and delivered by the
Original Tenant, and Landlord is not authorized or entitled to rely upon any
assignee or subtenant to the contrary, whether or not the same is a Permitted
Transferee. Landlord or its authorized representatives shall have the right at
all reasonable times to audit the books, records and papers of Tenant relating
to any Transfer, and shall have the right to make copies thereof. If the
Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within thirty (30) days after demand, pay the deficiency, and if
understated by more than two percent (2%), Tenant shall pay Landlord's costs of
such audit. In connection with such audit, Landlord and Landlord's agents must
agree in advance to follow Tenant's reasonable rules and procedures regarding
inspections of Tenant's records, and shall execute a commercially reasonable
confidentiality agreement regarding such inspection.
14.6    Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, beyond all applicable notice and cure periods expressly set forth in this
Lease, Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord's enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord's right to
enforce any term of this Lease against Tenant or any other person. If Tenant's
obligations hereunder have been guaranteed, Landlord's consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.
14.7    Deemed Consent Transfers. Notwithstanding anything to the contrary
contained in this Lease, (A) an assignment or subletting of all or a portion of
the Premises to an affiliate of Tenant (an entity which is controlled by,
controls, or is under common control with, Tenant), (B) a sale of corporate
shares of capital stock in Tenant in connection with an initial public offering
of

 
66




--------------------------------------------------------------------------------



Tenant's stock on a nationally-recognized stock exchange, (C) an assignment of
the Lease to an entity which acquires all or substantially all of the stock or
assets of Tenant, (D) an assignment of the Lease to an entity which is the
resulting entity of a merger or consolidation of Tenant during the Lease Term,
or (E) an assignment or sublease to an entity acquiring and continuing Tenant's
business operations at or from the Premises, shall not be deemed a Transfer
requiring Landlord's consent under this Article 14 (any such assignee or
sublessee described in items (A) through (E) of this Section 14.7 hereinafter
referred to as a "Permitted Transferee"), provided that (i) Tenant notifies
Landlord at least ten (10) business days prior to the effective date of any such
assignment or sublease (or at least ten (10) business days after the effective
date of such assignment or sublease if Tenant is prevented by Law or
confidentiality requirements from disclosing such transaction to Landlord prior
to the consummation thereof) and promptly supplies Landlord with any documents
or information reasonably requested by Landlord regarding such Transfer or
Permitted Transferee as set forth above, (ii) such assignment or sublease is not
a subterfuge by Tenant to avoid its obligations under this Lease, (iii) no
assignment or sublease relating to this Lease, whether with or without
Landlord's consent, shall relieve Tenant from any liability under this Lease,
and (iv) the liability of such Permitted Transferee under an assignment shall be
joint and several with Tenant. An assignee of Tenant's entire interest in this
Lease who qualifies as a Permitted Transferee may also be referred to herein as
a "Permitted Transferee Assignee."
14.8    Occupancy by Others. Notwithstanding any contrary provision of this
Article 14, the Original Tenant and its Permitted Transferees shall have the
right, without the receipt of Landlord's consent and without payment to Landlord
of the Transfer Premium or counting towards Landlord's right to recapture space
under Section 14.4 above, to permit the occupancy of up to twenty-six thousand
(26,000) RSF of space in the Office Space, in the aggregate, to any
individual(s) or entity ("Incubator Transferees") that has an ongoing business
relationship with Tenant (other than the dual occupancy of the Office Space),
which occupancy shall include the use of a corresponding interior support area
and other portions of the Office Space which shall be common to Tenant and the
permitted occupants, on and subject to the following conditions: (i) each
individual or entity shall be of a character and reputation consistent with the
quality of the Building and the Project; (ii) no individual or entity shall
occupy a separately demised portion of the Office Space or which contains an
entrance to such portion of the Office Space other than the primary entrance to
the Office Space; and (iii) such occupancy shall not be a subterfuge by Tenant
to avoid its obligations under this Lease or the restrictions on Transfers
pursuant to this Article 14. Tenant shall provide notice to Landlord of any
occupancy under this Section 14.8 within ten (10) business days after the
commencement thereof. Tenant shall promptly supply Landlord with any documents
or information reasonably requested by Landlord regarding the identity of any
such individuals or entities. Any occupancy permitted under this Section 14.8
shall not be deemed a Transfer under this Article 14. Notwithstanding the
foregoing, no such occupancy shall relieve Tenant from any liability under this
Lease.
ARTICLE 15    

SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

 
67




--------------------------------------------------------------------------------



15.1    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.
15.2    Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of each portion
of the Premises to Landlord in good order and condition given the length of the
Lease Term, reasonable wear and tear, damage from casualty and condemnation and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. For purposes of clarification, upon the expiration of the Lease Term,
Tenant shall have no obligation to "refresh" or upgrade the Premises, such as by
painting or carpeting or modifying any fixtures. Upon such expiration or
termination, in addition to Tenant's obligations under Section 29.32, below,
except as otherwise set forth in this Lease, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, server and telephone equipment, movable partitions
and other articles of personal property owned by Tenant or installed or placed
by Tenant at its expense in the Premises, and such similar articles of any other
persons claiming under Tenant, as Landlord may, in its sole discretion, require
to be removed, and Tenant shall repair at its own expense all damage to the
Premises and Building resulting from such removal.
ARTICLE 16    

HOLDING OVER
If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Base Rent
shall be payable at a monthly rate equal to the product of (A) the Base Rent
applicable during the last rental period of the Lease Term under this Lease (at
the rate determined on a floor-by-floor basis), and (B) a percentage equal to
one hundred fifty percent (150%). Such month-to-month tenancy shall be subject
to every other applicable term, covenant and agreement contained herein.
Tenant's payment of Rent as set forth in this Article 16 shall be
proportionately reduced for every floor of the Premises vacated by Tenant during
any entire month of any holdover period such that Tenant shall only pay Rent for
those floor(s) of the Building actually occupied by Tenant during all or a
portion of any month of any holdover period; provided, however, to the extent
that Landlord has entered into a third-party lease with respect to a portion of
the Premises (and Landlord has provided to Tenant notice of such lease at least
sixty (60) days prior to the applicable

 
68




--------------------------------------------------------------------------------



Lease Expiration Date), and such third-party lease is applicable to one or more
floors that Tenant has vacated and one or more floor that Tenant has failed to
vacate, then Tenant shall be deemed to be holding over is all of the space
governed by such third-party lease. Nothing contained in this Article 16 shall
be construed as consent by Landlord to any holding over by Tenant, and Landlord
expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord as provided in this Lease upon the expiration or other
termination of this Lease. The provisions of this Article 16 shall not be deemed
to limit or constitute a waiver of any other rights or remedies of Landlord
provided herein or at law.
ARTICLE 17    

ESTOPPEL CERTIFICATES; FINANCIAL INFORMATION
17.1    Tenant Estoppel. Within ten (10) business days following a request in
writing by Landlord, Tenant shall execute, acknowledge and deliver to Landlord
an estoppel certificate (or provide written comments to any proposed certificate
delivered by Landlord), which, as submitted by Landlord, shall be in the form of
Exhibit E, attached hereto, indicating therein any exceptions thereto that may
exist at that time, and shall also contain any other factual information
reasonably requested by Landlord or Landlord's mortgagee or prospective
mortgagee. If Tenant fails to timely execute, acknowledge and deliver such
estoppel certificate (or provide written comments to any proposed certificate
delivered by Landlord), Landlord may provide to Tenant a second written request
with respect to such estoppel certificate which written notice must state in
bold and all caps "FAILURE TO RESPOND TO THIS WRITTEN NOTICE WITHIN FIVE (5)
BUSINESS DAYS AFTER RECEIPT HEREOF SHALL CONSTITUTE ACCEPTANCE OF AN ESTOPPEL
CERTIFICATE". If Tenant fails to execute and deliver such certificate (or
provide written comments to any proposed certificate delivered by Landlord)
within a five (5) business day period following the receipt of Landlord's second
written request therefor, such failure shall constitute an acceptance of the
Premises and an acknowledgment by Tenant that statements included in the
estoppel certificate are true and correct, without exception. Any such
certificate may be relied upon by any prospective mortgagee or purchaser of all
or any portion of the Project. If Tenant provides written comments to any
estoppel certificate received from Landlord, then Tenant shall have five (5)
business days following receipt of a revised estoppel certificate to execute,
acknowledge and deliver to Landlord such revised estoppel certificate (or
provide written comments to any such revised estoppel certificate delivered by
Landlord) and the same process described above shall apply with respect to
Tenant's failure to timely execute, acknowledge and deliver such revised
estoppel certificate (or provide written comments to any proposed certificate
delivered by Landlord).
17.2    Financial Information. At any time during the Lease Term, Landlord may
require Tenant to provide Landlord with financial statements for the three (3)
most recent past years. Such statements shall be prepared in accordance with
generally accepted accounting principles and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant. Landlord
agrees that Tenant's financial statements are deemed to be Tenant's confidential
information. Landlord hereby agrees to maintain Tenant's financial statements as
proprietary and confidential and will take reasonable measures to avoid
disclosure and unauthorized use of the

 
69




--------------------------------------------------------------------------------



financial statements (including, without limitation, measures at least as
stringent as it takes to protect its own confidential information of a similar
nature). Landlord agrees not to disclose Tenant's financial statements to any
third party other than as-needed to any lender, prospective lender, or purchaser
and to Landlord's attorneys, accountants, investment advisors and similar
business advisors, provided that in the case of each such disclosure: (a) such
disclosures are for bona fide business purposes related to the Project; (b) all
such third parties have signed a commercially reasonable non-disclosure
agreement prior to receiving any of Tenant's financial statements; and (c) in
case of any breach by any such third party of the applicable non-disclosure
agreement, Landlord shall not be liable to Tenant for such breach, but Landlord
shall reasonably cooperate with Tenant, at Tenant's sole cost and expense, to
enforce the terms of such non-disclosure agreement, including, without
limitation, assigning Landlord's rights to enforce such non-disclosure agreement
to Tenant. Notwithstanding the foregoing, the obligation of confidentiality
provided for with respect to Tenant's financial statements shall not apply to
the extent the financial statements: (i) are required to be disclosed by
applicable laws after giving reasonable notice to Tenant to allow Tenant time to
seek a protective order, to the extent permitted by applicable laws, (ii) are,
at the time of delivery, already in the lawful possession of the receiving
party, (iii) are, at the time of disclosure, in a public offering or in the
public domain, or, after disclosure by a person or entity not subject to the
confidentiality obligations herein, has become part of the public domain, (iv)
are independently developed (1) by the receiving party without breaching the
confidentiality obligations herein, or (2) by parties who have not had, either
directly or indirectly, access to or knowledge of the financial statements; or
(v) are disclosed with Tenant's prior written consent. Notwithstanding the
foregoing, in the event that (A) stock in the entity which constitutes Tenant
under this Lease (as opposed to an entity that "controls" Tenant or is otherwise
an "affiliate" of Tenant) is publicly traded on a national stock exchange, and
(B) Tenant has its own, separate and distinct 10K and 10Q filing requirements
(as opposed joint or cumulative filings with an entity that controls Tenant or
with entities which are otherwise Affiliates of Tenant), then Tenant's
obligation to provide Landlord with a copy of its most recent current financial
statement shall be deemed satisfied and the obligations of confidentiality
provided for with respect to Tenant's financial statements shall not apply with
respect thereto. Failure of Tenant to timely execute, acknowledge and deliver
such estoppel certificate or other instruments shall constitute an acceptance of
the Premises and an acknowledgment by Tenant that statements included in the
estoppel certificate are true and correct, without exception.
17.3    Landlord Estoppel. Landlord hereby agrees to provide to Tenant an
estoppel certificate signed by Landlord, containing the same types of
information, and within the same periods of time, as set forth above, with such
changes as are reasonably necessary to reflect that the estoppel certificate is
being granted and signed by Landlord to Tenant, rather than from Tenant to
Landlord or a lender, and shall also contain any other factual information
reasonably requested by Tenant. If Landlord fails to timely execute, acknowledge
and deliver such estoppel certificate (or provide written comments to any
proposed certificate delivered by Tenant), Tenant may provide to Landlord a
second written request with respect to such estoppel certificate which written
notice must state in bold and all caps "FAILURE TO RESPOND TO THIS WRITTEN
NOTICE WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT HEREOF SHALL CONSTITUTE
ACCEPTANCE OF AN ESTOPPEL CERTIFICATE". If Landlord fails to execute and deliver
such certificate (or provide written comments to any proposed certificate
delivered by Tenant) within a five (5) business day period following the receipt
of Landlord's second written request therefor, such failure

 
70




--------------------------------------------------------------------------------



shall constitute an acknowledgment by Landlord that statements included in the
estoppel certificate are true and correct, without exception. Any such
certificate may be relied upon by any prospective assignee, lender, subtenant or
investor of Tenant. If Landlord provides written comments to any estoppel
certificate received from Tenant, then Landlord shall have five (5) business
days following receipt of a revised estoppel certificate to execute, acknowledge
and deliver to Tenant such revised estoppel certificate (or provide written
comments to any such revised estoppel certificate delivered by Tenant) and the
same process described above shall apply with respect to Landlord's failure to
timely execute, acknowledge and deliver such revised estoppel certificate (or
provide written comments to any proposed certificate delivered by Tenant).
ARTICLE 18    

SUBORDINATION
This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other security documents now or hereafter in force against the
Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof
(collectively, "Security Documents"), and to all advances made or hereafter to
be made upon the security of such mortgages or trust deeds, unless the holders
of such mortgages, trust deeds or other encumbrances, or the lessors under such
ground lease or underlying leases, require in writing that this Lease be
superior thereto. Tenant's agreement to subordinate this Lease to any Security
Document shall be subject to Tenant's receipt of an SNDA Agreement (as
hereinafter defined). An "SNDA Agreement" shall mean a commercially reasonable
subordination, non-disturbance and attornment agreement between Landlord, Tenant
and the holder of such Security Document, which provides, among other things,
that, so long as Tenant is paying the rent due under the Lease and is not
otherwise in default under the Lease beyond any applicable cure period, its
right to possession and the other TCCs of the Lease shall remain in full force
and effect. Any SNDA Agreement shall expressly provide that (i) upon any party
succeeding to the interest of Landlord under this Lease, such party shall be
liable for the payment of any unpaid portion of the Improvement Allowance, (ii)
the provisions of this Lease regarding any casualty or condemnation shall
control notwithstanding any conflicting provisions in the Security Document,
(iii) Tenant's right of set-off pursuant to Section 2.6 of the Work Letter below
for failure to pay the Improvement Allowance or Section 29.24 below for failure
to pay brokerage commissions shall remain in effect and binding upon any party
succeeding to the interest of Landlord under this Lease, any accumulated amounts
which Tenant may have to set-off against rent and other amounts due under this
Lease shall continue in full force and effect and be binding against such party
and Tenant shall have the continued right to set-off such amounts against rent
and other amounts due under this Lease (or, in lieu of the SNDA Agreement
providing such express recognition of Tenant's right of set-off pursuant to
Section 2.6 of the Work Letter for failure to pay the Improvement Allowance or
Section 29.24 below for failure to pay brokerage commissions, Landlord may
deliver to Tenant an unconditional, irrevocable standby letter of credit in the
form and from an issuing bank meeting the requirements of the L-C to be
delivered by Tenant to Landlord pursuant to Article 21 of this Lease and all of
the other provisions of Article 21 below (other than the provisions regarding
reductions in the L-C Amount) shall apply to such letter of credit (with such
changes as necessary to reflect that the letter of credit

 
71




--------------------------------------------------------------------------------



is being deliver by Landlord to Tenant), in an amount equal to the sum of the
then undisbursed amount, if any, of the Improvement Allowance and the unpaid
commissions owed to Tenant's Broker, as protection for Tenant's ability to
receive the Improvement Allowance pursuant to the TCCs of the Work Letter and
for payment of commissions owed to Tenant's broker, and if the party succeeding
to the interest of Landlord under this Lease fails to disburse the Improvement
Allowance or to pay the commissions owed to Tenant's Broker, then Tenant may
draw on the letter of credit in the amount and to the extent Tenant would have
been able to off-set such amount pursuant to the TCCs of Section 2.6 of the Work
Letter or Section 29.24 below, respectively), (iv) Tenant's termination rights
in connection with each "Milestone" (as defined in Section 1.9 of the Work
Letter) shall remain in effect and binding upon any party succeeding to the
interest of Landlord under this Lease, and (v) Tenant’s Signage and Naming
Rights shall continue in full force and effect and be binding against such
party. Tenant covenants and agrees that in the event any proceedings are brought
for the foreclosure of any such mortgage or deed in lieu thereof (or if any
ground lease is terminated), to attorn to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant's occupancy, so
long as Tenant timely pays the rent and observes and performs the TCCs of this
Lease to be observed and performed by Tenant. Landlord's interest herein may be
assigned as security at any time to any lienholder. Tenant shall, within ten
(10) business days of request by Landlord, execute an SNDA Agreement. If Tenant
fails to timely execute such SNDA (or provide written comments to any proposed
SNDA Agreement delivered by Landlord), Landlord may provide to Tenant a second
written request with respect to such SNDA Agreement which written notice must
state in bold and all caps "FAILURE TO RESPOND TO THIS WRITTEN NOTICE WITHIN
FIVE (5) BUSINESS DAYS AFTER RECEIPT HEREOF SHALL CONSTITUTE AN EVENT OF
DEFAULT". If Tenant fails to execute such SNDA (or provide written comments to
any proposed SNDA Agreement delivered by Landlord) with such five (5) business
day period shall be deemed to be a material event of default hereunder (with no
further cure period under Section 19.1 below). Tenant waives the provisions of
any current or future Law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale. If Tenant provides commercially reasonable written comments to any SNDA
Agreement received from Landlord, then Tenant shall have five (5) business days
following receipt of a revised SNDA Agreement to execute, acknowledge and
deliver to Landlord such revised SNDA Agreement (or provide commercially
reasonable written comments to any such revised SNDA Agreement delivered by
Landlord) and the same process described above shall apply with respect to
Tenant's failure to timely execute, acknowledge and deliver such revised SNDA
Agreement (or provide commercially reasonable written comments to any proposed
SNDA Agreement delivered by Landlord).
ARTICLE 19    

DEFAULTS; REMEDIES
19.1    Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:

 
72




--------------------------------------------------------------------------------



19.1.1    Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, when due (provided that, with
respect to the first and second late payments of Rent during any twelve (12)
month period, Tenant shall be entitled to a grace period of five (5) business
days after written notice by Landlord to Tenant that such amount is past due
before such late payment of Rent shall constitute an event of default of this
Lease by Tenant); or
19.1.2    Except where a specific time period is otherwise set forth for
Tenant's performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this
Section 19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default; or
19.1.3    To the extent permitted by Law, (i) Tenant or any guarantor of this
Lease being placed into receivership or conservatorship, or becoming subject to
similar proceedings under Federal or State law, or (ii) a general assignment by
Tenant or any guarantor of this Lease for the benefit of creditors, or (iii) the
filing by or against Tenant or any guarantor of any proceeding under an
insolvency or bankruptcy law, unless in the case of such a proceeding filed
against Tenant or any guarantor the same is dismissed within ninety (90) days,
or (iv) the appointment of a trustee or receiver to take possession of all or
substantially all of the assets of Tenant or any guarantor, unless possession is
restored to Tenant or such guarantor within ninety (90) days, or (v) any
execution or other judicially authorized seizure of all or substantially all of
Tenant's assets located upon the Premises or of Tenant's interest in this Lease,
unless such seizure is discharged within ninety (90) days; or
19.1.4    Abandonment (as defined in California Civil Code Section 1951.3) of
the Premises by Tenant; or
19.1.5    The failure by Tenant to observe or perform according to the
provisions of Articles 5 (to the extent such failure causes a violation of Law
by Tenant) or 14 of this Lease where such failure continues for more than five
(5) business days after notice from Landlord; provided that if the nature of
such default is such that the same cannot reasonably be cured within a five (5)
business day period, Tenant shall not be deemed to be in default if it
diligently commences such cure within such period and thereafter diligently
proceeds to rectify and cure such default.
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by Law.
19.2    Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

 
73




--------------------------------------------------------------------------------



19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim for damages therefor;
and Landlord may recover from Tenant the following:
19.2.1.1    The worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus
19.2.1.2    The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus
19.2.1.3    The worth at the time of award of the amount by which the unpaid
rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
19.2.1.4    Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and
19.2.1.5    At Landlord's election, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by applicable Law.
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the TCCs of
this Lease, whether to Landlord or to others. As used in
Sections 19.2.1.1 and 19.2.1.2, above, the "worth at the time of award" shall be
computed by allowing interest at the Interest Rate. As used in Section 19.2.1.3,
above, the "worth at the time of award" shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%). Notwithstanding the foregoing, Landlord's
damages in the event of any event of default by Tenant shall not include any
construction costs paid or incurred by Landlord, any brokerage commissions or
allowances paid by Landlord to Tenant (including the Improvement Allowance) or
any free rent provided to Tenant (or any rent attributable to any period between
the Final Condition Date and the Lease Commencement Date for each Phase of the
Premises).
19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
19.2.3    Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available

 
74




--------------------------------------------------------------------------------



under Sections 19.2.1 and 19.2.2, above, or any Law or other provision of this
Lease), without prior demand or notice except as required by applicable Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.
19.3    Subleases of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.
19.4    Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.
19.5    Landlord Default. Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord's failure to perform; provided, however, if
the nature of Landlord's obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursues the same to completion. Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity. Any final award, which is not subject to appeal, from a court
or arbitrator in favor of Tenant requiring payment by Landlord under this Lease
which is not paid by Landlord within the time period directed by such award
(together with interest at the Interest Rate from the date Landlord was required
to pay such amount until such offset occurs), may be offset by Tenant from Rent
next due and payable under this Lease; provided, however, Tenant may not deduct
the amount of the award against more than fifty percent (50%) of Base Rent next
due and owing (until such time as the entire amount of such judgment is
deducted) to the extent following a foreclosure or a deed-in-lieu of
foreclosure.
19.6    Tenant's Right to Make Repairs. Notwithstanding anything to the contrary
contained herein, if (i) any "Emergency Situation" (as defined herein) occurs
(ii) there is an actual breach by Landlord of one of its obligations under this
Lease ("Landlord Breach"), and such Emergency Situation or Landlord Breach will
have a material and adverse impact on Tenant's ability to conduct its business
in the Premises, or any portion thereof constituting (A) the Retail Space or

 
75




--------------------------------------------------------------------------------



(B) at least a full floor or more (an "Adverse Condition"), including, for
example, any failure to provide (or cause to be provided) electricity, HVAC,
distributed water or elevator access to the Premises, or (iii) Landlord fails to
complete the Base Building Punch List Items located within the Premises on or
before the Outside Punch List Date (as those terms are defined in Section 1.4 of
the Work Letter) ("Completion Breach"), then Tenant shall give Landlord written
notice to both Landlord's property manager and Tenant's principal contact with
Landlord. Thereafter, Landlord shall have (a) two (2) business days to commence
a cure with respect to such Emergency Situation or (b) ten (10) business days to
commence a cure of such Adverse Condition or Completion Breach, and, in each
case, shall diligently prosecute such cure to completion (collectively
"Emergency Repairs"). In addition, if Tenant in writing ("Tenant Self-Help
Notice") notifies Landlord that it intends to undertake self-help remedies for
such Emergency Repairs, then Landlord shall indicate in writing within two (2)
business days of receipt of such Tenant Self-Help Notice whether Landlord
reasonably and in good faith disputes Tenant's right to perform self-help as set
forth herein (a "Landlord Dispute Notice"). Landlord's failure to timely deliver
a Landlord Dispute Notice shall conclusively be deemed Landlord's waiver of any
claim that Tenant improperly performed self-help in accordance with this
Section 19.6. For purposes hereof, the term "Emergency Situation" shall mean a
situation which poses an imminent threat: (x) to the physical well-being of
persons at the Premises or within Tenant's Common Areas or (y) of material
damage to Tenant's personal property in the Premises. If Landlord fails to
commence to perform such Emergency Repairs within the applicable timeframe
(i.e., two (2) business days with respect to an Emergency Situation or ten (10)
business days with respect to Adverse Conditions or Completion Breaches) after
Landlord receives notice of the applicable Emergency Situation, Adverse
Condition or Completion Breach, or, to the extent Landlord commences to cure
with such time period but fails to thereafter diligently pursue such Emergency
Repairs to completion, then Tenant, upon providing Landlord with such prior
written notice as is reasonable under the circumstances (which notice: (I) may,
if circumstances so dictate, be given by contacting by telephone any
representative of Landlord at the office of the Building or any person
designated by Landlord in writing to Tenant from time to time as an emergency
contact person for the Building, and (II) shall clearly indicate that Tenant
intends to take steps necessary to remedy the event giving rise to the Emergency
Situation, Adverse Condition, or Completion Breach in question), may perform
such Emergency Repairs or other actions at Landlord's expense; provided,
however, that in no event shall Tenant undertake any actions which will or are
reasonably likely to materially and adversely affect (other than to a de minimis
extent) (W) any floor of the Building that does not include any portion of the
Premises, (X) the Building Structure, (Y) any Building Systems, or (Z) the
exterior appearance of the Building. If Tenant exercises its right to perform
Emergency Repairs or other actions on Landlord's behalf, as provided above, then
Landlord shall reimburse the actual out-of-pocket reasonable cost thereof within
thirty (30) days following Tenant's delivery of: (i) a written notice describing
in reasonable detail the action taken by the Tenant, and (ii) reasonably
satisfactory evidence of the cost of such remedy. Landlord shall, within thirty
(30) days following Tenant's written request for reimbursement of the costs of
the Emergency Repairs notify Tenant of whether Landlord reasonably and in good
faith disputes that (1) Tenant did not perform the Emergency Repairs in the
manner permitted by this Lease, (2) that the amount Tenant requests be
reimbursed from Landlord for performance of the Emergency Repairs is incorrect
or excessive, or (3) that Landlord was not obligated under the TCCs of this
Lease to make all or a portion of the Emergency Repairs ("Landlord's Set-Off
Notice"). If Landlord delivers a Landlord's Set-Off Notice to Tenant, then
Tenant shall not be entitled to such deduction from Rent

 
76




--------------------------------------------------------------------------------



(provided, if Landlord contends the amount spent by Tenant in making such
repairs is excess and does not otherwise object to Tenant's actions pursuant to
this Section 19.6, then Landlord shall pay the amount it contends would not have
been excessive); provided that Tenant may proceed to claim a default by Landlord
under this Lease for any amount not paid by Landlord. Any final award in favor
of Tenant for any such default, which is not subject to appeal, from a court or
arbitrator in favor of Tenant, which is not paid by Landlord within the time
period directed by such award (together with interest at the Interest Rate from
the date Landlord was required to pay such amount until such offset occurs), may
be offset by Tenant from Rent next due and payable under this Lease; provided,
however, Tenant may not deduct the amount of the award against more than fifty
percent (50%) of Base Rent next due and owing (until such time as the entire
amount of such judgment is deducted) to the extent following a foreclosure or a
deed-in-lieu of foreclosure. In any case, in the event any Emergency Repairs are
not accomplished by Landlord within a two (2) business day period with respect
to an Emergency Condition or five (5) business day period with respect to
Adverse Conditions or Completion Breaches despite Landlord's diligent efforts,
Landlord, within three (3) business days following Tenant's written request
therefore, shall provide to Tenant a schedule determined in good faith setting
forth the basic steps Landlord proposes to be taken to effect the Emergency
Repairs or other actions in a commercially reasonable time frame given the
specifics of the Emergency Repairs required and the times when such work is
proposed to be done and thereafter Landlord shall proceed to complete such
Emergency Repairs within the time schedule so provided. If Tenant undertakes any
action pursuant to this paragraph, Tenant shall (a) proceed in accordance with
all applicable Laws; (b) retain to effect such actions only such reputable
contractors and suppliers as are duly licensed in the City and are listed on the
most recent list furnished to Tenant of Landlord's approved contractors for the
Building and are insured in accordance with the provisions of Article 10 of this
Lease; (c) effect such repairs or perform such other actions in a good and
workmanlike and commercially reasonable manner; (d) use new or like new
materials; (e) take reasonable efforts to minimize any material interference or
impact on the other tenants and occupants of the Project, and (f) otherwise
comply with all applicable requirements set forth in Article 8 of this Lease.
Notwithstanding anything in this Article 19 to the contrary, the foregoing
self-help right (i) shall not apply in the event of any fire or casualty at the
Project, it being acknowledged and agreed that Article 11 shall govern with
respect to any such fire or casualty event, (ii) shall not apply in the event of
any condemnation, it being acknowledged and agreed that Article 13 shall govern
with respect to any such condemnation, and (iii) shall not permit Tenant to
access any other tenant's or occupant's space at the Project.
ARTICLE 20    

COVENANT OF QUIET ENJOYMENT
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other TCCs, provisions and agreements herein contained on the part of Tenant to
be kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the TCCs, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord. The foregoing covenant is in lieu of any other covenant
express or implied.

 
77




--------------------------------------------------------------------------------



ARTICLE 21    

LETTER OF CREDIT
21.1    Delivery of Letter of Credit. Tenant shall deliver to Landlord, as
protection for the full and faithful performance by Tenant of all of its
obligations under this Lease and for all losses and damages Landlord may suffer
as a result of any breach or default by Tenant under this Lease, an
unconditional, irrevocable standby letter of credit (the "L-C") in the amount
set forth in Section 8 of the Summary (the "L-C Amount"), substantially in the
form attached hereto as Exhibit I, with any necessary modifications to
incorporate the "Five Year Evergreen Provision" (as that term is defined
hereinbelow) to the extent required by the TCCs of this Section 21.1 below,
running in favor of Landlord, drawn on one of the following banks (or another
bank approved by Landlord in its sole discretion): (i) Wells Fargo Bank, N.A.,
(ii) Bank of America, N.A., (iii) Citibank, N.A. (iv) Deutsche Bank AG, or (v)
JPMorgan Chase Bank, National Association (the "Bank"), so long as such Bank has
an investment grade rating from Standard and Poor's Professional Rating Service
of A or a comparable rating from Moody's Professional Rating Service (the
"Credit Rating Threshold"), and otherwise conforming in all respects to the
requirements of this Article 21, including, without limitation, all of the
requirements of Section 21.2 below, all as set forth more particularly
hereinbelow. Tenant shall deliver the L-C to Landlord as follows: (a) within two
(2) business days following Tenant's execution of this Lease, Tenant shall
deliver to Landlord an L-C in an amount equal to one-half (½) of the L-C Amount,
and (b) within thirty (30) days following the Phase 1 Lease Commencement Date,
Tenant shall deliver to Landlord a new or amended L-C in the entire L-C Amount
(provided that if Tenant delivers a new L-C in the entire L-C Amount, then
Landlord shall return to Tenant the initial L-C equal to one-half (½) of the L-C
Amount). In the event Tenant fails to deliver to Landlord the initial L-C, as
required herein, in the time period required in this Section 21.1, then such
failure by Tenant shall constitute a default by Tenant under this Lease, and
Landlord's obligation to disburse the Improvement Allowance shall be suspended
until such time as Tenant delivers to Landlord the initial L-C, and any delay in
the construction of the Improvements as a result of Landlord not disbursing the
Improvement Allowance shall be deemed a "Tenant Delay" (as that term is defined
in Section 1.9.3 of the Work Letter). Landlord and Tenant acknowledge that the
initial L-C deposited with Landlord will have an initial term of five (5) years,
with a so-called "evergreen provision" (the "Five Year Evergreen Provision").
Upon the expiration of the Construction Period, Tenant may deliver a new L-C to
Landlord with an initial term of one (1) year, with a so-called "evergreen
provision", which new L-C shall otherwise satisfy all of the requirements of
this Article 21. Upon receipt of such new L-C from Tenant, Landlord will
promptly return the initial L-C to Tenant. Tenant shall pay all expenses, points
and/or fees incurred by Tenant in obtaining and maintaining the L-C. In the
event of an assignment by Tenant of its interest in the Lease (and irrespective
of whether Landlord's consent is required for such assignment), the acceptance
of any replacement or substitute letter of credit by Landlord from the assignee
shall be subject to Landlord's prior written approval, in Landlord's reasonable
discretion, and the reasonable attorney's fees incurred by Landlord in
connection with such determination shall be payable by Tenant to Landlord within
thirty (30) days of receipt of invoice together with reasonable supporting
evidence. If Tenant delivers a First Offer Exercise Notice to Landlord, then
within ten (10) business days after the final determination of the First Offer
Rent, the Letter of Credit shall be increased by the "First Offer Space
Increased L-C Amount" (as that term is defined hereinbelow),

 
78




--------------------------------------------------------------------------------



and Tenant shall, within such ten (10) business day period, deliver to Landlord
a new L-C (or amendment to the existing L-C) in such First Offer Space Increased
L-C Amount. For purposes of this Lease, "First Offer Space Increased L-C Amount"
shall mean, subject to the immediately following sentence, an amount equal to
the product of: (1) the Base Rent applicable to the First Offer Space during the
first month of the First Offer Term (after the expiration of any free rent
period) and (2) 0.0444 multiplied by the number of months in the First Offer
Term (e.g., if the First Offer Space consists of 5,000 RSF, the Base Rent for
the first month of the First Offer Term is equal to $3.50 per month, and the
First Offer Term is a total of 60 months, then the First Offer Space Increased
L-C Amount shall equal the product of $17,500.00 and 2.664, for a total of
$46,620). The First Offer Space Increased L-C Amount shall be determined
separately for any portion(s) of the First Offer Space, as necessary, so that
the First Offer Space Increased L-C Amount accurately reflects any differences
in Base Rent measured on a per RSF basis and differences in the lengths of the
First Offer Term applicable to such portion(s) of the First Offer Space. In the
event Tenant fails to deliver to Landlord any new L-C (or amendment to the then
existing L-C) in such increased amounts required herein, in the time period
required in this Section 21.1, then Landlord's obligation to disburse the
Improvement Allowance shall be suspended until such time as Tenant delivers to
Landlord the new L-C (or amendment to the then existing L-C) in such increased
amounts, and any delay in the construction of the Improvements as a result of
Landlord not disbursing the Improvement Allowance shall be deemed a Tenant
Delay.
21.2    In General. The L-C shall be "callable" at sight, permit partial draws
and multiple presentations and drawings, and be otherwise subject to the Uniform
Customs and Practices for Documentary Credits (1993-Rev), International Chamber
of Commerce Publication #500, or the International Standby Practices-ISP 98,
International Chamber of Commerce Publication #590. Tenant further covenants and
warrants as follows:
21.2.1    Landlord Right to Transfer. The L-C shall provide that Landlord, its
successors and assigns, may, at any time and without notice to Tenant and
without first obtaining Tenant's consent thereto, transfer (one or more times)
all or any portion of its interest in and to the L-C to another party, person or
entity, in connection with the assignment by Landlord of its rights and
interests in and to this Lease, or separate from this Lease if such assignment
is to Landlord's lender. In the event of a transfer of Landlord's interest in
the Building, Landlord shall transfer the L-C, in whole or in part, to the
transferee and thereupon Landlord shall, without any further agreement between
the parties, be released by Tenant from all liability therefor from and after
such transfer date, and it is agreed that the provisions hereof shall apply to
every transfer or assignment of the whole or any portion of said L-C to a new
landlord. In connection with any such transfer of the L-C by Landlord, Tenant
shall, at Tenant's sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be reasonably necessary to
effectuate such transfer, and Landlord shall be responsible for paying the
Bank's transfer and processing fees in connection therewith, not to exceed
$1,500.00.
21.2.2    No Assignment by Tenant. Tenant shall neither assign nor encumber the
L-C or any part thereof. Neither Landlord nor its successors or assigns will be
bound by any assignment, encumbrance, attempted assignment or attempted
encumbrance by Tenant in violation of this Section.

 
79




--------------------------------------------------------------------------------



21.2.3    Replenishment. If, as a result of any drawing by Landlord on the L-C
pursuant to its rights set forth in Section 21.3 below, the amount of the L-C
shall be less than the L-C Amount, Tenant shall, within ten (10) business days
thereafter, provide Landlord with (i) an amendment to the L-C restoring such L-C
to the L-C Amount or (ii) additional L-Cs in an amount equal to the deficiency,
which additional L-Cs shall comply with all of the provisions of this
Article 21, and if Tenant fails to comply with the foregoing, notwithstanding
anything to the contrary contained in Section 19.1 above, the same shall
constitute an incurable default by Tenant under this Lease (without the need for
any additional notice and/or cure period).
21.2.4    Renewal; Replacement. If the L-C expires earlier than the date (the
"LC Expiration Date") that is sixty (60) days after the expiration of the Lease
Term, Tenant shall deliver a new L-C or certificate of renewal or extension to
Landlord at least sixty (60) days prior to the expiration of the L-C then held
by Landlord, without any action whatsoever on the part of Landlord, which new
L-C shall be irrevocable and automatically renewable through the LC Expiration
Date upon the same terms as the expiring L-C or such other terms as may be
acceptable to Landlord in its reasonable discretion. In furtherance of the
foregoing, Landlord and Tenant agree that the L-C shall contain a so-called
"evergreen provision," whereby the L-C will automatically be renewed unless at
least sixty (60) days' prior written notice of non-renewal is provided by the
issuer to Landlord; provided, however, that the final expiration date identified
in the L-C, beyond which the L-C shall not automatically renew, shall not be
earlier than the LC Expiration Date.
21.2.5    Bank's Financial Condition. If, at any time during the Lease Term, the
Bank's long term credit rating is reduced below the Credit Rating Threshold (a
"Bank Credit Threat"), then Landlord shall have the right to require that Tenant
obtain from a different issuer a substitute L-C that complies in all respects
with the requirements of this Article 21, and Tenant's failure to obtain such
substitute L-C within thirty (30) days following Landlord's written demand
therefor (with no other notice or cure or grace period being applicable thereto,
notwithstanding anything in this Lease to the contrary) shall entitle Landlord,
or Landlord's then managing agent, to immediately draw upon the then existing L-
C in whole or in part, without notice to Tenant, as more specifically described
in Section 21.3 below. Tenant shall be responsible for the payment of any and
all costs incurred with the review of any replacement L-C (including without
limitation Landlord's reasonable attorneys' fees), which replacement is required
pursuant to this Section or is otherwise requested by Tenant.
21.3    Application of Letter of Credit. Tenant hereby acknowledges and agrees
that Landlord is entering into this Lease in material reliance upon the ability
of Landlord to draw upon the L-C as protection for the full and faithful
performance by Tenant of all of its obligations under this Lease and for all
losses and damages Landlord may suffer (including, without limitation, damages
that may be granted to Landlord under California Civil Code Section 1951.2) as a
result of any breach or default by Tenant under this Lease. Landlord, or its
then managing agent, shall have the right to draw down an amount up to the face
amount of the L-C if any of the following shall have occurred or be applicable:
(A) such amount is due to Landlord under the TCCs of this Lease, or (B) Tenant
has filed a voluntary petition under the U. S. Bankruptcy Code or any state
bankruptcy code (collectively, "Bankruptcy Code"), or (C) an involuntary
petition has been filed against Tenant under the Bankruptcy Code, or (D) the
Bank has notified Landlord that the L-C will

 
80




--------------------------------------------------------------------------------



not be renewed or extended through the LC Expiration Date, or (E) a Bank Credit
Threat or Receivership (as those terms are defined in Section 21.2.5 above and
Section 21.6.1 below, respectively) has occurred and Tenant has failed to comply
with the requirements of either Section 21.2.5 above or 21.6 below, as
applicable. If Tenant shall breach any provision of this Lease or otherwise be
in default hereunder or if any of the foregoing events identified in Sections
21.3(B) through (E) shall have occurred, Landlord may, but without obligation to
do so, and without notice to Tenant, draw upon the L-C, in part or in whole, and
the proceeds may be applied by Landlord (i) to cure any breach or default of
Tenant, (ii) against any Rent payable by Tenant under this Lease that is not
paid when due and/or (iii) to pay for all losses and damages that Landlord has
suffered (including, without limitation, damages that may be granted to Landlord
under California Civil Code Section 1951.2) as a result of any breach or default
by Tenant under this Lease. The use, application or retention of the L-C, or any
portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by this Lease or by any applicable Law, it being
intended that Landlord shall not first be required to proceed against the L-C,
and shall not operate as a limitation on any recovery to which Landlord may
otherwise be entitled. Tenant agrees not to interfere in any way with payment to
Landlord of the proceeds of the L-C, either prior to or following a "draw" by
Landlord of any portion of the L-C, regardless of whether any dispute exists
between Tenant and Landlord as to Landlord's right to draw upon the L-C. No
condition or term of this Lease shall be deemed to render the L-C conditional to
justify the issuer of the L-C in failing to honor a drawing upon such L-C in a
timely manner. Tenant agrees and acknowledges that (1) the L-C constitutes a
separate and independent contract between Landlord and the Bank, (2) Tenant is
not a third party beneficiary of such contract, and (3) in the event Tenant
becomes a debtor under any chapter of the Bankruptcy Code, neither Tenant, any
trustee, nor Tenant's bankruptcy estate shall have any right to restrict or
limit Landlord's claim and/or rights to the L-C and/or the proceeds thereof by
application of Section 502(b)(6) of the U. S. Bankruptcy Code or otherwise.
21.4    Letter of Credit not a Security Deposit. Landlord and Tenant acknowledge
and agree that in no event or circumstance shall the L-C or any renewal thereof
or any proceeds thereof be (i) deemed to be or treated as a "security deposit"
within the meaning of California Civil Code Section 1950.7, (ii) subject to the
terms of such Section 1950.7, or (iii) intended to serve as a "security deposit"
within the meaning of such Section 1950.7. The parties hereto (A) recite that
the L-C is not intended to serve as a security deposit and such Section 1950.7
and any and all other laws, rules and regulations applicable to security
deposits in the commercial context ("Security Deposit Laws") shall have no
applicability or relevancy thereto and (B) waive any and all rights, duties and
obligations either party may now or, in the future, will have relating to or
arising from the Security Deposit Laws.
21.5    Proceeds of Draw. In the event Landlord draws down on the L-C pursuant
to Section 21.3(D) or (E) above, the proceeds of the L-C may be held by Landlord
and applied by Landlord against any Rent payable by Tenant under this Lease that
is not paid when due and/or to pay for all losses and damages that Landlord has
suffered (including, without limitation, damages that may be granted to Landlord
under California Civil Code Section 1951.2) as a result of any breach or default
by Tenant under this Lease. Any unused proceeds shall constitute the property of
Landlord and need not be segregated from Landlord's other assets. Landlord
agrees that the amount

 
81




--------------------------------------------------------------------------------



of any proceeds of the L-C received by Landlord, and not (a) applied against any
Rent payable by Tenant under this Lease that was not paid when due or (b) used
to pay for any losses and/or damages suffered by Landlord (including, without
limitation, damages that may be granted to Landlord under California Civil Code
Section 1951.2) as a result of any breach or default by Tenant under this Lease
(the "Unused L-C Proceeds"), shall be paid by Landlord to Tenant (x) upon
receipt by Landlord of a replacement L-C in the full L-C Amount, which
replacement L-C shall comply in all respects with the requirements of this
Article 21, or (y) within thirty (30) days after the LC Expiration Date;
provided, however, that if prior to the LC Expiration Date a voluntary petition
is filed by Tenant, or an involuntary petition is filed against Tenant by any of
Tenant's creditors, under the Bankruptcy Code, then Landlord shall not be
obligated to make such payment in the amount of the Unused L-C Proceeds until
either all preference issues relating to payments under this Lease have been
resolved in such bankruptcy or reorganization case or such bankruptcy or
reorganization case has been dismissed.
21.6    Bank Placed Into Receivership.
21.6.1    Bank Placed Into Receivership. In the event the Bank is placed into
receivership or conservatorship (any such event, a "Receivership") by the
Federal Deposit Insurance Corporation or any successor or similar entity (the
"FDIC"), then, effective as of the date such Receivership occurs, the L-C shall
be deemed to not meet the requirements of this Article 21, and, within ten (10)
days following Landlord's notice to Tenant of such Receivership (the "LC
Replacement Notice"), Tenant shall (i) replace the L-C with a substitute L-C
from a different issuer reasonably acceptable to Landlord and that complies in
all respects with the requirements of this Article 21, or (ii) in the event
Tenant demonstrates to Landlord that Tenant is reasonably unable to obtain a
substitute L-C from a different issuer reasonably acceptable to Landlord and
that complies in all respects with the requirements of this Article 21 within
the foregoing ten (10) day period, deposit with Landlord cash in the L-C Amount
(the "Interim Cash Deposit"); provided, however, that, in the case of the
foregoing sub-clause (ii), Tenant shall, within sixty (60) days after the LC
Replacement Notice, replace the L-C with a substitute L-C from a different
issuer reasonably acceptable to Landlord and that complies in all respects with
the requirements of this Article 21, and upon Landlord's receipt and acceptance
of such replacement L-C, Landlord shall return to Tenant the Interim Cash
Deposit, with no obligation on the part of Landlord to pay any interest thereon.
If Tenant fails to comply in any respect with the requirements of this
Section 21.6.1, then, notwithstanding anything in this Lease to the contrary,
Landlord shall have the right to (a) declare Tenant in default of this Lease for
which there shall be no notice or grace or cure periods being applicable thereto
other than the aforesaid ten (10) day and sixty (60) day periods, (b) if
applicable, retain such Interim Cash Deposit until such time as such default is
cured by Tenant, which retention shall not constitute a waiver of any right or
remedy available to Landlord under the TCCs of this Lease or at law, and (c)
pursue any and all remedies available to it under this Lease and at law,
including, without limitation, if Tenant has failed to provide the Interim Cash
Deposit, treating any Receivership as a Bank Credit Threat and exercising
Landlord's remedies under Section 21.2.5 above, to the extent possible pursuant
to then existing FDIC policy. Tenant shall be responsible for the payment of any
and all costs incurred with the review of any replacement L- C (including
without limitation Landlord's reasonable attorneys' fees), which replacement is
required pursuant to this Section or is otherwise requested by Tenant.

 
82




--------------------------------------------------------------------------------



21.6.2    Interim Cash Amount. During any period that Landlord remains in
possession of the Interim Cash Amount (any such period, a "ICA Period"), it is
understood by the parties that such Interim Cash Amount shall be held by
Landlord as security for the full and faithful performance of Tenant's covenants
and obligations under this Lease. The Interim Cash Amount shall not constitute
an advance of any Rent, an advance payment of any other kind, nor a measure of
Landlord's damages in case of Tenant's default. If, during any such ICA Period,
Tenant defaults with respect to any provisions of this Lease, including, but not
limited to, the provisions relating to the payment of Rent, the removal of
property and the repair of resultant damage, then Landlord may but shall not be
required to, from time to time, without notice to Tenant and without waiving any
other remedy available to Landlord, use the Interim Cash Amount, or any portion
of it, to the extent necessary to cure or remedy such default or failure or to
compensate Landlord for all damages sustained by Landlord or which Landlord
reasonably estimates that it will sustain resulting from Tenant's default or
failure to comply fully and timely with its obligations pursuant to this Lease.
Tenant shall immediately pay to Landlord on demand any amount so applied in
order to restore the Interim Cash Amount to its original amount, and Tenant's
failure to immediately do so shall constitute a default under this Lease. In the
event Landlord is in possession of the Interim Cash Amount at the expiration or
earlier termination of this Lease, and Tenant is in compliance with the
covenants and obligations set forth in this Lease at the time of such expiration
or termination, then Landlord shall return to Tenant the Interim Cash Amount,
less any amounts deducted by Landlord to reimburse Landlord for any sums to
which Landlord is entitled under the TCCs of this Lease, within sixty (60) days
following both such expiration or termination and Tenant's vacation and
surrender of the Premises. Landlord's obligations with respect to the Interim
Cash Amount are those of a debtor and not a trustee. Landlord shall not be
required to maintain the Interim Cash Amount separate and apart from Landlord's
general or other funds, and Landlord may commingle the Interim Cash Amount with
any of Landlord's general or other funds. Tenant shall not at any time be
entitled to interest on the Interim Cash Amount. In the event of a transfer of
Landlord's interest in the Building, Landlord shall transfer the Interim Cash
Amount, in whole or in part, to the transferee and thereupon Landlord shall,
without any further agreement between the parties, be released by Tenant from
all liability therefor, and it is agreed that the provisions hereof shall apply
to every transfer or assignment of the whole or any portion of said Interim Cash
Amount to a new landlord. Tenant hereby waives the provisions of Section 1950.7
of the California Civil Code, or any successor statute.
21.7    Decrease of Letter of Credit Amount. Provided that, as of each
"Reduction Date" set forth below, Tenant is not in monetary default under this
Lease, and provided further that, on or prior to the applicable Reduction Date,
Tenant tenders to Landlord a replacement L-C or a certificate of amendment to
the existing L-C conforming in all respects to the requirements of this
Article 21, in the amount of the applicable L-C Amount as of such "Reduction
Date" set forth below, the L-C Amount shall be reduced in accordance with the
following schedule:

 
83




--------------------------------------------------------------------------------



Reduction Date
**L-C Amount (No Right of First Offer Space)
Sixth (6th) Anniversary of the Phase 1 Lease Commencement Date
$13,203,432.00, which amount equals fifty-four percent (54%) of the Original L-C
Amount
Eighth (8th) Anniversary of the Phase 1 Lease Commencement Date
$6,846,224.00, which amount equals twenty-eight percent (28%) of the Original
L-C Amount*

* The L-C Amount set forth above shall remain in effect throughout the remainder
of the Lease Term, including any Option Terms.
** The L-C Amounts set forth in this column shall apply only if Tenant does not
lease any First Offer Space. In the event Tenant leases any First Offer Space,
then the First Offer Space Increased L-C Amount shall reduce based on the
following schedule: (1) on the anniversary of the First Offer Commencement Date
that occurs after 6/15ths of the First Offer Term has elapsed the First Offer
Space Increased L-C Amount shall be reduced to equal fifty-four percent (54%) of
the First Offer Space Increased L-C Amount, and (2) on the anniversary of the
First Offer Commencement Date that occurs after 8/15ths of the First Offer Term
has elapsed, the First Offer Space Increased L-C Amount shall be reduced to
equal twenty-eight percent (28%) of the original First Offer Space Increased L-C
Amount.
Landlord agrees to authorize such reduction in writing to the issuer of the L-C.
With respect to the decreases to the L-C amount as set forth herein, Landlord
shall return the original L-C deposited hereunder to Tenant within two (2)
business days following Tenant's delivery of the new L-C. If Tenant is in
monetary default of this Lease as of a Reduction Date, but Tenant subsequently
cures the monetary default, then any reductions that were suspended will
re-commence as of the date of the cure (provided that no such reductions shall
be permitted in the event this Lease is terminated early as a result of such
monetary default).
21.8    Construction Period.
21.8.1    Costs for Replacement or Re-Issuance of L-C. Notwithstanding anything
to the contrary in this Article 21 or elsewhere in this Lease, during the
"Construction Period" (as that term is defined in Section 29.52 below) only,
Landlord shall, upon five (5) business days following receipt of notice from
Tenant, along with an invoice therefor, pay all fees and costs incurred in
connection with the replacement or reissuance of the L-C as may be required by
the TCCs of this Article 21, including without limitation, as a consequence of a
Bank Credit Threat, or the Issuing Bank's placement into Receivership or as
relates to a transfer of the L-C by Landlord, and Tenant shall have no
obligation to pay any such fees or costs; provided, however, that to the extent
that Landlord has paid any such fees or costs or otherwise incurred any expense
as a consequence of the replacement or reissuance of the L-C during the
Construction Period, then at any time after the Construction Period, Landlord
may submit a statement to Tenant of the amount of any such fees, costs or
expenses incurred by Landlord during the Construction Period, and Tenant shall
be obligated to pay such amount as Additional Rent hereunder within ten (10)
days after Tenant’s receipt of such statement from Landlord; and further,
provided, however, in no event shall

 
84




--------------------------------------------------------------------------------



Landlord's payment of any of the foregoing fees or costs include the obligation
to supply any collateral in connection with the replacement or reissuance of the
L‑C.
21.8.2    Draws During Construction Period. During the Construction Period only,
except as set forth in this Section 21.8.2, the L‑C is not callable for any
reason, including, but not limited to, the provisions noted in Section 21.3 (A)
– (E). In the event of a Bank Credit Threat or Receivership during the
Construction Period, within the time periods specified in Sections 21.2.5 above
and 21.6.1 above, (i) Tenant shall replace the L-C with a substitute L-C from a
different issuer reasonably acceptable to Landlord and that complies in all
respects with the requirements of this Article 21 (and it shall be deemed
reasonable for Landlord to require such issuer to then be in satisfaction of the
Credit Rating Threshold), or (ii) in the event Tenant demonstrates to Landlord
that Tenant is reasonably unable to timely obtain a substitute L-C from a
different issuer reasonably acceptable to Landlord and that complies in all
respects with the requirements of this Article 21, Landlord shall not draw on
the L-C and instead Landlord and Tenant shall promptly enter into a commercially
reasonable controlled account agreement (the "Controlled Account Agreement")
with the trust division of a national bank, selected by Landlord (the
"Controlled Bank") to set up a controlled account for the benefit of Landlord
(the "Controlled Account"). The Controlled Account Agreement shall (A) require
Landlord to instruct the Bank to deposit the entire L-C Amount into the
Controlled Account, which proceeds (the "Controlled Account Deposit") shall be
held in the Controlled Account until receipt of a replacement L-C, (B) only
allow Landlord to make draws from the Controlled Account by presentation of
similar documentation required by the Bank to draw on the L-C and for the same
reasons as Landlord may draw on the L-C pursuant to the TCCs of this Article 21,
and (C) provide Landlord with a security interest (with a UCC-1 filing) in the
ownership interests, if any, that Tenant may have in the Controlled Account. In
the event Landlord is unable to cause the Bank to deposit the L-C proceeds into
the Controlled Account, then Tenant shall fund the Controlled Account with cash
proceeds in an amount equal to the L-C Amount, in which case, Landlord shall
promptly return the L-C to Tenant thereafter, and if Tenant fails to do so
within the time periods specified in Sections 21.2.5 and 21.6.1 above for
issuance of a substitute L-C, then Landlord may draw on the L‑C pursuant to the
terms of Sections 21.2.5 and 21.6.1 above and promptly thereafter deposit the
proceeds in the Controlled Account. If a Controlled Account is created, upon the
termination of the Construction Period, Tenant shall, at Landlord's request,
replace the Controlled Account with the appropriate L-C, in which case, promptly
thereafter the funds in the Controlled Account shall be returned to Tenant by
Controlled Bank. In the event the Controlled Account remains in place at the
expiration or earlier termination of this Lease, and Tenant is in compliance
with the covenants and obligations set forth in this Lease at the time of such
expiration or termination, then Controlled Bank shall return to Tenant the
Controlled Account Deposit, less any amounts necessary to reimburse Landlord for
any sums to which Landlord is entitled under the TCCs of this Lease, within
sixty (60) days following both such expiration or termination and Tenant's
vacation and surrender of the Premises. In the event of a transfer of Landlord's
interest in the Building, Landlord shall transfer Landlord's interest, in whole
or in part, in the Controlled Account to the transferee and thereupon Landlord
shall, without any further agreement between the parties, be released by Tenant
from all liability therefor, and it is agreed that the provisions hereof shall
apply to every transfer or assignment of the whole or any portion of the
Controlled Account Deposit to a new landlord.

 
85




--------------------------------------------------------------------------------



ARTICLE 22    

INTENTIONALLY OMITTED


ARTICLE 23    

SIGNS
23.1    Definition. For purposes of this Lease, the term "sign" and "signage"
shall mean signs, designs, monuments, logos, banners, projected images,
pennants, decals, advertisements, pictures, notices, lettering, numerals or
graphics.
23.2    Interior Signs. In addition to the signage permitted by Section 1.5
above, Tenant, at its sole cost and expense, may install signage and media
screens anywhere in the interior of the Premises, including in the elevator
lobby of each floor of the Premises ("Tenant's Interior Signage"). Tenant's
Interior Signage shall not include any Objectionable Name or Objectionable
Content.
23.3    Naming Rights.
23.3.1    In General. During the Lease Term (as the same may be extended),
Landlord hereby grants to Original Tenant (i) the exclusive and worldwide right
to name the Building and the Project (such name shall be referred to as the
"Project Name") pursuant to the terms hereunder and (ii) the non-exclusive right
to use the appearance, shape and image of the Building (the "Building Image") in
connection with the Project Name and any associated logo designed and used by
Original Tenant (Tenant's mark consisting of the Project Name and any associated
logo, including without limitation, the Building Image, shall be referred to as
the "Project Mark") (collectively, the "Naming Rights"). The Project Name and
the Project Mark (together with any changes or amendments thereto) are subject
to Landlord's approval in accordance with "Landlord's Approval Standard" (as
that term is defined in Section 23.3.2 below), and any approvals required by
governmental authorities or applicable Laws. For the avoidance of doubt,
Landlord will not grant any third party the right to name the Building, or any
portion of the Building or for the Project as a whole. Notwithstanding the
foregoing or anything to the contrary in this Lease, as of the Effective Date,
Landlord hereby agrees to and approves of use of the Project Name "Salesforce
Tower" for both the Building and the Project. Landlord shall, at Landlord's cost
and expense (except as set forth in this Section 23.3 below), rename the Project
"Salesforce Tower" as of the Effective Date. Tenant shall have the right to
utilize the Project Name and/or Project Mark in all items, signs, materials
depicting the Project Name and/or Project Mark, including without limitation,
the items described in Section 23.3.3 below ("Branding and Collateral
Materials"). Except for "Landlord's Project Name Usage" and "Landlord's Project
Mark Usage" (as those terms are defined in Section 23.3.6.1 bellow), the parties
acknowledge and agree that Landlord shall have no right or obligation to use the
Project Name or the Project Mark.

 
86




--------------------------------------------------------------------------------



23.3.2    Landlord's Approval Standard. Any Project Name and any Project Mark
used by Tenant shall not contain any "Objectionable Name" (as that term is
defined in Section 23.5 below) or "Objectionable Content" (as that term is
defined in Section 1.5.1 above) and shall be subject to Landlord's approval, in
accordance with Landlord's Approval Standard. Landlord's decision regarding
approval of any Project Name or Project Mark (and any change or amendment
thereto) shall be made and communicated by Landlord to Tenant within twenty (20)
business days of receipt of request for approval. If Landlord fails to respond
within such twenty (20) business day period, then Tenant may send Landlord a
reminder notice setting forth such failure containing the following sentence at
the top of such notice in bold, capitalized font at least twelve (12) points in
size: "LANDLORD'S FAILURE TO RESPOND TO THIS NOTICE WITHIN FIVE (5) BUSINESS
DAYS SHALL RESULT IN LANDLORD'S DEEMED APPROVAL OF TENANT'S PROJECT NAME AND/OR
PROJECT MARK" (the "Project Name Reminder Notice"). If Landlord fails to respond
within five (5) business days after receipt of a Project Name Reminder Notice,
then Tenant's proposed Project Name or Project Mark, as applicable, for which
Tenant requested Landlord's approval shall be deemed approved by Landlord. For
purposes of this Article 23, "Landlord's Approval Standard" shall mean that
Landlord's approval shall not be unreasonably withheld, conditioned, or delayed,
provided that any proposed Project Name, Project Mark or changed or amended
Project Name or Project Mark which includes the use of the legal name of the
Original Tenant or the name "salesforce" or any derivation thereof shall not be
disapproved by Landlord because of such use, provided further that Landlord may
reasonably object to other aspects of the Project Name and the Project Mark that
do not relate to the use of the legal name of the Original Tenant or
"salesforce" or any derivation thereof.
23.3.3    Landlord's Required Use of the Project Name. Landlord shall support
the brand exposure of the Project Name through the following Branding and
Collateral Materials as part of Landlord's ordinary course of business and
operations subject to the other terms and conditions of this Article 23.
23.3.3.1    Signage. Landlord will cause the Project Name to be incorporated and
used in any signage and plaques within the Project depicting the name of the
Project.
23.3.3.2    Website and Digital Media. Landlord will cause the Project Name to
be displayed on the official promotional website (the "Website") of the Project,
and shall be solely responsible for operation of the Website. Landlord shall
also utilize the Project Name on any website relating to the ongoing operation
of the Project operated and managed by Landlord. In addition, Landlord shall use
the Project Name when referring to the Project in any other social media outlets
(including, without limitation, Facebook, Instagram, and Twitter).
23.3.3.3    Printed Materials. Landlord will cause the Project Name to be
incorporated and used to identify the name of the Project in the printed
business, marketing, promotional and press materials of the Project, including,
without limitation, letterhead, leasing materials, brochures, directories,
employee and staff credentials, building and security passes, and other forms of
identification.

 
87




--------------------------------------------------------------------------------



23.3.3.4    Guest Services. Landlord will cause the Project Name to be
incorporated and used in the following.
23.3.3.4.1    Clothing, apparel and/or accessories worn by various Building
staff, including, but not limited to, name tags and uniforms worn by security
personnel and janitors, except for any such items which depict solely the name
of Landlord or any Landlord Parties, or any independent contractors.
23.3.3.4.2    Phone and correspondence greetings used by Building operators and
support staff when referring to the name of the Project.
23.3.3.5    Products. Landlord will cause the Project Name to be used in any
glassware, snow globes, models and any other products provided by Landlord
setting forth the Project Name.
23.3.3.6    Tenant's Right to Support the Brand Exposure of the Project Name and
the Project Mark Itself. Nothing in this Lease or otherwise will limit,
restrict, condition, modify or otherwise affect Tenant's right to support the
brand exposure of the Project Name or Project Mark itself through branding
channels and Branding and Collateral Materials, at its sole cost and expense.
Notwithstanding any provision to the contrary set forth in this Section 23.3,
Tenant shall not use the Project Name or the Project Mark to imply in any way
that Tenant is the owner of the Project or has an ownership interest in the
Project.
23.3.3.7    Publicity and Promotion.
23.3.3.7.1    Promotion. Landlord shall, at its own cost and expense except to
the extent expressly and specifically provided in this Section 23.3 to the
contrary, identify the Building and the Project by the Project Name in all
written and oral references to the name of the Project, including, without
limitation, all official documents, press releases and other public
announcements.
23.3.3.7.2    Promotional Campaign. Subject to the requirements of Section 29.28
of this Lease, Landlord will cooperate with Tenant to jointly plan a mutually
agreeable and mutually executed public relations campaign to announce the
Project Name following the Effective Date, which public relations campaign, in
terms of Landlord's obligations to participate, shall be reasonably consistent
in scope with public relations campaigns of other Comparable Buildings named
after a tenant.
23.3.3.8    Duty to Cooperate. Without obligation, Landlord will cooperate with
Tenant to cause the City and the TJPA to refer to the Project by the Project
Name.
23.3.4    Costs of the Branding and Collateral Materials.
23.3.4.1    Tenant will be responsible for all costs and expenses associated
with the design, creation, and use of the Project Mark by Tenant, including the
costs for

 
88




--------------------------------------------------------------------------------



any third-party designer services used in the creation of the Project Mark, and
any related artwork and/or style manuals for the Project Mark.
23.3.4.2    Except to the extent expressly and specifically provided in this
Section 23.3, Landlord and Tenant will each be responsible for all costs and
expenses associated with their respective uses of the Project Name and Project
Mark.
23.3.5    Construction Period. During the construction of the Project, Landlord
shall place the Project Mark on its barrier fencing in three (3) locations,
reasonably designated by Landlord, subject to consultation with Tenant
(collectively, "Construction Barriers"). Tenant shall pay the reasonable, actual
out-of-pocket costs and expenses thereof.
23.3.6    General Usage of Project Name and Project Mark.
23.3.6.1    Usage. Landlord shall be entitled to use the Project Name when
factually referring (either orally or in writing) to the name of the Project or
other fair use ("Landlord's Project Name Usage"), and (ii) the Project Mark for
the Construction Barrier pursuant to the TCCs of Section 23.3.5 ("Landlord's
Project Mark Usage"); provided that Landlord's Project Name Usage and Landlord's
Project Mark Usage as pertains to signs affixed to the Project shall be
consistent (in terms of form, color, dimension and manner) with the use of the
name of the building by landlords of first class office buildings named after a
tenant (the "Design Parameters"). Landlord shall have no right to use the
Project Name for any purposes other than Landlord's Project Name Usage, unless
Landlord complies with Tenant's trademark usage guidelines, which trademark
usage guidelines shall be provided to Landlord by Tenant and may be updated by
Tenant from time to time, but shall be commercially reasonable at all times (the
"Usage Guide") and the sample review process set forth in Section 23.3.6.3
below, and Landlord shall have no right to use the Project Mark for any purposes
other than Landlord's Project Mark Usage.
23.3.6.2    Unauthorized Use of the Project Name or Project Mark. In the event
that either Landlord or Tenant becomes aware of any unauthorized use of the
Project Name or the Project Mark, Landlord, or Tenant, as applicable, agrees to
promptly notify the other party of such unauthorized use of the Project Name or
the Project Mark. Tenant shall have the sole right, but not the obligation, at
Tenant's sole cost and expense, to bring proceedings alleging infringement of
the Project Name and its Project Mark or unfair competition related thereto;
provided, however, that Landlord agrees to provide Tenant, at the Tenant's
expense, with its reasonable cooperation and assistance with respect to any such
infringement proceedings to the extent necessary as owner of the Project; and
provided, further, however, Landlord shall have the right to require Tenant to
bring proceedings alleging infringement of the Project Name in accordance with
the foregoing. Landlord shall not be obligated to incur any costs in connection
with enforcing or monitoring use of the Project Name or the Project Mark by
third parties.
23.3.6.3    Samples Review Process. If and only to the extent the Project Mark
includes the Building Image, upon Landlord's reasonable request, but not more
frequently than twice each calendar year, Tenant shall provide Landlord with
examples of the use by Tenant of such Project Mark on the Branding and
Collateral Materials. In connection with Landlord's use of the Project Name for
any purposes other than Landlord's Project Name Usage, Tenant shall

 
89




--------------------------------------------------------------------------------



provide Landlord with samples of each use of the Project Name on any Branding
and Collateral Materials and a list of all of the specific items in each
category or sub-category of the Branding and Collaterial Materials for which the
samples apply (collectively, "Tenant Samples"). Landlord will only use and
display the Project Name in the same form, color, dimension and manner and
otherwise as depicted in such Tenant Samples in accordance with the Usage Guide
for the applicable list of specific items. For the avoidance of doubt, except
for Landlord's Project Name Usage and Landlord's Project Mark Usage, Landlord
may not use or display the Project Name or the Project Mark other than as
depicted in the Tenant Samples without Tenant's prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Upon
Tenant's reasonable request, but not more frequently than twice each calendar
year, Landlord agrees that it will provide Tenant with samples of its use of the
Project Name in any items that Landlord is using pursuant to Landlord's Project
Name Usage.
23.3.6.4    Maintenance and Renewal. Landlord agrees to cooperate, at no cost to
Landlord, with Tenant's preparation and filing of any applications, renewals or
other documentation necessary to protect Tenant's intellectual property rights
in the Project Name and Project Mark.
23.3.7    Project Name Change; De-branding. Tenant may, at any time change the
Project Name, to reflect any changes to the name of the Original Tenant (a
"Project Name Change"), but subject to Landlord's approval, in accordance with
Landlord's Approval Standard and the TCCs of Section 23.3.2 above.
23.3.7.1    De-branding Activities. Subject to Section 23.3.7.2 below, within
thirty (30) days following Landlord's approval (in accordance with Landlord's
Approval Standard) of any Project Name Change or change to the Project Mark or
within twelve (12) months following the termination of the Naming Rights as
specified below (the "De-Branding Period"), Landlord shall completely remove
from the Project all Branding and Collateral Materials produced and owned by
Landlord and all other items and materials visible to the general public that
use the Project Name and produced and owned by Landlord (and specifically
excluding Tenant's Signage, or items produced, owned or installed by Tenant)
(collectively, "De-Branding Activities"). During and following the De-Branding
Period, Landlord shall not distribute any items or materials identifying the
former Project Name or Project Mark, and Landlord's use of the new Project Name
or Project Mark shall be in accordance with the foregoing terms of this Section
23.3.
23.3.7.2    Cost Allocation of De-Branding Activities.
23.3.7.2.1    Tenant agrees to pay all reasonable actual out-of-pocket costs and
expenses associated with removing the Project Name and Project Mark from: (x)
the exterior of the Building and the lobbies of the Building and restoring the
affected areas to the condition existing prior to the installation of the
Project Name and Project Mark thereon and (y) all other Branding and Collateral
Materials produced and owned by Landlord with such costs under this item (y) not
to exceed $25,000.00. Except as set forth in items (x) and (y) above, Tenant
will not be responsible for any costs or expenses relating to Landlord's
production of new Branding and Collateral Materials. Landlord will promptly
provide Tenant with an itemized list of its actual out-of-pocket costs that are
reasonably required and necessary in order for Landlord to perform the De-

 
90




--------------------------------------------------------------------------------



Branding Activities stated in subsections (x) and (y) above. Notwithstanding the
foregoing, Tenant shall be solely responsible for the costs and performance of
any changes to Tenant's Signage resulting from any changes to the Project Name
or Project Mark and, upon the termination of Tenant's Signage and Naming Rights.
in accordance with the removal requirements described in this Article 23 below,
and for all costs associated with the de-branding as relates to any materials
showing the Project Name or Project Mark that are produced or owned by Tenant.
23.3.7.2.2    Notwithstanding the TCCs of this Article 23, or otherwise, if
Tenant in Tenant’s reasonable judgment believes that compliance with a court or
administrative order or other similar governmental order requires that
Landlord's usage of any Project Name or Project Mark be curtailed or eliminated
in any manner, Landlord shall promptly comply with Tenant's directions, at
Tenant's sole cost and expense; provided that Landlord will promptly provide
Tenant with an itemized list of its actual out-of-pocket costs that are
reasonably required and necessary in order for Landlord to comply with Tenant's
directions.
23.3.7.2.3    For the avoidance of doubt, Landlord’s obligations under Sections
23.3.6.2, 23.3.7.1, 23.3.8, 23.3.10.1, and 23.3.10.2 shall survive any
expiration or termination of this Lease.
23.3.8    Restrictions on Landlord and Tenant.
23.3.8.1    Prior to the termination of Tenant's Naming Rights, Tenant shall not
name (or cause to be named) any other office building in the City which contains
the name salesforce or is similar to any other Project Name designated by
Tenant; provided that the foregoing shall not apply to Tenant's right to use the
name "salesforce" in any signage, plaques and similar items in other office
buildings in the City. In addition, during the Lease Term (as the same may be
extended) and after the termination of Tenant's Naming Rights, Landlord shall
not use as its own any service mark, service name, trade name, trademark, domain
name, design or logo(s) (unless owned by an entity other than Original Tenant or
any of the Original Tenant's affiliates), which is similar to (i) any Project
Name or Project Mark designated by Original Tenant or (ii) any other service
mark, service name, trade name, trademark, domain name, design, or logo(s) owned
by Original Tenant. The parties acknowledge and agree that the use of the term
"Tower" by Original Tenant in the name of another building in the City, or by
Landlord in the name of the Project after the termination of Tenant's Naming
Rights, shall not be deemed a violation of this Section 23.3.8.1.
23.3.8.2    Landlord shall not register any Project Name or Project Mark and
Tenant shall retain the exclusive right to apply for and obtain registrations
for the Project Name and Project Mark throughout the world at Tenant's sole cost
and expense.
23.3.8.3    Landlord shall not challenge the validity of the Project Name or
Project Mark, nor shall Landlord challenge Tenant’s ownership of the Project
Name or Project Mark or the enforceability of Tenant's rights therein. Landlord
shall not create any derivatives of the Project Name or Project Mark.
23.3.8.4    For clarification, Landlord and Tenant agree that any violation of
the other party's rights and powers under this Lease may result in an
irreparable injury to Landlord

 
91




--------------------------------------------------------------------------------



or Tenant, as applicable, and such party shall have the right to seek equitable
relief against the other party for any and all violations of such party’s rights
and powers under this Lease, and with respect to Tenant only, for any unlicensed
use of the Project Mark or the Project Name and/or Tenant's copyrights or other
intellectual property or proprietary rights.
23.3.9    Additional Terms.
23.3.9.1    Tenant represents and warrants to Landlord that to the best of
Tenant's knowledge, neither the Project Name nor the Project Mark (other than
the Building Image), infringes, violates, or misappropriates any intellectual
property right of any third party and that Tenant is the lawful owner of the
name "Salesforce", and the Project Mark (other than the Building Image) in the
United States.
23.3.9.2    EXCEPT AS EXPRESSLY AND SPECIFICALLY SET FORTH IN THIS
SECTION 23.3.9.2, TENANT MAKES NO AND HEREBY SPECIFICALLY DISCLAIMS ANY AND ALL
WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, IN
CONNECTION WITH THE PROJECT NAME OR PROJECT MARK OR LANDLORD'S EXERCISE OF ITS
RIGHTS OR PERFORMANCE OF ITS OBLIGATIONS UNDER THIS SECTION 23.3, INCLUDING,
WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE AND NON-INFRINGEMENT OF THIRD-PARTY RIGHTS, AND ANY WARRANTIES
THAT MAY ARISE DUE TO COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF
TRADE, WHETHER RELATED TO THE PROJECT NAME, THE PROJECT MARK OR OTHERWISE.
23.3.9.3    Tenant agrees to indemnify, defend and hold harmless Landlord, its
subsidiaries and affiliates from and against any and all liabilities,
obligations, losses, damages, penalties, actions, suits and proceedings,
including legal expenses and attorneys' fees of any kind and nature, imposed on,
incurred by or asserted against Landlord and the Landlord Parties arising out of
or relating to any third party claim or threat thereof that the Project Name or
Project Mark (except for the Building Image) (and the exercise of the rights
granted herein with respect thereto) infringe, misappropriate or violate any
copyright, trademark or other intellectual property and proprietary rights of
any third party.
23.3.9.4    In the event of (i) any bankruptcy, insolvency or similar proceeding
of Tenant which is not discharged, dismissed or withdrawn within ninety (90)
days of filing, liquidation, dissolution or other cessation of business of
Tenant or Tenant applying for or consenting to the appointment of a receiver for
all or substantially all of its assets, or (ii) actions by Tenant or Tenant's
executives or senior management which is reasonably determined in good faith to
materially adversely affect the reputation of the Building if Landlord were to
continue to use the Project Name, Landlord shall have the right to change the
Project Name in its sole discretion upon reasonable advance notice to Tenant.

 
92




--------------------------------------------------------------------------------



23.3.10        Intellectual Property and Ownership.
23.3.10.1    Ownership of Domain Name. Landlord acknowledges that Tenant is the
sole owner of any domain name for the Website that incorporates or otherwise
uses the Project Name (the "Domain Name") and that all use of the Domain Name,
and all goodwill associated with such use, shall inure to the benefit of Tenant.
To the fullest extent permitted by applicable Law, Landlord agrees that it will,
and hereby does, transfer, convey and assign to Tenant all right, title and
interest throughout the world in and to the Domain Name, including without
limitation any related copyrights, trademarks, trade secrets and other
intellectual property and proprietary rights (whether or not registered),
together with (a) all national, foreign, state and common law registrations,
applications for registration and renewals and extensions thereof and (b) all
goodwill associated therewith (collectively, the "Rights"). Promptly after the
execution of this Lease, Landlord will prepare and submit to the appropriate
individuals or entities all forms and other documents reasonably requested by
Tenant to transfer the Domain Name and Rights to Tenant. Further, Landlord will
take all other actions reasonably requested by Tenant to transfer the Domain
Name and Rights to Tenant. Notwithstanding the foregoing, Landlord shall retain
ownership of the Website and all rights to operate the Website pursuant to the
terms Section 23.3.3.2 above, and shall be entitled to use the Domain Name in
connection therewith until the termination Tenant's Naming Rights. Upon the
termination of Tenant's Naming Rights, Landlord will promptly discontinue use of
the Domain Name throughout the world in all forms and media.
23.3.10.2    Ownership of Project Name and Project Mark. Landlord acknowledges
that Tenant is the sole owner of all right, title and interest in and to the
Project Name and Project Mark, including any derivatives thereof, and Landlord
has not acquired, and shall not acquire, any right, title or interest in or to
the Project Name, Project Mark or any derivatives thereof except the rights to
use such Project Name when referring to the name of the Building or Project and
to use the Project Name as expressly set forth in this Lease. All use of the
Project Name and Project Mark, and all goodwill associated with such use, shall
inure to the benefit of Tenant.
23.3.10.3    License or Sublicense to Use Project Name. Subject all of the terms
and conditions of this Article 23, Tenant hereby grants to Landlord a limited,
non-exclusive, royalty free, personal, non-transferable (except to any successor
to Landlord's interest in this Lease) and non-sublicensable license or
sublicense, (a) during the construction of the Project, to use and display the
Project Mark on the Construction Barriers for this Project pursuant to
Section 23.3.5 and (b) to use and display the Project Name solely for those uses
provided for in Section 23.3 and to use and display the Domain Name in
connection with Landlord's operation of the Website for the period from the
Effective Date until the termination of Tenant's Naming Rights, all of the
foregoing for the ownership, operation, maintenance, improvement and development
of the Project. Landlord shall have no rights in the Project Name, Project Mark
or any derivatives thereof other than those expressly granted in this Article
23. Following the termination of Tenant's Naming Rights, Landlord's foregoing
rights set forth in this Section 23.3.10.3 shall also terminate.
23.4    Signage Rights. Landlord hereby grants to Original Tenant, during the
Lease Term (as the same may be extended), the right to (i) exclusively install
one or more Building façade signs identifying Tenant's name and logo at up to
100 feet and/or on the top of the Building (the "Façade

 
93




--------------------------------------------------------------------------------



Signage") in the general locations shown on Exhibit H-1 attached hereto, with
the specific locations to be mutually and reasonably determined by Landlord and
Tenant, (ii) install one sign (up to eight feet (8') in diameter) depicting
Tenant's name and logo, the Project Name, or the Project Mark in the general
location shown on Exhibit A-7 attached hereto, with the specific location to be
mutually and reasonably determined by Landlord and Tenant (the "Lobby Wall
Sign"), (iii) install one eyebrow sign above the Mission Street entrance to the
Building identifying the Project Name only (and not the Project Mark) in the
general location shown on Exhibit H-1 attached hereto, with the specific
location to be mutually and reasonably determined by Landlord and Tenant, which
Project Name shall conform to the Design Parameters (the "Mission Street Eyebrow
Sign"), (iv) install one eyebrow sign above the fifth (5th) floor entrance to
the Building identifying the Project Name only (and not the Project Mark) in the
general location shown on Exhibit H-1 attached hereto, with the specific
location to be mutually and reasonably determined by Landlord and Tenant, which
Project Name shall conform to the Design Parameters (the "Fifth Floor Eyebrow
Sign"), (v) have exclusive and prominent signage on the Pedestrian Bridge in the
general location shown on Exhibit H-1 attached hereto, with the specific
location to be mutually and reasonably determined by Landlord and Tenant,
identifying Tenant's name and logo, which may include a sign panel on any
monument sign with other tenants listed below Tenant's name (the "Bridge
Monument Sign") constructed by Landlord on the Pedestrian Bridge (collectively,
the "Bridge Signage"), (vi) have a sign panel on the Mission Square monument
sign ("Mission Square Monument Sign") identifying Tenant's name and logo, which
Mission Square Monument Sign shall be in the general location shown on Exhibit
H-1 attached hereto, with the specific location of the Mission Square Monument
Sign to be mutually and reasonably determined by Landlord and Tenant with other
tenants listed below Tenant's name ("Tenant's Monument Sign Panel"), to the
extent the Mission Square Monument Sign is constructed by Landlord, (vii) have
exclusive and prominent signage on the entrances and exits to the Gondola, as
well as on the Gondola itself, identifying Tenant's name and logo in the general
locations shown on Exhibit H-1 attached hereto, with the specific locations to
be mutually and reasonably determined by Landlord and Tenant (collectively, the
"Gondola Signage"), and (viii) one fin sign in each of the lobbies of Tenant's
Elevators identifying Tenant's name and logo in the general locations shown on
Exhibit A-7 attached hereto, with the specific locations to be mutually and
reasonably determined by Landlord and Tenant ("Elevator Fin Signs")
(collectively, the "Signage Rights"). The Naming Rights and the Signage Rights
shall be known collectively as the "Signage and Naming Rights." All signs and
sign panels installed pursuant to Tenant's Signage and Naming Rights (other than
the Mission Square Monument Sign and the Bridge Monument Sign, if any) shall be
known as "Tenant's Signage." Landlord's and Tenant's respective obligations for
design, fabrication and installation of Tenant's Signage are more particularly
set forth on Exhibit H-3 attached hereto. Notwithstanding the foregoing, any of
Tenant's Signage that includes the Project Name (including, without limitation,
the Mission Street Eyebrow Sign and the Fifth Floor Eyebrow Sign), shall be
designed by Landlord in accordance with the Design Parameters.
23.5    Specifications and Permits. Landlord hereby approves Tenant's name and
logo and the graphics, content, materials, color, design, lettering, lighting,
illumination, and specifications (not including the method of attachment or the
location) of Tenant’s Signage to the extent set forth on Exhibit H-2 attached
hereto should Tenant desire to use such name, logo and specifications set forth
therein. Any name, logo, or graphic used by Tenant on Tenant's Signage shall not
contain any Objectionable Name or Objectionable Content. Landlord shall approve
(in accordance with

 
94




--------------------------------------------------------------------------------



Landlord's Approval Standard) any name, logo, graphics, content, materials,
color, design, lettering, lighting, illumination, and specifications (including
the method of attachment and the location) of Tenant's Signage not set forth on
Exhibit H-2 attached hereto. For purposes of this Lease, the term "Objectionable
Name" shall mean a name or symbol which relates to an entity which is of a
character or reputation, or is associated with a political faction or
orientation, which is inconsistent with the quality of the Project (an
"Objectionable Name"). Tenant's Signage shall be subject to Tenant's receipt of
all required governmental permits and approvals and shall be subject to all
applicable Laws, including any approvals required by the TJPA with respect to
the Gondola Signage located on the entrances and exits of the Gondola. Landlord
shall use commercially reasonable efforts to assist Tenant in obtaining all
necessary governmental permits and approvals for Tenant's Signage. Tenant hereby
acknowledges that, notwithstanding Landlord's approval of Tenant's Signage,
Landlord has made no representation or warranty to Tenant with respect to the
probability of obtaining all necessary governmental approvals and permits for
Tenant's Signage. In the event Tenant does not receive the necessary
governmental approvals and permits for Tenant's Signage, Tenant's and Landlord's
rights and obligations under the remaining TCCs of this Lease shall be
unaffected.
23.6    Intentionally Omitted.
23.7    Transfer of Tenant's Signage and Naming Rights. The Signage and Naming
Rights shall be personal to the Original Tenant. Tenant may not transfer any
Signage and Naming Rights to any Transferee of Tenant's interest in this Lease,
except that Tenant may transfer its rights pertaining to the Elevator Fin Signs,
any sign panel on a monument sign on the Pedestrian Bridge, and Tenant's
Monument Sign Panel to any Permitted Transferee or any assignee or subtenant
approved by Landlord pursuant to the TCCs of Article 14 above.
23.8    Leasing and Occupancy Requirements for Tenant's Signage and Naming
Rights. Tenant's Signage and Naming Rights pertaining to the Lobby Wall Sign and
the Mission Street Eyebrow Sign may only be exercised if Original Tenant or
Permitted Transferee Assignee continues to lease twenty-four (24) or more full
floors in the Building (as defined in Section 1.5.3 above) and remains in
occupancy (as defined in Section 1.3.6 above) of seventeen (17) or more full
floors of the Building (the "Maximum Signage Occupancy Threshold"); provided,
however, if Original Tenant or Permitted Transferee Assignee leases less than
twenty-four (24) full floors in the Building (as defined in Section 1.5.3 above)
or remains in occupancy (as defined in Section 1.3.6 above) of less than
seventeen (17) full floors of the Building, but Original Tenant or Permitted
Transferee Assignee continues to remain in occupancy (as defined in
Section 1.3.6 above) of twelve (12) or more full floors in the Building (the
"Intermediate Signage Occupancy Threshold"), then Tenant may retain either the
Lobby Wall Sign or the Mission Street Eyebrow Sign, but not both, as selected by
Tenant in its sole discretion. Tenant's Signage and Naming Rights pertaining to
the Elevator Fin Signs may only be exercised if Tenant continues to be entitled
to exclusive use of Tenant's Elevators. Subject to the foregoing, the remainder
of Tenant's Signage and Naming Rights may only be exercised if the Original
Tenant or Permitted Transferee Assignee remains in occupancy (as defined in
Section 1.3.6 above) of at least twelve (12) or more full floors of the Building
(the "Minimum Signage Occupancy Threshold").

 
95




--------------------------------------------------------------------------------



23.9    Tenant's Signage and Naming Termination Right. Tenant may terminate
Tenant's Signage and Naming Rights, effective any time after the first (1st)
anniversary of the Phase 1 Lease Commencement Date, upon not less than twelve
(12) months prior written notice to Landlord.
23.10    Cost and Maintenance. The costs of the actual signs comprising Tenant's
Signage and the installation, design, construction, and any and all other costs
associated with Tenant's Signage, including, without limitation, utility charges
and hook-up fees, permits, and maintenance and repairs, shall be the sole
responsibility of Tenant, except as otherwise set forth on Exhibit H-3 attached
hereto. Notwithstanding the foregoing, where a sign or plaque would have been
required in the Building (e.g. directional signage, required plaques in public
open spaces, etc.), Landlord shall be responsible for the cost and expense of
installing such sign or plaque and Tenant shall only be responsible for the
incremental increase in cost of placing the Project Name or Project Mark on such
sign or plaque. Tenant shall, at Tenant's own expense, keep Tenant's Signage in
good order, repair and condition at all times during the Lease Term (as the same
may be extended). Upon the expiration or earlier termination of this Lease or
Tenant's right to exercise the applicable Tenant's Signage and Naming Right,
Tenant shall, at Tenant's sole cost and expense, cause Tenant's Signage to be
removed and shall cause the areas in which such Tenant's Signage was located to
be restored to the condition existing immediately prior to the placement of such
Tenant's Signage except for ordinary wear and tear. If Tenant fails to timely
remove such Tenant's Signage or to restore the areas in which such Tenant's
Signage was located, as provided in the immediately preceding sentence, then
Landlord may perform such work, and all costs incurred by Landlord in so
performing (including a percentage of the cost thereof sufficient to reimburse
Landlord for all overhead, general conditions, fees and other costs or expenses
arising from Landlord's involvement with such repairs and/or maintenance) shall
be reimbursed by Tenant to Landlord within thirty (30) days after Tenant's
receipt of an invoice therefor together with reasonable supporting evidence. The
TCCs of this Section 23.10 shall survive the expiration or earlier termination
of this Lease.
23.11    Landlord and Other Tenant Signage. Landlord reserves the absolute right
to grant other tenants of the Building (i) subject to the last sentence of this
Section 23.11, fin Building elevator lobby signage in any elevator bank other
than the banks of Tenant's Elevators, (ii) monument signage on Landlord's
Monument Sign less prominent than Tenant's Monument Sign Panel, and monument
signage on any multi-tenant monument signed installed by Landlord on the
Pedestrian Bridge less prominent than Tenant's panel on such monument sign,
(iii) customary façade signage, perpendicular fin signage, and eyebrow signage
adjacent to, abutting, or located near to, the retail spaces on the ground floor
level of the Building, and (iv) customary façade signage and perpendicular fin
signage (but no eyebrow signage) adjacent to, abutting, or located near to, the
retail spaces on the fifth (5th) floor level of the Building. Other than the
foregoing signage, Landlord shall have no right to place other signage at the
Project other than (A) address, directory, suite and directional signage and
signage identifying the Landlord in a customary size and location compared with
Comparable Buildings and (B) signage necessary to the operation of the Gondola,
or in, on, or about the Pedestrian Bridge or Mission Square pertaining to the
modification, operation or maintenance of such areas or signage pertaining to
any kiosks or similar type improvements in such areas, all of which shall not
depict the name of another tenant or occupant of the Building or a Restricted
Party. Landlord shall have no right to grant signage or advertising rights to
any other third-party, subject to the TCCs of this Section 23.11 above, anywhere
at the Project (other than

 
96




--------------------------------------------------------------------------------



(I) signage within the interior of such tenants or occupants demised premises
not visible from the exterior of the Building, (II) advertising related to the
business of the retail tenants of the Project, leasing of the Project or Project
events, (III) live streaming content from a third-party provider containing
incidental advertising material (e.g., newsfeeds on a media screen in the
Building elevators), and (IV) advertising within the Project, but located
outside of the Building). Notwithstanding the foregoing, following Tenant's
failure to satisfy the Minimum Signage Occupancy Threshold, Landlord may grant
signage, naming, and advertising rights to any other person or entity at any
time without restriction. Notwithstanding anything to the contrary set forth
herein, (x) so long as Tenant is satisfying only the Intermediate Signage
Occupancy Threshold, and Tenant has elected not to retain its Mission Street
Eyebrow Sign, Landlord shall have the right to place the Project Name on the
Mission Street Eyebrow Sign, at Landlord's sole cost and expense, and (y) at any
time that Tenant is no longer entitled to its Elevator Fin Signs, Landlord may
grant elevator fin signage rights to any other tenant(s) at any time, without
restriction.
23.12    Payments to Landlord by Tenant.
23.12.1    At any time during the Lease Term that Tenant leases a minimum of
eighteen (18) full floors of the Building, Tenant shall not be obligated to pay
any annual signage and naming fee (the "Signage and Naming Fee") in connection
with Tenant's Signage and Naming Rights.
23.12.2    At any time during the Lease Term that Tenant leases less than
sixteen (16) full floors of the Building, Tenant shall pay to Landlord a Signage
and Naming Fee equal to Six Million and No/100 Dollars ($6,000,000.00) prior the
Lease Expiration Date applicable to Tranche 1, which Signage and Naming Fee
shall increase to Seven Million Five Hundred Thousand and No/100 Dollars
($7,500,000.00) during any Option Term for Tranche 1, or if Tranche 1 is not
renewed then as of the date the Option Term for Tranche 1 would have commenced.
23.12.3    At any time during the Lease Term that Tenant is leasing sixteen (16)
or more full floors in the Building, but less than eighteen (18) full floors of
the Building, the Signage and Naming Fee shall be reduced to Three Million and
No/100 Dollars ($3,000,000.00) prior the Lease Expiration Date applicable to
Tranche 1, which Signage and Naming Fee shall increase to Three Million Seven
Hundred Fifty Thousand and No/100 Dollars ($3,750,000.00) during any Option Term
for Tranche 1, or if Tranche 1 is not renewed then as of the date the Option
Term for Tranche 1 would have commenced.
23.12.4    Tenant shall pay the Signage and Naming Fee, without prior notice or
demand, in monthly installments concurrently with Tenant's payment of Base Rent,
without any setoff or deduction whatsoever. If any payment of the Signage and
Naming Fee is for a period which is shorter than one month, the Signage and
Naming Fee for any such fractional month shall accrue on a daily basis during
such fractional month and shall total an amount equal to the product of (i) a
fraction, the numerator of which is the number of days in such fractional month
and the denominator of which is the actual number of days occurring in such
calendar month, and (ii) the then-applicable monthly installment of Signage and
Naming Fee.

 
97




--------------------------------------------------------------------------------



ARTICLE 24    

COMPLIANCE WITH LAW
Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any Law now in force
or which may hereafter be enacted or promulgated. At its sole cost and expense,
Tenant shall promptly comply with all such applicable Laws which relate to
(i) Tenant's use or occupancy of the Premises, (ii) the Alterations or the
Improvements in the Premises, or (iii) the Base Building, but, as to the Base
Building, only to the extent such obligations are solely triggered by Tenant's
Alterations, the Improvements, or use of the Premises for non-general office
use. Should any standard or regulation now or hereafter be imposed on Landlord
or Tenant by a state, federal or local governmental body charged with the
establishment, regulation and enforcement of occupational, health or safety
standards for employers, employees, landlords or tenants, then Tenant shall, at
its sole cost and expense, comply promptly with such standards or regulations as
it relates to the Premises or Tenant use of the Premises. The judgment of any
court of competent jurisdiction or the admission of Tenant in any judicial
action, regardless of whether Landlord is a party thereto, that Tenant has
violated any of said governmental measures, shall be conclusive of that fact as
between Landlord and Tenant. Landlord shall comply with all applicable Laws
relating to the Base Building, the Project and Common Areas, provided that
compliance with such applicable Laws is not the responsibility of Tenant under
this Lease, and provided further that Landlord's failure to comply therewith
would prohibit Tenant from obtaining or maintaining a certificate of occupancy
for the Premises, or would materially affect the safety of Tenant's employees or
create a significant health hazard for Tenant's employees. Landlord shall be
permitted to include in Operating Expenses any costs or expenses incurred by
Landlord under this Article 24 to the extent consistent with the TCCs of
Section 4.2, above.
ARTICLE 25    

LATE CHARGES
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee when due, then Tenant shall pay to
Landlord a late charge equal to three percent (3%) of the overdue amount;
provided, however, with regard to the first such failure in any twelve (12)
month period, Landlord will waive such late charge to the extent Tenant cures
such failure within five (5) business days following Tenant's receipt of written
notice from Landlord that the same was not received when due. The late charge
shall be deemed Additional Rent and the right to require it shall be in addition
to all of Landlord's other rights and remedies hereunder or at law and shall not
be construed as liquidated damages or as limiting Landlord's remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) business days after
the date they are due shall bear interest from the date when due until paid at
the "Interest Rate." For purposes of this Lease, the "Interest Rate" shall be an
annual rate equal to the lesser of (i) the annual "Bank Prime Loan" rate cited
in the Federal Reserve Statistical Release publication H.15(519), published
weekly (or such other comparable index as Landlord and Tenant shall reasonably
agree upon if such rate ceases to be published) plus three (3) percentage
points, and (ii) the highest rate permitted by applicable law.

 
98




--------------------------------------------------------------------------------



ARTICLE 26    

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
26.1    Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.
26.2    Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements, sums equal to expenditures reasonably made and
obligations incurred by Landlord in connection with the remedying by Landlord of
Tenant's defaults pursuant to the provisions of Section 26.1 within thirty (30)
days after receipt of invoice together with reasonable supporting evidence.
Tenant's obligations under this Section 26.2 shall survive the expiration or
sooner termination of the Lease Term.
ARTICLE 27    

ENTRY BY LANDLORD
Landlord reserves the right at all reasonable times (during Building Hours with
respect to items (i) and (ii) below) and upon at least twenty-four (24) hours
prior notice to Tenant (except in the case of an emergency) to enter the
Premises and Tenant's Common Areas to (i) inspect them; (ii) show the Premises
to prospective purchasers, or to current or prospective mortgagees, ground or
underlying lessors or insurers, or during the last fifteen (15) months of the
Lease Term with respect to each Phase of the Premises, to prospective tenants;
(iii) post notices of nonresponsibility; or (iv) alter, improve or repair the
Premises, Tenant's Common Areas or the Building, or for structural alterations,
repairs or improvements to the Building or the Building's systems and equipment.
Landlord shall use commercially reasonable efforts to minimize interference with
the operation of Tenant's business at the Premises during any entry by Landlord
unto the Premises and Tenant's Common Areas. Notwithstanding anything to the
contrary contained in this Article 27, Landlord may enter the Premises and
Tenant's Common Areas at (A) any reasonable time to reasonably perform services
required of Landlord, including janitorial service; (B) any time to take
possession due to any breach of this Lease in the manner provided herein; and
(C) any reasonable time to perform any covenants of Tenant which Tenant fails to
perform. Landlord may make any such entries without the abatement of Rent,
except as otherwise provided in this Lease, and may take such reasonable steps
as required to accomplish the stated purposes. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises and any doors or gates providing access to or from Tenant's Common
Areas, excluding Tenant's vaults, safes and "Secured Areas," as that term is
defined below. In an emergency, Landlord shall have the right to use any means
that Landlord may deem proper to open the doors in and to the

 
99




--------------------------------------------------------------------------------



Premises and Tenant's Common Areas. Any entry into the Premises by Landlord in
the manner hereinbefore described shall not be deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises or Tenant's Common Areas, or
an actual or constructive eviction of Tenant from any portion of the Premises or
Tenant's Common Areas. No provision of this Lease shall be construed as
obligating Landlord to perform any repairs, alterations or decorations other
than those repairs, alterations or decorations that Landlord has expressly
agreed to perform under this Lease. Tenant may reasonably restrict access by any
visitor whom Landlord intends to bring onto the Premises who is, or may
reasonably be suspected by Tenant to be, a competitor of Tenant. Tenant shall at
all times, except in the case of emergencies, have the right to escort Landlord
or any Landlord Parties while the same are in the Premises. Notwithstanding
anything to the contrary set forth in this Article 27, Tenant may reasonably
designate in writing certain reasonable areas of the Premises as "Secured Areas"
should Tenant require such areas for the purpose of securing certain valuable
property or confidential information. In connection with the foregoing, Landlord
shall not enter such Secured Areas except in the event of an emergency. Landlord
need not clean any area designated by Tenant as a Secured Area and shall only
maintain or repair such secured areas to the extent (1) such repair or
maintenance is required in order to maintain and repair the Base Building; (2)
as required by applicable Law, or (3) in response to specific requests by Tenant
and in accordance with a schedule reasonably designated by Tenant, subject to
Landlord's reasonable approval. Access to the Premises by Landlord shall be in
accordance with the reasonable security, safety and confidentiality requirements
that Tenant may reasonably adopt from time to time, including, without
limitation, a requirement that persons (including Landlord or Landlord Parties)
having access to the Premises shall sign and deliver to Tenant a confidentiality
and nondisclosure agreement in form and content reasonably acceptable to Tenant.
ARTICLE 28    

TENANT PARKING
Tenant shall have the right, but not the obligation, at all times during the
Lease Term, to rent from Landlord, on a monthly basis throughout the Lease Term,
the amount of unreserved parking passes set forth in Section 9 of the Summary,
which parking passes shall pertain to the Parking Structure. Tenant’s right to
lease the entire amount of parking passes set forth in Section 9 of the Summary
shall commence on the Phase 1 Lease Commencement Date. Tenant shall pay to
Landlord (or its designee) for the parking passes on a monthly basis at the
prevailing rate charged from time to time. In addition to any fees that may be
charged to Tenant in connection with its parking of automobiles in the Parking
Structure, Tenant shall be responsible for the full amount of any taxes imposed
by any governmental authority in connection with the renting of such parking
passes by Tenant or the use of the Parking Structure by Tenant. Tenant's
continued right to use the parking passes is conditioned upon Tenant abiding by
all rules and regulations which are prescribed from time to time for the orderly
operation and use of the Parking Structure, including any sticker or other
identification system established by Landlord, Tenant's cooperation in seeing
that Tenant's employees and visitors also comply with such rules and
regulations. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Parking Structure at
any time and Tenant acknowledges and agrees that Landlord may, without incurring
any liability to Tenant and without any abatement of Rent under this Lease, from
time to time, close-off or restrict

 
100




--------------------------------------------------------------------------------



access to the Parking Structure for purposes of permitting or facilitating any
such construction, alteration or improvements; provided that Landlord shall use
commercially reasonable efforts (without any obligation to engage overtime labor
or commence any litigation) to minimize the extent and duration of any resulting
interference with Tenant's parking rights. Notwithstanding anything to the
contrary set forth in this Article 28, Landlord may, at any time, institute
valet assisted parking, tandem parking stalls, "stack" parking, or other parking
program within the Parking Structure, the cost of which shall be included in
Operating Expenses. Landlord may delegate its responsibilities hereunder to a
parking operator in which case such parking operator shall have all the rights
of control attributed hereby to the Landlord. The parking passes rented by
Tenant pursuant to this Article 28 are provided to Tenant solely for use by
Tenant's own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord's prior approval,
except to an Permitted Transferee or another assignee or subtenant consented to
by Landlord in accordance with Article 14 above. Tenant may validate visitor
parking by such method or methods as the Landlord may establish, at the
validation rate from time to time generally applicable to visitor parking.
Landlord shall provide sufficient electric car charging stations in the Parking
Structure to comply with the requirements of applicable Law. The Common Areas
will also have capacity for the storage of approximately three hundred (300)
bicycles. Tenant shall have the right to use Tenant's Share of such bicycle
storage, which shall be provided either by (i) use of bicycle valet/concierge
service (the costs of which shall be included in Operating Expenses) or (ii) on
a self‑service basis in the room located on the P-2 level of the Parking
Structure, identified on Exhibit A-8 attached hereto, which room shall be made
available for Tenant's exclusive use ("Tenant's Bicycle Room").
ARTICLE 29    

MISCELLANEOUS PROVISIONS
29.1    Terms; Captions. The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.
29.2    Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
29.3    No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises is temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

 
101




--------------------------------------------------------------------------------



29.4    Water Sensors. Tenant shall install the Water Sensors (as defined in the
Work Letter) in accordance with the TCCs of the Work Letter. Tenant shall, at
Tenant's sole cost and expense, pursuant to Article 7 of this Lease keep any
Water Sensors located in the Premises (whether installed by Tenant or someone
else) in good working order, repair and condition at all times during the Lease
Term and comply with all of the other provisions of Article 7 of this Lease.
Notwithstanding any provision to the contrary contained herein, Landlord has
neither an obligation to monitor, repair or otherwise maintain the Water
Sensors, nor an obligation to respond to any alerts it may receive from the
Water Sensors or which may be generated from the Water Sensors. Upon the
expiration of the Lease Term, or immediately following any earlier termination
of this Lease, Landlord reserves the right to require Tenant, at Tenant's sole
cost and expense, to remove all Water Sensors installed by Tenant, and repair
any damage caused by such removal; provided, however, if the Landlord does not
require the Tenant to remove the Water Sensors as contemplated by the foregoing,
then Tenant shall leave the Water Sensors in place together with all necessary
user information such that the same may be used by a future occupant of the
Premises (e.g., the water sensors shall be unblocked and ready for use by a
third-party). If Tenant is required to remove the Water Sensors pursuant to the
foregoing and Tenant fails to complete such removal and/or fails to repair any
damage caused by the removal of any Water Sensors, Landlord may do so and may
charge the cost thereof to Tenant.
29.5    Transfer of Landlord's Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease arising from and after the date of transfer and Tenant agrees to look
solely to such transferee for the performance of Landlord's obligations
hereunder arising from and after the date of transfer and such transferee shall
be deemed to have fully assumed and be liable for all obligations of this Lease
to be performed by Landlord, including the return of any Security Deposit, and
Tenant shall attorn to such transferee.
29.6    Memorandum of Lease and Option. Concurrently with the execution and
delivery of this Lease, the parties shall promptly execute and Landlord shall
record, at its sole cost and expense, a short form memorandum in substantially
the form attached hereto as Exhibit J. Within ten (10) business days after
Landlord's written request following the expiration or earlier termination of
this Lease, Tenant shall execute and deliver to Landlord in recordable form, a
quitclaim deed designating Landlord as the transferee.
29.7    Landlord's Title. Landlord's title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
29.8    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.
29.9    Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

 
102




--------------------------------------------------------------------------------



29.10    Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.
29.11    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by Law.
29.12    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto. Tenant agrees that neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the physical condition of the Building, the Project, the land upon which the
Building or the Project are located, or the Premises, or the expenses of
operation of the Premises, the Building or the Project, or any other matter or
thing affecting or related to the Premises, except as herein expressly set forth
in the provisions of this Lease.
29.13    Landlord Exculpation. The liability of Landlord or the Landlord Parties
to Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to the interest of Landlord in the Project,
including any sales, insurance, condemnation or rental proceeds received by
Landlord or the Landlord Parties in connection with the Project, Building or
Premises. Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord's and the Landlord Parties' present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns. Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord's obligations under this Lease.
29.14    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, between the parties
hereto or displayed by Landlord to Tenant with respect to the subject matter
thereof, and none thereof shall be used to interpret or construe this Lease,
including without limitation, that certain Letter of Intent dated February 3,
2014, that certain Amended and Restated Letter of Intent dated March 6, 2014,
that certain Confidentiality Agreement between the parties dated May 9, 2013,
and that certain Confidentiality Agreement between the parties dated
February 18, 2014. None of

 
103




--------------------------------------------------------------------------------



TCCs or provisions of this Lease can be modified, deleted or added to except in
writing signed by the parties hereto.
29.15    Right to Lease. Subject to Section 29.47, below, Landlord reserves the
absolute right to effect such other tenancies in the Project as Landlord in the
exercise of its sole business judgment shall determine to best promote the
interests of the Building or Project. Tenant does not rely on the fact, nor does
Landlord represent, that any specific tenant or type or number of tenants shall,
during the Lease Term, occupy any space in the Building or Project.
29.16    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorist acts, inability to
obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, civil commotions, fire or other casualty, and other
similar causes beyond the reasonable control of the party obligated to perform,
except with respect to the obligations imposed with regard to Rent and other
charges to be paid pursuant to this Lease and except as to obligations under the
Work Letter (collectively, a "Force Majeure"), notwithstanding anything to the
contrary contained in this Lease, shall excuse the performance of such party for
a period equal to any such prevention, delay or stoppage and, therefore, if this
Lease specifies a time period for performance of an obligation of either party,
that time period shall be extended by the period of any delay in such party's
performance caused by a Force Majeure.
29.17    Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant's right of occupancy of the Premises after any termination of this
Lease.
29.18    Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, "Notices") given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A) 
delivered by a nationally recognized overnight courier, or (B) delivered
personally. Any such Notice shall be delivered (i) to Tenant at the appropriate
address set forth in Section 10 of the Summary, or to such other place as Tenant
may from time to time designate in a Notice to Landlord (provided any and all
Notice addresses must be located with the continental United States); or (ii) to
Landlord at the addresses set forth in Section 11 of the Summary, or to such
other firm or to such other place as Landlord may from time to time designate in
a Notice to Tenant (provided any and all Notice addresses must be located with
the continental United States). Any Notice will be deemed given on the date of
receipted delivery, of refusal to accept delivery, or when delivery is first
attempted but cannot be made due to a change of address for which no Notice was
given. If Tenant is notified of the identity and address of Landlord's mortgagee
or ground or underlying lessor, Tenant shall give to such mortgagee or ground or
underlying lessor written notice of any default by Landlord under the TCCs of
this Lease by a nationally recognized overnight courier, or personal delivery.
The party delivering Notice shall use commercially reasonable efforts to provide
a courtesy copy of each such Notice to the receiving party via electronic mail.
Notwithstanding anything to the contrary contained herein, Landlord shall
promptly provide notice to Tenant of any activities at the Project which have a
reasonable likelihood to cause a disruption to Tenant's business in the Premises
(including maintenance events) and of any breach of security in the Building or
the Premises, which notice shall be provided via

 
104




--------------------------------------------------------------------------------



telephone call and e-mail to the following: (a) via telephone to 650-653-4600
and (b) via email to gocenter@salesforce.com or such other number(s) and/or
email address(es) as Tenant shall from time to time notify Landlord in writing.
29.19    Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
29.20    Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so. In such event, Tenant shall, within ten (10) days after
execution of this Lease, deliver to Landlord satisfactory evidence of such
authority and, if a corporation, upon demand by Landlord, also deliver to
Landlord satisfactory evidence of (i) good standing in Tenant's state of
incorporation and (ii) qualification to do business in California.
29.21    Attorneys' Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other pursuant to this Lease, then all costs and
expenses, including reasonable attorneys' fees, incurred by the prevailing party
therein shall be paid by the other party, which obligation on the part of the
other party shall be deemed to have accrued on the date of the commencement of
such action and shall be enforceable.
29.22    Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the Laws of the State of California. IN ANY
ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO
(I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) TO
THE EXTENT PERMITTED BY LAW, IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL
WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.
29.23    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
29.24    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Landlord shall pay the Brokers pursuant to the terms of
separate commission agreements (the "Written Agreements") to be entered into
between Landlord and the

 
105




--------------------------------------------------------------------------------



Brokers. If Landlord does not make payment to Tenant's Broker pursuant to the
terms of the Written Agreement with Tenant's Broker and fails to make such
payment within the applicable notice and cure period set forth in such Written
Agreement, then Tenant may send a written notice to Landlord of such failure and
if Landlord fails to pay Tenant's Broker within thirty (30) days following
receipt of such notice, Tenant may, at its option, upon written notice to
Landlord, make the payment of the amount then due and owing to Tenant's Broker
pursuant to the terms and conditions of the Written Agreement with Tenant's
Broker, in which event such payment amount (plus interest at the Interest Rate
from the date such amount was owed until such off-set occurs) shall be credited
against the payment(s) of Rent next due and owing under the Lease, on a monthly
basis, until such amount is fully exhausted; provided, however, that Landlord
shall have the right, in good faith, to notify Tenant in writing within thirty
(30) days following Landlord's receipt of Tenant's notice that the amounts
described in Tenant's notice have been previously paid by Landlord, and upon
Landlord providing reasonable evidence thereof to Tenant, Tenant shall not be
entitled to offset such amount against Rent. However, if Tenant disputes such
payment by Landlord, then Tenant may submit such claim to arbitration under the
commercial arbitration rules of JAMS (and Landlord and Tenant hereby submit to
arbitration of such matter by JAMS and the determination of such arbitrator
shall be final and binding upon both Landlord and Tenant). If Tenant prevails
with regard to such claim, Tenant may, at its option, upon written notice to
Landlord, make the payment of the amount then due and owing to Tenant's Broker
pursuant to the terms and conditions of the Written Agreement with Tenant's
Broker, in which event such payment amount (plus interest at the Interest Rate
from the date such amount was owed until such off-set occurs) shall be credited
against the payment(s) of Rent next due and owing under the Lease, on a monthly
basis, until such amount is fully exhausted. Any amounts so paid by Tenant to
Tenant's Broker and offset from Rent shall no longer be owed from Landlord to
Tenant's Broker pursuant to the terms of the Written Agreement. Each party
agrees to indemnify and defend the other party against and hold the other party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying party; provided, however, Tenant's indemnification obligations
hereunder shall nevertheless apply to any amounts claimed to be owing to
Tenant's Broker which were offset from Tenant's Rent obligations as set forth
herein.
29.25    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord except as expressly set forth herein.
29.26    Intentionally Omitted.
29.27    Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
Landlord or Tenant may deliver this Lease to the other party via

 
106




--------------------------------------------------------------------------------



electronic fax or other electronic means. Fax or electronic signatures shall be
as valid and binding upon the parties as are original ink signatures.
29.28    Confidentiality. Except as expressly permitted in this Section 29.28,
neither party nor its agents, servants, employees, invitees and contractors
will, without the prior written consent of the other party, disclose any
Confidential Information of the other party to any third party. Information will
be considered "Confidential Information" of a party if either: (i) it is
disclosed by the party to the other party in tangible form and is conspicuously
marked "Confidential", "Proprietary" or the like; or (ii) it is disclosed by one
party to the other party in non-tangible form and is identified as confidential
at the time of disclosure. Each party will secure and protect the Confidential
Information of the other party (including, without limitation, the TCCs of this
Lease) in a manner consistent with the steps taken to protect its own trade
secrets and confidential information, but not less than a reasonable degree of
care. The parties shall at all times keep this Lease and related operative
documents confidential, except to the extent necessary to (a) comply with
applicable law and regulations (including any securities laws), or (b) carry out
the obligations set forth in this Lease; provided, however, that either party
shall be allowed to disclose such information to the party's assignees,
subtenants, agents, employees, contractors, consultants, accounting, rating
agencies or attorneys, as well as lenders (if any), investment bankers and
venture capital groups, investors, with a need to know, and except to the extent
that disclosure is necessary for a party to exercise its rights and perform its
obligations under this Lease, provided, that, in all cases, the disclosure is no
broader than necessary and the party who receives the disclosure agrees prior to
receiving the disclosure to keep the information confidential. Except a result
of a breach of this Lease, disclosure of information by either party shall not
be prohibited if that disclosure is of information that is or becomes a matter
of public record or public knowledge or from sources other than Tenant or
Landlord or their respective agents, employees, contractors, consultants or
attorneys. Furthermore, the parties acknowledge that pursuant to the terms of
the agreement between Landlord and the TJPA in existence as of the Effective
Date, Landlord is required to disclose to the TJPA the existence of this Lease,
the name of Tenant, and Tenant's type of business.
In addition, Tenant and Landlord shall each be entitled at any time to (A) make
customary disclosures on investor/earnings calls or meetings or in earning
releases (or in connection with the operation of the business of Landlord or
Tenant), and (B) issue press releases in the ordinary course of business
announcing that such party has entered into the Lease, including customary
disclosures; provided that prior to issuing any such press release, the issuing
party shall provide the other party with an advance courtesy copy of any press
release prior to publication of the same, and will make reasonable, factual
modifications requested by such other party (such modifications to be requested
in a timely manner, taking into consideration the anticipated date of the press
release); provided further that, to the extent Landlord elects to issue a press
release prior to Tenant making such election, Landlord hereby agrees that, upon
Tenant's request, Landlord shall permit Tenant to issue a press release
concurrently with Landlord's initial press release.
29.29    Intentionally Deleted.
29.30    Building Renovations. It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to

 
107




--------------------------------------------------------------------------------



alter, remodel, improve, renovate, repair or decorate the Premises, Building, or
any part thereof and that no representations respecting the condition of the
Premises or the Building have been made by Landlord to Tenant except as
specifically set forth herein or in the Work Letter. However, subject to
Tenant's rights under Section 1.1.3 above, Tenant hereby acknowledges that
Landlord may during the Lease Term renovate, improve, alter, or modify
(collectively, the "Renovations") the Project, the Building and/or the Common
Areas. Tenant hereby agrees that such Renovations and Landlord's actions in
connection with such Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent (except as set
forth in Section 6.4, above). Landlord shall use commercially reasonable efforts
to minimize interference with Tenant's use of the Premises in making any
Renovations.
29.31    No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, or Law, by which Tenant is
bound.
29.32    Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires, cables and related
devices (collectively, the "Lines") at the Building in or serving the Premises,
provided that (i) Tenant shall obtain Landlord's prior written consent, not to
be unreasonably withheld, conditioned or delayed, and use an experienced and
qualified contractor, (ii) the Lines therefor (including riser cables) shall be
(x) appropriately insulated to prevent excessive electromagnetic fields or
radiation, (y) surrounded by a protective conduit reasonably acceptable to
Landlord, and (z) identified in accordance with the "Identification
Requirements," as that term is set forth hereinbelow, (iii) any Lines servicing
the Premises shall comply with all applicable Laws, and (iv) Tenant shall pay
all costs in connection therewith. All Lines shall be clearly marked with
adhesive plastic labels (or plastic tags attached to such Lines with wire) to
show Tenant's name, suite number, telephone number and the name of the person to
contact in the case of an emergency (A) every four feet (4') outside the
Premises (specifically including, but not limited to, the electrical room risers
and other Common Areas), and (B) at the Lines' termination point(s)
(collectively, the "Identification Requirements"). Upon the expiration of the
Lease Term, or immediately following any earlier termination of this Lease,
Tenant shall, at Tenant's sole cost and expense, remove all Lines installed by
Tenant, and repair any damage caused by such removal. In the event that Tenant
fails to complete such removal and/or fails to repair any damage caused by the
removal of any Lines, Landlord may do so and may charge the actual,
out-of-pocket cost thereof to Tenant within thirty (30) days after receipt of
invoice together with reasonable supporting evidence. Landlord reserves the
right to require that Tenant remove any Lines located in or serving the Premises
which are installed in violation of these provisions, or which at any time
represent a dangerous or potentially dangerous condition. Tenant, any Tenant
Affiliate and/or Tenant's telecommunications provider shall, at no additional
cost to Tenant, be permitted reasonable access to the Building's riser system or
alternative space in the Building (which alternative space shall be reasonably
acceptable to Tenant and its telecommunications provider) for the installation
of reasonable amounts of telecommunications cabling and other equipment, and in
order to install, maintain, operate and remove telecommunications cabling or
other equipment to the Premises. For purposes of clarification, Tenant may not
remove telecommunications cabling or other equipment from such riser or other
space in the Building installed by or on behalf of parties other than Tenant.
Upon written request by Tenant, Landlord shall grant upon commercially

 
108




--------------------------------------------------------------------------------



reasonable terms, a license coterminous with the Lease Term to one or more
reputable telecommunications utility carrier-neutral provider(s) designated by
Tenant (any such utility, an "Approved Fiber Provider"), to permit any such
Approved Fiber Provider: (a) to bring such Approved Fiber Provider's conduit and
fiber into the Building from locations outside the Building, (b) to provide
connectivity from the Building's Main Point of Entry ("MPOE") to the Premises
and (c) to permit any such Approved Fiber Provider to maintain and operate such
conduit and fiber in the Premises and Building. Landlord shall not charge any
Approved Fiber Provider any rent or fees in connection with any such license
granted pursuant to this Section 29.32. Tenant shall be granted a license
coterminous with the Lease Term to locate telecommunications equipment in the
MPOE. Tenant shall have access to the MPOE twenty-four (24) hours per day, seven
(7) days per week, subject to Landlord's reasonable access control procedures.
Upon written request by Tenant, Landlord shall grant upon commercially
reasonable terms, a license coterminous with the Lease Term to one or more
providers of distributed cellular and wireless antennae(s) ("Distributed
Antennae") to install equipment in the Building. Landlord shall not charge any
such provider any rent or fees in connection with any such license granted
pursuant to this Section 29.32. Tenant shall be granted a license coterminous
with the Lease Term to install Distributed Antennae in the Building.
Notwithstanding any provision to the contrary set forth in this Section 29.32,
Tenant's and Tenant's Approved Fiber Provider's use of the Building risers,
raceways, shafts and conduit, shall be subject to Landlord's reasonable riser
management policies and procedures for the Building.
29.33    Hazardous Substances.
29.33.1    Definitions. For purposes of this Lease, the following definitions
shall apply: "Hazardous Material(s)" shall mean any solid, liquid or gaseous
substance or material that is described or characterized as a toxic or hazardous
substance, waste, material, pollutant, contaminant or infectious waste, or any
matter that in certain specified quantities would be injurious to the public
health or welfare, or words of similar import, in any of the "Environmental
Laws," as that term is defined below, or any other words which are intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity and includes, without limitation, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, nuclear or
radioactive matter, medical waste, soot, vapors, fumes, acids, alkalis,
chemicals, microbial matters (such as molds, fungi or other bacterial matters),
biological agents and chemicals which may cause adverse health effects,
including but not limited to, cancers and /or toxicity. "Environmental Laws"
shall mean any and all federal, state, local or quasi-governmental laws (whether
under common law, statute or otherwise), ordinances, decrees, codes, rulings,
awards, rules, regulations or guidance or policy documents now or hereafter
enacted or promulgated and as amended from time to time, in any way relating to
(i) the protection of the environment, the health and safety of persons
(including employees), property or the public welfare from actual or potential
release, discharge, escape or emission (whether past or present) of any
Hazardous Materials or (ii) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials.

 
109




--------------------------------------------------------------------------------



29.33.2    Compliance with Environmental Laws. Landlord covenants that during
the Lease Term, Landlord shall comply with all Environmental Laws in accordance
with, and as required by, the TCCs of Article 24 of this Lease. Tenant
represents and warrants that, except as herein set forth, it will not use, store
or dispose of any Hazardous Materials in or on the Premises. However,
notwithstanding the preceding sentence, Landlord agrees that Tenant may use,
store and properly dispose of (i) commonly available household cleaners and
chemicals to maintain the Premises and Tenant's routine office operations (such
as printer toner and copier toner), fuel for Tenant's emergency generators (if
Tenant is permitted to install emergency generators at the Project) and UPS
batteries and (ii) other Hazardous Materials in the Wellness Center consistent
with the use of the Wellness Center in accordance with Section 5.5 above
(hereinafter the "Permitted Chemicals"). Landlord and Tenant acknowledge that
any or all of the Permitted Chemicals described in this paragraph may constitute
Hazardous Materials. However, Tenant may use, store and dispose of same,
provided that in doing so, Tenant fully complies with all Environmental Laws.
29.33.3    Tenant Hazardous Materials. Tenant will (i) obtain and maintain in
full force and effect all Environmental Permits (as defined below) that may be
required from time to time under any Environmental Laws applicable to Tenant or
the Premises, and (ii) be and remain in compliance with all terms and conditions
of all such Environmental Permits and with all other Environmental Laws.
"Environmental Permits" means, collectively, any and all permits, consents,
licenses, approvals and registrations of any nature at any time required
pursuant to, or in order to comply with any Environmental Law. Within thirty
(30) days following Tenant's receipt of a reasonable request from Landlord,
Tenant agrees to deliver to Landlord a list of all Hazardous Materials
anticipated to be used by Tenant in the Premises and the quantities thereof but
not more often than once in any given twelve (12) calendar month period. Upon
the expiration or earlier termination of this Lease, Tenant agrees to promptly
remove from the Premises, the Building and the Project, at its sole cost and
expense, any and all Hazardous Materials, including any equipment or systems
containing Hazardous Materials, which are installed, brought upon, stored, used,
generated or released upon, in, under or about the Premises, the Building,
and/or the Project or any portion thereof by Tenant and/or any Tenant Parties
(such obligation to survive the expiration or sooner termination of this Lease).
Nothing in this Lease shall impose any liability on Tenant for any Hazardous
Materials in existence on the Premises, Building or Project prior to the Lease
Commencement Date or brought onto the Premises, Building or Project after the
Lease Commencement Date by any third parties not under Tenant's control.
29.33.4    Landlord's Right of Environmental Audit. Landlord may, upon
reasonable notice to Tenant, be granted access to and enter the Premises no more
than once annually to perform or cause to have performed an environmental
inspection, site assessment or audit. Such environmental inspector or auditor
may be chosen by Landlord, in its sole discretion, and be performed at
Landlord's sole expense and not as an Operating Expense. To the extent that the
report prepared upon such inspection, assessment or audit, indicates the
presence of Hazardous Materials in violation of Environmental Laws, or provides
recommendations or suggestions to prohibit the release, discharge, escape or
emission of any Hazardous Materials at, upon, under or within the Premises, or
to comply with any Environmental Laws, Tenant shall promptly, at Tenant's sole
expense, comply with such recommendations or suggestions, including, but not
limited to performing such additional investigative or subsurface investigations
or remediation(s) as

 
110




--------------------------------------------------------------------------------



recommended by such inspector or auditor. Notwithstanding the above, if at any
time, Landlord has actual notice or reasonable cause to believe that Tenant has
violated, or permitted any violations of any Environmental Law, then Landlord
will be entitled to perform its environmental inspection, assessment or audit at
any time, notwithstanding the above mentioned annual limitation, and if such
inspection, assessment or audit reveals that Tenant has violated the TCCs of
this Lease, then Tenant must reimburse Landlord for the reasonable cost or fees
incurred for such as Additional Rent within thirty (30) days after receipt of
invoice together with reasonable supporting evidence.
29.33.5    Indemnifications. Landlord agrees to indemnify, defend, protect and
hold harmless the Tenant Parties from and against any liability, obligation,
damage or costs, including without limitation, attorneys' fees and costs,
resulting directly or indirectly from any use, presence, removal or disposal of
any Hazardous Materials to the extent such liability, obligation, damage or
costs was a result of actions caused or knowingly permitted by Landlord or a
Landlord Party. Tenant agrees to indemnify, defend, protect and hold harmless
the Landlord Parties from and against any liability, obligation, damage or
costs, including without limitation, attorneys' fees and costs, resulting
directly or indirectly from any use, presence, removal or disposal of any
Hazardous Materials, to the extent such liability, obligation, damage or costs
was a result of actions caused or knowingly permitted by Tenant or a Tenant
Party.
29.34    Utility Billing Information. In the event that the Tenant is permitted
to contract directly for the provision of electricity services to the Premises
with the third-party provider thereof, Tenant shall promptly, but in no event
more than ten (10) business days following its receipt of each and every invoice
for such items from the applicable provider, provide Landlord with a copy of
each such invoice.
29.35    Intentionally Omitted.
29.36    Green Cleaning/Recycling. To the extent a "green cleaning program"
and/or a recycling program is implemented by Landlord in the Building and/or
Project (each in Landlord's sole and absolute discretion), Tenant shall, at
Tenant's sole cost and expense, comply with the provisions of each of the
foregoing programs (e.g., Tenant shall separate waste appropriately so that it
can be efficiently processed by Landlord's particular recycling contractors). To
the extent Tenant fails to comply with any of Landlord's recycling programs
contemplated by the foregoing, Tenant shall be required to pay any contamination
charges related to such non-compliance.
29.37    Background Checks.
29.37.1    Background Investigation Requirements. Landlord shall conduct (with
respect to Landlord's employees), or shall cause its contractors, vendors,
agents subcontractors and/or invitees to conduct "Background Investigations"
(defined below), on any of Landlord's employees, independent contractors,
vendors, agents, subcontractors, and/or invitees ("Personnel") with badge
(unescorted) access to the Premises. Background Investigations on Personnel
providing security services to the Project with badge (unescorted) access to the
Premises shall be conducted at Landlord's sole cost and expense. Background
Investigations on Personnel providing services to the Project (other than
security services) with badge (unescorted) access to the Premises shall be
conducted at Tenant’s sole cost and expense; provided, that, Tenant may elect at
any time not to

 
111




--------------------------------------------------------------------------------



have such Background Investigations performed on such Personnel, in which, case
Tenant shall no longer be liable for the cost thereof. "Background
Investigation" shall include the following criminal history checks and
verifications of education, employment history, Social Security Number and legal
rights to work:
29.37.1.1    federal and state check for felony and misdemeanor criminal
convictions in all locations where the assigned employee has resided, has been
employed, has attended school or has applied for credit in the immediately
preceding seven (7) years, including a criminal database check of information
from all fifty states for federal and state convictions, a check for outstanding
warrants and a check for pending felony charges in all such locations, provided
that statewide county searches shall be performed in all states where such
search mechanism is available without requiring specialized data (such as
fingerprints or DNA);
29.37.1.2    a check of U.S. Government Specially Designated National and export
denial lists, including criminal records search in the National Criminal
Database, an Office of Foreign Assets Control (OFAC) check, a check against the
Bureau of Industry and Security Denied Persons List, a check against the Office
of Inspector General (OIG) Exclusion List, the FDA Debarment List (Drug Product
Applications), and a check against the General Services Administration (GSA)
Excluded Parties List;
29.37.1.3    an all states check of available national and state sex offender
registries;
29.37.1.4    the name to which individual's Social Security Number is attributed
shall be verified;
29.37.1.5    the individual's identity shall be verified by an independent
identity check by passport or other similar government document;
29.37.1.6    the individual's citizenship, most recent country of permanent
residence, and legal right to work in the jurisdiction in which the employee
will be performing services shall be verified;
29.37.1.7    confirmation of academic and professional qualifications, including
the highest diploma, degree or certificate earned; and
29.37.1.8    employment history, including dates of employment, employers and
positions held, each as provided by the individual and/or as set forth on the
individual's resume shall be verified for at least the previous seven (7) years
of employment and military service, or less if the individual was a full-time
student during that period.
In no event shall Landlord be required to disclose the results of any Background
Investigation to Tenant or otherwise provide Tenant with any confidential,
personal information regarding its employees, independent contractors, vendors,
agents, subcontractors, and/or invitees.

 
112




--------------------------------------------------------------------------------



29.37.2    Certification. Upon Tenant's request, Landlord shall certify, in
writing, its compliance with Landlord's obligation set forth in this Section
29.37.
29.38    Foreign Employment; Change. For any period of time encompassed in the
foregoing background check requirement when the employee was resident outside of
the United States, such background checking shall be conducted by an
investigative agency reasonably approved by Tenant, and in a manner reasonably
approved by Tenant.
29.38.1    Prohibited Assignments. Landlord agrees that no individual Personnel
shall have badge (unescorted) access to the Premises if such individual:
29.38.1.1    has been convicted of a felony or misdemeanor related to acts of
dishonesty or moral turpitude (or the equivalent thereof under relevant non-US
law), or for whom a warrant is outstanding, or for whom a felony or misdemeanor
related to acts of dishonesty or moral turpitude charge is currently pending, or
is on a US Government Specially Designated National, the FDA Debarment List
(Drug Product Applications), or export denial list. The foregoing shall not
apply to a minor traffic violation (a moving traffic violation other than
reckless driving, hit and run, driving to endanger, vehicular homicide, driving
while intoxicated or other criminal offense involving gross negligence,
recklessness, intentional or willful misconduct while operating a motor
vehicle), to a conviction that has been legally expunged, or to a conviction for
a misdemeanor related to acts of dishonesty or moral turpitude that occurred
while the employee was under the age of twenty-one years;
29.38.1.2    does not have the legal right to work in the jurisdiction in which
the Premises is located; or
29.38.1.3    for whom there is a significant and material deviation between the
information reported by the individual and results of the background check.
29.39    Rules and Regulations. Tenant agrees to comply with all rules and
regulations of the Building and the Project as set forth on Exhibit D attached
hereto (the "Rules and Regulations"). Upon at least thirty (30) days prior
notice (except for changes required to comply with applicable Laws or to remedy
an immediate safety issue, for which five (5) business days prior notice shall
be provided), Landlord reserves the right at any time to change or rescind any
one or more of the Rules and Regulations, or to make other further and
commercially reasonable Rules and Regulations as in Landlord's judgment may from
time to time be necessary for the management, safety, care and cleanliness of
the Premises, Building, the Common Areas and the Project, and for the
preservation of good order therein, as well as for the convenience of other
occupants and tenants therein; provided, however, Landlord shall not enforce,
change or modify the Rules and Regulations in a discriminatory manner and
Landlord agrees that the Rules and Regulations shall not be modified or enforced
in a manner which will unreasonably interfere with the normal and customary
conduct of Tenant's business or in a manner which is inconsistent with the
practices of landlords of Comparable Buildings. To the extent of any conflict
between the TCCS of this Lease and the TCCs set forth in the Rules and
Regulations, the TCCs of this Lease shall control. Landlord shall enforce the
Rules and Regulations in a non-discriminatory manner.

 
113




--------------------------------------------------------------------------------



29.40    Standards of Performance and Approvals. Unless otherwise provided in
this Lease, whenever approval, consent or satisfaction (collectively, an
"approval") is required of a party pursuant to this Lease or an Exhibit hereto,
such approval shall not be unreasonably withheld or delayed. Unless provision is
made for a specific time period, approval (or disapproval) shall be given within
ten (10) business days after receipt of the request for approval.
29.41    Business Day. For purposes hereof, "business day" shall be all calendar
days except Saturdays and Sundays and Holidays.
29.42    Waiver of Consequential and Special Damages. Neither party shall be
liable to the other party for any special or consequential damages, loss of
profits, loss of business opportunity or loss of goodwill from the failure of
such party to meet its obligations under the Lease. The parties acknowledge and
agree that (i) if Landlord is required to abate the rent of another tenant at
the Project under the terms and conditions of such tenant's lease, or as
required by Law, as the result of any Alteration constructed by or on behalf of
Tenant, or in connection with any repair or maintenance performed by or on
behalf of Tenant, which interferes with such tenant's use of its premises, then
such rental abatement shall not be deemed consequential damages, loss of
profits, loss of business opportunity or loss of goodwill within the limitation
set forth in the preceding sentence, and (ii) any claims made by any succeeding
tenant founded upon Tenant's failure to surrender all or any portion of the
Premises within sixty (60) days following the applicable Lease Expiration Date
of such Phase, and any lost profits to Landlord resulting therefrom, shall not
be deemed consequential damages, loss of profits, loss of business opportunity
or loss of goodwill within the limitation set forth in the preceding sentence.
Tenant shall have the right to request that Landlord provide to Tenant a written
notice setting forth Landlord's good faith estimate of the maximum amount of
consequential damages (including loss of profits, loss of business opportunity,
loss of goodwill and loss of use) ("Holding Over Damages") that Landlord will
incur as the result of Tenant's failure to surrender the Premises following the
expiration of this Lease. Within ten (10) business days after receipt of such
request, Landlord shall provide Tenant a written notice setting forth Landlord's
good faith estimate of Holding Over Damages. Notwithstanding anything set forth
in this Lease to the contrary, Landlord's good faith estimate of Holding Over
Damages shall be provided to Tenant solely as an accommodation and Landlord's
actual Holding Over Damages shall not be limited by such good faith estimate.
29.43    Limitation of Tenant's Liability. Notwithstanding any contrary
provision in Lease, Landlord agrees (i) that any present or future partner,
member, stockholder, trustee, beneficiary, officer, director, employee or agent
of Tenant, shall have no personal liability in respect of (or arising out of or
relating to) the obligations of Tenant under this Lease; and (ii) to look only
to assets of Tenant for satisfaction of Landlord's remedies arising out of the
obligations of Tenant under this Lease, and that no property or assets of any
present or future partner, member, stockholder, trustee, beneficiary, officer,
director, employee or agent of Tenant, shall be subject to levy, execution or
other enforcement procedure for satisfaction of Landlord's remedies arising out
of such obligations. Nothing herein shall modify Landlord's rights under
Article 21 of this Lease or prevent Landlord from obtaining, entering and
enforcing a judgment against, from and out of the assets of Tenant (but not the
assets of any present or future partner, member, stockholder, trustee,
beneficiary, officer, director, employee or agent of Tenant) with respect to any
obligations of Tenant under this Lease.

 
114




--------------------------------------------------------------------------------



29.44    Landlord's Waiver of Security Interest in Tenant's Personal Property.
Landlord hereby acknowledges and agrees that any and all of Tenant's movable
furniture, furnishings, trade fixtures and equipment at the Premises ("Tenant's
Property") may be financed by a third-party lender or lessor (an "Equipment
Lienor"), and Landlord hereby (a) waives any rights to Tenant's Property, and
(b) agrees to recognize the rights of any such Equipment Lienor, subject to and
in accordance with a commercially reasonable waiver agreement to be entered into
by and between Landlord and the Equipment Lienor following request by Tenant.
29.45    No Continuous Operation. Notwithstanding any provision of this Lease to
the contrary, Tenant shall (a) not be required to occupy or to continuously
operate the Premises, and Tenant shall have the right to cease operations
(whether or not Tenant vacates the Premises) without same constituting a default
by Tenant under this Lease provided Tenant continues to pay Rent and perform its
other obligations under this Lease, and (b) have the right to remain open for
business only on the days and during the hours Tenant determines is commercially
practical.
29.46    No Relocation Rights. Landlord shall have no rights to relocate Tenant
without Tenant's prior written approval, which may be withheld for any or no
reason in Tenant's sole discretion.
29.47    Restricted Party. Provided that (i) this Lease is then in full force
and effect and (ii) Tenant leases and occupies at least 300,000 RSF, Landlord
agrees that after the Effective Date, Landlord shall not, without the prior
written consent of Tenant, enter into any lease, license or other agreement
relating to the occupancy of any portion of the Building (each, an "Occupancy
Agreement") with any "Restricted Party" (hereinafter defined) or permit any
tenant, subtenant, licensee or other occupant of the Building under an Occupancy
Agreement to assign its lease, license or other agreement for space in the
Building or sublet any portion of its premises to a Restricted Party. For
purposes hereof, the term "Restricted Party" shall mean the list (the "List") of
five (5) persons or entities identified by Tenant to Landlord on or about the
Effective Date (the "Primary Restricted Party"), together with no more than one
(1) "Competitor Affiliate" (defined below) for each Primary Restricted Party
identified by Tenant to Landlord within ten (10) business days after the
Effective Date. "Competitor Affiliates" shall mean any person, corporation,
limited liability company, association, trust or partnership which (a) controls,
is controlled by or is under common control with such entity, (b) which results
from a merger or consolidation with such entity or (c) which succeeds to the
business and assets of such entity. Once during each calendar month of February
occurring during the Lease Term, upon notice to Landlord (the "Restricted Party
Replacement Notice"), Tenant shall be entitled to replace up to two (2) Primary
Restricted Parties on the List with up to two (2) new Primary Restricted Parties
and shall be entitled to replace up to two (2) of the Competitor Affiliates on
the List with two (2) new Competitor Affiliates. In addition, the term "Primary
Restricted Party" shall also include any entity which (A) acquires all or
substantially all of the stock, membership interests or assets of a Primary
Restricted Party, or (B) is the resulting entity of a merger or consolidation
with such Restricted Party, and, in either case, which is identified by Tenant
in a notice to Landlord (the "Restricted Party Acquisition Notice"), together
with reasonably acceptable supporting documentation evidencing the same. In
addition, the term "Competitor Affiliate" shall also include any entity which
(Y) acquires all or substantially all of the stock, membership interests or
assets of a Competitor Affiliate, or (Z) is the resulting entity

 
115




--------------------------------------------------------------------------------



of a merger or consolidation with such Competitor Affiliate, and, in either
case, which is identified by Tenant in a notice to Landlord (the "Competitor
Affiliate Acquisition Notice"), together with reasonably acceptable supporting
documentation evidencing the same. Notwithstanding the foregoing, (I) in no
event shall the List ever include more than five (5) persons or entities as
Primary Restricted Parties or more than one (1) person or entity as the
Competitor Affiliate for each Primary Restricted Party, and (II) Landlord may
reject the inclusion of any Restricted Party identified by Tenant on the
Restricted Party Replacement Notice, the Restricted Party Acquisition Notice or
the Competitor Affiliate Acquisition Notice by providing Tenant with evidence
that Landlord is then actively negotiating a lease with such proposed Restricted
Party (i.e., Landlord having sent or received a draft of a letter of intent,
lease proposal, or term sheet for space in the Building with such proposed
Restricted Party within six (6) months prior to the date of receipt of the
Restricted Party Replacement Notice, the Restricted Party Acquisition Notice or
the Competitor Affiliate Acquisition Notice, as applicable). Notwithstanding
anything herein to the contrary, Landlord shall not be deemed to have violated
the TCCs of this Section 29.47 if any tenant or occupant of the Building merges
or consolidates with or into, or acquires or is acquired by, any of the
Restricted Parties. Landlord shall not enter into any lease or occupancy
agreement which is a subterfuge by Landlord to avoid its obligations under this
Section 29.47. Tenant shall have the right to seek declaratory, injunctive or
other equitable relief in regards to breach of this Section 29.47, and to
specifically enforce this Section 29.47, or restrain or enjoin a violation or
breach of this Section 29.47.
29.48    Landlord Representations and Warranties. Landlord represents and
warrants that:
29.48.1    As of the Effective Date, no person or entity (except Tenant and
Landlord) has any right to lease, occupy or possess the Premises or any portion
thereof.
29.48.2    As of the Effective Date, no person or entity has any preferential
right to lease any portion of the First Offer Space superior to the rights of
Tenant.
29.48.3    If Landlord is a corporation or limited liability company, Landlord
is a duly authorized and existing corporation or limited liability company, that
Landlord has and is qualified to do business in the State, that the corporation
or limited liability company has full right and authority to enter into this
Lease, and that each person signing on behalf of the corporation is authorized
to do so.
29.48.4    General office use does not invalidate or otherwise violate a
requirement or condition of any fire, extended coverage or any other insurance
policy carried by Landlord covering the Project or any portion thereof, or the
property located therein.
29.48.5    As of the Effective Date, no Security Documents encumber the Project
or any portion thereof.
29.48.6    Neither its execution of nor performance under this Lease shall cause
Landlord to be in violation of any agreement, instrument, contract, or Law by
which Landlord is bound.

 
116




--------------------------------------------------------------------------------



29.49    OFAC Compliance.
29.49.1    As an inducement to Landlord to enter into this Lease, Tenant hereby
represents and warrants that: (i) Tenant is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control of the United States Treasury ("OFAC") (any such
person, group, entity or nation being hereinafter referred to as a "Prohibited
Person"); (ii) Tenant is not (nor is it owned or controlled, directly or
indirectly, by any person, group, entity or nation which is) acting directly or
indirectly for or on behalf of any Prohibited Person; and (iii) Tenant (and any
person, group, or entity which Tenant controls, directly or indirectly) has not
conducted nor will conduct business nor has engaged nor will engage in any
transaction or dealing with any Prohibited Person that either may cause or
causes Landlord to be in violation of any OFAC rule or regulation, including
without limitation any assignment of this Lease or any subletting of all or any
portion of the Premises. In connection with the foregoing, it is expressly
understood and agreed that (A) any breach by Tenant of the foregoing
representations and warranties after notice and expiration of a thirty (30) day
cure period shall be deemed an Event of Default and shall be covered by the
indemnity provisions of Section 10.1 above, and (B) the representations and
warranties contained in this subsection shall be continuing in nature and shall
survive the expiration or earlier termination of this Lease. Notwithstanding
anything contained herein to the contrary, for the purposes of this Section
29.49 the phrase "owned or controlled directly or indirectly by any person,
group, entity or nation" and all similar such phrases shall not include (x) any
shareholder of salesforce.com, Inc., or (y) any holder of a direct or indirect
interest in a publicly traded company whose shares are listed and traded on a
United States national stock exchange.
29.49.2    As an inducement to Tenant to enter into this Lease, Landlord hereby
represents and warrants that: (i) Landlord is not, nor is it owned or controlled
directly or indirectly by, any Prohibited Person; (ii) Landlord is not (nor is
it owned or controlled, directly or indirectly, by any person, group, entity or
nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) Landlord (and any person, group, or entity which
Landlord controls, directly or indirectly) has not conducted nor will conduct
business nor has engaged nor will engage in any transaction or dealing with any
Prohibited Person that either may cause or causes Tenant to be in violation of
any OFAC rule or regulation. In connection with the foregoing, it is expressly
understood and agreed that the representations and warranties contained in this
subsection shall be continuing in nature and shall survive the expiration or
earlier termination of this Lease. In connection with the foregoing, it is
expressly understood and agreed that (A) any breach by Landlord of the foregoing
representations and warranties after notice and expiration of a thirty (30) day
cure period shall be deemed a default by Landlord under Section 19.5 of this
Lease and shall be covered by the indemnity provisions of Section 10.1 above,
and (B) the representations and warranties contained in this subsection shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease. Notwithstanding anything contained herein to the contrary, for the
purposes of this Section 29.49 the phrase "owned or controlled directly or
indirectly by any person, group, entity or nation" and all similar such phrases
shall not include (x) any shareholder of Boston Properties, Inc., (y) any holder
of a direct or indirect interest in a publicly traded company whose shares are
listed and traded on a United States national stock exchange or (z) any limited
partner,

 
117




--------------------------------------------------------------------------------



unit holder or shareholder owning an interest of five percent (5%) or less in
Boston Properties Limited Partnership or the holder of any direct or indirect
interest in Boston Properties Limited Partnership.
29.50    First Source Hiring Program. The City and County of San Francisco
Administrative Code Chapter 83 requires that the Building comply with the
provisions of the "First Source Hiring Program" which has as its purpose, the
creation of entry level employment positions for otherwise economically
disadvantaged individuals. Entry level positions are generally defined as
nonmanagerial requiring no education above a high school diploma or equivalent
and/or less than two years of training. By the terms of the ordinance, starting
in 1998 all new office buildings in San Francisco, including the Building, are
required to include this provision in all leases for commercial space and to
direct that its tenants also comply with the provisions of the First Source
Hiring ordinance to the extent required by Law, it being understood that in each
and every case the employer shall make the final determination of whether an
individual is qualified to fulfill the proposed entry level position.
29.51    Anti-corruption. It is the intent of Landlord and Tenant that no
payments or transfers of anything of value in connection with this Lease or the
Project shall be made which have the purpose or effect of public or commercial
bribery, acceptance of or acquiescence in extortion, kickbacks, or other
unlawful means of obtaining business or any improper advantage. Landlord and
Tenant shall comply, to the extent applicable, with all international
anti-corruption laws, such as the Foreign Corrupt Practices Act 15 U.S.C.
§ 78dd-1, et seq. (the "FCPA"), provided, however, the parties acknowledge that
international anti-corruption laws, including the FCPA, may not be applicable to
Landlord or Tenant.
29.52    Construction Period. Notwithstanding any provision of this Lease or the
Work Letter to the contrary, during the "Construction Period" (defined below)
only, the following provisions shall be applicable:
29.52.1        With respect to any indemnity obligation of Tenant arising at any
time during the Construction Period only, (A) the term "Landlord Parties" shall
mean and shall be limited to Landlord or any entity that that succeeds to
Landlord's interest as Landlord under this Lease, and shall not include any
other person or entity; provided, however, that Landlord may include in any
claim owed by Tenant to Landlord any amount which Landlord shall pay or be
obligated to indemnify any other person or entity for, and (B) any indemnity
obligation shall be limited to losses caused by, or arising as a result of any
act or failure to act of, Tenant or Tenant's employees, agents or contractors;
and
29.52.2        During the Construction Period only, Tenant's total liability
under this Lease (calculated in accordance with Accounting Standards
Codification (ASC) 840-40-55) for (A) Tenant's actions or failures to act under
the Lease during the Construction Period, including, without limitation,
Tenant’s indemnity obligations plus (B) Base Rent and Additional Rent (though
the parties acknowledge that Tenant's obligation to pay Base Rent and Additional
Rent shall not occur until Tenant is obligated to pay the same pursuant to the
terms of Articles 3 and 4 of this Lease) and any additional payment obligations
or costs incurred under the Lease shall be limited to eighty-nine and
five-tenths percent (89.5%) of "Landlord's Project Costs" (defined

 
118




--------------------------------------------------------------------------------



hereinbelow) determined as of the date of Landlord's claim for such amount owed
by Tenant. As used herein, "Landlord's Project Costs" shall mean the amount
capitalized in the Project by Landlord in accordance with U.S. generally
accepted accounting principles, plus other costs related to the Project paid to
third parties (other than lenders or owners of Landlord), excluding land
acquisition costs, but including land carrying costs, such as interest or ground
rent incurred during the Construction Period, and including all costs incurred
by Landlord in connection with the development and construction of the Project.
For the avoidance of doubt, Landlord and Tenant agree that:
(x)    no claim by Landlord for Tenant’s repudiation of this Lease at any time
shall be limited under this Section 29.52;
(y)    for any claim other than under clause (x) above, if during the
Construction Period, Landlord makes any claim against Tenant (including, without
limitation, for any anticipatory breach by Tenant of any obligation under this
Lease owed to Landlord) for any period after the Construction Period and the
amount payable by Tenant for such claim is limited by the provisions of
Section 29.52.2 above, the entire amount (to the extent not theretofore paid)
shall be payable with interest at the Interest Rate promptly after the end of
the Construction Period; and
(z)    Effective as of the Final Condition Date, this Section 29.52 shall be of
no further force or effect.
As used herein, "Construction Period" shall mean the period from the date that
Landlord commences demolition work for the Project to the Final Condition Date,
regardless of the occurrence of any delays caused by Tenant.
29.53    Title Insurance. Promptly after the Final Condition Date, Landlord
shall, at Landlord's expense, cause an ALTA Survey of the Project to be
completed and, upon request from Tenant, shall deliver such completed survey to
Tenant’s title insurer. In addition, Landlord shall deliver customary title
affidavits and evidence of authority reasonably acceptable to Landlord and
Tenant's title insurer, to Tenant’s title insurer in connection with Tenant
obtaining title insurance insuring Tenant's leasehold estate under this Lease.
[Signatures follow on next page]

 
119




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 
120




--------------------------------------------------------------------------------



"LANDLORD":
TRANSBAY TOWER LLC,
a Delaware Limited Liability Company,
By: Transbay Tower Holdings LLC,
 
a Delaware limited liability company,
 
its Manager


By: BXP TB Development LLC,
 
a Delaware limited liability company,
 
its Managing Member


By: Boston Properties Limited Partnership,
 
a Delaware limited partnership,
 
its Manager


By: Boston Properties, Inc.,
 
a Delaware corporation,
 
its General Partner


By: /s/ Mortimer B. Zukerman_______
 
Name: Mortimer B. Zuckerman
 
Title: Chairman
"TENANT":
salesforce.com, inc.,
 
a Delaware corporation
By: /s/ Burke F. Norton   
 
Name: Burke F. Norton   
 
Its: EVP, Chief Legal Officer   


 
121




--------------------------------------------------------------------------------








 
122




--------------------------------------------------------------------------------




EXHIBIT A-1
OUTLINE OF OFFICE SPACE


[cleanbostonproperties_image1.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-1
-1-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonproperties_image2.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
2


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonproperties_image3.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
3


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonproperties_image4.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
4


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonproperties_image5.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
5


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonproperties_image6.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
6


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonproperties_image7.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
7


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonproperties_image8.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
8


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonproperties_image9.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
9


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image10.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
10


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image11.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
11


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image12.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
12


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image13.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
13


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image14.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
14


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image15.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
15


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image16.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
16


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image17.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
17


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image18.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
18


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image19.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
19


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image20.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
20


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image21.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
21


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image22.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
22


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image23.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
23


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image24.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
24


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image25.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
25


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image26.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
26


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image27.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
27


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image28.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
28


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image29.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
29


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT A-2A
OUTLINE OF RETAIL SPACE
[cleanbostonpropertie_image30.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-2A
-1-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT A-2B
OUTLINE OF P-1 SPACE
[cleanbostonpropertie_image31.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-2B
-1-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT A-3
BASE RENT SCHEDULE
Retail Space in the Phase 1 Premises:
 

Period During Lease Term*
Annual Base Rent
 
Monthly
Installment 
of Base Rent
Annual
Rental Rate
per Rentable 
Square Foot*
Phase 1 Lease Year 1


$273,726.00




$22,810.50




$74.00


Phase 1 Lease Year 2


$277,425.00




$23,118.75




$75.00


Phase 1 Lease Year 3


$281,124.00




$23,427.00




$76.00


Phase 1 Lease Year 4


$284,823.00




$23,735.25




$77.00


Phase 1 Lease Year 5


$288,522.00




$24,043.50




$78.00


Phase 1 Lease Year 6


$292,221.00




$24,351.75




$79.00


Phase 1 Lease Year 7


$295,920.00




$24,660.00




$80.00


Phase 1 Lease Year 8


$299,619.00




$24,968.25




$81.00


Phase 1 Lease Year 9


$303,318.00




$25,276.50




$82.00


Phase 1 Lease Year 10


$307,017.00




$25,584.75




$83.00


Phase 1 Lease Year 11


$310,716.00




$25,893.00




$84.00


Phase 1 Lease Year 12


$314,415.00




$26,201.25




$85.00


Phase 1 Lease Year 13


$318,114.00




$26,509.50




$86.00


Phase 1 Lease Year 14


$321,813.00




$26,817.75




$87.00


Phase 1 Lease Year 15


$325,512.00




$27,126.00




$88.00


Phase 1 Lease Year 16


$329,211.00




$27,434.25




$89.00


*For purposes of this schedule "Phase 1 Lease Year" shall mean each consecutive
twelve (12) month period during the Lease Term; provided, however, that the
first Phase 1 Lease Year shall commence on the Phase 1 Lease Commencement Date
and end on the last day of the month in which the first anniversary of the Phase
1 Lease Commencement Date occurs (except that if Tenant commences to conduct its
business in the Phase 1 Premises prior to April 1, 2017, then the first Phase 1
Lease Year shall end March 31, 2018) and the second and each succeeding Phase 1
Lease Year shall commence on the first day of the next calendar month; and
further provided that the last Phase 1 Lease Year shall end on the Lease
Expiration Date with respect to the Phase 1 Premises.

P-1 Space and Floors 3-7 of the Phase 1 Premises:

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-3
-10-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




 

Period During Lease Term*
Annual Base Rent
 
Monthly
Installment 
of Base Rent
Annual
Rental Rate
per Rentable 
Square Foot*
Phase 1 Lease Year 1
$4,993,252.00
$416,104.33


$44.00


Phase 1 Lease Year 2
$5,106,735.00
$425,561.25


$45.00


Phase 1 Lease Year 3
$5,220,218.00
$435,018.17


$46.00


Phase 1 Lease Year 4
$5,333,701.00
$444,475.08


$47.00


Phase 1 Lease Year 5
$5,447,184.00
$453,932.00


$48.00


Phase 1 Lease Year 6
$5,560,667.00
$463,388.92


$49.00


Phase 1 Lease Year 7
$5,674,150.00
$472,845.83


$50.00


Phase 1 Lease Year 8
$5,787,633.00
$482,302.75


$51.00


Phase 1 Lease Year 9
$5,901,116.00
$491,759.67


$52.00


Phase 1 Lease Year 10
$6,014,599.00
$501,216.58


$53.00


Phase 1 Lease Year 11
$6,128,082.00
$510,673.50


$54.00


Phase 1 Lease Year 12
$6,241,565.00
$520,130.42


$55.00


Phase 1 Lease Year 13
$6,355,048.00
$529,587.33


$56.00


Phase 1 Lease Year 14
$6,468,531.00
$539,044.25


$57.00


Phase 1 Lease Year 15
$6,582,014.00
$548,501.17


$58.00


Phase 1 Lease Year 16
$6,695,497.00
$557,958.08


$59.00


*For purposes of this schedule "Phase 1 Lease Year" shall mean each consecutive
twelve (12) month period during the Lease Term; provided, however, that the
first Phase 1 Lease Year shall commence on the Phase 1 Lease Commencement Date
and end on the last day of the month in which the first anniversary of the Phase
1 Lease Commencement Date occurs (except that if Tenant commences to conduct its
business in the Phase 1 Premises prior to April 1, 2017, then the first Phase 1
Lease Year shall end March 31, 2018) and the second and each succeeding Phase 1
Lease Year shall commence on the first day of the next calendar month; and
further provided that the last Phase 1 Lease Year shall end on the Lease
Expiration Date with respect to the Phase 1 Premises.


720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-3
-10-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




Floors 8-13 of the Phase 2 Premises:
 

Period During Lease Term*
Annual Base Rent
 
Monthly
Installment 
of Base Rent
Annual
Rental Rate
per Rentable 
Square Foot*
Phase 2 Lease Year 1


$6,579,936.00




$548,328.00




$44.00


Phase 2 Lease Year 2


$6,729,480.00




$560,790.00




$45.00


Phase 2 Lease Year 3


$6,879,024.00




$573,252.00




$46.00


Phase 2 Lease Year 4


$7,028,568.00




$585,714.00




$47.00


Phase 2 Lease Year 5


$7,178,112.00




$598,176.00




$48.00


Phase 2 Lease Year 6


$7,327,656.00




$610,638.00




$49.00


Phase 2 Lease Year 7


$7,477,200.00




$623,100.00




$50.00


Phase 2 Lease Year 8


$7,626,744.00




$635,562.00




$51.00


Phase 2 Lease Year 9


$7,776,288.00




$648,024.00




$52.00


Phase 2 Lease Year 10


$7,925,832.00




$660,486.00




$53.00


Phase 2 Lease Year 11


$8,075,376.00




$672,948.00




$54.00


Phase 2 Lease Year 12


$8,224,920.00




$685,410.00




$55.00


Phase 2 Lease Year 13


$8,374,464.00




$697,872.00




$56.00


Phase 2 Lease Year 14


$8,524,008.00




$710,334.00




$57.00


Phase 2 Lease Year 15


$8,673,552.00




$722,796.00




$58.00


Phase 2 Lease Year 16


$8,823,096.00




$735,258.00




$59.00


*For purposes of this schedule "Phase 2 Lease Year" shall mean each consecutive
twelve (12) month period during the Lease Term; provided, however, that the
first Phase 2 Lease Year shall commence on the Phase 2 Lease Commencement Date
and end on the last day of the month in which the first anniversary of the Phase
2 Lease Commencement Date occurs (except that if Tenant commences to conduct its
business in the Phase 2 Premises prior to October 1, 2017, then the first Phase
2 Lease Year shall end September 30, 2018)and the second and each succeeding
Phase 2 Lease Year shall commence on the first day of the next calendar month;
and further provided that the last Phase 2 Lease Year shall end on the Lease
Expiration Date with respect to the Phase 2 Premises


720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-3
-10-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------






Floors 14 through 17 of the Phase 3 Premises:
 

Period During Lease Term*
Annual Base Rent
 
Monthly
Installment 
of Base Rent
Annual
Rental Rate
per Rentable 
Square Foot*
Phase 3 Lease Year 1


$4,394,456.00




$366,204.67




$44.00


Phase 3 Lease Year 2


$4,494,330.00




$374,527.50




$45.00


Phase 3 Lease Year 3


$4,594,204.00




$382,850.33




$46.00


Phase 3 Lease Year 4


$4,694,078.00




$391,173.17




$47.00


Phase 3 Lease Year 5


$4,793,952.00




$399,496.00




$48.00


Phase 3 Lease Year 6


$4,893,826.00




$407,818.83




$49.00


Phase 3 Lease Year 7


$4,993,700.00




$416,141.67




$50.00


Phase 3 Lease Year 8


$5,093,574.00




$424,464.50




$51.00


Phase 3 Lease Year 9


$5,193,448.00




$432,787.33




$52.00


Phase 3 Lease Year 10


$5,293,322.00




$441,110.17




$53.00


Phase 3 Lease Year 11


$5,393,196.00




$449,433.00




$54.00


Phase 3 Lease Year 12


$5,493,070.00




$457,755.83




$55.00


Phase 3 Lease Year 13


$5,592,944.00




$466,078.67




$56.00


*For purposes of this schedule "Phase 3 Lease Year" shall mean each consecutive
twelve (12) month period during the Lease Term; provided, however, that the
first Phase 3 Lease Year shall commence on the Phase 3 Lease Commencement Date
and end on the last day of the month in which the first anniversary of the Phase
3 Lease Commencement Date occurs (except that if Tenant commences to conduct its
business in the Phase 3 Premises prior to February 1, 2018, then the first Phase
3 Lease Year shall end January 31, 2019) and the second and each succeeding
Phase 3 Lease Year shall commence on the first day of the next calendar month;
and further provided that the last Phase 3 Lease Year shall end on the Lease
Expiration Date with respect to the Phase 3 Premises.


720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-3
-10-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------






Floors 18 through 20 of the Phase 3 Premises:
 

Period During Lease Term*
Annual Base Rent
 
Monthly
Installment 
of Base Rent
Annual
Rental Rate
per Rentable 
Square Foot*
Phase 3 Lease Year 1


$3,653,856.00




$304,488.00




$48.00


Phase 3 Lease Year 2


$3,729,978.00




$310,831.50




$49.00


Phase 3 Lease Year 3


$3,806,100.00




$317,175.00




$50.00


Phase 3 Lease Year 4


$3,882,222.00




$323,518.50




$51.00


Phase 3 Lease Year 5


$3,958,344.00




$329,862.00




$52.00


Phase 3 Lease Year 6


$4,034,466.00




$336,205.50




$53.00


Phase 3 Lease Year 7


$4,110,588.00




$342,549.00




$54.00


Phase 3 Lease Year 8


$4,186,710.00




$348,892.50




$55.00


Phase 3 Lease Year 9


$4,262,832.00




$355,236.00




$56.00


Phase 3 Lease Year 10


$4,338,954.00




$361,579.50




$57.00


Phase 3 Lease Year 11


$4,415,076.00




$367,923.00




$58.00


Phase 3 Lease Year 12


$4,491,198.00




$374,266.50




$59.00


Phase 3 Lease Year 13


$4,567,320.00




$380,610.00




$60.00


*For purposes of this schedule "Phase 3 Lease Year" shall mean each consecutive
twelve (12) month period during the Lease Term; provided, however, that the
first Phase 3 Lease Year shall commence on the Phase 3 Lease Commencement Date
and end on the last day of the month in which the first anniversary of the Phase
3 Lease Commencement Date occurs (except that if Tenant commences to conduct its
business in the Phase 3 Premises prior to February 1, 2018, then the first Phase
3 Lease Year shall end January 31, 2019) and the second and each succeeding
Phase 3 Lease Year shall commence on the first day of the next calendar month;
and further provided that the last Phase 3 Lease Year shall end on the Lease
Expiration Date with respect to the Phase 3 Premises.


720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-3
-10-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------






Floors 21 through 23 of the Phase 4 Premises:
 

Period During Lease Term*
Annual Base Rent
 
Monthly
Installment 
of Base Rent
Annual
Rental Rate
per Rentable 
Square Foot*
Phase 4 Lease Year 1


$4,111,074.00




$342,589.50




$54.00


Phase 4 Lease Year 2


$4,187,205.00




$348,933.75




$55.00


Phase 4 Lease Year 3


$4,263,336.00




$355,278.00




$56.00


Phase 4 Lease Year 4


$4,339,467.00




$361,622.25




$57.00


Phase 4 Lease Year 5


$4,415,598.00




$367,966.50




$58.00


Phase 4 Lease Year 6


$4,491,729.00




$374,310.75




$59.00


Phase 4 Lease Year 7


$4,567,860.00




$380,655.00




$60.00


Phase 4 Lease Year 8


$4,643,991.00




$386,999.25




$61.00


Phase 4 Lease Year 9


$4,720,122.00




$393,343.50




$62.00


Phase 4 Lease Year 10


$4,796,253.00




$399,687.75




$63.00


Phase 4 Lease Year 11


$4,872,384.00




$406,032.00




$64.00


Phase 4 Lease Year 12


$4,948,515.00




$412,376.25




$65.00


Phase 4 Lease Year 13


$5,024,646.00




$418,720.50




$66.00


*For purposes of this schedule "Phase 4 Lease Year" shall mean each consecutive
twelve (12) month period during the Lease Term; provided, however, that the
first Phase 4 Lease Year shall commence on the Phase 4 Lease Commencement Date
and end on the last day of the month in which the first anniversary of the Phase
4 Lease Commencement Date occurs (except that if Tenant commences to conduct its
business in the Phase 4 Premises prior to June 1, 2018, then the first Phase 4
Lease Year shall end May 31, 2019) and the second and each succeeding Phase 4
Lease Year shall commence on the first day of the next calendar month; and
further provided that the last Phase 4 Lease Year shall end on the Lease
Expiration Date with respect to the Phase 4 Premises.


720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-3
-10-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------






Floors 24 through 26 of the Phase 4 Premises:
 

Period During Lease Term*
Annual Base Rent
 
Monthly
Installment 
of Base Rent
Annual
Rental Rate
per Rentable 
Square Foot*
Phase 4 Lease Year 1


$4,567,860.00




$380,655.00




$60.00


Phase 4 Lease Year 2


$4,643,991.00




$386,999.25




$61.00


Phase 4 Lease Year 3


$4,720,122.00




$393,343.50




$62.00


Phase 4 Lease Year 4


$4,796,253.00




$399,687.75




$63.00


Phase 4 Lease Year 5


$4,872,384.00




$406,032.00




$64.00


Phase 4 Lease Year 6


$4,948,515.00




$412,376.25




$65.00


Phase 4 Lease Year 7


$5,024,646.00




$418,720.50




$66.00


Phase 4 Lease Year 8


$5,100,777.00




$425,064.75




$67.00


Phase 4 Lease Year 9


$5,176,908.00




$431,409.00




$68.00


Phase 4 Lease Year 10


$5,253,039.00




$437,753.25




$69.00


Phase 4 Lease Year 11


$5,329,170.00




$444,097.50




$70.00


Phase 4 Lease Year 12


$5,405,301.00




$450,441.75




$71.00


Phase 4 Lease Year 13


$5,481,432.00




$456,786.00




$72.00


*For purposes of this schedule "Phase 4 Lease Year" shall mean each consecutive
twelve (12) month period during the Lease Term; provided, however, that the
first Phase 4 Lease Year shall commence on the Phase 4 Lease Commencement Date
and end on the last day of the month in which the first anniversary of the Phase
4 Lease Commencement Date occurs (except that if Tenant commences to conduct its
business in the Phase 4 Premises prior to June 1, 2018, then the first Phase 4
Lease Year shall end May 31, 2019) and the second and each succeeding Phase 4
Lease Year shall commence on the first day of the next calendar month; and
further provided that the last Phase 4 Lease Year shall end on the Lease
Expiration Date with respect to the Phase 4 Premises.


720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-3
-10-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------






Floor 27 of the Phase 5 Premises:
 

Period During Lease Term*
Annual Base Rent
 
Monthly
Installment 
of Base Rent
Annual
Rental Rate
per Rentable 
Square Foot*
Phase 5 Lease Year 1


$1,522,620.00




$126,885.00




$60.00


Phase 5 Lease Year 2


$1,547,997.00




$128,999.75




$61.00


Phase 5 Lease Year 3


$1,573,374.00




$131,114.50




$62.00


Phase 5 Lease Year 4


$1,598,751.00




$133,229.25




$63.00


Phase 5 Lease Year 5


$1,624,128.00




$135,344.00




$64.00


Phase 5 Lease Year 6


$1,649,505.00




$137,458.75




$65.00


Phase 5 Lease Year 7


$1,674,882.00




$139,573.50




$66.00


Phase 5 Lease Year 8


$1,700,259.00




$141,688.25




$67.00


Phase 5 Lease Year 9


$1,725,636.00




$143,803.00




$68.00


Phase 5 Lease Year 10


$1,751,013.00




$145,917.75




$69.00


Phase 5 Lease Year 11


$1,776,390.00




$148,032.50




$70.00


Phase 5 Lease Year 12


$1,801,767.00




$150,147.25




$71.00


Phase 5 Lease Year 13


$1,827,144.00




$152,262.00




$72.00


*For purposes of this schedule "Phase 5 Lease Year" shall mean each consecutive
twelve (12) month period during the Lease Term; provided, however, that the
first Phase 5 Lease Year shall commence on the Phase 5 Lease Commencement Date
and end on the last day of the month in which the first anniversary of the Phase
5 Lease Commencement Date occurs (except that if Tenant commences to conduct its
business in the Phase 5 Premises prior to October 1, 2018, then the first Phase
5 Lease Year shall end September 30, 2019) and the second and each succeeding
Phase 5 Lease Year shall commence on the first day of the next calendar month;
and further provided that the last Phase 5 Lease Year shall end on the Lease
Expiration Date with respect to the Phase 5 Premises.


720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-3
-10-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------






Floors 28-30 of the Phase 5 Premises:
 

Period During Lease Term*
Annual Base Rent
 
Monthly
Installment 
of Base Rent*
Annual
Rental Rate
per Rentable 
Square Foot*
Phase 5 Lease Year 1


$5,014,680.00




$417,890.00




$66.00


Phase 5 Lease Year 2


$5,090,660.00




$424,221.67




$67.00


Phase 5 Lease Year 3


$5,166,640.00




$430,553.33




$68.00


Phase 5 Lease Year 4


$5,242,620.00




$436,885.00




$69.00


Phase 5 Lease Year 5


$5,318,600.00




$443,216.67




$70.00


Phase 5 Lease Year 6


$5,394,580.00




$449,548.33




$71.00


Phase 5 Lease Year 7


$5,470,560.00




$455,880.00




$72.00


Phase 5 Lease Year 8


$5,546,540.00




$462,211.67




$73.00


Phase 5 Lease Year 9


$5,622,520.00




$468,543.33




$74.00


Phase 5 Lease Year 10


$5,698,500.00




$474,875.00




$75.00


Phase 5 Lease Year 11


$5,774,480.00




$481,206.67




$76.00


Phase 5 Lease Year 12


$5,850,460.00




$487,538.33




$77.00


Phase 5 Lease Year 13


$5,926,440.00




$493,870.00




$78.00


*For purposes of this schedule "Phase 5 Lease Year" shall mean each consecutive
twelve (12) month period during the Lease Term; provided, however, that the
first Phase 5 Lease Year shall commence on the Phase 5 Lease Commencement Date
and end on the last day of the month in which the first anniversary of the Phase
5 Lease Commencement Date occurs (except that if Tenant commences to conduct its
business in the Phase 5 Premises prior to October 1, 2018, then the first Phase
5 Lease Year shall end September 30, 2019)and the second and each succeeding
Phase 5 Lease Year shall commence on the first day of the next calendar month;
and further provided that the last Phase 5 Lease Year shall end on the Lease
Expiration Date with respect to the Phase 5 Premises.


720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-3
-10-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




Floor 61 of the Phase 1 Premises:
 

Period During  
Lease Term
Annual Base Rent
 
Monthly
Installment 
of Base Rent*
Annual
Rental Rate
per Rentable 
Square Foot*
Phase 1 Lease Year 1
$1,564,740.00
$130,395.00
$90.00
Phase 1 Lease Year 2
$1,582,126.00
$131,843.83
$91.00
Phase 1 Lease Year 3
$1,599,512.00
$133,292.67
$92.00
Phase 1 Lease Year 4
$1,616,898.00
$134,741.50
$93.00
Phase 1 Lease Year 5
$1,634,284.00
$136,190.33
$94.00
Phase 1 Lease Year 6
$1,651,670.00
$137,639.17
$95.00
Phase 1 Lease Year 7
$1,669,056.00
$139,088.00
$96.00
Phase 1 Lease Year 8
$1,686,442.00
$140,536.83
$97.00
Phase 1 Lease Year 9
$1,703,828.00
$141,985.67
$98.00
Phase 1 Lease Year 10
$1,721,214.00
$143,434.50
$99.00
Phase 1 Lease Year 11
$1,738,600.00
$144,883.33
$100.00
Phase 1 Lease Year 12
$1,755,986.00
$146,332.17
$101.00
Phase 1 Lease Year 13
$1,773,372.00
$147,781.00
$102.00
Phase 1 Lease Year 14
$1,790,758.00
$149,229.83
$103.00
Phase 1 Lease Year 15
$1,808,144.00
$150,678.67
$104.00
Phase 1 Lease Year 16
$1,825,530.00
$152,127.50
$105.00
*For purposes of this schedule "Phase 1 Lease Year" shall mean each consecutive
twelve (12) month period during the Lease Term; provided, however, that the
first Phase 1 Lease Year shall commence on the Phase 1 Lease Commencement Date
and end on the last day of the month in which the first anniversary of the Phase
1 Lease Commencement Date occurs (except that if Tenant commences to conduct its
business in the Phase 1 Premises prior to April 1, 2017, then the first Phase 1
Lease Year shall end March 31, 2018) and the second and each succeeding Phase 1
Lease Year shall commence on the first day of the next calendar month; and
further provided that the last Phase 1 Lease Year shall end on the Lease
Expiration Date with respect to the Phase 1 Premises.






720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-3
-10-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT A-4
OUTLINE OF MISSION SQUARE
[cleanbostonpropertie_image32.gif]







720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-4
-1-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT A-5
FIFTH FLOOR ELEVATOR LOBBY ACCESS GATES




[cleanbostonpropertie_image33.gif]





720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-5
-1-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT A-6
FIRST OFFER SPACE RENTABLE SQUARE FOOTAGE


Floor
RSF
2
2,313*
31
25,028
32
24,967
33
25,145
34
25,490
35
25,373
36
25,389
37
25,576
38
25,447
39
25,293
40
25,127
41
24,945
42
24,743
43
24,528
44
24,293
45
24,041
*Note, the RSF of the Building specified in Section 2.1 of the Summary does not
include the RSF of the second (2nd) floor of the Building. Therefore, if Tenant
or any other tenant of the Building leases all or any portion of the second
(2nd) floor, the Building RSF shall be increased to include such RSF, and
Tenant's Shares shall be adjusted accordingly to account for the additional RSF.










720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-6
-1-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT A-7
LOBBY DIAGRAM




[cleanbostonpropertie_image34.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-7
-1-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT A-8
BICYCLE STORAGE ROOM


[cleanbostonpropertie_image35.gif]





720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT A-8
-1-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT B
WORK LETTER
This Work Letter shall set forth the terms and conditions relating to the
construction of the "Base, Shell and Core," as that term is defined in
Section 1.1, below, and Tenant's improvements (the "Improvements") in the
Premises. This Work Letter is essentially organized chronologically and
addresses the issues of the construction of the Base, Shell and Core and
Improvements, in sequence, as such issues will arise during the actual
construction of the Building. All references in this Work Letter to Articles or
Sections of "this Lease" shall mean the relevant portion of Articles 1 through
29 of the Office Lease (the "Lease") to which this Work Letter is attached as
Exhibit B and of which this Work Letter forms a part, and all references in this
Work Letter to Sections of "this Work Letter" shall mean the relevant portion of
Sections 1 through 6 of this Work Letter. All initially capitalized words not
separately defined herein shall have the meaning given to such words in the
Lease.
SECTION 1

LANDLORD'S INITIAL CONSTRUCTION OF THE BASE, SHELL AND CORE
1.1    Construction of Base, Shell and Core. Landlord shall construct, at its
sole cost and expense, and without deduction from the "Improvement Allowance,"
as defined in Section 2.1, below, the base, shell, and core of the Building
(collectively, the "Base, Shell and Core"), which Base, Shell and Core shall be
in compliance with applicable Law (including all path of travel requirements) to
the extent necessary for Landlord to obtain a certificate of occupancy,
temporary certificate of occupancy, or a fully signed off job card from the City
with a City punch-list (collectively, a "CofO"), for the Base, Shell and Core,
substantially in accordance with the plans and specifications for the Base,
Shell and Core referenced in Schedule 1 attached hereto, and as modified, in
accordance with this Work Letter by "Tenant Minor Changes", "Landlord Minor
Changes," and "Compliance Changes" as those terms are defined below (the "Base
Building Plans"). Landlord shall, at Landlord's sole cost and expense (except as
otherwise set forth therein), cause the items set forth on Schedule 1A attached
hereto to be incorporated into the plans and specifications for the Base, Shell
and Core set forth on Schedule 1 attached hereto. Landlord hereby reserves the
right to modify the Base Building Plans, provided that such modifications do not
(i) materially adversely affect the quality of the construction of the Base,
Shell and Core, (ii) use materials, systems, or equipment materially lower in
quality, or (iii) materially and adversely affect the operation of the
Building's basic services (any of the foregoing (i) through (iii) being
"Material Modifications"); provided, however, except for "Compliance Changes"
performed in accordance with this Section 1.1, in no event shall Landlord modify
the Base Building Plans with respect to (x) Floor 61 being the top floor of the
Building, (y) the respective floors which each elevator bank serves (except as
otherwise set forth on Schedule 1A attached hereto), and (z) the elevator
systems, electrical systems, capacity of riser systems, HVAC systems, or the
bathroom toilet and urinal count on the floors of the Premises, which are part
of the Base, Shell and Core, in any manner that would adversely affect the
occupancy density (the "Occupancy Density") that is reasonably derivable from
the occupancy level that could be accommodated on a reasonable basis by the
original Base

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




Building Plans (collectively, "Landlord Minor Changes"). In addition, Landlord
reserves the right to modify the Base Building Plans if required by governmental
authorities to comply with applicable Laws ("Compliance Changes"); provided
that, Tenant shall have the right to approve the manner in which Compliance
Changes are effectuated, in Tenant's reasonable discretion, to the extent that
the Compliance Changes (a) affect the Occupancy Density or (b) result in a
Material Modification. Landlord shall be liable for all costs and expenses
attributable to all Landlord Minor Changes and Compliance Changes. Any changes
(other than Compliance Changes) to the Base Building Plans that affect Tenant's
Lobby Area, shall be subject to Tenant's approval, not to be unreasonably
withheld, conditioned or delayed.
1.2    Tenant Changes to Base, Shell and Core. Tenant shall have the right to
request additional changes to the Base Building Plans in writing, subject to
Landlord's reasonable approval, and provided that, (i) such modifications do not
materially adversely affect the quality of the Base, Shell and Core, (ii) such
modifications are consistent with the base building components of Comparable
Buildings, (iii) such changes do not materially adversely affect the LEED
certification for the Base, Shell and Core, which shall either consist of Gold
Core and Shell certification, or a higher certification selected by Landlord,
(iv) such changes only affect the floor or floors of the Premises (excluding the
ground floor of the Building), the Retail Space, or the Building Systems which
service the floors of the Premises, (v) such changes comply with applicable
Laws, (vi) such changes do not have a material adverse effect on the Building
Structure or the Building Systems and do not affect the exterior appearance of
the Building, and (vii) such changes will not materially affect the critical
path of construction of the Base, Shell and Core, the parties acknowledging that
any change that would delay the critical path of construction is material
(collectively, "Tenant Minor Changes"). Landlord recommends that Tenant deliver
notice requesting all Tenant Minor Changes pertaining to the Building Structure
to Landlord on or before October 1, 2014, and notice requesting all other Tenant
Minor Changes to Landlord on or before October 1, 2015; provided that submittal
by such dates by Tenant shall not effect Landlord's approval or disapproval
rights relating to such Tenant Minor Change. Landlord shall approve or
disapprove any proposed Tenant Minor Change within ten (10) business days after
receipt thereof and if Landlord fails to respond within such ten (10) business
day period, and Tenant gives Landlord another notice requesting a Tenant Minor
Change, and Landlord fails within five (5) business days to respond to such
request, such failure shall be deemed to be Landlord's approval of the proposed
Tenant Minor Change. If Landlord disapproves of any proposed Tenant Minor
Change, then Landlord shall state in reasonable detail its reasons for
disapproving the proposed Tenant Minor Change. Following any request by Tenant
for Tenant Minor Changes, Landlord shall promptly deliver to Tenant written
notice of the "Cost Estimate" (as hereinafter defined) of the costs that will be
incurred to implement the proposed Tenant Minor Change (a "Landlord's Change
Notice"). After receipt of Landlord's Change Notice, if Tenant advises Landlord
to proceed with the proposed Tenant Minor Change, then the proposed Tenant Minor
Change shall be incorporated into the Base Building Plans and the Base, Shell
and Core and the cost of each approved Tenant Minor Change shall be deducted
from the Improvement Allowance, subject to the "Deduction Cap" (as defined
below) within thirty (30) days after receipt of invoice, provided that the cost
paid by Tenant shall only include the items set forth in items (1)-(4), below.
If the actual cost incurred by Landlord to implement a Tenant Minor Change is
less than the amount actually paid by Tenant, then Landlord shall restore the
Improvement Allowance, provided in no event shall Landlord be obligated to
restore more than the amount actually paid by

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




Tenant with respect to such Tenant Minor Change. A "Cost Estimate" with respect
to any change shall be Landlord's reasonable estimate of the following: (1)
direct construction costs thereof, (2) related general contractor's general
conditions, overhead and general contractor's other indirect costs thereof (with
respect to which Landlord shall provide Tenant with adequate supporting
documentation for Tenant's confirmation), (3) the general contractor's fee,
which shall be the same fee being paid by Landlord to the Landlord GC for the
Tenant Minor Change, (4) design, permitting, testing, inspecting, engineering
and other indirect costs to be at Landlord's actual costs incurred, and (5)
Landlord's administrative or supervision fee equal to three percent (3%) of
items (1)-(4) for the first One Hundred Thousand and 00/100 Dollars
($100,000.00) of such items, and two percent (2%) of the amount of such items in
excess of the first One Hundred Thousand and 00/100 Dollars ($100,000.00). The
aggregate Cost Estimate of all Tenant Minor Changes deducted from the
Improvement Allowance shall not exceed a total of Fifteen and 00/100 Dollars
($15.00) per RSF of the Premises (the "Deduction Cap"), and Landlord shall
disapprove any proposed Tenant Minor Change in excess of such Deduction Cap.
1.3    Copies of Base Building Plan. Landlord and Tenant acknowledge and agree
that the Base Building Plans are not in final form as of the Effective Date.
Landlord shall deliver electronic copies to Tenant of all updated Base Building
Plans when the same are finalized (the "Construction Documents"). Tenant shall
have the right to reasonably review, and, if applicable and in accordance with
the terms of this Work Letter, reasonably approve, the Construction Documents
provided by Landlord; provided, however, Tenant may not withhold its approval to
the extent the Construction Documents are consistent with, and a natural and
logical progression of, the Base Building Plans, as the same may be modified by
Landlord or Tenant pursuant to the terms set forth herein.
1.4    Final Condition. Landlord shall cause the entire Premises and portions of
the Project to be in the Final Condition (as defined below) on the "Final
Condition Date," as that term is defined in this Section 1.4, below. The "Final
Condition" shall mean that (A) the Base, Shell and Core for the entire Premises
(i.e., all Phases of the Premises) has been substantially completed in a good
and workmanlike manner in accordance with the Base Building Plans and applicable
Laws to the extent necessary for Landlord to obtain a CofO for the Base, Shell
and Core, (B) without limiting the preceding clause (A), the items set forth on
Schedule 1D attached hereto have been completed, and (C) the Common Areas (other
than "Excluded Common Areas," as defined below), have been substantially
completed in accordance with the Base Building Plans and applicable Laws to the
extent necessary for Landlord to obtain a CofO for the Base, Shell and Core,
excluding the completion of customary "punch-list" items (the "Base Building
Punch List Items"), and (D) all other items set forth in the Lease or this Work
Letter which expressly must be completed as part of the Final Condition (or
expressly must be completed on or before the Final Condition Date) have been
substantially completed. For purposes of this Lease, the term "Final Condition
Date" shall mean the date upon which the Final Condition occurs. Landlord shall
provide Tenant with at least thirty (30) days prior notice of the Final
Condition. The Final Condition shall not be deemed to have been satisfied unless
and until Tenant has been provided with at least thirty (30) days prior notice
of the Final Condition (and the Final Condition Date for purposes of this
Section 1.4 shall be extended day-for-day until Tenant has been provided such
thirty (30) day notice). Notwithstanding the foregoing provisions of this
Section 1.4, Final Condition shall not include the substantial completion of the
Common Areas located outside of the Building (the "Excluded

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




Common Areas"). For purposes of clarification, Base Building Punch List Items,
and the Excluded Common Areas shall not include any items that would (I)
materially interfere with the operation of Tenant's business from the Premises
when the same commences or (II) prevent Tenant from obtaining a CofO for the
Premises. Without limiting the foregoing, the Final Condition shall not be
deemed to have occurred unless (i) the Building lobbies (including Tenant's
Lobby Area, but excluding any work to be performed by Tenant in Tenant's Lobby
Area) and Parking Structure are substantially completed in accordance with the
Base Buildings Plans and applicable Laws (excluding Base Building Punch List
Items), (ii) Tenant has access to and from the Building, the Premises and the
Parking Structure, (iii) Tenant has use of the Parking Structure, (iv) all
Building Systems serving the Premises are complete and Landlord is providing
services to the Premises in accordance with the requirements of the Lease, and
(v) Tenant may conduct its business from the Premises without material
interference. Furthermore, Landlord shall promptly and diligently proceed to
fully complete all Base Building Punch List Items and the Excluded Common Areas
in a manner calculated to minimize interference with the operation of Tenant's
business at the Premises. Landlord shall use commercially reasonable efforts to
complete the Excluded Common Areas within six (6) months after the Final
Condition Date. Landlord shall use commercially reasonable efforts to complete
the Base Building Punch List Items within thirty (30) days after the Final
Condition Date. If Landlord fails to complete the Base Building Punch List Items
and the portions of the Excluded Common Areas allowing entry into the Building
and adjacent to the entrances to the Building on or before September 1, 2017
(the "Outside Completion Date") (subject to extension for Final Condition Delays
(as defined below)), then (y) with respect to any Base Building Punchlist Items
located outside of the Premises and the portions of the Excluded Common Areas
allowing entry into the Building and adjacent to the entrances to the Building,
Tenant shall be entitled to an abatement of Base Rent in the amount of Two
Thousand Five Hundred and 00/100 Dollars ($2,500.00) for each day following the
Outside Completion Date up to the date upon which Landlord completes such items,
and (z) with respect to all Base Building Punchlist Items located within the
Premises Tenant shall have the right, pursuant to the TCCs of Section 19.6 of
the Lease, to complete such Base Building Punch List Items.
1.5    LEED Compliance. Landlord shall, at Landlord's sole cost and expense, use
commercially reasonable efforts to cause the Base, Shell and Core to be
compliant, at a minimum, with LEED Gold requirements under LEED 2009 Core &
Shell, and Landlord shall use commercially reasonable efforts, in accordance
with industry standards and practices, to achieve such certification within
twelve (12) months following the Phase 1 Lease Commencement Date, provided that
Tenant's use, the Improvements, and Tenant's requirement for electricity do not
materially affect Landlord's ability to obtain such certification. Landlord
shall provide Tenant with the LEED compliance checklist delineating the credits
Landlord intends to obtain. Landlord agrees to reasonably cooperate with Tenant
and, at Tenant's election, Tenant's consultants to provide the required
information, plans, specifications, documents, etc., for Tenant to obtain
certification for requirements under LEED Commercial Interiors with respect to
the Improvements. In order to facilitate Tenant obtaining LEED certification
with respect to the Improvements, Landlord shall cause the following items to be
incorporated into the Base, Shell and Core, so long as Tenant provides the
specifications for such items to Landlord and as long as the incorporation of
such items does not delay the critical path of construction of the Base, Shell,
and Core: (i) indoor water use to meet LEED v4.0 commercial interiors
requirements and (ii) minimum energy performance to meet LEED v4.0 commercial

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




interiors requirements (collectively, the "Tenant LEED Items"). Landlord shall
deduct from the Improvement Allowance the incremental increase between the cost
of causing the indoor water use and energy performance of the Base, Shell and
Core to be compliant with LEED Gold requirements under LEED 2009 Core & Shell
and the cost of incorporating the Tenant LEED Items into the Base, Shell and
Core.
1.6    Construction Schedule. Landlord represents and warrants that the
construction schedule for construction of the Base, Shell and Core attached
hereto as Schedule 2 (the "Schedule") is Landlord's presently anticipated
schedule for construction of the Base, Shell and Core and the occurrence of the
Final Condition Date. Landlord shall update and revise the Schedule, and
Landlord will provide Tenant, for informational purposes only, with such updates
and revisions at the weekly meetings described below in Section 4.2.5 to show
the percentage completion of each item, and identify new line items and deleted
line items. If Landlord reasonably estimates that the milestone dates set forth
in the Schedule last delivered to Tenant are inaccurate, then Landlord shall
promptly revise the Schedule and promptly deliver such revised Schedule to
Tenant. The Schedule is based upon the critical path method detailing critical
and non-critical activities, dependencies and float.
1.7    Inspection of Base, Shell and Core. Following the construction meetings
described in Section 4.2.5, below, or otherwise upon reasonable prior notice by
Tenant, Tenant shall have the right to inspect, monitor and confirm Landlord's
completion of the Base, Shell and Core and confirm that same are consistent with
permits and the Base Building Plans. Tenant shall have access to all Landlord’s
records, books, correspondence, instructions, drawings, receipts, vouchers,
memoranda and similar data relating to Tenant Minor Changes and "Tenant Cost
Items," as that term is defined below (collectively, the "Records"), and
Landlord shall preserve all such Records in its custody or control, for a period
of one (1) year following substantial completion of the Base, Shell and Core.
1.8    Warranties. Landlord's general contractor for the Base, Shell and Core
(the "Landlord's GC") shall, on commercially reasonable terms, guarantee to
Landlord that the Base, Shell and Core is free from any defects in workmanship
and materials for a period of not less than one (1) year from the date of
completion thereof. Landlord's GC shall be responsible, on commercially
reasonable terms, for the replacement or repair, without additional charge, of
all work done or furnished in accordance with its contract that shall become
defective within one (1) year after the completion of the work performed by such
contractor. The correction of such work shall include, on commercially
reasonable terms, without additional charge, all additional expenses and damages
incurred in connection with such removal or replacement of all or any part of
the Base, Shell and Core that may be damaged or disturbed thereby. All such
warranties or guarantees as to materials or workmanship of or with respect to
the Base, Shell and Core shall be contained in the contract on commercially
reasonable terms.
1.9    Milestones.
1.9.1    In the event Landlord has failed to (A) substantially complete the
installation of all the material load bearing elements of the foundation that
support the office tower portion of the Building (not including the
demobilization of the equipment) on or before June 15, 2015, (B) substantially
complete the four (4) structural concrete core walls at the sixth (6th) floor
level of the office tower portion of the Building on or before April 1, 2016,
(C) substantially complete the

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




topping off of the structural steel that supports the slab located at the top of
Floor 61 (not including the decorative crown of the Building) on or before April
15, 2017, or (D) cause the Final Condition Date to occur on or before April 1,
2018 (each a "Milestone") (all of which dates, shall be extended by virtue of
Final Condition Delays), then Tenant shall have the right to terminate this
Lease by written notice to Landlord ("Milestone Failure Termination Notice")
effective upon the date occurring five (5) business days following receipt by
Landlord of the Milestone Failure Termination Notice, in which event Landlord
shall return any prepaid rent and the L-C forthwith to Tenant.
Should each Milestone be satisfied prior to Tenant's exercise of the foregoing
applicable termination right, however, such termination right shall, in such
event, expire and be of no further force or effect upon completion of such
Milestone.
1.9.2    Upon any termination as set forth in this Section 1.9, Landlord shall
promptly return to Tenant any L-C delivered by Tenant to Landlord and thereafter
Landlord and Tenant shall be relieved from any and all liability to each other
resulting under this Lease. Tenant's rights to terminate this Lease, as set
forth in this Section 1.9, shall be Tenant's sole and exclusive remedy at law or
in equity for the failure of any of the Milestones to have not been satisfied by
the applicable Milestone Outside Date.
1.9.3    As used herein, the term "Tenant Delay" shall mean (i) the failure of
Tenant to timely approve or disapprove any matter requiring Tenant's approval
relating to the construction of the Base, Shell and Core; or (ii) unreasonable
(when judged in accordance with industry custom and practice) interference by
Tenant, its agents or Tenant Parties (except as otherwise allowed by this Work
Letter) with the substantial completion of the Base, Shell and Core and which
objectively preclude or delay the construction of the Base, Shell and Core and
the Final Condition.
1.9.4    As used herein, the term "Force Majeure Delay" shall mean only an
actual delay resulting from industry-wide strikes, fire, wind, damage or
destruction to the Building, explosion, casualty, flood, hurricane, tornado, the
elements, acts of God or the public enemy, sabotage, war, invasion,
insurrection, rebellion, civil unrest, riots, earthquakes, or actual,
industry-wide delay affecting all similar works of construction in the vicinity
of the Building, including by reason of regulation or order of any governmental
agency; provided, however, in no event shall the total days of Force Majeure
Delay exceed eighteen (18) full calendar months.
1.9.5    The terms "Tenant Delay" and "Force Majeure Delay" are collectively
referred to herein as "Final Condition Delays". If Landlord contends that a
Final Condition Delay has occurred, Landlord shall notify Tenant in writing of
(i) the event which constitutes such Final Condition Delay and (ii) the date
upon which such Final Condition Delay is anticipated to end. If such actions,
inaction or circumstance constituting Tenant Delay described in the notice set
forth in (i) above of this Section 1.9.5 of this Work Letter (the "Final
Condition Delay Notice") are not cured by Tenant within one (1) business day of
Tenant's receipt of the Final Condition Delay Notice and if such action,
inaction or circumstance otherwise qualify as a Tenant Delay, then a Tenant
Delay shall be deemed to have occurred commencing as of the date of Tenant's
receipt of the Final Condition Delay Notice and ending as of the date such delay
ends.

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




1.10    Delivery of the Phase 1 Premises. If the Final Condition Date has not
occurred on or before August 1, 2017 (the "Phase 1 Premises Late Delivery Date
A"), subject to extension by virtue of Final Condition Delays, then Tenant shall
be entitled to a day-for-day abatement of Base Rent and Tenant's Share of Direct
Expenses attributable to the Phase 1 Premises for each day following the Phase 1
Premises Late Delivery Date A until the earlier to occur of: (i) the Final
Condition Date, and (ii) August 31, 2017. If the Final Condition Date has not
occurred on or before August 31, 2017 (such day being the "Phase 1 Premises Late
Delivery Date-B"), subject to extension by virtue of Final Condition Delays,
Tenant shall be entitled to an abatement of Base Rent and Tenant's Share of
Direct Expenses equal to twice the per diem Base Rent and Tenant's Share of
Direct Expenses attributable to the Phase 1 Premises for each day following the
Phase 1 Premises Late Delivery Date-B until the Final Condition Date (the
abatements described herein with regard to the Phase 1 Premises are referred to
herein, collectively, as the "Phase 1 Premises Final Condition Late Delivery
Date Abatements"). Tenant shall immediately apply any accrued Phase 1 Premises
Final Condition Late Delivery Date Abatements against payments of Rent as they
become due.
1.11    Delivery of the Phase 2 Premises. If the Final Condition Date has not
occurred on or before February 1, 2018 (the "Phase 2 Premises Late Delivery Date
A"), subject to extension by virtue of Final Condition Delays, then Tenant shall
be entitled to a day-for-day abatement of Base Rent and Tenant's Share of Direct
Expenses attributable to the Phase 2 Premises for each day following the Phase 2
Premises Late Delivery Date A until the earlier to occur of: (i) the Final
Condition Date, and (ii) February 28, 2018. If the Final Condition Date has not
occurred on or before February 28, 2018 (such day being the "Phase 2 Premises
Late Delivery Date-B"), subject to extension by virtue of Final Condition
Delays, Tenant shall be entitled to an abatement of Base Rent and Tenant's Share
of Direct Expenses equal to twice the per diem Base Rent and Tenant's Share of
Direct Expenses attributable to the Phase 2 Premises for each day following the
Phase 2 Premises Late Delivery Date-B until the Final Condition Date (the
abatements described herein with regard to the Phase 2 Premises are referred to
herein, collectively, as the "Phase 2 Premises Final Condition Late Delivery
Date Abatements"). Tenant shall immediately apply any accrued Phase 2 Premises
Final Condition Late Delivery Date Abatements against payments of Rent as they
become due.
1.12    Delivery of the Phase 3 Premises. If the Final Condition Date has not
occurred on or before June 1, 2018 (the "Phase 3 Premises Late Delivery Date
A"), subject to extension by virtue of Final Condition Delays, then Tenant shall
be entitled to a day-for-day abatement of Base Rent and Tenant's Share of Direct
Expenses attributable to the Phase 3 Premises for each day following the Phase 3
Premises Late Delivery Date A until the earlier to occur of: (i) the Final
Condition Date, and (ii) June 30, 2018. If the Final Condition Date has not
occurred on or before June 30, 2018 (such day being the "Phase 3 Premises Late
Delivery Date-B"), subject to extension by virtue of Final Condition Delays,
Tenant shall be entitled to an abatement of Base Rent and Tenant's Share of
Direct Expenses equal to twice the per diem Base Rent and Tenant's Share of
Direct Expenses attributable to the Phase 3 Premises for each day following the
Phase 3 Premises Late Delivery Date-B until the Final Condition Date (the
abatements described herein with regard to the Phase 3 Premises are referred to
herein, collectively, as the "Phase 3 Premises Final Condition Late Delivery
Date Abatements"). Tenant shall immediately apply any accrued Phase 3 Premises
Final Condition Late Delivery Date Abatements against payments of Rent as they
become due.

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




1.13    Delivery of the Phase 4 Premises. If the Final Condition Date has not
occurred on or before October 1, 2018 (the "Phase 4 Premises Late Delivery Date
A"), subject to extension by virtue of Final Condition Delays, then Tenant shall
be entitled to a day-for-day abatement of Base Rent and Tenant's Share of Direct
Expenses attributable to the Phase 4 Premises for each day following the Phase 4
Premises Late Delivery Date A until the earlier to occur of: (i) the Final
Condition Date, and (ii) October 31, 2018. If the Final Condition Date has not
occurred on or before October 31, 2018 (such day being the "Phase 4 Premises
Late Delivery Date-B"), subject to extension by virtue of Final Condition
Delays, Tenant shall be entitled to an abatement of Base Rent and Tenant's Share
of Direct Expenses equal to twice the per diem Base Rent and Tenant's Share of
Direct Expenses attributable to the Phase 4 Premises for each day following the
Phase 4 Premises Late Delivery Date-B until the Final Condition Date (the
abatements described herein with regard to the Phase 4 Premises are referred to
herein, collectively, as the "Phase 4 Premises Final Condition Late Delivery
Date Abatements"). Tenant shall immediately apply any accrued Phase 4 Premises
Final Condition Late Delivery Date Abatements against payments of Rent as they
become due.
1.14    Delivery of the Phase 5 Premises. If the Final Condition Date has not
occurred on or before February 1, 2019 (the "Phase 5 Premises Late Delivery Date
A"), subject to extension by virtue of Final Condition Delays, then Tenant shall
be entitled to a day-for-day abatement of Base Rent and Tenant's Share of Direct
Expenses attributable to the Phase 5 Premises for each day following the Phase 5
Premises Late Delivery Date A until the earlier to occur of: (i) the Final
Condition Date, and (ii) February 28, 2019. If the Final Condition Date has not
occurred on or before February 28, 2019 (such day being the "Phase 5 Premises
Late Delivery Date-B"), subject to extension by virtue of Final Condition
Delays, Tenant shall be entitled to an abatement of Base Rent and Tenant's Share
of Direct Expenses equal to twice the per diem Base Rent and Tenant's Share of
Direct Expenses attributable to the Phase 5 Premises for each day following the
Phase 5 Premises Late Delivery Date-B until the Final Condition Date (the
abatements described herein with regard to the Phase 5 Premises are referred to
herein, collectively, as the "Phase 5 Premises Final Condition Late Delivery
Date Abatements"). Tenant shall immediately apply any accrued Phase 5 Premises
Final Condition Late Delivery Date Abatements against payments of Rent as they
become due.
1.15    Tenant Cost Items and Tenant Construction Items. Notwithstanding
anything to the contrary set forth herein, Landlord shall provide, construct and
install the items set forth on Schedule 1B attached hereto as part of the Base,
Shell and Core but at Tenant's cost and expense even if the same are set forth
on the Base Building Plans ("Tenant Cost Items"). Tenant shall be charged the
same cost as Landlord incurs for the Tenant Cost Items or any items supplied by
Landlord in connection with the Tenant Construction Items, and such costs shall
be deducted from the Improvement Allowance. Schedule 1C attached hereto sets
forth the items that Tenant shall construct, the cost of which shall be deducted
from the Improvement Allowance, even if the items are set forth on the Base
Building Plans (the "Tenant Construction Items").
SECTION 2

IMPROVEMENTS

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




2.1    Improvement Allowance. Tenant shall be entitled to a one-time improvement
allowance (the "Improvement Allowance"), in the amount set forth in Section 13
of the Summary, for "Improvement Allowance Items," as that term is defined
below. Not less than $50.00 per rentable square foot shall be spent on each
floor of the Premises that Tenant constructs. Notwithstanding the foregoing or
any contrary provision of this Lease, except as expressly set forth in the
Lease, all Improvements shall be deemed Landlord's property under the terms of
this Lease. Any unused portion of the Improvement Allowance applicable to
Tranche 1 remaining as of the second (2nd) anniversary of the Phase 2 Lease
Commencement Date shall remain with Landlord and Tenant shall have no further
right thereto and any unused portion of the Improvement Allowance applicable to
Tranche 2 remaining as of the second (2nd) anniversary of the Phase 3 Lease
Commencement Date shall remain with Landlord and Tenant shall have no further
right thereto.
2.2    Disbursement of the Improvement Allowance.
2.2.1    Improvement Allowance Items. Except as otherwise set forth in this Work
Letter, the Improvement Allowance shall be disbursed by Landlord only for the
following items and costs (collectively the "Improvement Allowance Items"):
2.2.1.1      Payment of the fees of the "Architect" and the "Engineers," as
those terms are defined in Section 3.1 of this Work Letter (provided, that no
more than $10.00 per rentable square foot of the Premises may be disbursed from
the Improvement Allowance for such fees), and payment of the fees incurred by,
and the cost of documents and materials supplied by, Landlord and Landlord's
consultants in connection with the preparation and review of the "Construction
Drawings," as that term is defined in Section 3.1 of this Work Letter;
2.2.1.2      The payment of plan check, permit and license fees relating to
construction of the Improvements, and the cost of any third-party project
management fees, if applicable, incurred by Tenant;
2.2.1.3      The cost of construction of the permanently affixed improvements,
including, without limitation, testing and inspection costs, and contractors'
fees and general conditions;
2.2.1.4      The cost of any changes to the Construction Drawings or
Improvements required by all applicable building codes (the "Code");
2.2.1.5      The cost of the "Coordination Fee," as that term is defined in
Section 4.2.2.1 of this Work Letter;
2.2.1.6      Sales and use taxes;
2.2.1.7      The cost of connecting the Premises to the Building's energy
management systems;
2.2.1.8    the costs of installing Tenant's cabling in the Premises (not to
exceed $8.00 per RSF)

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




2.2.1.9    The cost of installation of (i) Water Sensors and the Submetering
Equipment, (ii) any Electrical Upgrades, (iii) any Tenant's Signage, (iv) any
Supplemental HVAC units, (v) any Lobby Wall Work, and (vi) the Lobby Desk;
2.2.1.10 Tenant Minor Changes; and
2.2.1.11 Tenant Cost Items and Tenant Construction Items.
2.2.2    Disbursement of Improvement Allowance. During the construction of the
Improvements, Landlord shall make monthly disbursements of the Improvement
Allowance for Improvement Allowance Items and shall authorize the release of
monies as follows. Notwithstanding anything set forth in any other provision of
this Lease or this Work Letter to the contrary, all costs of the Lobby Wall Work
(if completed prior to the Phase 1 Lease Commencement Date), the Water Sensors,
the Submetering Equipment, the Electrical Upgrades, Tenant Minor Changes, Tenant
Cost Items, Tenant Construction Items, LEED Compliance and all other items the
cost of which is identified in this Lease or Work Letter to be deducted from the
Improvement Allowance, shall be deducted solely from the Improvement Allowance
and such costs in the aggregate shall not exceed the amount of the Improvement
Allowance and/or the Deduction Cap, to the extent applicable.
2.2.2.1      Monthly Disbursements. On or before the twentieth (20th) day of
each calendar month (or such other date as Landlord may designate), Tenant may
deliver following the Effective Date to Landlord: (i) a request for payment, in
a form to be provided by Landlord, certified by the Architect, showing the
schedule, by trade, of percentage of completion of the Improvements in the
Premises, detailing the portion of the work completed for which payment is
requested and the portion not completed; (ii) invoices from all of "Tenant's
Agents," as that term is defined in Section 4.1.2 of this Work Letter, for labor
rendered and materials delivered to the Premises and services provided to Tenant
for which payment is requested; and (iii) executed mechanic's lien releases from
all of Tenant's Agents who are entitled to file mechanic's liens which shall
comply with the appropriate provisions of California Civil Code Sections 8132,
8134, 8136 and 8138; which lien releases shall be conditional with respect to
the requested payment amounts and unconditional with respect to payment amounts
previously disbursed by Landlord. Thereafter, Landlord shall deliver a check to
Tenant made payable to Tenant, in payment of the lesser of: (A) the amounts so
requested by Tenant, as set forth in this Section 2.2.2.1, above, and (B) the
balance of any remaining available portion of the Improvement Allowance.
Landlord's payment of such amounts shall not be deemed Landlord's approval or
acceptance of the work furnished or materials supplied as set forth in Tenant's
payment request. Tenant shall, at Tenant's election, have the right to submit
applications for disbursement of the Improvement Allowance, (a) for any full
floor of the Premises, (b) for an entire Phase of the Premises, or (c) for the
entire Premises. Tenant shall be entitled to deliver requests for disbursements
pursuant to this Section 2.2.2.1 less often than monthly at Tenant's election.
2.2.2.2      Completion of the Improvements. Subject to the provisions of this
Work Letter, following completion of the Improvements for the applicable floor
or Phase of the Premises, or the entire Premises, as applicable, Tenant shall
deliver (or cause to be delivered) to Landlord, to the extent not previously
provided pursuant to Section 2.2.2.1 above: (i) signed permits

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




for all Improvements completed within such floor or Phase of the Premises or the
entire Premises, as applicable, (ii) executed mechanic's lien releases from all
of Tenant's Agents who are entitled to file mechanic's liens which shall comply
with the appropriate provisions of California Civil Code Sections 8132, 8134,
8136 and 8138; which lien releases shall be conditional with respect to the
requested payment amounts and unconditional with respect to payment amounts
previously disbursed by Landlord, (iii) a "Certificate of Substantial
Completion" for the applicable floor or Phase of the Premises or the entire
Premises, as applicable, in a form reasonably acceptable to Landlord from the
Architect, certifying that the construction of the Improvements in such floor or
Phase of the Premises or the entire Premises, as applicable, has been
substantially completed, (iv) a "close-out package" for such floor or Phase of
the Premises or the entire Premises, as applicable, in both paper and electronic
forms (including, as-built drawings, operations and maintenance manuals for all
of Tenant's equipment and systems, and final record CADD files for the
associated plans, warranties and guarantees from all contractors, subcontractors
and material suppliers, and an independent air balance report); and (v) the CofO
issued to Tenant with respect to such floor or Phase of the Premises or the
entire Premises, as applicable. Whether or not Landlord has disbursed the entire
Improvement Allowance, in the event Landlord determines that substandard work
exists which materially adversely affects the mechanical, electrical, plumbing,
HVAC, life-safety or other systems of the Building, the curtain wall of the
Building, the structure or exterior appearance of the Building, then Tenant
shall promptly commence and thereafter diligently pursue the correction of such
substandard work at Tenant's expense.
2.2.2.3      Other Terms. Landlord shall only be obligated to make disbursements
from the Improvement Allowance to the extent costs are incurred by Tenant for
Improvement Allowance Items.
2.3    Building Standards. Landlord has established specifications for certain
Building standard components (the "Building Standards") to be used in the
construction of the Tenant Improvements in the Premises, which certain Building
Standards are attached hereto as Schedule 3 attached hereto. The quality of
Improvements shall be equal to or of greater quality than the quality of the
Building Standards, provided that certain Tenant Improvements shall comply with
certain the Building Standards noted therein as "mandatory". Notwithstanding any
provision in the Lease, this Work Letter, or the Building Standards to the
contrary, in no event shall Tenant be required to install shades on the windows
of the Retail Space.
2.4    Water Sensors. In connection with the construction of the Improvements
pursuant to the terms of this Work Letter, Tenant shall, at Tenant's sole cost
and expense (which shall be deducted from the Improvement Allowance in
accordance with the provisions of Section 2.2 of this Work Letter), install
web-enabled wireless water leak sensor devices designed to alert Tenant on a
twenty-four (24) hour, seven (7) day per week basis if a water leak is occurring
in the Premises ("Water Sensors").
2.5    Excluded TI Costs. The following costs and expenses relating to the
Improvements shall be borne by Landlord at no cost to Tenant and not as part of
the Improvement Allowance: (i) costs incurred in connection with the design or
construction of the Base, Shell and Core (except the cost of Tenant Minor
Changes, Tenant Cost Items, and Tenant Construction Items) and any other

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




work to the Project other than the Improvements; (ii) costs for which Landlord
receives reimbursement from others, including, without limitation, insurers,
bonding companies or sureties (if any), and warrantors (Landlord shall use
commercially reasonable efforts to maximize the amount of all such
reimbursements to which it is entitled); (iii) additional costs and expenses
incurred by Landlord on account of any of Landlord's contractor's or
subcontractor's construction defects; (iv) costs arising from or in connection
with the presence of Hazardous Materials in, on or under the Project; (v) liens,
penalties and late charges attributable to Landlord's failure to pay, when
required, any costs or fees required to be paid by Landlord pursuant to any
contract to which Landlord is a party, except to the extent the foregoing are
attributable to Tenant's failure to perform any of Tenant's obligations pursuant
to this Work Letter; (vi) Base, Shell and Core restoration costs in excess of
insurance proceeds as a consequence of casualties; (vii) costs associated with
bonding any of Landlord's contractors, subcontractors or vendors; (viii)
attorneys', experts' and other fees and costs in connection with disputes
attributable to Landlord's failure to timely perform its covenants, obligations
and agreements to which Landlord is a party; (ix) the cost of any changes
necessary to correct violations of the Base, Shell and Core with the Base
Building Plans and violations of Law; (x) costs of Landlord Minor Changes and
Compliance Changes; and (xi) wages, labor and overhead for overtime or premium
time incurred by or on behalf of Landlord (other than such costs incurred by
Landlord for implementation of any Tenant Minor Changes to prevent such changes
from delaying the critical path of construction of the Base, Shell and Core if
such costs for wages, labor and overhead for overtime or premium time incurred
by or on behalf of Landlord are set forth in the Cost Estimate).
2.6    Failure to Disburse Tenant Improvement Allowance. If Landlord fails to
timely fulfill its obligation to fund any portion of the Improvement Allowance,
Tenant shall be entitled to deliver notice (the "Payment Notice") thereof to
Landlord and to any mortgage or trust deed holder of the Building whose identity
and address have been previously provided to Tenant. If Landlord still fails to
fulfill any such obligation within twenty (20) business days after Landlord's
receipt of the Payment Notice from Tenant and if Landlord fails to deliver
notice to Tenant within such twenty (20) business day period explaining
Landlord's proper good-faith reasons that Landlord believes that the amounts
described in Tenant's Payment Notice are not due and payable by Landlord
("Refusal Notice"), Tenant shall be entitled to offset the amount so owed to
Tenant by Landlord but not paid by Landlord (or if Landlord delivers a Refusal
Notice but only with respect to a portion of the amount set forth in the Payment
Notice and Landlord fails to pay such undisputed amount as required by the next
succeeding sentence, the undisputed amount so owed to Tenant) with interest at
the Interest Rate from the date due (i.e. the date payable under Sections
2.2.2.1 or 2.2.2.2 above) until the date of offset, against Tenant's next
obligations to pay Rent. Notwithstanding the foregoing, Landlord hereby agrees
that if Landlord delivers a Refusal Notice disputing a portion of the amount set
forth in Tenant's Payment Notice, in order for the Refusal Notice to be valid,
Landlord shall pay to Tenant, concurrently with the delivery of the Refusal
Notice, the undisputed portion of the amount set forth in the Payment Notice.
However, if Tenant is in monetary default under Section 19.1 of the Lease at the
time that such offset would otherwise be applicable, Tenant shall not be
entitled to such offset until such default is cured. If Landlord delivers a
Refusal Notice, and if Landlord and Tenant are not able to agree on the disputed
amounts to be so paid by Landlord, if any, within ten (10) days after Tenant's
receipt of a Refusal Notice, Tenant may submit such dispute to arbitration in
accordance with the TCCs of Section 6.7 of this Work Letter. If Tenant prevails
in any such

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




arbitration (after all applicable rights have expired), Tenant shall be entitled
to apply such arbitration award with interest at the Interest Rate from the date
due (i.e. the date payable under Sections 2.2.2.1 or 2.2.2.2 above) until the
date of offset as a credit against Tenant's obligations to pay Rent.
2.7    Internal Staircase. Landlord hereby agrees that Tenant shall have the
right to construct, as part of the Improvements in accordance with this Work
Letter or as an Alteration in accordance with Article 8 of the Lease, an
internal staircase (the "Staircase") between contiguous floors of the Premises
(including any First Offer Space leased by Tenant). Landlord shall cooperate
with Tenant's Architect or Engineers during construction of the Base, Shell and
Core to identify specific locations within each floor of the Premises that would
be best suited for construction of Staircase(s). The installation of such
Staircase shall be subject to all of the terms and conditions of this Work
Letter. In addition, without limiting Tenant's obligation to remove other
Improvements or Alterations pursuant to the terms and conditions of the Lease
and/or this Work Letter, prior to the expiration or earlier termination of this
Lease, Tenant shall remove the Staircase and restore all portions of the
Building and finishes affected by such removal, including, without limitation,
(i) replacing the pan decking between the applicable floors of the Building,
(ii) replacing all ceiling components (e.g., drop ceiling, grids, lights, HVAC,
fire sprinklers, fire/life safety devices and utilities lines), as applicable,
in the affected area(s), (iii) replacing any relocated HVAC main distribution
ducts, except for electrical, communication and plumbing lines that were
re-routed when the Staircase was installed ("Re-Routed Lines"), which Re-Routed
Lines may remain in place, (iv) applying new concrete at the point of connection
of the Staircase to the applicable floors of the Building, (v) applying new fire
proofing, (vi) retaining a contractor designated by Landlord to perform deputy
inspection as required by all applicable building codes, and (vii) if necessary
in Landlord's reasonable discretion, providing beam reinforcement to the extent
that the installation of the Staircase removed or otherwise adversely modified
such reinforcement, or to the extent required in order to comply with applicable
Laws then in effect (collectively, the "Staircase Removal Requirements").
Tenant's obligations under the Staircase Removal Requirements shall survive the
expiration or earlier termination of the Lease. Notwithstanding the foregoing,
Tenant shall have the right, upon written notice to Landlord, to request that
Landlord perform such Staircase Removal Requirements and charge the actual cost
thereof, including Landlord's administrative or supervision fee equal to three
percent (3%) of the first One Hundred Thousand and 00/100 Dollars ($100,000.00)
of such costs, and two percent (2%) of the amount of such costs in excess of the
first One Hundred Thousand and 00/100 Dollars ($100,000.00), to Tenant.
SECTION 3

CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner designated by Tenant and reasonably approved by
Landlord, such approval not to be unreasonably withheld, conditioned or delayed
(the "Architect") to prepare the "Construction Drawings," as that term is
defined in this Section 3.1. Landlord shall approve or reasonably disapprove any
architect/space planner proposed by Tenant within five (5) business days. If
Landlord fails to timely respond to Tenant, and Tenant gives Landlord another
five (5) business day notice requesting Landlord's response, and Landlord fails
to respond within such five (5) business day

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




period, such failure shall be deemed to be Landlord's approval of the proposed
architect/space planner. Tenant shall retain engineering consultants reasonably
approved by Landlord (the "Engineers") to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC, life safety, and sprinkler work in the Premises, which work is not part of
the Base, Shell and Core, provided that Tenant shall retain the mechanical,
electrical, plumbing, and life safety engineers that have been retained by
Landlord in connection with the Base, Shell, and Core construction. Landlord
shall approve or reasonably disapprove any Engineers proposed by Tenant within
five (5) business days. If Landlord fails to timely respond to Tenant, and
Tenant gives Landlord another five (5) business day notice requesting Landlord's
response, and Landlord fails to respond with such five (5) business day period,
such failure shall be deemed Landlord's approval of the proposed Engineers. The
plans and drawings to be prepared by Architect and the Engineers hereunder shall
be known collectively as the "Construction Drawings." The Construction Drawings
may be prepared and submitted to Landlord independently for each floor or Phase
of the Premises, and Landlord shall review the Construction Drawings as so
submitted. All Construction Drawings shall comply with the industry standard
drawing format and specifications and shall be subject to Landlord's approval,
which shall not be withheld except in the case of a "Design Problem," as that
term is defined below. Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the Base Building
Plans, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith. Landlord's review
of the Construction Drawings as set forth in this Section 3, shall be for its
sole purpose and shall not imply Landlord's review of the same, or obligate
Landlord to review the same, for quality, design, Code compliance or other like
matters. Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord's space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings. A "Design Problem" is defined as, and will be deemed to exist if such
Improvements may (i) affect the exterior appearance of the Building; (ii)
adversely affect the Building Structure; (iii) adversely affect the Building
Systems; (iv) fail to comply with applicable Laws; or (v) fail to comply with
the Building Standards.
3.2    Final Space Plan. Tenant shall supply Landlord with four (4) hard copies
of its final space plan for each floor or Phase of the Premises, along with
other renderings or illustrations reasonably required by Landlord, to allow
Landlord to understand Tenant's design intent for the Premises before any
architectural working drawings or engineering drawings have been commenced, and
concurrently with Tenant's delivery of such hard copies, Tenant shall send to
Landlord via electronic mail one (1) .pdf electronic copy of such final space
plan. The final space plan for each floor of the Premises (each, a "Final Space
Plan") shall include a layout and designation of all offices, rooms and other
partitioning, their intended use, and equipment to be contained therein.
Landlord shall advise Tenant within five (5) business days after Landlord's
receipt of a Final Space Plan if there is a Design Problem with respect to such
Final Space Plan (setting forth in reasonable detail Landlord's reasons for
believing a Design Problem exists) otherwise Landlord shall approve such Final
Space Plan within such five (5) business day period. If Landlord fails to
respond within such five (5) business day period, then Tenant shall have the
right to deliver a second notice to

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




Landlord requesting Landlord's approval of such Final Space Plan (which second
notice shall include a copy of such Final Space Plan), and if Landlord fails to
respond within three (3) business day following Landlord's receipt of such
second notice then Landlord shall be deemed to have approved the applicable
Final Space Plan. In addition, Landlord shall not disapprove any portion of the
Final Space Plan which is logically consistent with any portion of the Final
Space Plan previously approved by Landlord for any similar Improvements for any
other floor or Phase of the Premises. If Landlord advises Tenant that a Design
Problem exists with respect to a Final Space Plan, Tenant shall cause the
applicable Final Space Plan to be revised to correct such Design Problem.
Landlord shall approve any re-submittal of a Final Space Plan within three (3)
business days after receipt thereof and Landlord's failure to respond within
such three (3) business day period shall be deemed to be Landlord's approval of
such Final Space Plan.
3.3    Final Working Drawings. Upon Landlord's approval (or deemed approval) of
the Final Space Plan, Tenant shall cause the Architect and the Engineers to
complete the architectural and engineering drawings for the applicable floor or
Phase of the Premises, and Architect shall compile a fully coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings
in a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits (collectively, the "Final Working Drawings") and
shall submit the same to Landlord for Landlord's approval. Tenant shall supply
Landlord with four (4) hard copies signed by Tenant of the Final Working
Drawings, and concurrently with Tenant's delivery of such hard copies, Tenant
shall send to Landlord via electronic mail one (1) pdf electronic copy of such
Final Working Drawings. Landlord shall advise Tenant within fifteen (15)
business days after Landlord's receipt of the Final Working Drawings if there is
a Design Problem with respect to such Final Working Drawings (setting forth in
reasonable detail Landlord's reasons for believing a Design Problem exists)
otherwise Landlord shall approve such Final Working Drawings within such fifteen
(15) business day period. If Landlord fails to respond within such fifteen (15)
business day period, then Tenant shall have the right to deliver a second notice
to Landlord requesting Landlord's approval of such Final Working Drawings (which
second notice shall include a copy of such Final Working Drawings), and if
Landlord fails to respond within five (5) business day following Landlord's
receipt of such second notice then Landlord shall be deemed to have approved the
applicable Final Working Drawings. In addition, Landlord shall not disapprove
any portion of the Final Working Drawings which is logically consistent with
either (i) the Final Space Plan corresponding to such Final Working Drawings or
(ii) the Final Working Drawings or the Approved Working Drawings for any other
similar Improvements for any floor or Phase of the Premises previously approved
(or deemed approved) by Landlord. If Landlord advises Tenant that a Design
Problem exists with respect to any Final Working Drawings, Tenant shall cause
the applicable Final Working Drawings to be revised to correct such Design
Problem. Landlord shall approve any re-submittal of Final Working Drawings
within five (5) business days after receipt thereof and Landlord's failure to
respond within such five (5) business day period shall be deemed to be
Landlord's approval of such Final Working Drawings. At the time Landlord gives
its approval to any Final Working Drawings, upon specific request by Tenant,
Landlord shall notify Tenant in writing of whether any of the Improvements set
forth in such Final Working Drawings are Specialty Improvements. If Landlord
fails to so notify Tenant, then none of the Improvement set forth in such Final
Working Drawings shall be deemed to be Specialty Improvements for purposes of
this Lease.

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




3.4    Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord in accordance with Section 3.3, above, prior to the commencement of
construction of each floor or Phase of the Premises by Tenant. The Final Work
Drawings as approved by Landlord for each floor or Phase of the Premises shall
be referred to herein as the "Approved Working Drawings". Tenant may submit the
Final Working Drawings to the appropriate municipal authorities for all
applicable building permits prior to Landlord's approval thereof. Tenant hereby
agrees that neither Landlord nor Landlord's consultants shall be responsible for
obtaining any building permit or CofO for the Premises (excluding the Base,
Shell and Core thereof) and that obtaining the same shall be Tenant's
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit or CofO. No changes,
modifications or alterations in the Approved Working Drawings ("Changes") may be
made without the prior written consent of Landlord, which consent may not be
unreasonably withheld; provided, that Tenant shall have the right to modify the
Approved Working Drawings without Landlord's consent if such modifications do
not constitute a Design Problem. Landlord shall advise Tenant within three (3)
business days after Landlord's receipt of a Change request if there is a Design
Problem with respect to such Change request otherwise Landlord shall approve
such Change Request within such three (3) business day period. In addition,
Landlord shall not disapprove any Change to a floor of the Premises which
Landlord has previously approved with respect to another floor of the Premises.
If Landlord fails to respond within such three (3) business day period, then
Tenant shall have the right to deliver a second notice to Landlord requesting
Landlord's approval of such Change (which second notice shall include a copy of
such Change), and if Landlord fails to respond within two (2) business day
following Landlord's receipt of such second notice then Landlord shall be deemed
to have approved the applicable Change. If Landlord advises Tenant that a Design
Problem exists with respect to a Change request, Tenant shall cause the
applicable Change request to be revised to correct such Design Problem. Landlord
shall approve any re-submittal of a Change Request within two (2) business days
after receipt thereof and Landlord's failure to respond within such two (2)
business day period shall be deemed to be Landlord's approval of such Change
request.
3.5    Electronic Approvals. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, Landlord may, in Landlord's sole and
absolute discretion, transmit or otherwise deliver any of the approvals required
under this Work Letter via electronic mail to Tenant's representative identified
in Section 6.1 of this Work Letter, or by any of the other means identified in
Section 29.18 of this Lease.
SECTION 4

CONSTRUCTION OF THE IMPROVEMENTS
4.1    Tenant's Selection of Contractors.
4.1.1    The Contractor. A general contractor (" TI Contractor") selected by
Tenant and approved by Landlord, such approval not to be unreasonably withheld,
conditioned or delayed, shall be retained by Tenant to construct the
Improvements. Landlord shall approve or reasonably disapprove any general
contractor proposed by Tenant within three (3) business days. If Landlord

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




fails to respond within such three (3) business day period, then Tenant shall
have the right to deliver a second notice to Landlord requesting Landlord's
approval of general contractor proposed by Tenant (which second notice shall
include the name of such general contractor proposed by Tenant), and if Landlord
fails to respond within two (2) business day following Landlord's receipt of
such second notice then Landlord shall be deemed to have approved such general
contractor proposed by Tenant.
4.1.2    Tenant's Agents. All subcontractors and laborers used by Tenant
together with the TI Contractor, Architect, Engineers and any other consultants
retained by Tenant shall be referred to herein collectively as "Tenant's
Agents", Tenant's subcontractors must be approved by Landlord such approval not
to be unreasonably withheld, conditioned or delayed, provided that Tenant shall
retain the Building system controls, fire life-safety, and test & balance
subcontractors that have been retained by Landlord in connection with the Base,
Shell, and Core construction. Landlord shall approve or reasonably disapprove
any such subcontractors proposed by Tenant within three (3) business days. If
Landlord fails to respond within such three (3) business day period, then Tenant
shall have the right to deliver a second notice to Landlord requesting
Landlord's approval of the subcontractor proposed by Tenant (which second notice
shall include the name of such general contractor proposed by Tenant), and if
Landlord fails to respond within two (2) business day following Landlord's
receipt of such second notice then Landlord shall be deemed to have approved
such subcontractor proposed by Tenant.
4.2    Construction of Improvements by Tenant's Agents.
4.2.1    Construction Contract; Cost Budget. Prior to the commencement of the
construction of the Improvements for any floor or Phase of the Premises, a copy
of its construction contract with Contractor (the "Contract") shall be delivered
to Landlord, which Contract shall include commercially reasonable warranties,
guarantees, indemnities, insurance provisions, and representations and
warranties applicable to the Contractor covering all work performed by
Contractor and its subcontractors and shall also include at least a ten percent
(10%) final retention. In addition, prior to the commencement of the
construction of the Improvements for any floor or Phase of the Premises, and
after Tenant has accepted all bids for the Improvements for such floor or Phase
of the Premises, Tenant shall provide Landlord with a detailed breakdown, by
trade, of the final costs to be incurred or which have been incurred, as set
forth more particularly in Sections 2.2.1.1 through 2.2.1.11, above, in
connection with the design and construction of the Improvements to be performed
by or at the direction of Tenant or the TI Contractor for such floor or Phase of
the Premises, which costs form a basis for the amount of the construction
contract for the Improvements for such floor of the Premises (the "Final
Costs"). In the event that the Final Costs exceed the amount of the Improvement
Allowance remaining as of the commencement of construction of the Improvements,
Tenant shall pay (or have previously paid the TI Contractor) a fraction of each
amount to be disbursed by Landlord pursuant to the terms of this Work Letter,
the numerator of which fraction shall equal the excess of the Final Costs over
the then remaining Improvement Allowance, and the denominator of which fraction
shall equal the Final Costs, and such payment by Tenant shall be a condition to
Landlord's obligation to pay any amounts of the Improvement Allowance. In the
event that, after the Final Costs have been delivered by Tenant to Landlord, the
costs relating to the design and construction of the Improvements shall change,
then the Final Costs shall be recalculated in accordance with the terms of the
immediately preceding sentence, and the

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




amounts to be disbursed by Landlord pursuant to the terms of this Work Letter
thereafter shall be accordingly adjusted so that Landlord's disbursements in the
aggregate pursuant to the terms of this Work Letter and Tenant's payments are
each proportionate to the adjusted Final Costs.
4.2.2    Tenant's Agents.
4.2.2.1      Landlord's General Conditions for Tenant's Agents and Improvement
Work. Tenant's and Tenant's Agent's construction of the Improvements shall
comply with the following: (i) the Improvements shall be constructed in
accordance with the Approved Working Drawings (as modified by any Changes); and
(ii) Tenant shall abide by the commercially reasonable Construction Rules and
Regulations and Tenant Construction Manual, promulgated by Landlord and provided
to Tenant prior to the Final Condition Date. Tenant shall pay a logistical
coordination fee (the "Coordination Fee") to Landlord in an amount equal to the
product of (a) Fifty Cents ($0.50), and (b) the total number of rentable square
feet in the Premises, which Coordination Fee shall be for all services relating
to the coordination of the construction of the Improvements and shall be
deducted from the Improvement Allowance on a Phase-by-Phase basis. In addition,
Tenant shall pay to Landlord an amount equal to any actual and reasonable
out-of-pocket third party costs for third party consultants expended by Landlord
in connection with the construction of the Improvements (not including any
Excluded TI Costs) within thirty (30) days after receipt of invoice together
with reasonable supporting evidence.
4.2.2.2      Intentionally Omitted.
4.2.2.3      Requirements of TI Contractor. TI Contractor shall guarantee to
Tenant and for the benefit of Landlord that the Improvements shall be free from
any defects in workmanship and materials for a period of not less than one (1)
year from the date of completion thereof. TI Contractor shall be responsible for
the replacement or repair, without additional charge, of all work done or
furnished in accordance with its contract that shall become defective within one
(1) year after the completion of the work performed by TI Contractor. All such
warranties or guarantees as to materials or workmanship of or with respect to
the Improvements shall be contained in the contract for the TI Contractor and
shall be written such that such guarantees or warranties shall inure to the
benefit of both Landlord and Tenant, as their respective interests may appear,
and can be directly enforced by either. Tenant covenants to give to Landlord any
assignment or other assurances which may be necessary to effect such right of
direct enforcement.
4.2.3    Governmental Compliance. The Improvements shall comply in all respects
with all Laws.
4.2.4    Inspection by Landlord. During construction, upon reasonable prior
notice, Landlord shall have the right to inspect the Improvements at reasonable
times, provided however, that Landlord's failure to inspect the Improvements
shall in no event constitute a waiver of any of Landlord's rights hereunder nor
shall Landlord's inspection of the Improvements constitute Landlord's approval
of the same. Should Landlord disapprove any portion of the Improvements as not
being in material accordance with the Approved Working Drawings, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved. Any defects or deviations in, and/or disapproval by Landlord of,
the Improvements shall be rectified by Tenant at no expense

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




to Landlord, provided however, that in the event Landlord determines that a
defect or deviation exists or disapproves of any matter in connection with any
portion of the Improvements and such defect, deviation or matter materially
adversely affects the mechanical, electrical, plumbing, HVAC or life-safety
systems of the Building, the structure or exterior appearance of the Building or
any other tenant's use of such other tenant's leased premises, following notice
to Tenant and Tenant's right to cure the same within the time periods set forth
in the Lease, Landlord may, take such action as Landlord deems necessary, at
Tenant's expense and without incurring any liability on Landlord's part, to
correct any such defect, deviation and/or matter, including, without limitation,
causing the cessation of performance of the construction of the Improvements
until such time as the defect, deviation and/or matter is corrected to
Landlord's satisfaction.
4.2.5    Meetings. Commencing upon the Effective Date, Landlord and Tenant shall
hold meetings at commercially reasonable intervals and times requested by
Tenant, with the Architect, the TI Contractor and Landlord's GC regarding the
progress of the preparation of the Base Building Plans and Construction Drawings
and the construction of the Base, Shell and Core and Improvements, which
meetings shall be held at a location reasonably designated by Landlord. Tenant
and/or its agents shall receive prior notice of, and shall attend, all such
meetings. In addition, minutes shall be taken at all such meetings, a copy of
which minutes shall be promptly delivered to the parties.
4.3    Notice of Completion; Copy of Record Set of Plans. Within fifteen (15)
days after completion of construction of the Improvements for each floor of the
Premises, Tenant shall cause a Notice of Completion to be recorded in the office
of the Recorder of the county in which the Building is located in accordance
with Section 8182 of the Civil Code of the State of California or any successor
statute, and shall furnish a copy thereof to Landlord upon such recordation. If
Tenant fails to do so, Landlord may execute and file the same as Tenant's agent
for such purpose, at Tenant's sole cost and expense. At the conclusion of
construction with respect to each floor or Phase of the Premises, (i) Tenant
shall cause the Architect and TI Contractor (A) to update the Approved Working
Drawings as necessary to reflect all changes made to the Approved Working
Drawings during the course of construction, (B) to certify to the best of their
knowledge that the "record-set" of as-built drawings are true and correct, which
certification shall survive the expiration or termination of this Lease, and (C)
to deliver to Landlord two (2) sets of copies of such record set of drawings
within ninety (90) days following issuance of a CofO for such floor or Phase of
the Premises, and (ii) Tenant shall deliver to Landlord a copy of all
warranties, guaranties, and operating manuals and information relating to the
improvements, equipment, and systems in the Premises.
SECTION 5

DELAYS OF COMMENCEMENT DATE
5.1    Commencement Date Delays. The Lease Commencement Date with respect to
each floor of the Premises shall occur as provided in Section 2.1 of this Lease,
provided that the Lease Commencement Date (but not the Lease Expiration Date)
with respect to each floor of the Premises shall be extended by the number of
days of delay of the "Substantial Completion of the Improvements" (as defined
below) to the extent solely caused by a "Landlord Caused Delay," as

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




that term is defined below, but only to the extent such Landlord Caused Delay
causes the Substantial Completion of the Improvements to occur after the
applicable Lease Commencement Date. As used herein, the term "Landlord Caused
Delay" shall mean actual delays to the extent resulting from (i) the failure of
Landlord to timely approve or disapprove any Construction Drawings;
(ii) unreasonable (when judged in accordance with industry custom and practice)
interference by Landlord, its agents or Landlord Parties (except as otherwise
allowed by this Work Letter) with the Substantial Completion of the Improvements
and which objectively preclude or delay the construction of the Improvements;
(iii) delays due to the acts or failures to act of Landlord or Landlord Parties
with respect to payment of the Improvement Allowance (except as otherwise
allowed under this Work Letter); or (iv) delays in construction of the
Improvements due to the failure of the Base, Shell and Core to be constructed by
Landlord, its agents or Landlord Parties in accordance with the Base Building
Plans and applicable Laws.
5.2    Determination of Landlord Caused Delay. If Tenant contends that a
Landlord Caused Delay has occurred, Tenant shall notify Landlord in writing of
(i) the event which constitutes such Landlord Caused Delay and (ii) the date
upon which such Landlord Caused Delay is anticipated to end. If such actions,
inaction or circumstance described in the Notice set forth in (i) above of this
Section 5.2 of this Work Letter (the "Delay Notice") are not cured by Landlord
within one (1) business day of Landlord's receipt of the Delay Notice and if
such action, inaction or circumstance otherwise qualify as a Landlord Caused
Delay, then a Landlord Caused Delay shall be deemed to have occurred commencing
as of the date of Landlord's receipt of the Delay Notice and ending as of the
date such delay ends.
5.3    Definition of Substantial Completion of the Improvements. For purposes of
this Section 5, "Substantial Completion of the Improvements" shall mean
completion of construction of the Improvements in the Premises pursuant to the
Approved Working Drawings, with the exception of any punch list items.
SECTION 6

MISCELLANEOUS
6.1    Tenant's Representative. Tenant has designated George Kreitem as its sole
representative with respect to the matters set forth in this Work Letter (whose
e-mail address for the purposes of this Work Letter is gkreitem@salesforce.com
(with a copy by email to wleung@salesforce.com)), who, until further notice to
Landlord, shall have full authority and responsibility to act on behalf of the
Tenant as required in this Work Letter.
6.2    Landlord's Representative. Landlord has designated Pete Back (whose
e-mail address for the purposes of this Work Letter is
pback@bostonproperties.com and phone number is (415) 772-0781) as its sole
representative with respect to the matters set forth in this Work Letter, who,
until further notice to Tenant, shall have full authority and responsibility to
act on behalf of the Landlord as required in this Work Letter.
6.3    Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a "number of days" shall mean and refer to calendar days.

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




6.4    Certain Tenant Lease Defaults. Notwithstanding any provision to the
contrary contained in the Lease or this Work Letter, if Tenant is in monetary or
material non-monetary default under the Lease beyond applicable notice and cure
periods, then, in addition to all other rights and remedies granted to Landlord
pursuant to the Lease, until cured, Landlord shall have the right to withhold
payment of all or any portion of the Improvement Allowance (in which case,
Landlord shall not be responsible for any delay in the Substantial Completion of
the Improvements caused by such nonpayment of the Improvement Allowance).
6.5    Communications with Governmental Authorities. Upon Tenant's request,
Landlord shall inform Tenant of the current status of any governmental
approvals, actions, or permits needed for the construction of the Base, Shell,
and Core.
6.6    Miscellaneous Charges. From and after the Final Condition Date, Landlord
shall provide, and neither Tenant nor Tenant's Agents nor the contractor or
subcontractors retained by Tenant to construct the Improvements, shall be
charged for (i) standard security, freight elevators (during normal building
hours), electricity, and/or, loading docks (during normal construction hours) or
other similar costs with respect to the performance of the Improvements at any
time during the construction of the Improvements, and Tenant's installation and
Tenant's move into the Premises. Landlord shall make the loading docks and
freight elevators available to Tenant after normal construction hours provided
that Tenant shall pay any increased costs related to such after-hours use.
Tenant must coordinate the use of loading docks and freight elevators with
Landlord so as not to interfere with the schedule to complete the Base, Shell,
and Core, including the Base Building Punch List Items.
6.7    Arbitration. All disputes under this Work Letter, excluding disputes
regarding Section 1.9 of this Work Letter, shall be submitted to arbitration
under the commercial arbitration rules of the Judicial Arbitration & Mediation
Services, Inc. ("JAMS") (and Landlord and Tenant hereby submit to arbitration of
such matter by JAMS and the determination of such arbitrator shall be final and
binding upon both Landlord and Tenant).
6.8    Labor Harmony. Tenant shall not use (and upon notice from Landlord shall
cease using) contractors, services, workmen, labor, materials or equipment that,
in Landlord's reasonable judgment, would disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services in or
about the Building or the Common Areas.

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT B
-21-








--------------------------------------------------------------------------------




SCHEDULE 1
BASE BUILDING PLANS




[Remainder of page intentionally left blank.]



Doc # 721499

--------------------------------------------------------------------------------










PROJECT MANUAL VOLUME I

720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------






    
Division Number
Pages
Section
Title
Date Issued
Issue Name
DIVISION 1
91
 
General Conditions
10 Feb 2014
Issued for Bid Addendum #2
GENERAL
2
01 10 00
Summary
10 Feb 2014
Issued for Bid Addendum #2
REQUIREMENTS
1
01 11 10
Definitions
10 Feb 2014
Issued for Bid Addendum #2
 
2
01 21 00
Allowances
10 Feb 2014
Issued for Bid Addendum #2
 
1
01 22 00
Unit Prices
10 Feb 2014
Issued for Bid Addendum #2
 
2
01 23 00
Alternates
10 Feb 2014
Issued for Bid Addendum #2
 
2
01 25 10
Substitution Request Form
10 Feb 2014
Issued for Bid Addendum #2
 
5
01 31 00
Project Management and Coordination
10 Feb 2014
Issued for Bid Addendum #2
 
5
01 33 00
Submittal Procedures
10 Feb 2014
Issued for Bid Addendum #2
 
7
01 40 00
Quality Requirements
10 Feb 2014
Issued for Bid Addendum #2
 
14
01 42 00
References
10 Feb 2014
Issued for Bid Addendum #2
 
9
01 45 00
Structural Testing, Inspection, and Quality Assurance
10 Feb 2014
Issued for Bid Addendum #2
 
8
01 50 00
Temporary Facilities and Controls
10 Feb 2014
Issued for Bid Addendum #2
 
3
01 51 00
Environmental Procedures
10 Feb 2014
Issued for Bid Addendum #2
 
1
01 52 00
Emergency Response
10 Feb 2014
Issued for Bid Addendum #2
 
5
01 60 00
Product Requirements
10 Feb 2014
Issued for Bid Addendum #2
 
7
01 73 00
Execution
10 Feb 2014
Issued for Bid Addendum #2
 
6
01 73 16
Construction Tolerance
10 Feb 2014
Issued for Bid Addendum #2
 
5
01 74 19
Construction Waste Management and Disposal
10 Feb 2014
Issued for Bid Addendum #2
 
3
01 77 00
Closeout Procedures
10 Feb 2014
Issued for Bid Addendum #2
 
4
01 79 00
Demonstration and Training
10 Feb 2014
Issued for Bid Addendum #2
 
11
01 81 13
Sustainable Design Requirements
10 Feb 2014
Issued for Bid Addendum #2
 
4
01 91 13
General Commissioning Requirements
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 3
5
03 10 00
Concrete Forming and Accessories
10 Feb 2014
Issued for Bid Addendum #2
CONCRETE
4
03 20 00
Concrete Reinforcing
10 Feb 2014
Issued for Bid Addendum #2
 
12
03 30 00
Cast-in-Place Concrete
10 Feb 2014
Issued for Bid Addendum #2
 
8
03 33 12
Landscape Cast-in-Place Concrete
10 Feb 2014
Issued for Bid Addendum #2
 
6
03 37 13
Shotcrete
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 4
11
04 22 00
Concrete Unit Masonry
10 Feb 2014
Issued for Bid Addendum #2
MASONRY
14
04 42 00
Exterior Stone Cladding
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 5
10
05 12 00
Structural Steel Framing
10 Feb 2014
Issued for Bid Addendum #2
METALS
6
05 31 00
Steel Decking
10 Feb 2014
Issued for Bid Addendum #2
 
9
05 40 00
Cold-Formed Metal Framing
10 Feb 2014
Issued for Bid Addendum #2
 
10
05 50 00
Metal Fabrications
10 Feb 2014
Issued for Bid Addendum #2
 
9
05 51 13
Metal Stairs
10 Feb 2014
Issued for Bid Addendum #2
 
7
05 52 13
Pipe Railings
10 Feb 2014
Issued for Bid Addendum #2
 
6
05 53 13
Bar Gratings
10 Feb 2014
Issued for Bid Addendum #2
 
5
05 60 00
Site Metal Fabrications
10 Feb 2014
Issued for Bid Addendum #2
 
4
05 63 00
Stainless Steel Column Cladding
10 Feb 2014
Issued for Bid Addendum #2
 
8
05 70 00
Decorative Metal
10 Feb 2014
Issued for Bid Addendum #2
 
9
05 73 00
Decorative Metal Railings
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------






DIVISION 6
5
06 06 60
Specialty Resin Panels
10 Feb 2014
Issued for Bid Addendum #2
WOOD,
6
06 10 00
Rough Carpentry
10 Feb 2014
Issued for Bid Addendum #2
PLASTICS, AND
3
06 16 00
Sheathing
10 Feb 2014
Issued for Bid Addendum #2
COMPOSITES
7
06 41 16
Plastic-Laminate-Faced Architectural Cabinets
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 7
4
07 12 00
Liquid Elastomeric Waterproofing
10 Feb 2014
Issued for Bid Addendum #2
THERMAL AND
9
07 13 26
Below Grade Sheet Waterproofing
10 Feb 2014
Issued for Bid Addendum #2
MOISTURE
PROTECTION
8
07 14 13
Hot Fluid-Applied Rubberized Asphalt Waterproofing
10 Feb 2014
Issued for Bid Addendum #2
 
5
07 14 16
Cold Fluid-Applied Waterproofing
10 Feb 2014
Issued for Bid Addendum #2
 
5
07 16 10
Cementitious Waterproofing
10 Feb 2014
Issued for Bid Addendum #2
Deleted
7
07 18 00
Traffic Coatings
10 Feb 2014
Issued for Bid Addendum #2
 
4
07 19 19
Silicone Elastomeric Coating
10 Feb 2014
Issued for Bid Addendum #2
 
3
07 19 23
Site Repellents
10 Feb 2014
Issued for Bid Addendum #2
 
8
07 21 00
Thermal Insulation
10 Feb 2014
Issued for Bid Addendum #2
 
6
07 27 26
Fluid-Applied Membrane Air Barriers
10 Feb 2014
Issued for Bid Addendum #2
 
8
07 42 13.13
Formed Metal Wall Panels
10 Feb 2014
Issued for Bid Addendum #2
 
7
07 42 13.14
Ribbed Metal Wall Panels
10 Feb 2014
Issued for Bid Addendum #2
 
6
07 42 13.53
Metal Soffit Panels
10 Feb 2014
Issued for Bid Addendum #2
 
11
07 52 16
Styrene-Butadiene-Styrene (SBS) Modified Bituminous Membrane Roofing
10 Feb 2014
Issued for Bid Addendum #2
 
10
07 62 00
Sheet Metal Flashing and Trim
10 Feb 2014
Issued for Bid Addendum #2
 
2
07 67 00
Elastomeric Flashing
10 Feb 2014
Issued for Bid Addendum #2
 
7
07 72 00
Roof Accessories
10 Feb 2014
Issued for Bid Addendum #2
 
6
07 81 00
Applied Fireproofing
10 Feb 2014
Issued for Bid Addendum #2
 
8
07 84 13
Penetration Firestopping
10 Feb 2014
Issued for Bid Addendum #2
 
6
07 84 46
Fire-Resistive Joint Systems
10 Feb 2014
Issued for Bid Addendum #2
 
10
07 92 00
Joint Sealants
10 Feb 2014
Issued for Bid Addendum #2
 
3
07 92 14
Site Sealants
10 Feb 2014
Issued for Bid Addendum #2
 
4
07 95 00
Expansion Control
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 8
8
08 11 13
Hollow Metal Doors and Frames
10 Feb 2014
Issued for Bid Addendum #2
OPENINGS
8
08 11 14
Custom Stainless Steel Doors and Frames
10 Feb 2014
Issued for Bid Addendum #2
 
7
08 14 16
Flush Wood Doors
10 Feb 2014
Issued for Bid Addendum #2
 
5
08 31 13
Access Doors and Frames
10 Feb 2014
Issued for Bid Addendum #2
 
6
08 33 23
Overhead Coiling Doors
10 Feb 2014
Issued for Bid Addendum #2
 
5
08 33 26
Overhead Coiling Grilles
10 Feb 2014
Issued for Bid Addendum #2
 
10
08 41 13
Aluminum-Framed Entrances and Storefronts
10 Feb 2014
Issued for Bid Addendum #2
 
8
08 41 26
All-Glass Entrances and Storefronts
10 Feb 2014
Issued for Bid Addendum #2
 
7
08 42 33
Revolving Door Entrances
10 Feb 2014
Issued for Bid Addendum #2
Deleted
9
08 43 00
Formed Stainless Steel Doors and Entrances
10 Feb 2014
Issued for Bid Addendum #2
 
26
08 44 13
Glazed Aluminum Curtain Walls
10 Feb 2014
Issued for Bid Addendum #2
 
51
08 71 00
Door Hardware
10 Feb 2014
Issued for Bid Addendum #2
 
17
08 80 00
Glazing
10 Feb 2014
Issued for Bid Addendum #2
 
4
08 83 00
Mirrors
10 Feb 2014
Issued for Bid Addendum #2
 
6
08 91 19
Fixed Louvers
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 9
2
09 00 00
Mock-Up Rooms and Assemblies
10 Feb 2014
Issued for Bid Addendum #2
FINISHES
6
09 21 16.23
Gypsum Board Shaft Wall Assemblies
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




 
6
09 22 16
Non-Structural Metal Framing
10 Feb 2014
Issued for Bid Addendum #2
 
6
09 24 00
Portland Cement Plastering
10 Feb 2014
Issued for Bid Addendum #2
 
8
09 29 00
Gypsum Board
10 Feb 2014
Issued for Bid Addendum #2
 
9
09 30 00
Tiling
10 Feb 2014
Issued for Bid Addendum #2
 
6
09 51 13
Acoustical Panel Ceilings
10 Feb 2014
Issued for Bid Addendum #2
 
6
09 54 50
Metal Panel Ceilings
10 Feb 2014
Issued for Bid Addendum #2
 
6
09 54 60
Seamless Sound Absorptive Acoustical Finish System
10 Feb 2014
Issued for Bid Addendum #2
 
10
09 63 40
Stone Flooring
10 Feb 2014
Issued for Bid Addendum #2
 
5
09 65 13
Resilient Base and Accessories
10 Feb 2014
Issued for Bid Addendum #2
 
5
09 65 19
Resilient Tile Flooring
10 Feb 2014
Issued for Bid Addendum #2
 
5
09 68 13
Tile Carpeting
10 Feb 2014
Issued for Bid Addendum #2
 
11
09 69 00
Access Flooring
10 Feb 2014
Issued for Bid Addendum #2
 
4
09 72 00
Wall Coverings
10 Feb 2014
Issued for Bid Addendum #2
 
9
09 75 13
Interior Stone Paneling
10 Feb 2014
Issued for Bid Addendum #2
 
4
09 80 00
High-Performance Architectural Coatings
10 Feb 2014
Issued for Bid Addendum #2
 
6
09 91 13
Exterior Painting
10 Feb 2014
Issued for Bid Addendum #2
 
8
09 91 23
Interior Painting
10 Feb 2014
Issued for Bid Addendum #2
 
4
09 91 40
Concrete Sealer
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 10
5
10 14 00
Signage
10 Feb 2014
Issued for Bid Addendum #2
SPECIALTIES
215
10 14 01
Signage Message Schedule
10 Feb 2014
Issued for Bid Addendum #2
 
1
10 14 02
Signage Color Schedule
10 Feb 2014
Issued for Bid Addendum #2
 
8
10 14 03
Signage Materials Notes
10 Feb 2014
Issued for Bid Addendum #2
 
3
10 14 43
Photoluminescent Egress Path Markings
10 Feb 2014
Issued for Bid Addendum #2
 
4
10 21 13
Toilet Compartments
10 Feb 2014
Issued for Bid Addendum #2
 
8
10 22 13
Wire Mesh Partitions
10 Feb 2014
Issued for Bid Addendum #2
 
4
10 28 00
Toilet and Bath Accessories
10 Feb 2014
Issued for Bid Addendum #2
 
5
10 44 00
Fire Protection Specialties
10 Feb 2014
Issued for Bid Addendum #2
 
5
10 50 00
Metal Lockers
10 Feb 2014
Issued for Bid Addendum #2
 
6
10 55 00
Postal Specialties
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 11
9
11 12 46
Electric Retractable Bollards
10 Feb 2014
Issued for Bid Addendum #2
EQUIPMENT
2
11 16 50
Dock Bumpers
10 Feb 2014
Issued for Bid Addendum #2
 
12
11 24 00
Exterior Building Maintenance
10 Feb 2014
Issued for Bid Addendum #2
 
8
11 24 01
Window Cleaners’ Suspended Access Platform
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 12
6
12 36 40
Stone Countertops
10 Feb 2014
Issued for Bid Addendum #2
FURNISHINGS
3
12 93 00
Site Furniture
10 Feb 2014
Issued for Bid Addendum #2
 
3
12 93 10
Lighting Pylon
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 14
26
14 21 00
Electric Elevators
10 Feb 2014
Issued for Bid Addendum #2
CONVEYING
8
14 21 10
Elevator Cars and Entrances
10 Feb 2014
Issued for Bid Addendum #2
SYSTEMS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------






PROJECT MANUAL VOLUME 2


DIVISION NUMBER    PAGES    SECTION    TITLE    DATE ISSUED    ISSUE NAME


DIVISION 21
20
21 00 10
General Requirements
10 Feb 2014
Issued for Bid Addendum #2
FIRE
5
21 00 20
Fire Suppression Scope of Work
10 Feb 2014
Issued for Bid Addendum #2
SUPPRESSION
1
21 05 07
Design Conditions
10 Feb 2014
Issued for Bid Addendum #2
 
5
21 05 13
Motor Requirements for Fire Suppression Equipment
10 Feb 2014
Issued for Bid Addendum #2
 
5
21 05 48
Vibration and Seismic Controls for Fire Suppression Piping and Equipment
10 Feb 2014
Issued for Bid Addendum #2
 
3
21 05 50
Access Doors and Color-Coded Identification in General Construction
10 Feb 2014
Issued for Bid Addendum #2
 
4
21 05 93
Testing
10 Feb 2014
Issued for Bid Addendum #2
Deleted
4
21 07 00
Fire Suppression System Insulation
10 Feb 2014
Issued for Bid Addendum #2
 
3
21 11 00
Connections to Utilities
10 Feb 2014
Issued for Bid Addendum #2
 
12
21 12 00
Fire Suppression Standpipe Systems
10 Feb 2014
Issued for Bid Addendum #2
 
12
21 13 00
Fire Suppression Sprinkler Systems
10 Feb 2014
Issued for Bid Addendum #2
 
7
21 30 00
Fire Pumps and Controllers
10 Feb 2014
Issued for Bid Addendum #2
 
3
21 41 00
Fire Suppression Water Storage Tank
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 22
20
22 00 10
General Requirements
10 Feb 2014
Issued for Bid Addendum #2
PLUMBING
5
22 00 20
Plumbing Scope of Work
10 Feb 2014
Issued for Bid Addendum #2
 
4
22 00 30
Connections to Utilities
10 Feb 2014
Issued for Bid Addendum #2
 
1
22 05 07
Design Conditions
10 Feb 2014
Issued for Bid Addendum #2
 
9
22 05 13
Motor Requirements for Plumbing Equipment
10 Feb 2014
Issued for Bid Addendum #2
 
6
22 05 48
Vibration Isolation
10 Feb 2014
Issued for Bid Addendum #2
 
3
22 05 50
Access Doors and Color-Coded Identification in General Construction
10 Feb 2014
Issued for Bid Addendum #2
 
4
22 05 93
Testing, Balancing, and Adjusting
10 Feb 2014
Issued for Bid Addendum #2
 
5
22 07 00
Thermal Insulation
10 Feb 2014
Issued for Bid Addendum #2
 
12
22 10 00
Domestic Water Systems
10 Feb 2014
Issued for Bid Addendum #2
 
12
22 11 30
Recycled Water Systems
10 Feb 2014
Issued for Bid Addendum #2
 
3
22 12 00
Potable Water Storage Tanks
10 Feb 2014
Issued for Bid Addendum #2
 
5
22 13 00
Sewage and Drainage System
10 Feb 2014
Issued for Bid Addendum #2
 
9
22 13 26
Facility Fuel Systems
10 Feb 2014
Issued for Bid Addendum #2
 
9
22 21 23
Pumps
10 Feb 2014
Issued for Bid Addendum #2
 
4
22 30 00
Plumbing Equipment
10 Feb 2014
Issued for Bid Addendum #2
 
7
22 40 00
Clean-outs, Drains, and Plumbing Fixtures
10 Feb 2014
Issued for Bid Addendum #2
 
4
22 63 13
Natural Gas Systems
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 23
20
23 00 10
General Requirements
10 Feb 2014
Issued for Bid Addendum #2
HEATING,
10
23 00 20
HVAC Scope of Work
10 Feb 2014
Issued for Bid Addendum #2
VENTILATING,
2
23 05 07
Design Conditions
10 Feb 2014
Issued for Bid Addendum #2
AND AIR-
9
23 05 13
Motor Requirements for HVAC Equipment
10 Feb 2014
Issued for Bid Addendum #2
CONDITIONING
7
23 05 30
Miscellaneous Equipment
10 Feb 2014
Issued for Bid Addendum #2
(HVAC)
9
23 05 48
Vibration Isolation
10 Feb 2014
Issued for Bid Addendum #2
 
3
23 05 50
Access Doors and Color Coded Identification in General Construction
10 Feb 2014
Issued for Bid Addendum #2
 
9
23 05 93
Testing, Balancing, and Adjusting
10 Feb 2014
Issued for Bid Addendum #2
 
8
23 07 00
Thermal Insulation
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




 
10
23 08 00
Mechanical Systems Commissioning Requirements
10 Feb 2014
Issued for Bid Addendum #2
 
2
23 08 31
CA Title 24 Energy Standards HVAC Acceptance Testing
10 Feb 2014
Issued for Bid Addendum #2
 
17
23 21 13
Pipes, Valves, Fittings, and Accessories
10 Feb 2014
Issued for Bid Addendum #2
 
5
23 21 23
Pumps
10 Feb 2014
Issued for Bid Addendum #2
 
8
23 25 00
Water Treatment Systems
10 Feb 2014
Issued for Bid Addendum #2
 
14
23 31 00
Ductwork and Sheet Metal
10 Feb 2014
Issued for Bid Addendum #2
 
4
23 33 19
Sound Absorbing Sections
10 Feb 2014
Issued for Bid Addendum #2
 
10
23 34 00
Exhaust and Ventilating Fans
10 Feb 2014
Issued for Bid Addendum #2
 
11
23 36 00
Air Terminal Units
10 Feb 2014
Issued for Bid Addendum #2
 
11
23 37 00
Air Distribution Equipment
10 Feb 2014
Issued for Bid Addendum #2
 
4
23 40 00
Air Filtering
10 Feb 2014
Issued for Bid Addendum #2
 
3
23 41 00
Tanks and Vessels
10 Feb 2014
Issued for Bid Addendum #2
 
6
23 52 16
Condensing Boilers
10 Feb 2014
Issued for Bid Addendum #2
 
4
23 57 19
Liquid-to-Liquid Heat Exchangers for HVAC
10 Feb 2014
Issued for Bid Addendum #2
 
11
23 64 16
Centrifugal Water Chilling Units
10 Feb 2014
Issued for Bid Addendum #2
 
7
23 65 13
Factory Assembled Cooling Towers
10 Feb 2014
Issued for Bid Addendum #2
 
9
23 73 23
Custom Factory-Built Air Handling Units
10 Feb 2014
Issued for Bid Addendum #2
 
11
23 73 63
Custom Factory-Built Tri-Path Multi-Zone Air Handling Units
10 Feb 2014
Issued for Bid Addendum #2
 
6
23 81 21
Computer Room DX Air Cooled Air Handling Units
10 Feb 2014
Issued for Bid Addendum #2
 
6
23 81 25
Computer Room Chilled Water Air Handling Units
10 Feb 2014
Issued for Bid Addendum #2
 
6
23 82 19
Factory-Built Fan Coil Units
10 Feb 2014
Issued for Bid Addendum #2
 
8
23 83 05
Radiant Hydronic Systems
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 25
5
25 01 00
BMCS Scope of Work
10 Feb 2014
Issued for Bid Addendum #2
BUILDING
19
25 05 00
BMCS General Requirements
10 Feb 2014
Issued for Bid Addendum #2
MANAGEMENT
6
25 06 00
BMCS Documentation
10 Feb 2014
Issued for Bid Addendum #2
AND CONTROL
7
25 07 00
BMCS Testing and Inspections
10 Feb 2014
Issued for Bid Addendum #2
SYSTEM
7
25 08 00
BMCS Commissioning Requirements
10 Feb 2014
Issued for Bid Addendum #2
 
6
25 11 00
BMCS Networks and Workstations
10 Feb 2014
Issued for Bid Addendum #2
 
12
25 14 00
BMCS Controllers
10 Feb 2014
Issued for Bid Addendum #2
 
13
25 15 00
BMCS Software
10 Feb 2014
Issued for Bid Addendum #2
 
6
25 16 00
BMCS Software Interfaces
10 Feb 2014
Issued for Bid Addendum #2
 
4
25 30 10
BMCS Field Devices – Electrical
10 Feb 2014
Issued for Bid Addendum #2
 
10
25 30 20
BMCS Field Devices - Air
10 Feb 2014
Issued for Bid Addendum #2
 
3
25 30 30
BMCS Field Devices – Water
10 Feb 2014
Issued for Bid Addendum #2
 
6
25 35 19
BMCS Valves
10 Feb 2014
Issued for Bid Addendum #2
 
5
25 35 23
BMCS Dampers
10 Feb 2014
Issued for Bid Addendum #2
 
126
25 80 00
BMCS Schedules, Diagrams, and Sequences
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 26
20
26 00 10
General Requirements
10 Feb 2014
Issued for Bid Addendum #2
ELECTRICAL
6
26 00 20
Scope of Work
10 Feb 2014
Issued for Bid Addendum #2
 
2
26 05 11
Electrical Service
10 Feb 2014
Issued for Bid Addendum #2
 
7
26 05 19
Electrical Conductors - 600 Volts
10 Feb 2014
Issued for Bid Addendum #2
 
3
26 05 23
Motor and Control Wiring Systems
10 Feb 2014
Issued for Bid Addendum #2
 
5
26 05 26
Grounding and Bonding
10 Feb 2014
Issued for Bid Addendum #2
 
7
26 05 33
Raceways and Boxes
10 Feb 2014
Issued for Bid Addendum #2
 
4
26 05 43
Underground Ducts and Raceways
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




 
3
26 05 48
Vibration and Seismic Controls
10 Feb 2014
Issued for Bid Addendum #2
 
3
26 05 50
Access Doors and Color Coded Identification
10 Feb 2014
Issued for Bid Addendum #2
 
5
26 05 73
Electrical Power System Study
10 Feb 2014
Issued for Bid Addendum #2
 
190
26 06 51
Lighting Fixture Schedule
10 Feb 2014
Issued for Bid Addendum #2
 
7
26 08 00
Electrical Systems Commissioning Requirements
10 Feb 2014
Issued for Bid Addendum #2
 
4
26 08 13
Testing
10 Feb 2014
Issued for Bid Addendum #2
 
3
26 09 50
Sub-Metering Systems
10 Feb 2014
Issued for Bid Addendum #2
 
3
26 09 60
Lighting Controls Systems Integration
10 Feb 2014
Issued for Bid Addendum #2
 
4
26 22 13
Low-Voltage Dry-Type Distribution Transformers
10 Feb 2014
Issued for Bid Addendum #2
 
5
26 22 14
Harmonic Mitigating Transformers (HMT)
10 Feb 2014
Issued for Bid Addendum #2
 
7
26 24 13
Switchboards - 600 Volts
10 Feb 2014
Issued for Bid Addendum #2
 
4
26 24 16
Panelboards
10 Feb 2014
Issued for Bid Addendum #2
 
8
26 25 00
Busways
10 Feb 2014
Issued for Bid Addendum #2
 
4
26 27 26
Wiring Devices
10 Feb 2014
Issued for Bid Addendum #2
 
2
26 28 13
Fuses
10 Feb 2014
Issued for Bid Addendum #2
 
3
26 28 16
Enclosed Switches and Circuit Breakers
10 Feb 2014
Issued for Bid Addendum #2
 
4
26 29 13
Enclosed Controllers
10 Feb 2014
Issued for Bid Addendum #2
 
9
26 32 13
Engine Generators
10 Feb 2014
Issued for Bid Addendum #2
 
4
26 32 15
Natural Gas Microturbines
10 Feb 2014
Issued for Bid Addendum #2
 
5
26 36 23
Automatic Transfer Switches
10 Feb 2014
Issued for Bid Addendum #2
 
2
26 41 13
Lightning Protection Systems
10 Feb 2014
Issued for Bid Addendum #2
 
5
26 43 13
Surge Protective Devices for Low-Voltage Electrical Power Circuits
10 Feb 2014
Issued for Bid Addendum #2
 
15
26 50 10
Architectural Lighting Fixtures, Lamps, Ballasts
10 Feb 2014
Issued for Bid Addendum #2
 
4
26 51 13
Lighting Fixtures and Lamps
10 Feb 2014
Issued for Bid Addendum #2
 
2
26 55 13
Architectural Lighting Fixtures
10 Feb 2014
Issued for Bid Addendum #2
 
2
26 70 00
Telecommunication System
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 28
59
28 13 00
Security Management System (SMS)
10 Feb 2014
Issued for Bid Addendum #2
ELECTRONIC
16
28 31 10
FDAC General Requirements
10 Feb 2014
Issued for Bid Addendum #2
SAFETY AND
4
28 31 20
FDAC Scope of Work
10 Feb 2014
Issued for Bid Addendum #2
SECURITY
21
28 31 30
Fire Detection, Alarm and Communication (FDAC) Systems
10 Feb 2014
Issued for Bid Addendum #2
 
2
28 31 40
FDAC Testing
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 31
9
31 00 00
Earthwork
10 Feb 2014
Issued for Bid Addendum #2
EARTHWORK
1
31 23 00
Excavation and Fill
10 Feb 2014
Issued for Bid Addendum #2
 
7
31 23 19
Dewatering
10 Feb 2014
Issued for Bid Addendum #2
 
1
31 23 33
Trenching and Backfilling
10 Feb 2014
Issued for Bid Addendum #2
 
10
31 50 00
Excavation Support System
10 Feb 2014
Issued for Bid Addendum #2
DELETED
7
31 63 29
Drilled Concrete Shafts
10 Feb 2014
Issued for Bid Addendum #2
 
8
31 63 33
Drilled Micropiles
10 Feb 2014
Issued for Bid Addendum #2
 
7
31 66 16
Load Bearing Elements
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 32
5
32 01 90
Landscape Maintenance Period
10 Feb 2014
Issued for Bid Addendum #2
EXTERIOR
IMPROVEMENTS
1
32 05 23
Cement and Concrete for Exterior Improvements
10 Feb 2014
Issued for Bid Addendum #2
 
1
32 11 00
Base Courses
10 Feb 2014
Issued for Bid Addendum #2
 
3
32 11 23
Landscape Aggregate Base Course
10 Feb 2014
Issued for Bid Addendum #2
 
1
32 12 00
Flexible Paving
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




 
5
32 14 40
Sand-Set Stone Paving
10 Feb 2014
Issued for Bid Addendum #2
 
1
32 16 13
Concrete Curbs and Gutters
10 Feb 2014
Issued for Bid Addendum #2
 
3
32 17 13
Parking Accessories
10 Feb 2014
Issued for Bid Addendum #2
 
3
32 17 23
Pavement Markings
10 Feb 2014
Issued for Bid Addendum #2
 
4
32 34 10
Geosynthetic Fill
10 Feb 2014
Issued for Bid Addendum #2
 
7
32 84 00
Planting Irrigation
10 Feb 2014
Issued for Bid Addendum #2
 
6
32 91 13
Planting Soil Preparation
10 Feb 2014
Issued for Bid Addendum #2
 
3
32 91 30
Planting Area Finish Grading
10 Feb 2014
Issued for Bid Addendum #2
 
6
32 92 10
Contract Growing and Maintenance
10 Feb 2014
Issued for Bid Addendum #2
 
5
32 93 00
Planting Materials
10 Feb 2014
Issued for Bid Addendum #2
 
12
32 94 53
Modular Suspended Pavement System
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 33
1
33 05 13
Manhole Grade Adjustment
10 Feb 2014
Issued for Bid Addendum #2
UTILITIES
1
33 05 16
Utility Structures
10 Feb 2014
Issued for Bid Addendum #2
 
1
33 10 00
Water Utilities
10 Feb 2014
Issued for Bid Addendum #2
 
1
33 30 00
Sanitary Sewer Utilities
10 Feb 2014
Issued for Bid Addendum #2
 
4
33 41 19
Landscape Drainage
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 
 
 
 
 
 
 
DIVISION 34
6
34 14 13
Aerial Tramway
10 Feb 2014
Issued for Bid Addendum #2
TRANSPORTATION
9
34 14 14
Aerial Tramway Ropeway Equipment
10 Feb 2014
Issued for Bid Addendum #2
 
14
34 14 15
Aerial Tramway Electrical
10 Feb 2014
Issued for Bid Addendum #2
 
7
34 14 16
Aerial Tramway Maintenance Requirements
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
 








720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------






DRAWINGS


ISSUE NO
SHEET NO.
SHEET TITLE
DATE ISSUED
ISSUE NAME



ARCHITECTURAL


8
A00.00
Cover Sheet
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 



CIVIL


6
C0.00
Title Sheet
10 Feb 2014
Issued for Bid Addendum #2
6
C0.10
Note Sheet
10 Feb 2014
Issued for Bid Addendum #2
6
C1.00
Existing Conditions Plan (West)
10 Feb 2014
Issued for Bid Addendum #2
6
C1.10
Existing Conditions Plan (East)
10 Feb 2014
Issued for Bid Addendum #2
6
C2.00
Demolition Plan (West)
10 Feb 2014
Issued for Bid Addendum #2
6
C2.10
Demolition Plan (East)
10 Feb 2014
Issued for Bid Addendum #2
6
C2.20
Demolition Plan Schedule
10 Feb 2014
Issued for Bid Addendum #2
6
C3.00
Horizontal Control Plan
10 Feb 2014
Issued for Bid Addendum #2
6
C3.10
Horizontal Control Plan
10 Feb 2014
Issued for Bid Addendum #2
6
C4.00
Grading Plan (West)
10 Feb 2014
Issued for Bid Addendum #2
6
C4.10
Grading Plan (East)
10 Feb 2014
Issued for Bid Addendum #2
6
C5.00
Utility Plan (West)
10 Feb 2014
Issued for Bid Addendum #2
6
C5.10
Utility Plan (East)
10 Feb 2014
Issued for Bid Addendum #2
6
C5.20
Utility Schedule
10 Feb 2014
Issued for Bid Addendum #2
6
C6.00
Sections
10 Feb 2014
Issued for Bid Addendum #2
1
C6.10
Sections
10 Feb 2014
Issued for Bid Addendum #2
1
C6.20
Longitudinal Sidewalk Sections
10 Feb 2014
Issued for Bid Addendum #2
6
C7.00
Erosion Control Plan
10 Feb 2014
Issued for Bid Addendum #2
6
C7.10
Erosion Control Notes and Details
10 Feb 2014
Issued for Bid Addendum #2
6
C8.00
Civil Details
10 Feb 2014
Issued for Bid Addendum #2
6
C8.10
Civil Details
10 Feb 2014
Issued for Bid Addendum #2
6
C8.20
Civil Details
10 Feb 2014
Issued for Bid Addendum #2
6
C8.30
Civil Details
10 Feb 2014
Issued for Bid Addendum #2
6
C8.40
Civil Details
10 Feb 2014
Issued for Bid Addendum #2
6
C8.50
Civil Details
10 Feb 2014
Issued for Bid Addendum #2
6
C8.60
Civil Details
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
6
SL1
Street Lighting Title Sheet
10 Feb 2014
Issued for Bid Addendum #2
6
SL2
Street Lighting Site Plan
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 



LANDSCAPING



720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




1
L00.00
Drawing Index and Notes
10 Feb 2014
Issued for Bid Addendum #2
1
L00.01
Drawing Index and Notes
10 Feb 2014
Issued for Bid Addendum #2
1
L00.02
Drawing Index and Notes
10 Feb 2014
Issued for Bid Addendum #2
1
L01.01
Ground Level Zone 1 Area Site Plan (ID Plan)
10 Feb 2014
Issued for Bid Addendum #2
1
L01.02
Ground Level Zone 2 Site Plan (ID Plan)
10 Feb 2014
Issued for Bid Addendum #2
1
L01.03
Fifth Level Zone 3 Area Site Plan (ID Plan)
10 Feb 2014
Issued for Bid Addendum #2
1
L02.01
Ground Level Zone 1 Construction Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L02.02
Ground Level Zone 2 Construction Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L02.03
Fifth Level Zone 3 Construction Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L03.01
Ground Level Zone 1 Layout Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L03.02
Ground Level Zone 2 Layout Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L03.03
Fifth Level Zone 3 Layout Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L03.04
Layout & Construction Plan Enlargements
10 Feb 2014
Issued for Bid Addendum #2
1
L04.01
Ground Level Zone 1 Subslab Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L04.02
Ground Level Zone 2 Subslab Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L05.01
Ground Level Zone 1 Grading & Drainage Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L05.02
Ground Level Zone 2 Grading and Drainage Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L05.03
Fifth Level Zone 3 Grading and Drainage Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L06.02
Ground Level Zone 2 Piping Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L06.03
Fifth Level Zone 3 Piping Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L07.02
Ground Level Zone 2 Lightweight Fill Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L08.02
Ground Level Zone 2 Soil Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L08.03
Fifth Level Zone 3 Soil Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L09.01
Ground Level Zone 1 Irrigation Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L09.02
Ground Level Zone 2 Irrigation Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L09.03
Fifth Level Zone 3 Irrigation Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L09.04
Irrigation Notes and Legend
10 Feb 2014
Issued for Bid Addendum #2
1
L09.05
Irrigation Details
10 Feb 2014
Issued for Bid Addendum #2
1
L10.02
Ground Level Zone 2 Planting Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L10.03
Fifth Level Zone 3 Planting Plan
10 Feb 2014
Issued for Bid Addendum #2
1
L11.10
Sections
10 Feb 2014
Issued for Bid Addendum #2
1
L11.11
Sections
10 Feb 2014
Issued for Bid Addendum #2
1
L11.12
Sections
10 Feb 2014
Issued for Bid Addendum #2
1
L11.13
Sections
10 Feb 2014
Issued for Bid Addendum #2
1
L11.20
Granite Paving Details
10 Feb 2014
Issued for Bid Addendum #2
1
L11.21
Granite Paving Details
10 Feb 2014
Issued for Bid Addendum #2
1
L11.22
Granite Paving Details
10 Feb 2014
Issued for Bid Addendum #2
1
L11.23
Granite Paving Details
10 Feb 2014
Issued for Bid Addendum #2
1
L11.40
Site Metals Details
10 Feb 2014
Issued for Bid Addendum #2
1
L11.41
Site Metals Details
10 Feb 2014
Issued for Bid Addendum #2
1
L11.42
Site Metal Details
10 Feb 2014
Issued for Bid Addendum #2
1
L11.50
Stainless Steel Planter Details
10 Feb 2014
Issued for Bid Addendum #2
1
L11.80
Site Furnishings Details
10 Feb 2014
Issued for Bid Addendum #2
1
L11.81
Site Furnishings Details
10 Feb 2014
Issued for Bid Addendum #2
1
L11.90
Lighting Pylon Details
10 Feb 2014
Issued for Bid Addendum #2
1
L11.91
Lighting Pylon Details
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 



ARCHITECTURAL


6
A01.01
Code Analysis
10 Feb 2014
Issued for Bid Addendum #2
9
A01.02
General Information
10 Feb 2014
Issued for Bid Addendum #2
3
A01.03
Conditions of Approval
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




4
A01.04
Mission Square Easement Agreement
10 Feb 2014
Issued for Bid Addendum #2
4
A01.05
Mission Square Easement Agreement
10 Feb 2014
Issued for Bid Addendum #2
4
A01.06
Mission Square Easement Agreement
10 Feb 2014
Issued for Bid Addendum #2
2
A01.07
LEED Checklist
10 Feb 2014
Issued for Bid Addendum #2
4
A01.08
Pedestrian Bridge AB 005
10 Feb 2014
Issued for Bid Addendum #2
2
A01.09
Rescue Air AB 005
10 Feb 2014
Issued for Bid Addendum #2
3
A01.10
Fire Water Calculations
10 Feb 2014
Issued for Bid Addendum #2
2
A01.11
Cladding Pressure Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A01.12
Cladding Pressure Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A01.13
Fire Safety Details
10 Feb 2014
Issued for Bid Addendum #2
2
A01.14
Fire Safety Details
10 Feb 2014
Issued for Bid Addendum #2
1
A01.15
Horizontal Fin Pressure Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A12.01
Smoke Control Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A12.02
Smoke Control Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A12.03
Smoke Control Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A12.04
Smoke Control Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A12.05
Smoke Control Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A12.06
Smoke Control Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A12.07
Smoke Control Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A13.01
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.02
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.03
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.04
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.05
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.06
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.07
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.08
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.09
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.10
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.11
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.12
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.13
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.14
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.15
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.16
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.17
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.18
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.19
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A13.20
Egress and Rating Diagrams
10 Feb 2014
Issued for Bid Addendum #2
2
A14.21
Building Energy Analysis ENV-1C
10 Feb 2014
Issued for Bid Addendum #2
2
A14.22
Building Energy Analysis ENV-1C
10 Feb 2014
Issued for Bid Addendum #2
8
A20.01
Site Plan Level 1
10 Feb 2014
Issued for Bid Addendum #2
3
A20.05
Site Plan Level 5
10 Feb 2014
Issued for Bid Addendum #2
3
A20.10
Gondola Lift Plan and Profile
10 Feb 2014
Issued for Bid Addendum #2
2
A21.01
Enlarged Site Plans Gondola
10 Feb 2014
Issued for Bid Addendum #2
2
A21.02
Enlarged Site Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A21.03
Enlarged Garage Entry Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A21.05
Pedestrian Bridge Plan and Underside RCP
10 Feb 2014
Issued for Bid Addendum #2
2
A21.06
Pedestrian Bridge Canopy Plan and RCP
10 Feb 2014
Issued for Bid Addendum #2
2
A21.10
Pedestrian Bridge Details
10 Feb 2014
Issued for Bid Addendum #2
DELETED
A22.01
Gondola Lift Plan and Profile
10 Feb 2014
Issued for Bid Addendum #2
2
A22.10
Site Details
10 Feb 2014
Issued for Bid Addendum #2
2
A22.11
Site Details
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




2
A22.12
Site Details Gondola
10 Feb 2014
Issued for Bid Addendum #2
1
A22.13
Site Details Gondola
10 Feb 2014
Issued for Bid Addendum #2
1
A22.14
Site Details
10 Feb 2014
Issued for Bid Addendum #2
2
A23.01
Waterproofing Details
10 Feb 2014
Issued for Bid Addendum #2
2
A23.02
Below Grade Waterproofing
10 Feb 2014
Issued for Bid Addendum #2
2
A23.03
Below Grade Waterproofing
10 Feb 2014
Issued for Bid Addendum #2
2
A23.04
Below Grade Waterproofing
10 Feb 2014
Issued for Bid Addendum #2
7
A30.P3
Level P3 Plan
10 Feb 2014
Issued for Bid Addendum #2
8
A30.P2
Level P2 Plan
10 Feb 2014
Issued for Bid Addendum #2
7
A30.P1
Level P1 Plan
10 Feb 2014
Issued for Bid Addendum #2
8
A30.01
Level 01 Plan
10 Feb 2014
Issued for Bid Addendum #2
6
A30.02
Level 02 Plan
10 Feb 2014
Issued for Bid Addendum #2
6
A30.03
Level 03 Plan
10 Feb 2014
Issued for Bid Addendum #2
6
A30.04
Level 04 Plan
10 Feb 2014
Issued for Bid Addendum #2
7
A30.05
Level 05 Plan
10 Feb 2014
Issued for Bid Addendum #2
6
A30.06
Level 06 Plan
10 Feb 2014
Issued for Bid Addendum #2
1
A30.07
Level 07-14 Plan
10 Feb 2014
Issued for Bid Addendum #2
1
A30.15
Level 15 Plan
10 Feb 2014
Issued for Bid Addendum #2
6
A30.16
Level 16 Plan
10 Feb 2014
Issued for Bid Addendum #2
6
A30.17
Level 17 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.18
Level 18 Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A30.19
Level 19-26 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.27
Level 27 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.28
Level 28 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.29
Level 29 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.30
Level 30 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.31
Level 31 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.32
Level 32 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.33
Level 33 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.34
Level 34 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.35
Level 35 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.36
Level 36 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.37
Level 37 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.38
Level 38 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.39
Level 39 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.40
Level 40 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.41
Level 41 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.42
Level 42 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.43
Level 43 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.44
Level 44 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.45
Level 45 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.46
Level 46 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.47
Level 47 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.48
Level 48 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.49
Level 49 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.50
Level 50 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.51
Level 51 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.52
Level 52 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.53
Level 53 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.54
Level 54 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.55
Level 55 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.56
Level 56 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.57
Level 57 Plan
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




5
A30.58
Level 58 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.59
Level 59 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.60
Level 60 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.61
Level 61 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.62
Level 62 Plan
10 Feb 2014
Issued for Bid Addendum #2
5
A30.63
Level 63 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A30.64
Penthouse Roof Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A30.65
Maintenance Walkway 1
10 Feb 2014
Issued for Bid Addendum #2
2
A30.66
Maintenance Walkway 2
10 Feb 2014
Issued for Bid Addendum #2
2
A30.67
Maintenance Walkway 3
10 Feb 2014
Issued for Bid Addendum #2
2
A30.68
Maintenance Walkway 4
10 Feb 2014
Issued for Bid Addendum #2
2
A30.69
Composite Roof Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.P3
Level P3 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.P2
Level P2 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.P1
Level P1 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.01
Level 01 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.02
Level 02 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.03
Level 03 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.04
Level 04 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.05
Level 05 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.06
Level 06-14 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.15
Level 15 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.16
Level 16 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.17
Level 17 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.18
Level 18 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.19
Level 19-30 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.31
Level 31 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.32
Level 32 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.33
Level 33 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.34
Level 34 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.35
Level 35 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.36
Level 36 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.37
Level 37-46 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.47
Level 47 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.48
Level 48 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.49
Level 49 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.50
Level 50 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.51
Level 51-56 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.57
Level 57-60 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.61
Level 61 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.62
Level 62 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A31.63
Level 63 Enlarged Core Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A31.71
Level P1 Stair Transfer and Garage Exhaust Transfer
10 Feb 2014
Issued for Bid Addendum #2
2
A31.72
Enlarged Electrical Vault Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A31.73
Enlarged Switchgear Room Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A31.74
Enlarged Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A31.75
Enlarged Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A32.P1
Level P1 Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A32.01
Level 1 Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A32.02
Level 2 Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A32.03
Level 3 Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A32.05
Level 5 Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.P3
Level P3 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




3
A33.P2
Level P2 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.P1
Level P1 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.01
Level 01 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.02
Level 02 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.03
Level 03 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.04
Level 04 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.05
Level 05 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.06
Level 06 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.07
Level 07-14 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.15
Level 15 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.16
Level 16 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.17
Level 17 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.18
Level 18-26 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.27
Level 27 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.28
Level 28 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.29
Level 29 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.30
Level 30 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.31
Level 31 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.32
Level 32 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.33
Level 33 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.34
Level 34 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.35
Level 35 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.36
Level 36 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.37
Level 37 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.38
Level 38 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.39
Level 39 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.40
Level 40 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.41
Level 41 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.42
Level 42 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.43
Level 43 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.44
Level 44 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.45
Level 45 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.46
Level 46 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.47
Level 47 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.48
Level 48 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.49
Level 49 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.50
Level 50 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.51
Level 51 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.52
Level 52 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.53
Level 53 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.54
Level 54 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.55
Level 55 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.56
Level 56 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.57
Level 57 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.58
Level 58 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.59
Level 59 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.60
Level 60 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.61
Level 61 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.62
Level 62 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.63
Level 63 Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
3
A33.64
Penthouse Roof Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
1
A33.68
Composite Slab Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A34.01
Enlarged Lobby and Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




2
A34.02
Enlarged Public Lobby and Reflective Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A34.03
Enlarged Elevator Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A34.04
Enlarged Elevator Lobby Reflected Ceiling Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A34.05
Enlarged Elevator Lobby and Reflected Ceiling Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A34.06
Enlarged Garage Elev. and Lobby Ref. Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A34.07
Enlarged Garage Elevator Lobby
10 Feb 2014
Issued for Bid Addendum #2
2
A34.08
Mail Room Plan, Elevations and Details
10 Feb 2014
Issued for Bid Addendum #2
2
A35.01
Enlarged Toilet Room & Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A35.02
Enlarged Toilet Room & Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A35.03
Enlarged Toilet Room & Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A35.04
Enlarged Toilet Room & Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A35.05
Enlarged Toilet Room & Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A35.06
Enlarged Toilet Room & Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A35.07
Enlarged Toilet Rooms
10 Feb 2014
Issued for Bid Addendum #2
2
A35.08
Enlarged Toilet Room Finish Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A35.09
Enlarged Toilet Room Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A35.10
Enlarged Toilet Rooms & Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A35.11
Enlarged Locker Rooms & Showers
10 Feb 2014
Issued for Bid Addendum #2
1
A35.12
Enlarged Toilet Room & Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
1
A35.13
Enlarged Toilet Room & Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
1
A35.14
Alternate Toilet Room & Reflected Ceiling Plan
10 Feb 2014
Issued for Bid Addendum #2
2
A36.01
Multi-Tenant Corridor and Lobby Plan, RCP and Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A36.02
Multi-Tenant Corridor and Lobby Plan, RCP and Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A36.03
Multi-Tenant Corridor and Lobby Plan, RCP and Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A36.04
Multi-Tenant Corridor and Lobby Plan, RCP and Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A36.05
Multi-Tenant Corridor and Lobby Plan, RCP and Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A36.06
Multi-Tenant Corridor and Lobby Plan, RCP and Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A36.11
Multi-Tenant Elevator Lobby Enlarged Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A36.12
Multi-Tenant Elevator Lobby Enlarged Plans
10 Feb 2014
Issued for Bid Addendum #2
1
A36.21
Multi-Tenant Corridor and Elevator
10 Feb 2014
Issued for Bid Addendum #2
1
A36.22
Multi-Tenant Column Cover Details and Enlarged Plans
10 Feb 2014
Issued for Bid Addendum #2
6
A40.01
Building Elevations
10 Feb 2014
Issued for Bid Addendum #2
6
A40.02
Building Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A40.11
Enlarged Building Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A40.12
Enlarged Building Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A40.13
Enlarged Building Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A40.14
Enlarged Building Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A40.15
Enlarged Building Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A40.16
Enlarged Building Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A40.17
Enlarged Building Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A40.18
Enlarged Building Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A40.19
Enlarged Building Corner Elevations
10 Feb 2014
Issued for Bid Addendum #2
1
A40.20
Enlarged Building Corner Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A40.21
Enlarged Tower Top Typical Curtain Wall Elevation
10 Feb 2014
Issued for Bid Addendum #2
2
A40.22
Enlarged Tower Top Core Elevation
10 Feb 2014
Issued for Bid Addendum #2
2
A40.23
Enlarged Tower Top Core Elevation
10 Feb 2014
Issued for Bid Addendum #2
2
A40.24
Enlarged Tower Top Core Elevation
10 Feb 2014
Issued for Bid Addendum #2
2
A40.25
Enlarged Tower Top Core Elevation
10 Feb 2014
Issued for Bid Addendum #2
2
A40.31
Generator Exhaust Details
10 Feb 2014
Issued for Bid Addendum #2
2
A40.32
Enlarged Details Generator Exhaust
10 Feb 2014
Issued for Bid Addendum #2
DELETED
A40.33
Plan Details Column Enclosure L6-26
10 Feb 2014
Issued for Bid Addendum #2
DELETED
A40.34
Plan Details Column Enclosure L27-44
10 Feb 2014
Issued for Bid Addendum #2
DELETED
A40.35
Plan Details Column Enclosure L60
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




2
A40.41
Garage Entry Elevations North and South
10 Feb 2014
Issued for Bid Addendum #2
2
A40.42
Garage Entry Elevations
10 Feb 2014
Issued for Bid Addendum #2
6
A50.01
Tower Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A50.11
Garage Section
10 Feb 2014
Issued for Bid Addendum #2
2
A50.12
Garage Section
10 Feb 2014
Issued for Bid Addendum #2
2
A50.13
Garage Section
10 Feb 2014
Issued for Bid Addendum #2
2
A50.14
Garage Section
10 Feb 2014
Issued for Bid Addendum #2
2
A50.15
Garage Section
10 Feb 2014
Issued for Bid Addendum #2
2
A50.16
Garage Section
10 Feb 2014
Issued for Bid Addendum #2
1
A50.17
Garage Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A50.21
Electrical Vault Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A50.25
Penthouse Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A50.26
Penthouse Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A52.01
Foundation Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A52.02
Foundation Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A52.03
Foundation Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A52.04
Foundation Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A52.05
Foundation Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A52.06
Foundation Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A52.07
Foundation Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A52.08
Foundation Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A52.09
Foundation Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A52.10
Garage Exhaust Transfer Section
10 Feb 2014
Issued for Bid Addendum #2
2
A53.01
Section Details
10 Feb 2014
Issued for Bid Addendum #2
2
A53.02
Section Details
10 Feb 2014
Issued for Bid Addendum #2
2
A53.03
Section Details
10 Feb 2014
Issued for Bid Addendum #2
2
A53.04
Section Details
10 Feb 2014
Issued for Bid Addendum #2
2
A53.05
Section Details
10 Feb 2014
Issued for Bid Addendum #2
2
A53.06
Section Details
10 Feb 2014
Issued for Bid Addendum #2
2
A53.07
Section Detail Gondola
10 Feb 2014
Issued for Bid Addendum #2
2
A54.10
Slab Edge Details
10 Feb 2014
Issued for Bid Addendum #2
2
A54.11
Slab Edge Details
10 Feb 2014
Issued for Bid Addendum #2
2
A54.12
Slab Edge Details
10 Feb 2014
Issued for Bid Addendum #2
2
A54.13
Slab Edge Details
10 Feb 2014
Issued for Bid Addendum #2
2
A54.14
Enlarged Slab Edge Details
10 Feb 2014
Issued for Bid Addendum #2
2
A54.15
Enlarged Slab Edge Details
10 Feb 2014
Issued for Bid Addendum #2
2
A54.16
Enlarged Slab Edge Details
10 Feb 2014
Issued for Bid Addendum #2
2
A54.21
Enlarged Penthouse Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A54.22
Enlarged Penthouse Sections
10 Feb 2014
Issued for Bid Addendum #2
DELETED
A55.01
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.02
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.03
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.04
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.05
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.06
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.07
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.08
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.09
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.10
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.11
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
DELETED
A55.12
Enlarged Curtain Wall Shade RCP L6-26
10 Feb 2014
Issued for Bid Addendum #2
DELETED
A55.14
Enlarged Curtain Wall Shade Radiused RCP Corner
10 Feb 2014
Issued for Bid Addendum #2
2
A55.15
Enlarged Curtain Wall Shade RCP L1-5
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




2
A55.16
Enlarged Curtain Wall Shade RCP L6-26
10 Feb 2014
Issued for Bid Addendum #2
2
A55.18
Enlarged Curtain Wall Shade
10 Feb 2014
Issued for Bid Addendum #2
2
A55.25
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.26
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.31
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.32
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.33
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.34
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.35
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.36
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.37
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.38
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.39
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.40
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.41
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.42
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.43
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.44
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.45
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.46
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.47
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.48
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.49
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.50
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.51
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.52
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.53
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.54
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.55
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.56
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
2
A55.57
Enlarged Curtain Plan, Elevation & Section
10 Feb 2014
Issued for Bid Addendum #2
1
A55.61
Curtain Wall Plan Details
10 Feb 2014
Issued for Bid Addendum #2
1
A55.62
Curtain Wall Plan Details
10 Feb 2014
Issued for Bid Addendum #2
1
A55.63
Curtain Wall Plan Details
10 Feb 2014
Issued for Bid Addendum #2
2
A56.01
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.02
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.03
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.04
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.05
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.06
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.07
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.08
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.09
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.10
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.11
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.12
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.13
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.14
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.15
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.16
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.17
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.18
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.19
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




2
A56.20
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.21
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.22
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A56.23
Curtain Wall Geometry Plans
10 Feb 2014
Issued for Bid Addendum #2
2
A60.01
Curtain Wall Details
10 Feb 2014
Issued for Bid Addendum #2
2
A60.51
Curtain Wall Details
10 Feb 2014
Issued for Bid Addendum #2
1
A60.52
Curtain Wall Details
10 Feb 2014
Issued for Bid Addendum #2
1
A60.53
Curtain Wall Details
10 Feb 2014
Issued for Bid Addendum #2
2
A60.71
Curtain Wall Section Details
10 Feb 2014
Issued for Bid Addendum #2
2
A60.72
Curtain Wall Section Details
10 Feb 2014
Issued for Bid Addendum #2
2
A60.73
Curtain Wall Section Details
10 Feb 2014
Issued for Bid Addendum #2
2
A60.74
Curtain Wall Section Details
10 Feb 2014
Issued for Bid Addendum #2
DELETED
A60.75
Curtain Wall Section Details
10 Feb 2014
Issued for Bid Addendum #2
DELETED
A60.79
Curtain Wall Details
10 Feb 2014
Issued for Bid Addendum #2
2
A70.01
Enlarged Stair Plans Stair 1
10 Feb 2014
Issued for Bid Addendum #2
2
A70.02
Enlarged Stair Plans Stair 1 & 2
10 Feb 2014
Issued for Bid Addendum #2
2
A70.03
Enlarged Stair Plans Stair 2 & 3
10 Feb 2014
Issued for Bid Addendum #2
2
A70.04
Enlarged Stair Plans Stair 3 & 4 & 5
10 Feb 2014
Issued for Bid Addendum #2
2
A70.11
Enlarged Stair Sections Stair 1 & 2
10 Feb 2014
Issued for Bid Addendum #2
2
A70.12
Enlarged Stair Sections Stair 1 & 2
10 Feb 2014
Issued for Bid Addendum #2
2
A70.13
Enlarged Stair Sections Stair 1, 2 & 3
10 Feb 2014
Issued for Bid Addendum #2
2
A70.14
Enlarged Stair Sections Stair 3 & 4
10 Feb 2014
Issued for Bid Addendum #2
2
A70.15
Stair Details
10 Feb 2014
Issued for Bid Addendum #2
2
A70.16
Stair Details
10 Feb 2014
Issued for Bid Addendum #2
2
A70.17
Maintenance Ladder
10 Feb 2014
Issued for Bid Addendum #2
2
A70.21
Elevator Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A70.22
Elevator Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A70.23
Elevator Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A70.24
Elevator Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A70.25
Elevator Sections
10 Feb 2014
Issued for Bid Addendum #2
2
A70.31
Elevator Details
10 Feb 2014
Issued for Bid Addendum #2
2
A70.32
Elevator Details
10 Feb 2014
Issued for Bid Addendum #2
2
A70.33
Elevator Details
10 Feb 2014
Issued for Bid Addendum #2
2
A70.34
Elevator Details
10 Feb 2014
Issued for Bid Addendum #2
2
A70.35
Elevator Details
10 Feb 2014
Issued for Bid Addendum #2
2
A70.41
Cab Plans & Elevations PE 1-28
10 Feb 2014
Issued for Bid Addendum #2
2
A70.42
Cab Plans & Elevations PE 29-30
10 Feb 2014
Issued for Bid Addendum #2
2
A70.43
Cab Plans & Elevations GE 1-2
10 Feb 2014
Issued for Bid Addendum #2
2
A70.44
Cab Plans & Elevations SE 1-2
10 Feb 2014
Issued for Bid Addendum #2
2
A80.01
Partition Schedule
10 Feb 2014
Issued for Bid Addendum #2
2
A80.02
Partition Schedule
10 Feb 2014
Issued for Bid Addendum #2
2
A80.11
Finish Schedule
10 Feb 2014
Issued for Bid Addendum #2
2
A80.21
Door Schedule
10 Feb 2014
Issued for Bid Addendum #2
2
A80.22
Door Details
10 Feb 2014
Issued for Bid Addendum #2
2
A80.23
Door Details
10 Feb 2014
Issued for Bid Addendum #2
2
A80.24
Door Details
10 Feb 2014
Issued for Bid Addendum #2
1
A80.25
Perforated Metal Door Details
10 Feb 2014
Issued for Bid Addendum #2
1
A90.21
Mechanical Supply / Return Chase Details
10 Feb 2014
Issued for Bid Addendum #2
1
A90.22
Mechanical Supply / Return Chase Details
10 Feb 2014
Issued for Bid Addendum #2
2
A90.31
Column Enclosure Plan
10 FEB 2014
Issued for Bid Addendum #2
2
A90.41
Raised Access Floor Details
10 Feb 2014
Issued for Bid Addendum #2
2
A91.01
Lobby Interior Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A91.02
Lobby Interior Elevations
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




2
A91.03
Lobby Interior Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A91.04
Lobby Interior Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A91.05
Lobby Interior Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A91.06
Lobby Interior Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A91.07
Lobby Interior Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A91.08
Lobby Interior Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A91.09
Lobby Interior Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A91.10
Lobby Interior Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A91.11
Interior Plan Details
10 Feb 2014
Issued for Bid Addendum #2
2
A91.12
Interior Plan Details
10 Feb 2014
Issued for Bid Addendum #2
2
A91.13
Interior Plan Details
10 Feb 2014
Issued for Bid Addendum #2
2
A91.14
Interior Plan Details
10 Feb 2014
Issued for Bid Addendum #2
2
A91.15
Interior Plan Details
10 Feb 2014
Issued for Bid Addendum #2
2
A91.16
Interior Plan Details
10 Feb 2014
Issued for Bid Addendum #2
2
A91.17
Interior Plan Details
10 Feb 2014
Issued for Bid Addendum #2
2
A91.18
Hanging System Details
10 Feb 2014
Issued for Bid Addendum #2
1
A91.19
Lobby Interior Details
10 Feb 2014
Issued for Bid Addendum #2
1
A91.20
Lobby Interior Details
10 Feb 2014
Issued for Bid Addendum #2
2
A91.21
Interior Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A92.01
Toilet Room Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A92.02
Toilet Room Elevations
10 Feb 2014
Issued for Bid Addendum #2
1
A92.03
Toilet Room Elevations
10 Feb 2014
Issued for Bid Addendum #2
2
A92.11
Toilet Room Details
10 Feb 2014
Issued for Bid Addendum #2
2
A92.12
Toilet Room and Shower Details
10 Feb 2014
Issued for Bid Addendum #2
2
A95.01
Bicycle Storage
10 Feb 2014
Issued for Bid Addendum #2
2
A95.02
Garage Details
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 



STRUCTURAL


4
S0.01
Abbreviations, Legends, and Drawing List
10 Feb 2014
Issued for Bid Addendum #2
4
S0.02
Symbols and Reinforcing Bar Tables
10 Feb 2014
Issued for Bid Addendum #2
4
S0.03
General Notes
10 Feb 2014
Issued for Bid Addendum #2
4
S0.04
General Notes
10 Feb 2014
Issued for Bid Addendum #2
6
S0.11
Structural Design Criteria
10 Feb 2014
Issued for Bid Addendum #2
6
S0.12
Structural Design Criteria
10 Feb 2014
Issued for Bid Addendum #2
6
S0.13
Structural Design Criteria
10 Feb 2014
Issued for Bid Addendum #2
6
S0.14
Structural Design Criteria
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
4
S1.01
Load Maps
10 Feb 2014
Issued for Bid Addendum #2
4
S1.02
Load Maps
10 Feb 2014
Issued for Bid Addendum #2
4
S1.03
Load Maps
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
7
S2.00
Load Bearing Element Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.P3
Foundation Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.P3B
Foundation Mat Bottom Reinforcing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.P3S
Foundation Mat Shear Reinforcing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.P3T
Foundation Mat Top Reinforcing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.P2
Level P2 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.P2B
Level P2 Bottom Reinforcing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.P2T
Level P2 Top Reinforcing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.P1
Level P1 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.P1B
Level P1 Bottom Reinforcing Plan
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




4
S2.P1T
Level P1 Top Reinforcing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.01
Level 1 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.02
Level 2 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.03
Level 3 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.04
Level 4 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.05
Level 5 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.06
Levels 6-14 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.15
Level 15 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.16
Level 16 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.17
Level 17 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.18
Levels 18-24 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.25
Level 25 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.26
Level 26 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.27
Level 27 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.28
Level 28 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.29
Level 29 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.30
Level 30 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.31
Level 31 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.32
Level 32 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.33
Level 33 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.34
Level 34 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.35
Level 35 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.36
Level 36 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.37
Level 37 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.38
Level 38 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.39
Level 39 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.40
Level 40 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.41
Level 41 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.42
Level 42 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.43
Level 43 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.44
Level 44 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.45
Level 45 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.46
Level 46 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.47
Level 47 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.48
Level 48 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.49
Level 49 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.50
Level 50 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.51
Level 51 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.52
Level 52 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.53
Level 53 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.54
Level 54 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.55
Level 55 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.56
Level 56 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.57
Level 57 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.58
Level 58 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.59
Level 59 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.60
Level 60 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.61
Level 61 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.62
Level 62 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.63
Level 63 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.64
Level 64 Framing Plan
10 Feb 2014
Issued for Bid Addendum #2
4
S2.70
Partial Plans
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




4
S3.01
Shear Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
3
S3.01S
Shear Wall Elevations - Sleeve Penetrations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.02
Shear Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
3
S3.02S
Shear Wall Elevations - Sleeve Penetrations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.03
Shear Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.04
Shear Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.04S
Shear Wall Elevations - Sleeve Penetrations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.05
Shear Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
3
S3.05S
Shear Wall Elevations - Sleeve Penetrations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.06
Shear Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.07
Shear Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.07S
Shear Wall Elevations - Sleeve Penetrations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.08
Shear Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.08S
Shear Wall Elevations - Sleeve Penetrations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.09
Shear Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.09S
Shear Wall Elevations - Sleeve Penetrations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.10
Shear Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
3
S3.10S
Shear Wall Elevations - Sleeve Penetrations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.11
Shear Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
3
S3.11S
Shear Wall Elevations - Sleeve Penetrations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.12
Shear Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.12S
Shear Wall Elevations - Sleeve Penetrations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.13
Shear Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.13S
Shear Wall Elevations - Sleeve Penetrations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.14
Shear Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.14S
Shear Wall Elevations - Sleeve Penetrations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.21
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.22
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.23
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.24
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.25
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.26
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.27
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.28
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.29
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.30
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.31
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.32
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.33
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.34
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.35
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.36
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.37
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.38
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.39
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.40
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.41
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.42
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.43
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.44
Shear Wall Sections
10 Feb 2014
Issued for Bid Addendum #2
4
S3.47
Coupling Beam Details and Schedules
10 Feb 2014
Issued for Bid Addendum #2
4
S3.48
Typical Steel Coupling Beam Details and Schedule
10 Feb 2014
Issued for Bid Addendum #2
4
S3.49
Typical Shear Wall Details
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




4
S3.51
Basement Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.52
Basement Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.53
Basement Wall Elevations
10 Feb 2014
Issued for Bid Addendum #2
4
S3.61
Tower Top Feature Framing
10 Feb 2014
Issued for Bid Addendum #2
4
S3.62
Tower Top Feature Framing
10 Feb 2014
Issued for Bid Addendum #2
4
S3.63
Tower Top Feature Framing
10 Feb 2014
Issued for Bid Addendum #2
4
S3.64
Tower Top Feature Framing
10 Feb 2014
Issued for Bid Addendum #2
4
S3.65
Tower Top Feature Partial Plans and Elevations
10 Feb 2014
Issued for Bid Addendum #2
3
S3.71
Plaza Elevator Framing
10 Feb 2014
Issued for Bid Addendum #2
3
S3.72
Screenwall Framing
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
7
S4.01
Load Bearing Element Schedule and Details
10 Feb 2014
Issued for Bid Addendum #2
4
S4.02
Typical Foundation and Column Details
10 Feb 2014
Issued for Bid Addendum #2
3
S4.03
Typical Concrete Slab Details and Schedules
10 Feb 2014
Issued for Bid Addendum #2
4
S4.04
Typ Concrete Beam & One-Way Slab Details & Schedules
10 Feb 2014
Issued for Bid Addendum #2
3
S4.05
Typical Concrete Details
10 Feb 2014
Issued for Bid Addendum #2
4
S4.19
Sloped Steel Column Geometry
10 Feb 2014
Issued for Bid Addendum #2
3
S4.20
Steel Column Schedule
10 Feb 2014
Issued for Bid Addendum #2
4
S4.21
Typical Steel Column Details and Schedule
10 Feb 2014
Issued for Bid Addendum #2
4
S4.22
Typical Steel Beam Connections
10 Feb 2014
Issued for Bid Addendum #2
4
S4.23
Typical Steel Beam Connections
10 Feb 2014
Issued for Bid Addendum #2
4
S4.24
Typical Steel Beam Connections
10 Feb 2014
Issued for Bid Addendum #2
4
S4.25
Typical Steel Details and Window Washing Details
10 Feb 2014
Issued for Bid Addendum #2
4
S4.26
Typical Steel Deck Details
10 Feb 2014
Issued for Bid Addendum #2
3
S4.31
Typical CMU Wall Details and Schedules
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
4
S5.01
Concrete Sections and Details
10 Feb 2014
Issued for Bid Addendum #2
3
S5.02
Concrete Sections and Details
10 Feb 2014
Issued for Bid Addendum #2
4
S5.03
Concrete Sections and Details
10 Feb 2014
Issued for Bid Addendum #2
4
S5.11
Concrete Sections and Details
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 
3
S6.01
Steel Details
10 Feb 2014
Issued for Bid Addendum #2
4
S6.51
Top Feature Sections and Details
10 Feb 2014
Issued for Bid Addendum #2
4
S6.52
Top Feature Sections and Details
10 Feb 2014
Issued for Bid Addendum #2
4
S6.53
Top Feature Sections and Details
10 Feb 2014
Issued for Bid Addendum #2
4
S6.54
Top Feature Sections and Details
10 Feb 2014
Issued for Bid Addendum #2
3
S6.55
Top Feature Sections and Details
10 Feb 2014
Issued for Bid Addendum #2
3
S6.56
Top Feature Sections and Details
10 Feb 2014
Issued for Bid Addendum #2
3
S6.57
Top Feature Sections and Details
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 



MECHANICAL


2
M0.01
Mechanical Legend and Abbreviations
10 Feb 2014
Issued for Bid Addendum #2
2
M0.02
Title 24 Compliance Forms
10 Feb 2014
Issued for Bid Addendum #2
2
M0.03
Title 24 Compliance Forms
10 Feb 2014
Issued for Bid Addendum #2
2
M0.04
Title 24 Compliance Forms
10 Feb 2014
Issued for Bid Addendum #2
2
M0.05
Title 24 Compliance Forms
10 Feb 2014
Issued for Bid Addendum #2
2
M0.06
Title 24 Compliance Forms
10 Feb 2014
Issued for Bid Addendum #2
2
M0.07
Title 24 Compliance Forms
10 Feb 2014
Issued for Bid Addendum #2
2
M0.08
Title 24 Compliance Forms
10 Feb 2014
Issued for Bid Addendum #2
2
M0.09
Mechanical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
M0.10
Mechanical Schedules
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




2
M0.11
Mechanical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
M2.P3
Mechanical Parking Level 3 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.P2
Mechanical Parking Level 2 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.P1
Mechanical Parking Level 1 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.01
Mechanical Level 1 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.02
Mechanical Level 2 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.03
Mechanical Level 3 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.04
Mechanical Level 4 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.05
Mechanical Level 5 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.06
Mechanical Typical Plan – Levels 6-16
10 Feb 2014
Issued for Bid Addendum #2
2
M2.17
Mechanical Level 17 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.18
Mechanical Level 18 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.19
Mechanical Typical Plan – Levels 19-30
10 Feb 2014
Issued for Bid Addendum #2
2
M2.31
Mechanical Level 31 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.32
Mechanical Level 32 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.33
Mechanical Level 33 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.34
Mechanical Level 34 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.35
Mechanical Level 35 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.36
Mechanical Level 36 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.37
Mechanical Typical Plan – Levels 37-48
10 Feb 2014
Issued for Bid Addendum #2
2
M2.49
Mechanical Level 49 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.50
Mechanical Level 50 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.51
Mechanical Level 51 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.52
Mechanical Typical Plan – Levels 52-54
10 Feb 2014
Issued for Bid Addendum #2
2
M2.55
Mechanical Typical Plan – Levels 55-58
10 Feb 2014
Issued for Bid Addendum #2
2
M2.59
Mechanical Typical Plan – Levels 59-60
10 Feb 2014
Issued for Bid Addendum #2
2
M2.61
Mechanical Level 61 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.61A
Mechanical Level 61 Alternate Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.62
Mechanical Level 62 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.63
Mechanical Level 63 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M2.64
Mechanical Level 64 Roof Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M3.01
Mechanical Boiler Plant Enlarged Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M3.02
Mechanical Chiller Plant Enlarged Plan
10 Feb 2014
Issued for Bid Addendum #2
2
M3.03
Mechanical Generator Plan & Louver Summary
10 Feb 2014
Issued for Bid Addendum #2
2
M3.04
Typical Mechanical Room Details
10 Feb 2014
Issued for Bid Addendum #2
2
M3.05
Typical Mechanical Room Details
10 Feb 2014
Issued for Bid Addendum #2
2
M3.06
Mechanical Garage Exhaust Section
10 Feb 2014
Issued for Bid Addendum #2
2
M3.07
Mechanical Radiant Floor Layout
10 Feb 2014
Issued for Bid Addendum #2
2
M3.08
Mechanical Restroom Details
10 Feb 2014
Issued for Bid Addendum #2
2
M3.09
Mechanical Cooling Tower Section
10 Feb 2014
Issued for Bid Addendum #2
2
M3.10
Mechanical Multi-Tenant Corridor– Levels 4, 6-14
10 Feb 2014
Issued for Bid Addendum #2
2
M3.11
Mechanical Multi-Tenant Corridor Plan – Levels 50-61
10 Feb 2014
Issued for Bid Addendum #2
2
M4.01
Mechanical Air Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
M4.02
Mechanical Air Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
M4.03
Mechanical Air Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
M4.04
Mechanical Water Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
M4.05
Mechanical Water Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
M4.06
Mechanical Water Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
M4.07
Mechanical Chilled Water Plant Flow Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
M4.08
Mechanical Heating Plant Flow Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
M6.01
Mechanical Details
10 Feb 2014
Issued for Bid Addendum #2
2
M6.02
Mechanical Details
10 Feb 2014
Issued for Bid Addendum #2
2
M6.03
Mechanical Details
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




2
M6.04
Mechanical Details
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 



ELECTRICAL


2
E0.01
Electrical Legends and Abbreviations
10 Feb 2014
Issued for Bid Addendum #2
2
E0.02
Electrical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
E0.03
Electrical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
E0.04
Electrical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
E0.05
Electrical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
E0.06
Electrical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
E0.07
Electrical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
E0.08
Electrical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
E0.09
Electrical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
E0.10
Electrical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
E0.11
Electrical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
E0.12
Electrical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
E0.13
Electrical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
E0.14
Electrical Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
E0.15
Electrical Title 24 Compliance
10 Feb 2014
Issued for Bid Addendum #2
2
E0.16
Electrical Title 24 Compliance
10 Feb 2014
Issued for Bid Addendum #2
2
E0.17
Electrical Title 24 Compliance
10 Feb 2014
Issued for Bid Addendum #2
2
E0.18
Electrical Title 24 Compliance
10 Feb 2014
Issued for Bid Addendum #2
2
E0.19
Electrical Title 24 Compliance
10 Feb 2014
Issued for Bid Addendum #2
2
E0.20
Electrical Title 24 Compliance
10 Feb 2014
Issued for Bid Addendum #2
1
E0.21
Electrical Title 24 Compliance
10 Feb 2014
Issued for Bid Addendum #2
2
E2.P3
Electrical Parking Level 3 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.P2
Electrical Parking Level 2 Plan - Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.P1
Electrical Parking Level 1 Plan - Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.00
Electrical Site Plan
10 Feb 2014
Issued for Bid Addendum #2
2
E2.01
Electrical Level 1 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.02
Electrical Level 2 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.03
Electrical Level 3 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.04
Electrical Level 4 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.05
Electrical Level 5 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.06
Electrical Typical Plan - Levels 6-14 - Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.15
Electrical Level 15 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.16
Electrical Level 16 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.17
Electrical Level 17 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.18
Electrical Typical Plan - Levels 18-30– Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.31
Electrical Level 31 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.32
Electrical Level 32 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.33
Electrical Level 33 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.34
Electrical Level 34 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.35
Electrical Level 35 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.36
Electrical Level 36 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.37
Electrical Typical Plan - Levels 37-46
10 Feb 2014
Issued for Bid Addendum #2
2
E2.47
Electrical Level 47 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.48
Electrical Level 48 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.49
Electrical Level 49 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.50
Electrical Level 50 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.51
Electrical Typical Plan - Levels 51-60 – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.61
Electrical Level 61 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




2
E2.62
Electrical Level 62 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.63
Electrical Level 63 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.64
Electrical Level 64 Plan – Power
10 Feb 2014
Issued for Bid Addendum #2
2
E2.65
Electrical Maintenance Walkway 1 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
E2.66
Electrical Maintenance Walkway 2 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
E2.67
Electrical Maintenance Walkway 3 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
E2.68
Electrical Maintenance Walkway 4 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
E3.P3
Electrical Parking Level 3 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.P2
Electrical Parking Level 2 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.P1
Electrical Parking Level 1 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.01
Electrical Level 1 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.02
Electrical Level 2 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.03
Electrical Level 3 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.04
Electrical Level 4 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.05
Electrical Level 5 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.06
Electrical Typical Plan - Levels 6-14 – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.15
Electrical Level 15 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.16
Electrical Level 16 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.17
Electrical Level 17 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.18
Electrical Typical Plan - Levels 18-30 - Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.31
Electrical Level 31 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.32
Electrical Level 32 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.33
Electrical Level 33 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.34
Electrical Level 34 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.35
Electrical Level 35 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.36
Electrical Level 36 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.37
Electrical Typical Plan - Levels 37-46 – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.47
Electrical Level 47 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.48
Electrical Level 48 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.49
Electrical Level 49 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.50
Electrical Level 50 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.51
Electrical Typical Plan - Levels 51-60 – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.61
Electrical Level 61 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.62
Electrical Level 62 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.63
Electrical Level 63 Plan – Lighting
10 Feb 2014
Issued for Bid Addendum #2
2
E3.70
Electrical Catwalk Lighting Section
10 Feb 2014
Issued for Bid Addendum #2
2
E3.71
Electrical Tower Top Lighting Elevation
10 Feb 2014
Issued for Bid Addendum #2
2
E4.01
Electrical Enlarged Plans
10 Feb 2014
Issued for Bid Addendum #2
2
E4.02
Electrical Enlarged Plans
10 Feb 2014
Issued for Bid Addendum #2
2
E4.03
Electrical Enlarged Plans
10 Feb 2014
Issued for Bid Addendum #2
2
E4.04
Electrical Enlarged PG&E Vaults
10 Feb 2014
Issued for Bid Addendum #2
2
E4.05
Electrical Enlarged PG&E Vaults
10 Feb 2014
Issued for Bid Addendum #2
2
E4.06
Electrical Multi-Tenant Corridor – Levels 4, 6-14
10 Feb 2014
Issued for Bid Addendum #2
2
E4.07
Electrical Multi-Tenant Corridor Plan – Levels 15-30
10 Feb 2014
Issued for Bid Addendum #2
2
E4.08
Electrical Multi-Tenant Corridor Plan – Levels 31-34
10 Feb 2014
Issued for Bid Addendum #2
2
E4.09
Electrical Multi-Tenant Corridor Plan – Levels 35-46
10 Feb 2014
Issued for Bid Addendum #2
2
E4.10
Electrical Multi-Tenant Corridor – Levels 47-49
10 Feb 2014
Issued for Bid Addendum #2
2
E4.11
Electrical Multi-Tenant Corridor Plan – Levels 50-61
10 Feb 2014
Issued for Bid Addendum #2
2
E5.01
Electrical Riser Diagram #1 - Normal Power
10 Feb 2014
Issued for Bid Addendum #2
2
E5.02
Electrical Riser Diagram #2 - Normal Power
10 Feb 2014
Issued for Bid Addendum #2
2
E5.03
Electrical Riser Diagram #3 - Normal Power
10 Feb 2014
Issued for Bid Addendum #2
2
E5.04
Electrical Riser Diagram #4 - Normal Power
10 Feb 2014
Issued for Bid Addendum #2
2
E5.11
Electrical Riser Diagram #1 - Emergency Power
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




2
E5.12
Electrical Riser Diagram #2 - Emergency Power
10 Feb 2014
Issued for Bid Addendum #2
2
E5.13
Electrical Riser Diagram #3 - Emergency Power
10 Feb 2014
Issued for Bid Addendum #2
2
E5.14
Electrical Riser Diagram #4 - Emergency Power
10 Feb 2014
Issued for Bid Addendum #2
2
E5.21
Electrical Fire Alarm Riser Diagram #1
10 Feb 2014
Issued for Bid Addendum #2
2
E5.22
Electrical Fire Alarm Riser Diagram #2
10 Feb 2014
Issued for Bid Addendum #2
2
E5.23
Electrical Fire Alarm Riser Diagram #3
10 Feb 2014
Issued for Bid Addendum #2
2
E5.24
Electrical Fire Alarm Riser Diagram #4
10 Feb 2014
Issued for Bid Addendum #2
2
E5.25
Firefighter’s Override Panel (1 of 3)
10 Feb 2014
Issued for Bid Addendum #2
2
E5.26
Firefighter’s Override Panel (2 of 3)
10 Feb 2014
Issued for Bid Addendum #2
2
E5.27
Firefighter’s Override Panel (3 of 3)
10 Feb 2014
Issued for Bid Addendum #2
2
E5.30
Electrical Telecommunications/Grounding Riser
10 Feb 2014
Issued for Bid Addendum #2
2
E5.40
Electrical Metering System Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
E6.01
Electrical Details
10 Feb 2014
Issued for Bid Addendum #2
2
E6.02
Electrical Details
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 



PLUMBING


2
P0.01
Plumbing & Fire Protection Legend and Abbreviations
10 Feb 2014
Issued for Bid Addendum #2
2
P0.02
Plumbing & Fire Protection Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
P0.03
Plumbing & Fire Protection Schedules
10 Feb 2014
Issued for Bid Addendum #2
2
P2.P3U
Plumbing & Fire Protection Parking Level 3 Underground
10 Feb 2014
Issued for Bid Addendum #2
2
P2.P3
Plumbing & Fire Protection Parking Level 3 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.P2
Plumbing & Fire Protection Parking Level 2 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.P1
Plumbing & Fire Protection Parking Level 1 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.01
Plumbing & Fire Protection Level 1 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.02
Plumbing & Fire Protection Level 2 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.03
Plumbing & Fire Protection Level 3 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.04
Plumbing & Fire Protection Level 4 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.05
Plumbing & Fire Protection Level 5 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.06
Plumbing & Fire Protection Level 6 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.07
Plumbing & Fire Protection Level 7 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.08
Plumbing & Fire Protection Typical Plan – Levels 8-11
10 Feb 2014
Issued for Bid Addendum #2
2
P2.12
Plumbing & Fire Protection Level 12 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.13
Plumbing & Fire Protection Level 13 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.14
Plumbing & Fire Protection Level 14 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.15
Plumbing & Fire Protection Level 15 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.16
Plumbing & Fire Protection Typical Plan – Levels 16-19
10 Feb 2014
Issued for Bid Addendum #2
2
P2.20
Plumbing & Fire Protection Level 20 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.21
Plumbing & Fire Protection Level 21 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.22
Plumbing & Fire Protection Level 22 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.23
Plumbing & Fire Protection Levels 23 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.24
Plumbing & Fire Protection Levels 24 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.25
Plumbing & Fire Protection Levels 25 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.26
Plumbing & Fire Protection Levels 26 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.27
Plumbing & Fire Protection Level 27 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.28
Plumbing & Fire Protection Level 28 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.29
Plumbing & Fire Protection Level 29 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.30
Plumbing & Fire Protection Level 30 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.31
Plumbing & Fire Protection Level 31 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.32
Plumbing & Fire Protection Level 32 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.33
Plumbing & Fire Protection Level 33 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.34
Plumbing & Fire Protection Level 34 Plan
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




2
P2.35
Plumbing & Fire Protection Level 35 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.36
Plumbing & Fire Protection Level 36 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.37
Plumbing & Fire Protection Level 37 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.38
Plumbing & Fire Protection Level 38 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.39
Plumbing & Fire Protection Level 39 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.40
Plumbing & Fire Protection Typical Plan – Levels 40-43
10 Feb 2014
Issued for Bid Addendum #2
2
P2.44
Plumbing & Fire Protection Level 44 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.45
Plumbing & Fire Protection Level 45 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.46
Plumbing & Fire Protection Level 46 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.47
Plumbing & Fire Protection Level 47 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.48
Plumbing & Fire Protection Level 48 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.49
Plumbing & Fire Protection Level 49 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.50
Plumbing & Fire Protection Level 50 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.51
Plumbing & Fire Protection Level 51 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.52
Plumbing & Fire Protection Level 52 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.53
Plumbing & Fire Protection level 53 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.54
Plumbing & Fire Protection Level 54 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.55
Plumbing & Fire Protection Level 55 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.56
Plumbing & Fire Protection Levels 56 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.57
Plumbing & Fire Protection Level 57 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.58
Plumbing & Fire Protection level 58 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.59
Plumbing & Fire Protection Level 59 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.60
Plumbing & Fire Protection Level 60 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.61
Plumbing & Fire Protection Level 61 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.62
Plumbing & Fire Protection Level 62 Plan
10 Feb 2014
Issued for Bid Addendum #2
2
P2.63
Plumbing & Fire Protection Level 63 Roof
10 Feb 2014
Issued for Bid Addendum #2
2
P2.64
Plumbing & Fire Protection Roof Level 64
10 Feb 2014
Issued for Bid Addendum #2
1
P2.68
Plumbing & Fire Protection Maintenance Walkway 4
10 Feb 2014
Issued for Bid Addendum #2
2
P3.01
Plumbing & Fire Protection Enlarged Plans
10 Feb 2014
Issued for Bid Addendum #2
2
P3.02
Plumbing & Fire Protection Enlarged Plans
10 Feb 2014
Issued for Bid Addendum #2
2
P3.03
Plumbing & Fire Protection Enlarged Plans
10 Feb 2014
Issued for Bid Addendum #2
2
P3.04
Plumbing & Fire Protection Enlarged Plans
10 Feb 2014
Issued for Bid Addendum #2
2
P4.01A
Plumbing Domestic Water & Recycled Water Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
P4.01B
Plumbing Domestic Water & Recycled Water Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
P4.02A
Fire Protection Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
P4.02B
Fire Protection Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
P4.03
Plumbing Storm Drain Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
P4.04A
Plumbing Sanitary and Vent Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
P4.04B
Plumbing Sanitary and Vent Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
P4.04C
Plumbing Grey Waste Water Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
P4.05
Fuel Oil Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
P4.06
Plumbing Natural Gas Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
P5.01
Plumbing & Fire Protection Details
10 Feb 2014
Issued for Bid Addendum #2
2
P5.02
Plumbing & Fire Protection Details
10 Feb 2014
Issued for Bid Addendum #2
2
P5.03
Plumbing & Fire Protection Details
10 Feb 2014
Issued for Bid Addendum #2
2
P5.04
Plumbing & Fire Protection Details
10 Feb 2014
Issued for Bid Addendum #2
2
P5.05
Plumbing & Fire Protection Details
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 



SECURITY


2
SE2.01
Security Plan Site
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.P3
Security Plan Floor P3
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




2
SE3.P2
Security Plan Floor P2
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.P1
Security Plan Floor P1
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.01
Security Plan Floor 1
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.02
Security Plan Floor 2
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.03
Security Plan Floor 3
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.04
Security Plan Floor 4
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.05
Security Plan Floor 5
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.06-15
Security Plan Floors 6-15 Typical
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.16
Security Plan Floor 16
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.17
Security Plan Floor 17
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.18-30
Security Plan Floors 18-30 Typical
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.31
Security Plan Floor 31
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.32
Security Plan Floor 32
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.33
Security Plan Floor 33
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.34
Security Plan Floor 34
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.35
Security Plan Floor 35
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.36
Security Plan Floor 36
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.37-46
Security Plan Floors 37-46
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.47
Security Plan Floor 47
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.48
Security Plan Floor 48
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.49
Security Plan Floor 49
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.50
Security Plan Floor 50
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.51-61
Security Plan Floors 51-61 Typical
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.62
Security Plan Floor 62
10 Feb 2014
Issued for Bid Addendum #2
2
SE3.63
Security Plan Floor 63
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.01
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.02
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.03
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.04
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.05
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.06
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.07
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.08
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.09
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.10
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.11
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.12
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.13
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.14
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.15
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.16
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.17
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.18
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.19
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.20
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.21
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.22
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.23
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.24
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE4.25
Security Riser Diagram
10 Feb 2014
Issued for Bid Addendum #2
2
SE5.01
Security Details
10 Feb 2014
Issued for Bid Addendum #2
2
SE5.02
Security Details
10 Feb 2014
Issued for Bid Addendum #2
2
SE5.03
Security Details
10 Feb 2014
Issued for Bid Addendum #2


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




 
 
 
 
 



WINDOW WASHING


2
WW1.00
Façade Maintenance Composite Roof Plan: (B.M.U.) Platform, Storage Layout
10 Feb 2014
Issued for Bid Addendum #2
2
WW1.01
Façade Maintenance Section (B.M.U.) at Tower
10 Feb 2014
Issued for Bid Addendum #2
2
WW1.02
Façade Maintenance “Transferable” Stabilization
10 Feb 2014
Issued for Bid Addendum #2
2
WW1.03
Façade Maintenance “Transferable” and Workstation Anchor Detail
10 Feb 2014
Issued for Bid Addendum #2
2
WW1.04
Façade Maintenance (Aerial Work Platform)
10 Feb 2014
Issued for Bid Addendum #2
2
WW1.05
Façade Maintenance Partial Plan: Platform / Façade Anchor Layout
10 Feb 2014
Issued for Bid Addendum #2
2
WW2.00
(B.M.U.) Service Platform Access Layout
10 Feb 2014
Issued for Bid Addendum #2
1
WW2.01
Unscheduled Maintenance Tieback Anchor Layout/Sections
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 



GONDOLA


2
TRM-001
Park-Plaza Gondola Plan / Profile
10 Feb 2014
Issued for Bid Addendum #2
2
TRM-002
Plaza-Park Gondola Lower Terminal Arrangement Plan/Profile
10 Feb 2014
Issued for Bid Addendum #2
2
TRM-003
Park-Plaza Gondola Upper Terminal Arrangement Plan/Profile
10 Feb 2014
Issued for Bid Addendum #2
2
TRM-004
Plaza-Park Gondola Lower Terminal Structural and Connections
10 Feb 2014
Issued for Bid Addendum #2
2
TRM-005
Plaza-Park Gondola Upper Terminal Structural and Connections
10 Feb 2014
Issued for Bid Addendum #2
2
TRM-006
Plaza-Park Gondola Drive Machine Arrangement
10 Feb 2014
Issued for Bid Addendum #2
 
 
 
 
 



GRAPHICS


 
GR20.1
Sign Locations
10 Feb 2014
Progress
 
GR3O.P3
Sign Locations
10 Feb 2014
Progress
 
GR3O.P2
Sign Locations
10 Feb 2014
Progress
 
GR3O.P1
Sign Locations
10 Feb 2014
Progress
 
GR30.01
Sign Locations
10 Feb 2014
Progress
 
GR30.02
Sign Locations
10 Feb 2014
Progress
 
GR30.03
Sign Locations
10 Feb 2014
Progress
 
CR30.04
Sign Locations
10 Feb 2014
Progress
 
GR30.05
Sign Locations
10 Feb 2014
Progress
 
GR30.06
Sign Locations
10 Feb 2014
Progress
 
GR30.15
Sign Locations
10 Feb 2014
Progress
 
GR30.16
Sign Locations
10 Feb 2014
Progress
 
GR30.17
Sign Locations
10 Feb 2014
Progress
 
GR30.18
Sign Locations
10 Feb 2014
Progress
 
GR30.19
Sign Locations
10 Feb 2014
Progress
 
GR30.27
Sign Locations
10 Feb 2014
Progress
 
GR30.28
Sign Locations
10 Feb 2014
Progress
 
GR30.29
Sign Locations
10 Feb 2014
Progress
 
GR30.30
Sign Locations
10 Feb 2014
Progress
 
GR30.31
Sign Locations
10 Feb 2014
Progress
 
GR30.32
Sign Locations
10 Feb 2014
Progress
 
GR30.33
Sign Locations
10 Feb 2014
Progress


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




 
GR30.34
Sign Locations
10 Feb 2014
Progress
 
GR30.35
Sign Locations
10 Feb 2014
Progress
 
GR30.36
Sign Locations
10 Feb 2014
Progress
 
GR30.37
Sign Locations
10 Feb 2014
Progress
 
GR30.38
Sign Locations
10 Feb 2014
Progress
 
GR30.39
Sign Locations
10 Feb 2014
Progress
 
GR30.40
Sign Locations
10 Feb 2014
Progress
 
GR30.41
Sign Locations
10 Feb 2014
Progress
 
GR30.42
Sign Locations
10 Feb 2014
Progress
 
GR30.43
Sign Locations
10 Feb 2014
Progress
 
GR30.44
Sign Locations
10 Feb 2014
Progress
 
GR30.45
Sign Locations
10 Feb 2014
Progress
 
GR30.46
Sign Locations
10 Feb 2014
Progress
 
GR30.47
Sign Locations
10 Feb 2014
Progress
 
GR30.48
Sign Locations
10 Feb 2014
Progress
 
GR30.49
Sign Locations
10 Feb 2014
Progress
 
GR30.50
Sign Locations
10 Feb 2014
Progress
 
GR30.51
Sign Locations
10 Feb 2014
Progress
 
GR30.52
Sign Locations
10 Feb 2014
Progress
 
GR30.53
Sign Locations
10 Feb 2014
Progress
 
GR30.54
Sign Locations
10 Feb 2014
Progress
 
GR30.55
Sign Locations
10 Feb 2014
Progress
 
GR30.56
Sign Locations
10 Feb 2014
Progress
 
GR30.57
Sign Locations
10 Feb 2014
Progress
 
GR30.58
Sign Locations
10 Feb 2014
Progress
 
GR30.59
Sign Locations
10 Feb 2014
Progress
 
GR30.60
Sign Locations
10 Feb 2014
Progress
 
GR30.61
Sign Locations
10 Feb 2014
Progress
 
GR30.62
Sign Locations
10 Feb 2014
Progress
 
GR30.63
Level 63 Plan Sign Locations
10 Feb 2014
Progress
 
GR100
Signage & Graphics Elevations and Details
10 Feb 2014
Progress
 
GR101
Signage & Graphics Elevations and Details
10 Feb 2014
Progress
 
GR200
Signage & Graphics Elevations and Details
10 Feb 2014
Progress
 
GR201
Signage & Graphics Elevations and Details
10 Feb 2014
Progress
 
GR202
Signage & Graphics Elevations and Details
10 Feb 2014
Progress
 
GR300
Signage & Graphics Elevations and Details
10 Feb 2014
Progress
 
GR301
Signage & Graphics Elevations and Details
10 Feb 2014
Progress
 
GR302
Signage & Graphics Elevations and Details
10 Feb 2014
Progress
 
GR303
Signage & Graphics Elevations and Details
10 Feb 2014
Progress
 
GR400
Signage & Graphics Elevations and Details
10 Feb 2014
Progress
 
GR401
Signage & Graphics Elevations and Details
10 Feb 2014
Progress
 
GR402
Signage & Graphics Elevations and Details
10 Feb 2014
Progress
 
GR403
Signage & Graphics Elevations and Details
10 Feb 2014
Progress
 
 
 
 
 







END OF TABLE OF CONTENTS





720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1
-26-








--------------------------------------------------------------------------------




SCHEDULE 1A
REQUIRED CHANGES TO BASE BUILDING PLANS


Floor P3:  Removed bicycle storage.  Added Engineering, Janitorial, toilets,
public lockers and showers.


Floor P2:  Changed bicycle storage from individual cages to dense stacking
systems.  Added potential bicycle valet elevator and bicycle shop space.


Floor P1:  Removed bicycle storage.  Added potential bicycle valet elevator. 
Changed Mail Room to Tenant lease space (as shown on the Outline of the P-1
Space attached as Exhibit A-1).  Provided Mail Room in new location.


Floor 1: Removed doors between Public Lobby and east retail/lobby space  (as
shown on the Outline of the Retail Space attached as Exhibit A-2).


Floor 2:  Removed engineering and janitorial spaces.  Added space for Property
Management.  Revised and relocated spaces for staff lockers and break room. 
Revised toilet rooms to be smaller, with one less water closet and lavatory. 
Provided for two high mid rise elevators to stop at this floor and deleted stops
for low rise elevators at this floor, as described in Section 1.6 of this Lease.


Floor 5:  Deleted public shower and lockers, and changed toilet rooms to typical
layout.  Relocated toilet rooms and configured doors to open into tenant space
(as shown on the Outline of the fifth (5th) floor Premises attached as Exhibit
A-1).



720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1A
-1-








--------------------------------------------------------------------------------




SCHEDULE 1B
TENANT COST ITEMS
•
Main air supply duct from the perimeter to the Fan Rooms (two main ducts on each
floor)

◦
Reference drawing number: M2.19



•
Main Relief air duct at perimeter (2 locations)

Reference drawing number: M2.19


•
Duct from the Fan rooms stubbed out to the TI space

o
Reference drawing number: M2.19



•
Raised access floor in all core areas

o
For raised floor detail reference drawing number: A90.41






720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1B
-1-








--------------------------------------------------------------------------------




SCHEDULE 1C
TENANT CONSTRUCTION ITEMS


•
The following scope at the Elevator Lobbies (Finishes at Tenants discretion):
Finish tape & paint walls, flooring, ceilings, lighting, code required
evacuation signage, painting of elevator doors & frames.



•
Drywall cladding and finishes at columns and tenant side of core walls (Finishes
at Tenants discretion).



•
Furnish & Install the Raised Access Floor System (floor cleaning and sealing of
concrete & Associated perimeter details)





•
Furnish & Install Window Shades at the perimeter windows



•
MEP Upgrades



◦
Fire Sprinkler System: Modify  sprinkler system as required by TI Construction



◦
Plumbing: All distribution outside of the core plumbing system



◦
HVAC: HVAC ductwork on the floor from the point of connection at the main air
handlers to distribution or intake points. The exception is the core restrooms
supply and exhaust which will be installed as part of the core and shell scope.
Tenant shall also be responsible for the following:

▪
Perimeter Duct & Cooling System

▪
DDC controls



◦
Electrical: Tenant is responsible for electrical distribution from Electrical
Panel on floor sized for 6 watts per usable square foot capacity. Additional 2
Watts per usable square foot capacity available in bus riser.



•
Extension of Life Safety system as required by scope of tenant improvements



•
Extending copper & fiber service from basement level MPOE to floor (Multiple
sleeves in floor of telecom closets on each floor provided in core & shell) and
all distribution from the Telecom closets



Expansion of Energy Management System to control tenant light & equipment



720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 1C
-1-








--------------------------------------------------------------------------------




SECTION 1D
REQUIRED FINAL CONDITION ITEMS


1.
Structural steel with spray applied fireproofing (where such spray is required).

2.
Unfinished interior core and shaft construction.

3.
Temporary, non-occupancy fire sprinkler risers and distribution.

4.
Tenant sleeves at electrical/data closets.

5.
Plumbing rough-in (no loops outside of core).

6.
Building exit stairs.

7.
Floors in broom-swept condition.

8.
Temporary or permanent power to support construction activities related to the
Improvements.

9.
Freight elevator or hoist.

10.
Roof installed on the Building.

11.
Water tight Building façade with the potential exception for small areas to
coordinate the construction hoist.






720213.12/WLA
372738-00005/4-9-14/mem/ejw
SECTION 1D
-1-








--------------------------------------------------------------------------------




SCHEDULE 2
CONSTRUCTION SCHEDULE
[cleanbostonpropertie_image36.jpg]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 2
-1-








--------------------------------------------------------------------------------




SCHEDULE 3
BUILDING STANDARDS
MANDATORY IMPROVEMENTS
______________________________________________________________________________
DIVISION 8 DOORS AND WINDOWS


Lockset:
Manufacturer:    To be determined. Basis of design: Schlage (or equal)
Type:        L 9050 P 07A
Finish:        Stainless Steel, Brushed


Latchset:
Manufacturer:    To be determined. Basis of design: Schlage
Type:        L 9010 07A
Finish:        Stainless Steel, Brushed


DIVISION 9 FINISHES


096900    Access Flooring
Tenant Access Flooring:
Manufacturer:    To be determined; Basis of Design: Haworth
Type:        Tec-Crete modular concrete-filled steel panels
Size:        24” x 24”
Height:        1 foot
Loading Capacity:    1250 psf
Sealing Requirements; Access flooring must be completely sealed at all
conditions abutting adjacent construction so to provide sealed plenum for
underfloor air system. Refer to base building details on sheet A90.41 for
examples.


DIVISION 12 FURNISHINGS




Window Treatments
Manufacturer:    To be determined. Basis of design: Mechoshade
Type:     5-216 Series
Installation:    To be installed at exterior windows only
Fabric:    EuroTwill 6000 Series, 3% openness factor;
Color:         Interior: To be determined; Exterior: To be determined


DIVISION 21 Fire Protection


211300    Fire Protection Sprinkler Heads (Tenant Space)
Manufacturer:    Viking

720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------




Type:        VK402 semi-recessed at light hazard classification or
VK302 concealed at ordinary hazard classification
Rating:         155 Degrees Fahrenheit
Finish:        TBD


23 36 00 Air Terminal Units
Perimeter Zone Duct VAV Heating Unit:
Manufacturer:    Nailor (or equal as approved by base building spec)    
Model:        D35SWST with heating coil
Provide with ECM Motor
Dampers:    Normally Closed
Controls:
TBD

HW Piping:    Copper, Insulated
Heating Coil shall have the following:
Inlet:    Ball Valve
Control Valve:    Belimo, B2/B3 Series, TR24-SR-T (actuator)
Test Port
Outlet:    Ball Valve


Interior Single Duct VAV (as applicable on floors 3-5 and possibly 61):
Manufacturer:    Nailor (or equal as approved by base building spec)
Model:        D35SST    
Provide with ECM Motor
Dampers:    Normally Closed
Controls:
TBD



23 37 00    Air Distribution Equipment
Air Outlets & Inlets:
Manufacturer:    Nailor (or equal as approved by base building spec)
Type:        Diffuser – Supply UNI, Return (4365) – with boot
Frame:        DFA Mounting Frame (at gypsum board ceilings only)
Size:        24” x 24” x 3 5/8”


Perimeter Slot Diffusers:
Manufacturer:    Nailor (or equal as approved by base building spec)
Type:        Perimeter Ceiling Combination Supply/Return Slot Diffuser
Model:        59NDR / 59 ND
(Refer to base building specification section 23 37 00)


Division 25 Specification    HVAC Instrumentation
Temperature Sensors:
Manufacturer:    TBD
Type:        TBD
Finish:        TBD



720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------




Note: Chilled water and HHW shall be cleaned, flushed, and pacified by Tenant
Improvement Contractor. Wye strainers shall be installed with ¾” fitting for
chemical injection and flushing at the return side of the chilled water and HHW
piping. Contractor shall coordinate with Building Management prior to commencing
activity.


DIVISION 16 ELECTRICAL


26 51 13    Emergency Exit Signs:    
Manufacturer:    TBD
Type:         TBD
Mounting:    TBD


DIVISION 16 FIRE DETECTION, ALARM, AND COMMUNICATION SYSTEMS


28 31 30    Detection and Alarm
Fire alarm control panel and system design:    
Manufacturer:    TBD
Type:        TBD
Model:        TBD


Activation/Control Devices:    
Manufacturer:    TBD
Type:        TBD
Model:        TBD


Evacuation Signal Devices/Speaker/Strobe:    
Manufacturer:    TBD
Type:        TBD
Lens:        TBD
Model:        TBD




Mechanical, Electrical, Plumbing Specifications
All mechanical, electrical, plumbing, and low voltage improvements performed by
the TI Contractor shall be in accordance with applicable Local, State, and
Federal Codes, Laws and Regulations. The work shall be conducted in a manner
that does not conflict with the Base Building Core & Shell specifications
prepared by WSP. The TI Contractor shall refer to all provided drawings which
may impact the installation of mechanical improvements including but not limited
to architectural interior details, floor plans, elevations, and structural so as
to not interfere with the Base Building construction.


Prior to procurement and installation of materials and equipment, all dimensions
and existing conditions must be verified and confirmed in the field.

720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------




General Notes:


◦
General MEP Notes for tenant materials including, but not limited to, those
materials not yet selected and those identified as TBD:

1.
Tenant interface to building systems shall match building system manufacturer’s
brand and spec requirements.

2.
All materials used in the building shall be appropriately rated for both
commercial heavy duty applications as well as the intensity of the connection
into the building system. 

3.
BMCS; Building management control system, or generically, the building
automation system components shall be of the same brand, type and specification
UOL as the building core system installed and shall all be native BACnet
compliant.

4.
Plumbing materials under pressure such as piping fittings and valves that
connect to a core building system shall be rated for commercial heavy duty
applications and at 2x the working pressure at the point of connection. 

5.
Fire Alarm shall match the building installed UL Listing of the fire alarm
system and be of the appropriate brand, type and specification identified under
the UL Listing of that system.

6.
Firestop systems and devices shall comply with ASTM E 814 (UL 1479), NEC 300-21,
and NEC 800-52 (b) and shall follow a “UL Classified” system.







BUILDING STANDARD TENANT IMPROVEMENT MATERIALS
_____________________________________________________________________________________
DIVISION 8 DOORS AND WINDOWS


081416    Wood Doors


Wood Doors (Tenant Interior Office* and Typical Tenant Entrance):
Type:
Solid-core, plain-sliced, wood veneer finish, species to be determined:

Size:
1-3/4” thick x 3’0” wide x 8’10 1/2”

LEED note:
Wood to be FSC certified and free of urea and formaldehyde



084126    All-Glass Entrances



720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------




All-Glass Entrance Doors (Tenant Entrance option):
Type:
Minimum ½” thick clear tempered glass, with brushed stainless steel top and
bottom rails

Size:
3’0” wide x 8’10 1/2” high



081216    Interior Aluminum Frames (Tenant Interior Doors* and Typical Tenant
Entrance Doors)


Door & Glazing Frames:


Manufacturer:    To be determined
Type:        Aluminum door frames with optional integral sidelight
Pre Finished:    To be determined
Height:        9 feet
Frame width:     1-1/2”


087100    Hardware (Tenant Interior Doors* and Typical Tenant Entrance Doors)
    
Door Closers:
Manufacturer:    To be determined. Basis of design: LCN (or Equal)
Type:        1461
Finish:        To be determined


Automatic Flush Bolts (Paired Door/Rated):
Manufacturer:    To be determined. Basis of design: Ives (or Equal)
Type:        FB31P/ LBR
Finish:        Satin Stainless Steel


Hinges:
Manufacturer:     To be determined. Basis of design: Stanley (or Equal)
Type:        FBB 191 4.5 x 4.0
Finish:        Stainless Steel, Brushed


Lockset:
Manufacturer:    To be determined. Basis of design: Schlage (or equal)
Type:        L 9050 P 07A
Finish:        Stainless Steel, Brushed


Latchset:
Manufacturer:    To be determined. Basis of design: Schlage
Type:        L 9010 07A
Finish:        Stainless Steel, Brushed


Doorstop:
Manufacturer:    To be determined. Basis of design: Trimco (or equal)

720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------




Type:        W1212 ES
Finish:        Stainless Steel, Brushed


Strikes:
Manufacturer:    To be determined. Basis of design: Ives (or equal)
Type:        DustProof #1 & #2 (DP1/DP2)
Finish:        Satin Chrome, Brushed


DIVISION 9 FINISHES


092900    Gypsum Board
Standard Partition:
Studs:
Cold-Rolled, Corrosion-Resistant Zinc Coated Steel Sheet Gauge as required to
span height; ASTM, C645 Non-load bearing with punched webs; width as required to
span height; spacing as required

Drywall:    5/8” Type X - Single layer    
Height:
Floor to underside of finished ceiling, if ceiling is installed. Floor to
underside of slab, if no ceiling is installed.



Fire Rated Partition (1 Hour):
Studs:        Cold-Rolled, Corrosion-Resistant Zinc Coat Steel Sheet Gauge as
required to
span height; ASTM, C645 Non-load bearing with punched webs; width as required to
span height; spacing as required
Drywall:    5/8” Type X - Single layer
Height:        Floor to fire rated structural concrete slab above
Seals:        Continuous fire sealant top, bottom and all penetrations


Fire Rated Partition (2 Hour):
Studs:
Cold-Rolled, Corrosion-Resistant Zinc Coat Steel Sheet Gauge as required to span
height; ASTM, C645 Non-load bearing with punched webs; with as required to span
height; spacing as required

Drywall:    5/8” Type X - Double Layer    
Height:        Floor to fire rated structural slab above
Seals:        Continuous fire sealant top, bottom and all penetrations


Demising Partition:
Studs:
Cold-Rolled, Corrosion-Resistant Zinc Coat Steel Sheet Gauge as required to span
height; ASTM, C645 Non-load bearing with punched webs; width as required to span
height; spacing as required

Drywall:    5/8” Type X - Single layer
Height:        Floor to underside of concrete slab above
Insulation:    Thickness to achieve R-11. Owens/Corning fiberglass sonobatts
Seals:        Continuous acoustical sealant top, bottom and all penetrations



720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------




Acoustical Partition:
Studs:
Cold-Rolled, Corrosion-Resistant Zinc Coat Steel Sheet Gauge as required to span
height; ASTM, C645 Non-load bearing with punched webs width as required to span
height; spacing as required

Drywall:    5/8” Type X - Double layer
Height:        Floor to underside of finished ceiling
Insulation:    Thickness to achieve R-11. Owens/Corning fiberglass sonobatts
Seals:        Continuous acoustical sealant top, bottom and all penetrations


095113
Ceilings



Ceiling Tile:
Manufacturer:    To be determined. Basis of design: Armstrong
Type:        Armstrong Optima Open Plan, or equal
Size:        24” x 24” x 1” thick
Finish:        Standard (WH) white
Rating:        Class A
LEED Note:    Tile will be comprised of 75% recycled content
Suspension Grid:
Manufacturer:    To be determined. Basis of design: Armstrong
Type:        Armstrong Silhuoette XL, or equal
Size:        9/16” Dimensional Tee System, with ¼” reveal
Finish:        White
Rating:        Class A
LEED Note:    Grid will be comprised of 30% recycled steel


096513    Resilient Base and Accessories
Resilient Base:
Manufacturer:    To be determined. Basis of design: Roppe, or equal
Type:        Extruded Rubber Base; coved at carpet, coved at hard surfaces
Size:        2-1/2” high x 1/8” thick
Color:        Tenant selection from building standard colors


096813    Tile Carpeting
Tenant Carpeting:
Manufacturer:    To be determined
Quality:    Pattern loop with minimum 22 Oz. face weight
Installation:    Direct glue
Color:        Tenant selection from building standard colors
LEED Note:     Low VOC content, Recycled Material content


096900    Access Flooring
Tenant Access Flooring:
Manufacturer:    To be determined; Basis of Design: Haworth
Type:        Tec-Crete modular concrete-filled steel panels

720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------




Size:        24” x 24”
Height:        1 foot
Loading Capacity:    1250 psf
Sealing Requirements; Access flooring must be completely sealed at all
conditions abutting adjacent construction so to provide sealed plenum for
underfloor air system. Refer to base building details on sheet A90.41 for
examples.




099123    Painting
Paint:
Manufacturer:
To be determined. Basis of design: Benjamin Moore, PPG Architectural Finishes,
Sherwin-Williams, or approved equal

Type:        1 Prime Coat + 2 Finish Coats
Finish:        Flat and semi-gloss    
Color:        Tenant selection from building standard colors
LEED Note:    Low VOC, Green Seal Certified
DIVISION 10 SPECIALTIES


104400    Fire Protection Specialties
Fire Cabinet:
Manufacturer:    To be determined. Basis of design: J.L. Industries (or equal)
Model:        Embassy Model 5614S21FX, trimless; Fully Recessed or Semi Recessed
Model is acceptable
Door Style:    Solid steel panel, Vinyl lettering
Finish:        Paint to match adjacent wall, baked white enamel interior


Fire Extinguisher:
Manufacturer:    To be determined. Basis of design: J.L. Industries (or equal)
Model:        ABC Multi-Purpose Dry Chemical, 3005
Type:        Rated 2A:10B:C, 5 Lb. Capacity
Pressure indicating gauge
DIVISION 12 FURNISHINGS


Window Treatments
Manufacturer:    To be determined. Basis of design: Mechoshade
Type:     5-216 Series
Installation:    To be installed at exterior windows only
Fabric:        EuroTwill 6000 Series, 3% openness factor;
Color:         Interior: To be determined; Exterior: To be determined


DIVISION 21 Fire Protection


211300    Fire Protection Sprinkler Heads (Tenant Space)
Manufacturer:    Viking
Type:        VK402 semi-recessed at light hazard classification or

720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------




VK302 concealed at ordinary hazard classification
Rating:         155 Degrees Fahrenheit
Finish:        TBD


23 36 00 Air Terminal Units
Perimeter Zone Duct VAV Heating Unit:
Manufacturer:    Nailor (or equal as approved by base building spec)    
Model:        D35SWST with heating coil
Provide with ECM Motor
Dampers:    Normally Closed
Controls:
TBD

HW Piping:    Copper, Insulated
Heating Coil shall have the following:
Inlet:    Ball Valve
Control Valve:    Belimo, B2/B3 Series, TR24-SR-T (actuator)
Test Port
Outlet:    Ball Valve


Interior Single Duct VAV (as applicable on floors 3-5 and possibly 61):
Manufacturer:    Nailor (or equal as approved by base building spec)
Model:        D35SST    
Provide with ECM Motor
Dampers:    Normally Closed
Controls:
TBD



23 37 00    Air Distribution Equipment
Air Outlets & Inlets:
Manufacturer:    Nailor (or equal as approved by base building spec)
Type:        Diffuser – Supply UNI, Return (4365) – with boot
Frame:        DFA Mounting Frame (at gypsum board ceilings only)
Size:        24” x 24” x 3 5/8”


Perimeter Slot Diffusers:
Manufacturer:    Nailor (or equal as approved by base building spec)
Type:        Perimeter Ceiling Combination Supply/Return Slot Diffuser
Model:        59NDR / 59 ND
(Refer to base building specification section 23 37 00)


Division 25 Specification    HVAC Instrumentation
Temperature Sensors:
Manufacturer:    TBD
Type:        TBD
Finish:        TBD



720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------




Note: Chilled water and HHW shall be cleaned, flushed, and pacified by Tenant
Improvement Contractor. Wye strainers shall be installed with ¾” fitting for
chemical injection and flushing at the return side of the chilled water and HHW
piping. Contractor shall coordinate with Building Management prior to commencing
activity.




DIVISION 16 ELECTRICAL


26 27 26    Wiring Devices
Switches, Receptacles, Cover Plates:
Manufacturer:    Pass & Seymour
Type:        Rocker Switch (2621), Decora Receptacle (26242), Wall Plate (TP)
Capacity:    Duplex Receptacle
Finish:        White


Override Switch (Low Voltage Lighting Control):
Manufacturer:    General Electric (GE)
Type:         GE RS2-37
Capacity:    Rocker Switch
Finish:        White


Occupancy Sensors:
Manufacturer:    WattStopper
Type:        DWT (Dual Tech)
Finish:        White


16525    


26 51 13    Emergency Exit Signs:    
Manufacturer:    TBD
Type:         TBD
Mounting:    TBD


DIVISION 16 FIRE DETECTION, ALARM, AND COMMUNICATION SYSTEMS


28 31 30    Detection and Alarm
Fire alarm control panel and system design:    
Manufacturer:    TBD
Type:        TBD
Model:        TBD


Activation/Control Devices:    
Manufacturer:    TBD
Type:        TBD
Model:        TBD

720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------






Evacuation Signal Devices/Speaker/Strobe:    
Manufacturer:    TBD
Type:        TBD
Lens:        TBD
Model:        TBD


General Notes:


◦
Landlord will focus on the visibility of furniture and furnishing layout from
the exterior of the building and from common areas. Backing will be required for
furniture that abuts perimeter glass walls.



◦
Perimeter partition layout shall be aligned with curtain-wall mullions.



◦
General MEP Notes for tenant materials including, but not limited to, those
materials not yet selected and those identified as TBD:

7.
Tenant interface to building systems shall match building system manufacturer’s
brand and spec requirements.

8.
All materials used in the building shall be appropriately rated for both
commercial heavy duty applications as well as the intensity of the connection
into the building system.  For example,

9.
HVAC materials shall follow SMACNA requirements and be appropriate for the type
of HVAC system installed at the core of the building.

10.
BMCS; Building management control system, or generically, the building
automation system components shall be of the same brand, type and specification
UOL as the building core system installed and shall all be native BACnet
compliant.

11.
Plumbing materials under pressure such as piping fittings and valves that
connect to a core building system shall be rated for commercial heavy duty
applications and at 2x the working pressure at the point of connection. 

12.
Fire Sprinkler system shall all be UL listed for fire sprinkler applications as
well as all Federal, State and Local requirements.

13.
Fire Alarm shall match the building installed UL Listing of the fire alarm
system and be of the appropriate brand, type and specification identified under
the UL Listing of that system.

14.
Electrical materials that will connect to the building systems, they shall carry
the appropriate ratings for voltage, amperage and AIC interrupting ratings and
shall match the building system brand, type and classification installed in the
core system.


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------




15.
Electrical receptacles, outlets and switches shall carry a nominal 20 AMP
minimum rating regardless of manufacturer.



Floor Coring Parameters:
•
Note: Floor coring not typical or generally needed with raised floor system. The
following apply to potential exception as approved by building management.

◦
For individual and distributed single openings spaced at 4’oc or more or groups
of 4 penetrations only (3.5” diam max ea.), no structural review required.

◦
Space groups at 3x diameter minimum between each opening and a minimum of 8’oc
between groups.

◦
Groups of 5 or more are individual penetrations patterned at less than 4’oc will
require specific review. Contact Building Management if this layout condition
exists.

◦
Prior to coring, check layout from underside of deck with existing steel
framing. No steel shall be cut.

◦
Place penetrations in shallow portion of deck whenever possible.

◦
Avoid placing penetration in continuous lines adjacent and parallel to supports
(steel beams) or submit for review.

◦
Avoid placing penetration at perimeter of building that could affect both chord
reinforcement and curtain wall embeds.
















































720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------






Mechanical, Electrical, Plumbing Specifications
Transbay Tower – 415 Mission Street, San Francisco, CA

--------------------------------------------------------------------------------

General:
All mechanical, electrical, plumbing, and low voltage improvements performed by
the TI Contractor shall be in accordance with applicable Local, State, and
Federal Codes, Laws and Regulations. The work shall be conducted in a manner
that does not conflict with the Base Building Core & Shell specifications
prepared by WSP. The TI Contractor shall refer to all provided drawings which
may impact the installation of mechanical improvements including but not limited
to architectural interior details, floor plans, elevations, and structural so as
to not interfere with the Base Building construction.
Prior to procurement and installation of materials and equipment, all dimensions
and existing conditions must be verified and confirmed in the field. The Tenant
space specific requirements are listed in the subsequent pages with a
corresponding specification section from the Base Building documents. Refer to
the enclosed CD titled “Transbay Tower MEP Base Building Specifications” for the
detailed requirements.
Additional site conditions pertaining to MEP trades:
◦
Obtain and pay for all required fees, permits, testing, and inspections



◦
Firestop systems and devices shall comply with ASTM E 814 (UL 1479), NEC 300-21,
and NEC 800-52 (b) and shall follow a “UL Classified” system.



◦
The Subcontractors shall provide all necessary seismic bracing to support
horizontal pipe, ductwork, conduit, cable, wiring, fixtures, and equipment.

◦
All piping, ductwork, conduit, equipment, and fixtures shall be coordinated in a
manner to allow for adequate code required clearances from existing core
improvements. In addition, all mechanical piping and ductwork shall maintain an
8” clear zone above the ceiling. No item such as pipe, duct, etc., shall be in
contact with any electrical equipment.

◦
Subcontractor/Contractor must guarantee all work and materials for one (1) year
from the date of filing a Notice of Completion.

◦
Pressure test each system of piping and ductwork in accordance with applicable
codes and recognized industry standards.





HVAC Specifications
The following table has been prepared to provide the location of Tenant
Contractor specific information within the Base Building Specifications

720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------




TI Material & Equipment
Base Building Specification Section
 
 
Ductwork
23 31 00 – Ductwork and Sheet Metal
Piping
23 21 13 – Pipes, Valves, Fittings, & Accessories
Hydrostatic Testing
23 05 93- Section 3.3 D
VAV Fan Powered Terminal Units
23 36 00- Air Terminal Units
Grills, Registers, and Diffusers
23 37 00– Air Distribution Equipment
Mechanical Insulation
23 07 00- Thermal Insulation
Offices – cooling inside design condition
23 05 07 – Design Conditions
Offices – heating inside design condition
23 05 07 – Design Conditions
Testing & Balancing
23 05 93 – Testing, Balancing, & Adjusting



Plumbing Specification
The point of connection for sanitary and vent lines will be available as a
capped stub-out at 3 locations on each floor. The domestic water line point of
connection will be capped and valved outside elevator lobby. The following table
has been prepared to provide the location of Tenant Contractor specific
information within the Base Building Specifications
   
TI Material & Equipment
Base Building Specification Section
 
 
Sanitary Waste/Vent Piping
221300 – Sewage and Drainage Systems
Water Piping
221130- Recycled Water Systems
22 10 00- Domestic Water Systems
Floor drains, Plumbing Fixtures
224000- Clean-outs, Drains, & Plumbing Fixtures
Pipe Insulation
220700 – Thermal Insulation
 
 



Fire Sprinkler Specification
A primary fire sprinkler system will be installed at each floor by the Base
Building Contractor. Modifications to lower, relocate, and install vertical
sections of pipe will be the responsibility of the tenant design/build
contractor. The following table has been prepared to provide the location of
Tenant Contractor specific information within the Base Building Specifications
TI Material & Equipment
Base Building Specification Section
 
 
Sprinkler Piping
211300- Fire Suppression Sprinkler Systems
Design/Build Drawings & Calculation Requirements
211300- Fire Suppression Sprinkler Systems
Hangers & Supports
211300- Fire Suppression Sprinkler Systems
Pipe joints/fittings
211300 – Fire Suppression Sprinkler Systems
 
 


720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------






Electrical & Telephone/Data Specification
An electrical room will be available on each floor. Included in the electrical
room will be a 200 A fused disconnect that will serve a 277/480 V lighting
panel. This panel will be available for Tenant lighting needs. The lighting
panel also serves a 75 kVA harmonic mitigating transformer that provides power
for two (2) 120/208 V panels. There are forty-two (42) available circuits in
each panel available for tenant use. The following table has been prepared to
provide the location of Tenant Contractor specific information within the Base
Building Specifications


TI Material & Equipment
Base Building Specification Section
 
 
Cutting and Patching existing construction
01731 – Cutting and Patching
Installation of building standard 2x4 fluorescent light fixtures (Refer to
tenant building standards for specific light fixture)
26 51 13– Light Fixtures and Lamps
Electrical Wire/Conductors
26 05 19– Electrical Conductors – 600 Volts
Installation of wall plug receptacles (Refer to tenant building standards for
specifics on the receptacle)
26 27 26– Wiring Devices
Electrical Conduit
26 05 33– Raceways and Boxes
Conduit hangers and supports
26 05 33– Raceways and boxes.
Wall telephone/Data Outlets
26 05 33– Raceways and Boxes


 
 
Outlet, Junction, and Pull Boxes
260533– Raceways and Boxes
 
 
Grounding
26 05 26–Grounding and Bonding &
26 70 00–Telecomunication System
Motor Wiring
26 05 23– Motor and control wiring systems



Fire Alarm System
The fire alarm terminal cabinet will be located at the emergency electrical room
on each floor. The following table has been prepared to provide the location of
Tenant Contractor specific information within the Base Building Specifications




TI Material & Equipment
Base Building Specification Section
 
 
Fire Alarm Control Panel Information
28 31 30- Fire Detection, Alarm and Communication (FDAC) Systems
Fire Alarm Devices
28 31 30– Fire Detection, Alarm and Communication (FDAC) Systems




720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------




Building Management Control Systems
The following table has been prepared to provide the location of tenant
contractor specific information within the Base Building Specifications
TI Material & Equipment
Base Building Specification Section
 
 
Temperature sensors
25 30 20 – BMCS Field Devices
Relative humidity sensors
23 30 20 – BMCS Field Devices
Control relays
25 30 10 – BMCS Field Devices
Pressure sensors
23 30 20 – BMCS Field Devices
Carbon dioxide sensors
23 30 20 – BMCS Field Devices
DDC controllers
25 14 00 – BMCS Controllers
Damper actuators
25 35 23- BMCS Dampers
Valve controls
25 35 19- BMCS Valves
Electrical requirements
25 05 00- BMCS General Requirements
Software Interface
25 16 00- BMCS Software Interface








720213.12/WLA
372738-00005/4-9-14/mem/ejw
SCHEDULE 3
-15-








--------------------------------------------------------------------------------




EXHIBIT C
COMMENCEMENT LETTER


To:    _______________________
_______________________
_______________________
_______________________
Re:
Office Lease dated ____________, 20__ (the "Lease"), by and between
____________________, a _____________________ ("Landlord"), and
_______________________, a _______________________ ("Tenant"), for certain
premises being more particularly described in the Lease (the "Premises"),
located in that certain building located at 415 Mission Street, San Francisco,
California (the "Building").

Dear ________________:
Notwithstanding any provision to the contrary contained in the Lease, this
letter is to confirm and agree upon the following:
1.
The Lease Commencement Date for [the Phase 1 Premises] [the Phase 2 Premises]
[the Phase 3 Premises] [the Phase 4 Premises] [the Phase 5 Premises] is
______________ (the "Applicable Lease Commencement Date").

2.
The Lease Expiration Date for [the Phase 1 Premises] [the Phase 2 Premises] [the
Phase 3 Premises] [the Phase 4 Premises] [the Phase 5 Premises] is
_____________________.

3.
Base Rent with respect to [the Phase 1 Premises] [the Phase 2 Premises] [the
Phase 3 Premises] [the Phase 4 Premises] [the Phase 5 Premises] commenced on the
Applicable Lease Commencement Date in the amount of ________________.

4.
If the Applicable Lease Commencement Date is other than the first day of the
month, the first billing will contain a pro rata adjustment. Each billing
thereafter shall be for the full amount of the monthly installment as provided
for in the Lease.

5.
Capitalized terms used herein that are defined in the Lease shall have the same
meaning when used herein.

If the provisions of this letter correctly set forth our understanding, please
so acknowledge by signing at the place provided below on the enclosed copy of
this letter and returning the same to Landlord.

720213.12/WLA
372738-00005/4-9-14/mem/ejw
 


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




 
"Landlord":
               ,
a                


By:                
Name:          
Its:             


Agreed to and Accepted
as of ____________, 20__.
"Tenant":
            ,
a             
By:                   
Name:             
Its:                


 






720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT F
-2-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT D
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
1.Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord's prior
written consent not to be unreasonably withheld, conditioned or delayed. Tenant
shall bear the cost of any lock changes or repairs required by Tenant. Two keys
will be furnished by Landlord for the Premises.
2.All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.
3.Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the San Francisco, California area, provided, however, subject to
the terms of the Lease, Tenant shall be provided access to the Project, Building
and Common Areas twenty-four (24) hours per day, seven (7) days per week.
Tenant, its employees and agents must be sure that the doors to the Building are
securely closed and locked when leaving the Premises if it is after the normal
hours of business for the Building. Any tenant, its employees, agents or any
other persons entering or leaving the Building at any time when it is so locked,
or at any time that is considered to be after normal business hours for the
Building, may be required to sign the Building register. Access to the Building
may be refused unless the person seeking access has proper identification or has
a previously arranged pass for access to the Building. Landlord will furnish
passes to persons for whom Tenant requests same in writing. In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
temporarily prevent access to the Building or the Project during the continuance
thereof by any means it deems appropriate for the safety and protection of life
and property.
4.Landlord shall have the right to reasonably prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property in any case. Any damage to any part of the Building, its contents,
occupants or visitors by moving or maintaining any such safe or other property
shall be the sole responsibility and expense of Tenant.
5.No furniture, packages, supplies, equipment or merchandise will be received in
the Building or carried up or down in the elevators, except between such hours,
in such specific elevator as shall be reasonably designated by Landlord, except
Tenant may use Tenant's Elevators and Tenant's Fright Elevator for any purpose
and at any time.

720213.12/WLA
372738-00005/4-9-14/mem/ejw
 


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




6.The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
Tenant shall not disturb, solicit, peddle, or canvas any occupant of the
Project.
7.Except as otherwise set forth in the Lease, no sign, advertisement, notice or
handbill shall be exhibited, distributed, painted or affixed by Tenant on any
part of the Premises except the Retail Space (to the extent the same can be seen
from outside the Premises) or the Building without the prior written consent of
the Landlord.
8.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.
9.Tenant shall not overload the floor of the Premises.
10.Except for vending machines intended for the sole use of Tenant's employees
and invitees, no vending machine shall be installed, maintained or operated upon
the Premises without the written consent of Landlord.
11.Except with respect to Supplemental HVAC Units, Tenant shall not without the
prior written consent of Landlord use any method of heating or air conditioning
other than that supplied by Landlord.
12.Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises.
13.Tenant shall not bring into or keep within the Project, the Building or the
Premises any firearms, animals (excluding Tenant's Dogs and service animals (as
defined under applicable Laws and accompanying guidelines)), birds or aquariums.
14.Landlord reserves the right to exclude or expel from the Project any person
who, in the reasonable judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.
15.Tenant shall participate in recycling programs to the extent required by Law
or LEED certification.
16.Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in San
Francisco, California without violation of any Law. All trash, garbage and
refuse disposal shall be made only through entry-ways and elevators provided for
such purposes at

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT F
-2-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




such times as Landlord shall designate. If the Premises is or becomes infested
with vermin as a result of the use or any misuse or neglect of the Premises by
Tenant, its agents, servants, employees, contractors, visitors or licensees,
Tenant shall forthwith, at Tenant's expense, cause the Premises to be
exterminated from time to time and shall employ such licensed exterminators as
shall be reasonably approved in writing in advance by Landlord.
17.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations reasonably established by Landlord or any
governmental agency.
18.No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard mini-blinds.
Neither the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed.
19.The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.
20.Tenant must comply with applicable "NO-SMOKING" ordinances and all related,
similar or successor ordinances, rules, regulations or codes. If Tenant is
required under the ordinance to adopt a written smoking policy, a copy of said
policy shall be on file in the office of the Building. In addition, no smoking
of any substance shall be permitted within the Project except in specifically
designated outdoor areas. Within such designated outdoor areas, all remnants of
consumed cigarettes and related paraphernalia shall be deposited in ash trays
and/or waste receptacles. No cigarettes shall be extinguished and/or left on the
ground or any other surface of the Project. Cigarettes shall be extinguished
only in ashtrays. Furthermore, in no event shall Tenant, its employees or agents
smoke tobacco products or other substances (x) within any interior areas of the
Project, or (y) within two hundred feet (200') of the main entrance of the
Building or the main entrance of any of the adjacent buildings, or (z) within
seventy-five feet (75') of any other entryways into the Building.
21.All office equipment of any electrical or mechanical nature shall be placed
by Tenant in the Premises in settings reasonably approved by Landlord, to absorb
or prevent any excessive vibration and noise.
22.Tenant shall not use in any space or in the public halls of the Building, any
hand trucks except those equipped with rubber tires and rubber side guards.
23.No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.
24.No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT F
-2-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




25.Tenant shall install and maintain, at Tenant's sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
duplicating or photocopying machines or similar heat producing equipment, which
may or may not contain combustible material, in the Premises.
Landlord will enforce the foregoing Rules and Regulations in a
non-discriminatory manner and to the extent Landlord declines to enforce any of
the foregoing Rules and Regulations with respect to any other tenant in the
Building, Landlord will not be entitled to enforce such Rules or Regulations
with respect to Tenant.



720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT F
-2-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT E
FORM OF TENANT'S ESTOPPEL CERTIFICATE
The entity named below ("Tenant") is tenant under that certain Office Lease (the
"Lease") made and entered into as of ___________, 20 by and between
_______________ as Landlord and Tenant for certain premises (the "Premises")
being more particularly described in the Lease in the building located at 415
Mission Street, San Francisco, California. Tenant certifies as follows, as of
the date hereof:
1.Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.
2.Tenant currently occupies the following portions of the Premises: [the Phase 1
Premises][the Phase 2 Premises][the Phase 3 Premises][the Phase 4 Premises][the
Phase 5 Premises].
3.The Lease Commencement Date for each Phase of the Premises is as follows
(each, the "Applicable Lease Commencement Date"):


Phase of the Premises


Lease Commencement Date
Phase 1
 
Phase 2
 
Phase 3
 
Phase 4
 
Phase 5
 

4.The Lease Expiration Date for each Phase of the Premises is as follows:



720213.12/WLA
372738-00005/4-9-14/mem/ejw
 


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




Phase of the Premises


Lease Expiration Date
Phase 1
 
Phase 2
 
Phase 3
 
Phase 4
 
Phase 5
 

5.Except as expressly set forth in the Lease, Tenant has no option to terminate
or cancel the Lease, or to purchase, pursuant to an option or a right of first
offer, first refusal or otherwise, all or any part of the Premises, the Building
and/or the Project.
6.Base Rent for each Phase of the Premises became payable on the Applicable
Lease Commencement Date for such Phase of the Premises.
7.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.
8.With the exception of agreements with Incubator Transferees, Tenant has not
transferred, assigned, or sublet any portion of the Premises nor entered into
any license or concession agreements with respect thereto except as follows:
______________
9.All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________. The current monthly installment of Base Rent is
$_____________________.
10.To the undersigned’s actual knowledge without duty of inquiry, all conditions
of the Lease to be performed by Landlord necessary to the enforceability of the
Lease have been satisfied and Landlord is not in default thereunder, except as
follows:______________. In addition, Tenant has not delivered any notice to
Landlord regarding a default by Landlord under the Lease, except as follows:
______________.
11.No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.
12.To the undersigned’s actual knowledge without duty of inquiry, there are no
existing defenses or offsets, claims or any basis for a claim, that Tenant has
against Landlord, except as follows: ____________.
13.If Tenant is a corporation or partnership, Tenant is a duly formed and
existing entity qualified to do business in California and Tenant has full right
and authority to execute and deliver this Estoppel Certificate and each person
signing on behalf of Tenant is authorized to do so.

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT F
-2-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




14.There are no actions pending against Tenant under the bankruptcy or similar
laws of the United States or any state.
15.Except as permitted by the Lease Tenant has not used or stored any Hazardous
Materials in the Premises.
16.To the undersigned's actual knowledge without duty of inquiry, all
improvement work to be performed by Landlord under the Lease has been completed
in accordance with the Lease and has been accepted by Tenant and all
reimbursements and allowances due to Tenant under the Lease in connection with
any improvement work have been paid in full, except as follows:
_________________.
Initially capitalized terms used and not defined herein shall have the meanings
set forth in the Lease. Tenant acknowledges that this Estoppel Certificate may
be delivered to Landlord or to a prospective mortgagee or prospective purchaser,
and acknowledges that said prospective mortgagee or prospective purchaser will
be relying upon the statements contained herein in making the loan or acquiring
the property of which the Premises is a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
Executed at ______________ on the ____ day of ___________, 20_  .
 
"Tenant":
            ,
a             
By:             
Name:         
Its:          






720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT F
-2-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT F
JANITORIAL SPECIFICATIONS


I. OFFICE AREAS
Services performed nightly:
•
Empty and clean (when necessary) all waste, mixed recycling, and composting
receptacles (where applicable) and remove contents to the designated area.

•
Dust or wipe clean with micro-fiber cloths and dusting sleeves all horizontal
surfaces, desks, chairs, files, telephones, picture frames, etc so as to cover
the floor 1x/week. Do not rearrange materials on surfaces.

•
Spot clean all conference and partition glass including lobby glass for
fingerprints and smudges. Partition glass cleaning will be handled outside this
contract as a tenant billable work order.

•
Dust windowsills/railings.

•
HEPA vacuum all carpet areas every other night. Carpet-sweep high traffic area's
nightly. (Do not pull vacuum cords around corners.) Broom-sweep all area rugs.
Edges should be either swept or vacuumed with appropriate HEPA edge cleaning
tool, as required.

•
Remove all finger marks and smudges from all vertical surfaces taking care not
to mar material finishes.

•
Dust mop and spot clean all tiled areas.

•
Damp wash and wipe dry all plastic or Formica desk tops in common areas.



A.
Services performed as necessary or in the frequency stated:

•
Wash waste receptacles. To be done if liquids might have leaked into the
receptacle through the plastic liner or in other areas, as required. Plastic
liners are only used in areas with wet trash – not less than bi-monthly.

•
Damp mop floors where spillage occurred or dirt tracked in.

•
Machine buff VCT flooring every 2 months.

•
Strip/scrub VCT and recoat using green seal strippers and floor finishes, as
necessary – not less than quarterly.

•
Spot clean carpet areas per request. Major carpet cleaning will be handled
outside this contract as a tenant billable work order.

•
Dust light fixtures – no less than annually. (Where reachable)

•
Vacuum/dust all perimeter slot diffusers on a quarterly basis.

•
Clean all air vent grills – not less than quarterly.

•
Wash windowsills/railings – not less than monthly.

•
Dust fire extinguishers/fire extinguisher cabinets – not less than monthly.

•
Dust all doors and spot clean as necessary.

•
Interior perimeter windows washed annually.

 
II. RESTROOMS


A.
Services performed nightly:

•
Empty and clean (when necessary) all waste receptacles and remove paper
towel/tissue to be composted, and rubbish to be trashed to the designated area.


720213.12/WLA
372738-00005/4-9-14/mem/ejw
 


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




•
Wash and disinfect all basins, urinals and bowls using nonabrasive green seal
cleaners to remove stains and clean undersides of rim on urinals and bowls. Wash
both sides of toilet seats.

•
Clean all mirrors, bright work and enamel surfaces with green seal cleaning
products.

•
Spot clean all partitions, tile walls, doors, door handle area and outside
surfaces of all dispensers and receptacles. Damp wipe all lavatory tops and
remove water spots from wall surfaces next to dispensers/receptacles. Spot clean
around light fixtures.

•
Clean flushometers, piping and other metal.

•
Fill toilet tissue, paper towels (minimum 95% recycled paper), soap, and
sanitary napkin dispensers. Do not place any extra supplies on top of dispenser
or counter top.

•
Sweep, micro-fiber wet mop, and thoroughly rinse floor. Clean all corners and
edges to prevent dirt buildup. Do not leave standing water on the floor.



B. Services performed as necessary or in the frequency stated:
•
Floor drains are sanitized and flushed every other week with water.



III. Billable Extra Services:
•
Refrigerator & microwave cleaning

•
Green Encapsulation carpet cleaning

•
Shower cleaning

•
Dish washing service

•
Day & weekend matron/kitchen service

•
Extra trash and recycling service

•
Partition glass cleaning

•
Special detail cleaning

•
Maintenance program for all non-building standard floors and finishes such as
marble, hardwood, granite, travertine, porcelain, etc.



IV. Green Cleaning Program


•
Janitorial for this property instituted the UNGER restroom micro-fiber program
and uses Green Seal/Ecologo USGBC approved chemicals. (1/2008)



•
Implemented a color coded micro-fiber mop, cloth, and dusting sleeve program to
avoid cross contamination and improve our diversion rate through the use of
washable/reusable cleaning materials. (6/2007)



•
Vacuuming and edge vacuuming is performed using carpet and rug institute
approved HEPA filtration vacuums.



•
Our recycling, composting, and waste management program utilizes a double barrel
caddy system, with color coded barrels (grey & blue) and liners (brown for
waste, clear for recycling, & green for compostables). Full, tied off liners are
placed outside the service elevator for the refuse janitor to pick up and sort
before they are compacted/composted. These measures help to insure that during
disposal we are able to maximize our diversion rate to comply with San
Francisco's 2010 mandate for commercial building's to have a 75% diversion rate.




720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT F
-2-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT G
MARKET RENT DETERMINATION FACTORS
When determining Market Rent, the following rules and instructions shall be
followed.
1.    RELEVANT FACTORS. The "Market Rent," as used in this Lease, shall be
derived from an analysis (as such derivation and analysis are set forth in this
Exhibit G) of the "Net Equivalent Lease Rates," of the "Comparable Transactions"
(as that term is defined below), and with respect to Tranche 1, in the event
Tenant elects to renew the Retail Space or Floor 61, shall include a separate
determination of the Market Rent for each, as applicable. The Market Rent, as
used in this Lease, shall be equal to the annual rent per RSF, at which tenants,
pursuant to transactions consummated within twelve (12) months prior to the
commencement of the Option Term with respect to a particular Tranche of the
Premises (or nine (9) months prior to the First Offer Commencement Date)
(provided that timing adjustments shall be made to reflect any changes in the
Market Rent following the date of any particular Comparable Transaction up to
the date of the commencement of the applicable Option Term), are leasing
non-sublease, non-encumbered space comparable in location and quality to the
Premises (or First Offer Space) containing a square footage comparable to that
of the particular Tranche of the Premises (or Reduced Tranche, or First Offer
Space, as applicable), for a similar use (including office use, and retail use,
as applicable) for a term of between and including five (5) and ten (10) years
(provided that, prior to analyzing the same on a "Net Equivalent Lease Rate"
basis, the economic terms of any such ten (10) year transaction shall be
reasonably adjusted, if necessary, in accordance with normal and customary
office building industry practices, in order to compare such ten (10) year
transaction to a seven (7) year or a five (5) year transaction, as applicable),
in an arm's-length transaction, which comparable space is located in "Comparable
Buildings" (transactions satisfying the foregoing criteria shall be known as the
"Comparable Transactions"). The terms of the Comparable Transactions shall be
calculated as a "Net Equivalent Lease Rate" pursuant to the terms of this
Exhibit G and shall take into consideration only the following terms and
concessions: (i) the rental rate and escalations for the Comparable
Transactions, (ii) the amount of parking rent per parking permit paid in the
Comparable Transactions, if any, (iii) operating expense and tax protection
granted in such Comparable Transactions such as a base year or expense stop
(although for each such Comparable Transaction the base rent shall be adjusted
to a triple net base rent using reasonable estimates of operating expenses and
taxes as determined by Landlord for each such Comparable Transaction); (iv) any
free rent period or rental abatement concession to be provided to Tenant in
connection with the Option Term (or Tenant's lease of the First Offer Space) as
compared to the rental abatement concessions, if any, being granted such tenants
in connection with such comparable space, (v) any "Renewal Allowance," as
defined herein below, to be provided to Tenant in connection with the Option
Term (or any improvement allowance provide to Tenant in connection with its
lease of First Offer Space) as compared to the improvements or allowances
provided or to be provided in the Comparable Transactions, taking into account
the contributory value of the existing improvements in the Premises (or First
Offer Space), such value to be based upon the age, design, quality of finishes,
and layout of the existing improvements and the extent to which the same can be
utilized by a general office user other than Tenant (provided that in no event
shall the contributory value of the existing improvements in the Premises exceed
an amount equal to $70.00 per RSF of the

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT G
-4-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




Premises, which foregoing amount shall be increased annually during the Lease
Term by $1.00 per RSF, commencing on the first anniversary of the Phase 5 Lease
Commencement Date), (vi) all other monetary concessions, if any, being granted
to Tenant or to tenants in connection with such Comparable Transactions
(excluding, Tenant's "Signage and Naming Rights," as that term is defined in
Article 23 of this Lease, above, which shall not be taken into consideration,
and the Market Rent shall be determined as if Tenant did not have any Signage
and Naming Rights), (vii) the size of the Tranche of the Premises (or Reduced
Tranche or First Offer Space, as applicable) as compared to the size of the
premises leased in the Comparable Transaction taking into account with respect
to the floors within a Tranche the different sizes and locations of such floors
within the Building, (viii) views, (ix) the size of Comparable Buildings, and
(x) the brokerage commissions payable in connection with the Comparable
Transaction compared to the fact that no broker commissions are payable under
this Lease in connection with the Option Term. In addition, in determining the
Market Rent, the difference between the Building and the Comparable Buildings in
terms of level of LEED certification, raised floor base building systems, and
proximity to mass transit, may be taken into account and the Market Rent may be
appropriately adjusted (to the extent such factors normally affect the rent
received by the landlord of the Comparable Buildings) to reflect the existence
or non-existence of such factors. Notwithstanding any contrary provision hereof,
in determining the Market Rent, no consideration shall be given to any period of
rental abatement, if any, granted to tenants in Comparable Transactions in
connection with the design, permitting and construction of improvements. In
addition, because the rentable square footage of the Premises shall have
determined pursuant to Section 1.2 of the Lease, no consideration shall be given
to the measurement standard used to determine the rentable square footage of the
Comparable Transactions, as compared to the measurement standard used by
Landlord and Tenant to determine the rentable square footage of the Premises,
and in no event shall the size of the Premises change in connection with the
determination of Market Rent; provided, however, the foregoing shall not
preclude adjusting Comparable Transactions if the Neutral Arbitrator determines
that the measurement method used in a Comparable Transaction is above or below
market standards.
2.    INTENTIONALLY OMITTED.
3.    RENEWAL IMPROVEMENT ALLOWANCE. Notwithstanding anything to the contrary
set forth in this Exhibit G, once the Market Rent for the Option Term (or First
Offer Space) is determined as a Net Equivalent Lease Rate, if, in connection
with such determination, it is deemed that Tenant is entitled to an improvement
or comparable allowance for the improvement of the Premises (or First Offer
Space) (the total dollar value of such allowance shall be referred to herein as
the "Renewal Allowance"), Landlord shall, at Landlord's option, either (i) pay
the Renewal Allowance to Tenant commencing as of the commencement of the Option
Term (or as of the commencement of Tenant's lease of the applicable First Offer
Space) pursuant to a disbursement procedure substantially similar to the
procedure set forth in the Work Letter and the terms of Article 8 of this Lease,
or (ii) offset against the rental rate component of the Market Rent all or a
portion of the Renewal Allowance (in which case such portion of the Renewal
Allowance provided in the form of a rental offset shall not be granted to
Tenant). To the extent Landlord elects not to grant the entire Renewal Allowance
to Tenant as a tenant improvement allowance, the offset under item (ii), above,
shall equal the amount of the Renewal Allowance not granted to Tenant as a
tenant improvement allowance pursuant to the preceding sentence.

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT G
-4-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




4.    COMPARABLE BUILDINGS. For purposes of this Lease, the term "Comparable
Buildings" shall mean first-class multi-tenant occupancy office buildings which
are comparable to the Building in terms of age (based upon the date of
completion of construction or major renovation), quality of construction, level
of services and amenities (including, but not limited to, the type (e.g.,
surface, covered, subterranean) and amount of parking), views, and appearance,
and are located in the "Comparable Area," which is the area bound by the
Embarcadero to the North side of Harrison Street, the East side of Third Street
and the South side of Market Street. In addition, Comparable Buildings shall
include the following buildings: (i) 4 Embarcadero Center, (ii) 101 California
Street, and (iii) 555 California Street.
5.    METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE TRANSACTIONS. In
order to analyze the Comparable Transactions based on the factors to be
considered in calculating Market Rent, and given that the Comparable
Transactions may vary in terms of length of term, rental rate, concessions,
etc., the following steps shall be taken into consideration to "adjust" the
objective data from each of the Comparable Transactions. By taking this
approach, a "Net Equivalent Lease Rate" for each of the Comparable Transactions
shall be determined using the following steps to adjust the Comparable
Transactions, which will allow for an "apples to apples" comparison of the
Comparable Transactions.
5.1.    The contractual rent payments for each of the Comparable Transactions
should be arrayed monthly or annually over the lease term. All Comparable
Transactions should be adjusted to simulate a net rent structure, wherein the
tenant is responsible for the payment of all property operating expenses in a
manner consistent with this Lease. This results in the estimate of Net
Equivalent Rent received by each landlord for each Comparable Transaction being
expressed as a periodic net rent payment.
5.2    Any free rent or similar inducements received over time should be
deducted in the time period in which they occur, resulting in the net cash flow
arrayed over the lease term.
5.3    The resultant net cash flow from the lease should be then discounted
(using an 8% annual discount rate) to the lease commencement date, resulting in
a net present value estimate.
5.4    From the net present value, up front inducements (improvements allowances
and other concessions) and leasing commissions should be deducted. These items
should be deducted directly, on a "dollar for dollar" basis, without discounting
since they are typically incurred at lease commencement, while rent (which is
discounted) is a future receipt.
5.5    The net present value should then amortized back over the lease term as a
level monthly or annual net rent payment using the same annual discount rate of
8.0% used in the present value analysis. This calculation will result in a
hypothetical level or even payment over the option period, termed the "Net
Equivalent Lease Rate" (or constant equivalent in general financial terms).
6.    USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS. The Net
Equivalent Lease Rates for the Comparable Transactions shall then

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT G
-4-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




be used to reconcile, in a manner usual and customary for a real estate
appraisal process, to a conclusion of Market Rent which shall be stated as a
"NNN" lease rate applicable to each year of the Option Term.



720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT G
-4-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT H-1
TENANT'S SIGNAGE LOCATIONS
[cleanbostonpropertie_image37.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT H-1
-3-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image38.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT H-1
-3-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT H-2
TENANT'S LOGOS




[cleanbostonpropertie_image39.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT H-2
-3-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------






[cleanbostonpropertie_image40.gif][cleanbostonpropertie_image41.gif]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT H-2
-3-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




[cleanbostonpropertie_image42.gif]



720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT H-2
-3-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT H-3
SIGNAGE COSTS AND INSTALLATION RESPONSIBILITIES


Façade Signs. Tenant shall be responsible for the design, fabrication and
installation of the Façade Signs, including the costs thereof.


Lobby Wall Sign. Tenant and Landlord shall mutually cooperate on the design and
fabrication of the Lobby Wall Sign, using materials compatible with the
remainder of the lobby. Landlord, shall be responsible for the installation of
the Lobby Wall Sign. The parties acknowledge that the lobby wall is constructed
of a series of rectangles that are made with stainless steel borders/frames and
white stone panels. Landlord will coordinate purchase and fabrication of stone
and steel elements needed for the Lobby Wall Sign and for future restoration of
the Lobby Wall Sign. Landlord will not install, and will put into storage, all
of the pieces of the rectangles from Landlord's design that will be impacted by
the design/installation of the Lobby Wall Sign. At any time Tenant is no longer
entitled to the Lobby Wall Sign, Landlord shall have the right to remove the
Lobby Wall Sign and install the original stone and steel elements purchased by
Landlord. All costs of the design, installation, removal, and restoration (but
not the cost of Landlord's original stone and steel elements) shall be Tenant's
responsibility.


Mission Street Eyebrow Sign. Landlord shall be responsible for the design,
fabrication and installation of the Mission Street Eyebrow Sign, including the
costs thereof (but not the costs of removal and restoration, which shall be at
Tenant's cost).


Fifth Floor Eyebrow Sign. Landlord shall be responsible for the design,
fabrication and installation of the Fifth Floor Eyebrow Sign, including the
costs thereof (but not the costs of removal and restoration, which shall be at
Tenant's cost).


Bridge Signage. Landlord and Tenant shall coordinate on mutually acceptable
types of, and specific locations for, installation of any Bridge Signage. Tenant
shall be responsible for the design, fabrication and installation of and the
removal and restoration of, any Bridge Signage, including the costs thereof.


Landlord's Monument Signs and Tenant's Monument Sign Panel(s). Landlord shall be
responsible for the design, fabrication and installation of the Mission Square
Monument Sign and the Bridge Monument Sign (collectively, "Landlord's Monument
Signs"), and shall cooperate with Tenant on the design of Tenant's Monument Sign
Panel and Tenant's sign panel on the Bridge Monument Sign, if any (collectively,
"Tenant's Monument Sign Panels"). Landlord shall be responsible for all costs
relating to Landlord's Monument Signs and Tenant shall be responsible for all
costs relating to Tenant's Monument Sign Panels.


Gondola Signage. Tenant shall be responsible for the design, fabrication and
installation and restoration of, any Gondola Signage, including the costs
thereof.



720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT H-3
-2-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




Elevator Fin Signs. Landlord shall design, fabricate and install (at Tenant's
cost) the Elevator Fin Signs, which design shall be reasonably approved by
Tenant, and shall be compatible in design with the other elevator fin signs in
the Building.



720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT H-3
-2-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT I
FORM LETTER OF CREDIT
ISSUANCE DATE: APRIL __, 2014


BENEFICIARY:
TRANSBAY TOWER LLC
C/O BOSTON PROPERTIES
FOUR EMBARCADERO CENTER
LOBBY LEVEL SUITE ONE

SAN FRANCISCO, CA  94111


APPLICANT:
SALESFORCE.COM, INC.


IRREVOCABLE STANDBY LETTER OF CREDIT NO. 839BGC1400___


DEAR SIR OR MADAM:


BY ORDER OF OUR CLIENT, SALESFORCE.COM, INC. WE, DEUTSCHE BANK AG, NEW YORK
BRANCH HEREBY ISSUE IN FAVOR OF TRANSBAY TOWER LLC, OUR IRREVOCABLE STANDBY
LETTER OF CREDIT NO. 839BGC1400___, FOR AN AMOUNT NOT TO EXCEED IN THE AGGREGATE
US[$_____________ (______________ AND 00/100 UNITED STATES DOLLARS)] EFFECTIVE
IMMEDIATELY AND EXPIRING AT OUR OFFICE ON ______.


FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE TO YOU ON DEMAND UPON RECEIPT OF
EACH OF THE FOLLOWING:
 
1.
DRAFT DRAWN AT SIGHT ON DEUTSCHE BANK AG, NEW YORK BRANCH, FOR THE AMOUNT OF THE
DRAWING MARKED “DRAWN UNDER DEUTSCHE BANK AG, NEW YORK BRANCH LETTER OF CREDIT
NO. 839BGC1400___”.



2.
A DATED STATEMENT, SIGNED BY AUTHORIZED REPRESENTATIVE OF TRANSBAY TOWER LLC
(SIGNED AS SUCH) STATING: “(I) THAT BENEFICIARY IS OTHERWISE ALLOWED TO DRAW
DOWN ON THE LETTER OF CREDIT PURSUANT TO THE TERMS OF THAT CERTAIN OFFICE LEASE
BY AND BETWEEN BENEFICIARY AND APPLICANT DATED _______________, AS AMENDED
(COLLECTIVELY, THE “LEASE”), (II) THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. 839BGC1400___ AS THE RESULT OF THE FILING OF
A VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE
BY THE TENANT UNDER THE LEASE, WHICH FILING HAS NOT BEEN DISMISSED AT THE


720213.12/WLA
372738-00005/4-9-14/mem/ejw


-4-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




TIME OF THIS DRAWING, OR (III) THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. 839BGC1400___ AS THE RESULT OF AN
INVOLUNTARY PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE
BANKRUPTCY CODE AGAINST THE TENANT UNDER THE LEASE, WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING.”


It is a condition of this Letter of Credit that it shall be automatically
extended without amendment for one (1) year from the expiry date hereof or any
future expiry date unless at least THIRTY (30) days prior to such expiration
date WE SEND NOTICE TO YOU BY hand deliverY OR OVERNIGHT courier, at the address
stated above, that we elect not to extend this Letter of Credit for any such
additional period.


THIS LETTER OF CREDIT IS TRANSFERABLE. ANY TRANSFER REQUEST MUST BE PRESENTED TO
US WITH THE ATTACHED FORM TOGETHER WITH THE ORIGINAL LETTER OF CREDIT. TRANSFERS


PAGE TWO OF TWO PAGES
IRREVOCABLE STANDBY LETTER OF CREDIT NO. 839BGC1400___


TO DESIGNATED FOREIGN NATIONALS AND/OR SPECIALLY DESIGNATED NATIONALS ARE NOT
PERMITTED AS BEING CONTRARY TO THE U.S. TREASURY DEPARTMENT OR FOREIGN ASSETS
CONTROL REGULATIONS. ALL TRANSFER CHARGES ARE FOR THE ACCOUNT OF THE
BENEFICIARY.


WE ENGAGE WITH YOU THAT DRAFTS DRAWN UNDER AND IN CONFORMITY WITH THE TERMS AND
CONDITIONS OF THIS CREDIT WILL BE DULY HONORED ON PRESENTATION IF PRESENTED ON
OR BEFORE THE EXPIRATION AT OUR COUNTERS AT 60 WALL ST., 38TH FLOOR, NEW YORK,
NY 10005 ATTN: TRADE SERVICES.


PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE, OR
OVERNIGHT MAIL.


THIS CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (2007 REVISION), INTERNATIONAL CHAMBER OF COMMERCE – PUBLICATION 600.


VERY TRULY YOURS,


DEUTSCHE BANK AG,
NEW YORK BRANCH




DRAFT APPROVED

720213.12/WLA
372738-00005/4-9-14/mem/ejw


-4-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------






By ______________

720213.12/WLA
372738-00005/4-9-14/mem/ejw


-4-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




ATTACHMENT "A"
TO LETTER OF CREDIT NO. 839BGC1400___
REQUEST FOR TRANSFER OF LETTER OF CREDIT IN ITS ENTIRETY






Deutsche Bank AG,                             Date: _________________
New York Branch
60 Wall Street
22ND Floor
New York, NY 10005-2858
Attn: Trade and Risk Services




Re: Deutsche Bank AG, New York Branch Irrevocable Standby Letter of Credit No.
839BGC0600161


For value received, the undersigned beneficiary hereby irrevocably transfers to:
 


NAME OF TRANSFEREE __________________________________________________________  
ADDRESS OF TRANSFEREE __________________________________________________________
__________________________________________________________
CITY, STATE/COUNTRY ZIP
__________________________________________________________


(hereinafter, the “transferee”) all rights of the undersigned beneficiary to
draw under above letter of credit, in its entirety.  


By this transfer, all rights of the undersigned beneficiary in such Letter of
Credit are transferred to the transferee and the transferee shall have the sole
rights as beneficiary hereof, including sole rights relating to any amendments,
whether increases or extensions or other amendments and whether now existing or
hereafter made. All amendments are to be advised directly to the transferee
without necessity of any consent of or notice to the undersigned beneficiary.


The original of such letter of credit is returned herewith, and we ask you to
endorse the transfer on the reverse thereof, and forward it directly to the
transferee with your customary notice of transfer.


In payment of your transfer commission in amount equal to the lesser of (i)
$1,500.00 and (ii) the greater of (A) ¼% of the amount transferred and (B)
$500.00.


Select one of the following:
____ we enclose a cashier’s/certified check
____ we have wired funds to you through ______________________________________
bank
____ we authorize you to debit our account # ______________________ with you,
and in addition thereto, we agree to pay you on demand any expenses which may be
incurred by you in connection with this transfer


Very truly yours,
[BENEFICIARY NAME]


__________________________________
Authorized Signature

720213.12/WLA
372738-00005/4-9-14/mem/ejw


-4-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




Page Two of Two Pages
Attachment "A"


The signature(s) of _____________________________with title(s) as stated
conforms to those on file with us; are authorized for the execution of such
instrument; and the beneficiary has been approved under our bank's Customer
Identification Program. Further, pursuant to Section 326 of the USA Patriot Act
and the applicable regulations promulgated thereunder, we represent and warrant
that the undersigned bank: (i) is subject to a rule implementing the anti-money
laundering compliance program requirements of 31 U.S.C. section 5318(h); (ii) is
regulated by a Federal functional regulator [as such term is defined in 31
C.F.R. section 103.120(a)(2)]; and (iii) has a Customer Identification Program
that fully complies with the requirements of the regulations.
_____________________________________________
______________________________________
(Signature of Authenticating Bank)              (Name of Bank)
____________________________________________
______________________________________
(Printed Name/Title)                 (Date)


29.53.1.1.1.1     FOR BANK USE ONLY
Confirmation of Authenticating Bank’s signature performed by:
_________________________________________________________


Date: _________________    Time: ________________ a.m./p.m.


Addl Info.: _______________________________________________







720213.12/WLA
372738-00005/4-9-14/mem/ejw


-4-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT J
FORM MEMORANDUM OF LEASE
RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:
Paul Hastings LLP

55 Second Street

San Francisco, California 94105

Attention: Michael T. Kovaleski, Esq.





--------------------------------------------------------------------------------

(Space Above This Line is For the Recorder's Use Only)
APN: _____________________
This document is not subject to documentary transfer tax because the term of the
lease does not exceed 35 years.
MEMORANDUM OF LEASE
THIS MEMORANDUM OF LEASE (this “Memorandum”) is made and entered into as of
__________________, by and between TRANSBAY TOWER, LLC, a Delaware limited
liability (“Landlord”), and SALESFORCE.COM, INC., a Delaware corporation
(“Tenant”).
W I T N E S S E T H:
WHEREAS, Landlord owns that certain real property in the City and County of San
Francisco, State of California commonly known as 415 Mission Street, being more
particularly described on Exhibit A attached hereto and made a part hereof (the
“Property”);
WHEREAS, Landlord and Tenant entered into that certain unrecorded Lease, dated
as of the date hereof (the “Lease”), whereby Tenant leased a portion of the
Property from Landlord being more particularly described in the Lease (the
“Premises”); and

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT J
-6-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




WHEREAS, Landlord and Tenant desire to evidence the Lease in the official
records maintained by the City and County of San Francisco, California by this
Memorandum.
NOW, THEREFORE, for good and sufficient consideration acknowledged in the Lease,
Landlord has demised, leased and let unto Tenant the Premises, as follows:
1.
Defined Terms. Initially capitalized terms used but not defined herein shall
have the meanings set forth in the Lease.

2.
Term.    The Lease Term shall be approximately fifteen (15) years and six (6)
months, as set forth in the Lease, commencing on the Phase 1 Lease Commencement
Date. Subject to the terms and conditions set forth in the Lease, Tenant has two
(2) consecutive options to extend the Lease Term, the first for seven (7) years
and the second for five (5) years.

3.
Lease Incorporation; Purpose of Memorandum. This Memorandum is subject to all
conditions, terms and provisions of the Lease, which agreement is hereby adopted
and made a part hereof by reference to the same, in the same manner as if all
the provisions thereof were set forth herein in full. This Memorandum has been
executed for the purpose of recordation in order to give notice of all of the
terms, provisions and conditions of the Lease, and is not intended, and shall
not be construed, to define, limit, or modify the Lease. This Memorandum is not
a complete summary of the Lease, nor shall any provisions of this Memorandum be
used in interpreting the provisions of the Lease.

4.
Conflict. In the event of a conflict between the terms of the Lease and this
Memorandum, the Lease shall prevail. Reference should be made to the Lease for a
more detailed description of all matters contained in this Memorandum.

5.
Additional Documents. Upon any termination of the Lease, Landlord and Tenant
agree to execute and deliver such documents as are reasonably required and are
reasonable approved by the parties to terminate and release this Memorandum of
record.

6.
Counterparts. This Memorandum may be executed in as many counterparts as may be
deemed necessary and convenient, and by the different parties hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT J
-6-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Memorandum effective
as of the date first written above.
"LANDLORD":
TRANSBAY TOWER LLC,

a Delaware Limited Liability Company,
By:
Transbay Tower Holdings LLC,


a Delaware limited liability company,

its Manager


By:
BXP TB Development LLC,


a Delaware limited liability company,

its Managing Member


By:
Boston Properties Limited Partnership,


a Delaware limited partnership,

its Manager


By:
Boston Properties, Inc.,


a Delaware corporation,

its General Partner


By: _________________________

Name: Bob Pester

Title: Senior Vice President and Regional Manager
"TENANT":
salesforce.com, inc.,

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT J
-6-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------





a Delaware corporation
By:        

Name:        

Its:        

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT J
-6-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




County of ______________________________
On ________________ before me,
_________________________________________________,
Date Here Insert Name and Title of Officer
personally appeared
_____________________________________________________________
Name(s) of Signer(s)
_____________________________________________________________________________,
who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized
capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws
of the State of California that the foregoing paragraph is Place Notary Seal
Above
true and correct.
WITNESS my hand and official seal.
Signature_____________________________________
Signature of Notary Public

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT J
-6-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




County of ______________________________
On ________________ before me,
_________________________________________________,
Date Here Insert Name and Title of Officer
personally appeared
_____________________________________________________________
Name(s) of Signer(s)
_____________________________________________________________________________,
who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized
capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws
of the State of California that the foregoing paragraph is Place Notary Seal
Above
true and correct.
WITNESS my hand and official seal.
Signature_____________________________________
Signature of Notary Public

720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT J
-6-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




EXHIBIT A TO MEMORANDUM OF LEASE
LEGAL DESCRIPTION OF PROPERTY
[cleanbostonpropertie_image43.gif]
AS REFLECTED AS PARCEL A ON EXHIBIT "B" IN THAT CERTAIN CERTIFICATE OF
COMPLIANCE, RECORDED MARCH 22, 2012, SERIES NO. 2012-J378551 OF OFFICIAL RECORDS
OF THE CITY AND COUNTY OF SAN FRANCISCO.



720213.12/WLA
372738-00005/4-9-14/mem/ejw
EXHIBIT J
-6-


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




OFFICE LEASE








TRANSBAY TOWER LLC,
a Delaware Limited Liability Company,
as Landlord,
and
salesforce.com, inc.
a Delaware corporation,
as Tenant.



720213.12/WLA
372738-00005/4-9-14/mem/ejw
 


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

ARTICLE 1
PREMISES, BUILDING, PROJECT, AND COMMON AREAS    10

ARTICLE 2
LEASE TERM; OPTION TERM(S)    19

ARTICLE 3
BASE RENT    24

ARTICLE 4
ADDITIONAL RENT    25

ARTICLE 5
USE OF PREMISES    38

ARTICLE 6
SERVICES AND UTILITIES    42

ARTICLE 7
REPAIRS    47

ARTICLE 8
ADDITIONS AND ALTERATIONS    47

ARTICLE 9
COVENANT AGAINST LIENS    51

ARTICLE 10
INDEMNIFICATION AND INSURANCE    51

ARTICLE 11
DAMAGE AND DESTRUCTION    57

ARTICLE 12
NONWAIVER    59

ARTICLE 13
CONDEMNATION    60

ARTICLE 14
ASSIGNMENT AND SUBLETTING    61

ARTICLE 15
SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES    68


720213.12/WLA
372738-00005/4-9-14/mem/ejw
1


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




ARTICLE 16
HOLDING OVER    68

ARTICLE 17
ESTOPPEL CERTIFICATES; FINANCIAL INFORMATION    69

ARTICLE 18
SUBORDINATION    71

ARTICLE 19
DEFAULTS; REMEDIES    73

ARTICLE 20
COVENANT OF QUIET ENJOYMENT    78

ARTICLE 21
LETTER OF CREDIT    78

ARTICLE 22
INTENTIONALLY OMITTED    86

ARTICLE 23
SIGNS    86

ARTICLE 24
COMPLIANCE WITH LAW    98

ARTICLE 25
LATE CHARGES    99

ARTICLE 26
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT    99

ARTICLE 27
ENTRY BY LANDLORD    100

ARTICLE 28
TENANT PARKING    101

ARTICLE 29
MISCELLANEOUS PROVISIONS    102



EXHIBITS

720213.12/WLA
372738-00005/4-9-14/mem/ejw
2


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------




A-1    OUTLINE OF OFFICE SPACE
A-2A    OUTLINE OF RETAIL SPACE
A-2B    OUTLINE OF P-1 SPACE
A-3    BASE RENT SCHEDULE
A-4    OUTLINE OF MISSION SQUARE
A-5    FIFTH FLOOR ELEVATOR LOBBY ACCESS GATES
A-6    FIRST OFFER SPACE RENTABLE SQUARE FOOTAGE
A-7    LOBBY DIAGRAM
A-8    BICYCLE STORAGE ROOM
B    WORK LETTER
C    FORM OF COMMENCEMENT LETTERS
D    RULES AND REGULATIONS
E    FORM OF TENANT'S ESTOPPEL CERTIFICATE
F    JANITORIAL SPECIFICATIONS
G    MARKET RENT DETERMINATION FACTORS
H-1    TENANT'S SIGNAGE LOCATIONS
H-2    TENANT'S LOGOS
H-3    SIGNAGE COSTS AND INSTALLATION RESPONSIBILITIES
I    FORM OF LETTER OF CREDIT
J    FORM OF MEMORANDUM OF LEASE



720213.12/WLA
372738-00005/4-9-14/mem/ejw
3


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

INDEX
Page(s)

Abatement Event    45
Abatement Notice    45
Accountant    38
Additional Rent    25
Adverse Condition    76
Advocate Arbitrators.    21
Alterations    47
Appealable Tax Expenses    34
Appeals Notice    34
approval    114
Approved Fiber Provider    109
Approved Working Drawings    Exhibit B
Arbitration Agreement    22
Architect    Exhibit B
Assessed Tenant Improvements    37
Background Investigation    112
Bank    78
Bank Credit Threat    80
Bankruptcy Code    81
Base Building    49
Base Building Plans    Exhibit B
Base Building Punch List Items    Exhibit B

720213.12/WLA
372738-00005/4-9-14/mem/ejw
4


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

Base Rent    25
Base, Shell and Core    Exhibit B
Branding and Collateral Materials    86
Bridge Monument Sign    94
Bridge Signage    94
Briefs    23
Brokers    106
Building    Summary
Building Hours    42
Building Image    86
Building Standard Improvement Value    34
Building Standards    Exhibit B
Building Structure    47
Building Systems    47
Casualty    57
Casualty Estimate    57
Changes    Exhibit B
Child Care Facility    39
Child Care Provider    39
Child Care Users    39
City    39
Code    Exhibit B

720213.12/WLA
372738-00005/4-9-14/mem/ejw
5


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

CofO    Exhibit B
Commencement Letters    19
Common Areas    11
Comparable Area    Exhibit G
Comparable Buildings    Exhibit G
Comparable Transactions    Exhibit G
Competitor Affiliate    116
Competitor Affiliate Acquisition Notice    116
Competitor Affiliates    116
Completion Breach    76
Compliance Changes    Exhibit B
Construction Barriers    89
Construction Documents    Exhibit B
Construction Drawings    Exhibit B
Construction Period    120
Construction Rules and Regulations    49
Contemplated Effective Date    65
Contemplated Transfer Space    65
Contract    Exhibit B
Contractor Reminder Notice    48
Controlled Account    85
Controlled Account Agreement    85

720213.12/WLA
372738-00005/4-9-14/mem/ejw
6


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

Controlled Account Deposit    85
Controlled Bank    85
Coordination Fee    Exhibit B
Cosmetic Alterations    48
Cost Estimate    Exhibit B
Cost Pool    35
Credit Rating Threshold    78
Damage Termination Date    59
Damage Termination Notice    59
De-Branding Activities    90
De-Branding Period    90
Deduction Cap    Exhibit B
Delay Notice    Exhibit B
Design Parameters    89
Design Problem    Exhibit B
Direct Expenses    25
Distributed Antennae    109
Domain Name    93
Dream Force    15
Effective Date    Summary
Electrical Upgrades    43
Elevator Fin Signs    94

720213.12/WLA
372738-00005/4-9-14/mem/ejw
7


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

Emergency Repairs    76
Emergency Situation    76
Engineers    Exhibit B
Environmental Laws    110
Environmental Permits    110
Equipment Lienor    115
Estimate    36
Estimate Statement    36
Estimated Direct Expenses    36
Excess    36
Excluded Common Areas    Exhibit B
Expense Year    25
Extension Exercise Notice    20
Façade Signage    94
FCPA    118
FDIC    82
Fifth Floor Eyebrow Sign    94
Final Condition    Exhibit B
Final Condition Date    Exhibit B
Final Condition Delay Notice    Exhibit B
Final Condition Delays    Exhibit B
Final Costs    Exhibit B

720213.12/WLA
372738-00005/4-9-14/mem/ejw
8


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

Final Space Plan    Exhibit B
Final Working Drawings    Exhibit B
First Offer Commencement Date    14
First Offer Exercise Notice    13
First Offer Notice    12
First Offer Rent    13
First Offer Space    12
First Offer Space Increased L-C Amount    79
First Offer Term    14
First Rebuttals    23
Five Year Evergreen Provision    78
Floor 61    18
Floor 61 Elevator Cards    18
Force Majeure    104
Force Majeure Delay    Exhibit B
Freight Elevators    18
Gondola    11
Gondola Signage    94
Hazardous Material(s)    110
Holding Over Damages    115
Holidays    42
HVAC    42

720213.12/WLA
372738-00005/4-9-14/mem/ejw
9


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

ICA Period    83
Identification Requirements    109
Improvement Allowance    Exhibit B
Improvement Allowance Items    Exhibit B
Improvements    Exhibit B
in occupancy    14
Incubator Transferees    67
Initial Leases    12
Intention to Transfer Notice    64
Interest Rate    99
Interim Cash Deposit    82
Intermediate Signage Occupancy Threshold    96
ISO    54
JAMS    Exhibit B
Landlord    Summary
Landlord Breach    76
Landlord Caused Delay    Exhibit B
Landlord Dispute Notice    76
Landlord Minor Changes    Exhibit B
Landlord Parties    51
Landlord Response Notice    20
Landlord's Approval Standard    87

720213.12/WLA
372738-00005/4-9-14/mem/ejw
10


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

Landlord's Change Notice    Exhibit B
Landlord's GC    Exhibit B
Landlord's Initial Statement    23
Landlord's Mission Square Liability Insurance    31
Landlord's Option Rent Calculation    21
Landlord's Project Costs    119
Landlord's Project Mark Usage    89
Landlord's Project Name Usage    89
Landlord's Set-Off Notice    77
Laws    39
L-C    78
L-C Amount    78
LC Expiration Date    80
LC Replacement Notice    82
Lease    Summary
Lease Commencement Date    19
Lease Expiration Date    19
Lease Term    19
Lines    108
List    116
Lobby Desk    16
Lobby Wall Sign    94

720213.12/WLA
372738-00005/4-9-14/mem/ejw
11


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

Lobby Wall Work    16
Lobby/Retail Corridor    16
Market Rent    Exhibit G
Material Modifications    Exhibit B
Maximum Signage Occupancy Threshold    96
Milestone    Exhibit B
Milestone Failure Termination Notice    Exhibit B
Minimum Signage Occupancy Threshold    96
Mission Square    11
Mission Square Easement    15
Mission Square Monument Sign    94
Mission Street Eyebrow Sign    94
MPOE    109
Naming Rights    86
Neutral Arbitrator    22
Notices    105
Objectionable Content    16
Objectionable Name    95
Occupancy Agreement    116
Occupancy Density    Exhibit B
OFAC    117
Office Space    Summary

720213.12/WLA
372738-00005/4-9-14/mem/ejw
12


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

Operating Expenses    25
Option Rent    20
Option Term    20
Original Tenant    12
OSHPAD    42
Outside Agreement Date    21
Outside Completion Date    Exhibit B
P-1 Space    Summary
Parking Structure    Summary
Payment Notice    Exhibit B
Pedestrian Bridge    11
Permitted Chemicals    110
Permitted Office Use    Summary
Permitted Retail Use    Summary
Permitted Transferee    67
Permitted Transferee Assignee.    67
Permitted Use    Summary
Personnel    112
Phase    Summary
Phase 1    Summary
Phase 1 Lease Commencement Date    Summary
Phase 1 Premises    Summary

720213.12/WLA
372738-00005/4-9-14/mem/ejw
13


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

Phase 1 Premises Final Condition Late Delivery Date Abatements    Exhibit B
Phase 1 Premises Late Delivery Date A    Exhibit B
Phase 1 Premises Late Delivery Date-B    Exhibit B
Phase 2    Summary
Phase 2 Lease Commencement Date    Summary
Phase 2 Premises    Summary
Phase 2 Premises Final Condition Late Delivery Date Abatements    Exhibit B
Phase 2 Premises Late Delivery Date A    Exhibit B
Phase 2 Premises Late Delivery Date-B    Exhibit B
Phase 3    3
Phase 3 Lease Commencement Date    Summary
Phase 3 Premises    Summary
Phase 3 Premises Final Condition Late Delivery Date Abatements    Exhibit B
Phase 3 Premises Late Delivery Date A    Exhibit B
Phase 3 Premises Late Delivery Date-B    Exhibit B
Phase 4    Summary
Phase 4 Lease Commencement Date    Summary
Phase 4 Premises    Summary
Phase 4 Premises Final Condition Late Delivery Date Abatements    Exhibit B
Phase 4 Premises Late Delivery Date A    Exhibit B
Phase 4 Premises Late Delivery Date-B    Exhibit B
Phase 5    Summary

720213.12/WLA
372738-00005/4-9-14/mem/ejw
14


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

Phase 5 Lease Commencement Date    Summary
Phase 5 Premises    Summary
Phase 5 Premises Final Condition Late Delivery Date Abatements    Exhibit B
Phase 5 Premises Late Delivery Date A    Exhibit B
Phase 5 Premises Late Delivery Date-B    Exhibit B
Premises    10
Primary Restricted Party    116
Prohibited Person    117
Project    11
Project Mark    86
Project Name    86
Project Name Change    90
Project Name Reminder Notice    87
Proposition 13    33
Public Areas    12
Receivership    82
Records    Exhibit B
Reduced Tranche    20
Refusal Notice    Exhibit B
Reminder Notice    47
Renewal Allowance    Exhibit G
Renovations    108

720213.12/WLA
372738-00005/4-9-14/mem/ejw
15


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

Rent.    25
Re-Routed Lines    Exhibit B
Restricted Party    116
Restricted Party Acquisition Notice    116
Restricted Party Replacement Notice    116
Retail Space    Summary
Review Period    37
Rights    93
RSF    Summary
Rules and Regulations    114
Ruling    24
Schedule    Exhibit B
Second Rebuttals    23
Secured Areas    100
Security Deposit Laws    81
Security Documents    71
Seven Month Transfer Period    65
Signage and Naming Fee    97
Signage and Naming Rights    94
Signage Rights    94
SNDA Agreement    71
Sole Lease Period    37

720213.12/WLA
372738-00005/4-9-14/mem/ejw
16


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

Specialty Improvement Reminder Notice    50
Specialty Improvements    50
Specified Retail Uses    Summary
Staircase    Exhibit B
Staircase Removal Requirements    Exhibit B
Statement    35
Subject Space    61
Submetering Equipment    43
Substantial Completion of the Improvements    Exhibit B
Summary    1
Supplemental HVAC Unit    46
Tax Expenses    33
TCCs    10
Tenant    Summary
Tenant Construction Items    Exhibit B
Tenant Cost Items    Exhibit B
Tenant Delay    Exhibit B
Tenant Facility Coordinator    32
Tenant LEED Items    Exhibit B
Tenant Minor Changes    Exhibit B
Tenant Parties    52
Tenant Self-Help Notice    76

720213.12/WLA
372738-00005/4-9-14/mem/ejw
17


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

Tenant's Accountant    37
Tenant's Agents    Exhibit B
Tenant's Bicycle Room    101
Tenant's Common Areas    19
Tenant's Dogs    40
Tenant's Elevators    17
Tenant's Freight Elevator Branding Work    17
Tenant's Initial Statement    23
Tenant's Interior Signage    86
Tenant's Lobby Area    15
Tenant's Management Fee    32
Tenant's Monument Sign Panel    94
Tenant's Option Rent Calculation    20
Tenant's Outdoor Area    15
Tenant's Property    115
Tenant's Rebuttal Statement    23
Tenant's Security System    45
Tenant's Share    35
Tenant's Signage    95
Third Party Contractor    56
TI Contractor    Exhibit B
TJPA    12

720213.12/WLA
372738-00005/4-9-14/mem/ejw
18


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]




--------------------------------------------------------------------------------

Page(s)

TJPA Required Terrorism Insurance    31
Tranche    Summary
Tranche 1    Summary
Tranche 2    Summary
Transfer Costs    64
Transfer Notice    61
Transfer Premium    64
Transfer Reminder Notice    62
Transferee    61
Transfers    61
Unused L-C Proceeds    82
Usage Guide    89
VIP Elevator Cards    18
Water Sensors    Exhibit B
Website    87
Wellness Center    41
Wellness Center Provider    41
Wellness Center Users    41
Work Letter    10
Written Agreements    106



720213.12/WLA
372738-00005/4-9-14/mem/ejw
19


Salesforce Tower
415 MISSION STREET
[salesforce.com, Inc.]


